Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 1 of 438 Page ID #:470




                      EXHIBIT B
                       PART 2
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 2 of 438 Page ID #:471
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 3 of 438 Page ID #:472
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 4 of 438 Page ID #:473
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 5 of 438 Page ID #:474
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 6 of 438 Page ID #:475
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 7 of 438 Page ID #:476
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 8 of 438 Page ID #:477
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 9 of 438 Page ID #:478
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 10 of 438 Page ID
                                  #:479
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 11 of 438 Page ID
                                  #:480
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 12 of 438 Page ID
                                  #:481
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 13 of 438 Page ID
                                  #:482
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 14 of 438 Page ID
                                  #:483
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 15 of 438 Page ID
                                  #:484
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 16 of 438 Page ID
                                  #:485
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 17 of 438 Page ID
                                  #:486
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 18 of 438 Page ID
                                  #:487
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 19 of 438 Page ID
                                  #:488
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 20 of 438 Page ID
                                  #:489
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 21 of 438 Page ID
                                  #:490
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 22 of 438 Page ID
                                  #:491
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 23 of 438 Page ID
                                  #:492
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 24 of 438 Page ID
                                  #:493
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 25 of 438 Page ID
                                  #:494
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 26 of 438 Page ID
                                  #:495
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 27 of 438 Page ID
                                  #:496
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 28 of 438 Page ID
                                  #:497
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 29 of 438 Page ID
                                  #:498
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 30 of 438 Page ID
                                  #:499
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 31 of 438 Page ID
                                  #:500
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 32 of 438 Page ID
                                  #:501
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 33 of 438 Page ID
                                  #:502
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 34 of 438 Page ID
                                  #:503
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 35 of 438 Page ID
                                  #:504
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 36 of 438 Page ID
                                  #:505
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 37 of 438 Page ID
                                  #:506
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 38 of 438 Page ID
                                  #:507
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 39 of 438 Page ID
                                  #:508
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 40 of 438 Page ID
                                  #:509
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 41 of 438 Page ID
                                  #:510
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 42 of 438 Page ID
                                  #:511
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 43 of 438 Page ID
                                  #:512
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 44 of 438 Page ID
                                  #:513
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 45 of 438 Page ID
                                  #:514




                       EXHIBIT F
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 46 of 438 Page ID
                                  #:515
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 47 of 438 Page ID
                                  #:516
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 48 of 438 Page ID
                                  #:517
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 49 of 438 Page ID
                                  #:518
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 50 of 438 Page ID
                                  #:519
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 51 of 438 Page ID
                                  #:520
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 52 of 438 Page ID
                                  #:521
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 53 of 438 Page ID
                                  #:522
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 54 of 438 Page ID
                                  #:523
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 55 of 438 Page ID
                                  #:524
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 56 of 438 Page ID
                                  #:525
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 57 of 438 Page ID
                                  #:526
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 58 of 438 Page ID
                                  #:527
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 59 of 438 Page ID
                                  #:528
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 60 of 438 Page ID
                                  #:529
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 61 of 438 Page ID
                                  #:530
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 62 of 438 Page ID
                                  #:531
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 63 of 438 Page ID
                                  #:532
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 64 of 438 Page ID
                                  #:533
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 65 of 438 Page ID
                                  #:534
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 66 of 438 Page ID
                                  #:535
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 67 of 438 Page ID
                                  #:536
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 68 of 438 Page ID
                                  #:537
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 69 of 438 Page ID
                                  #:538
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 70 of 438 Page ID
                                  #:539
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 71 of 438 Page ID
                                  #:540
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 72 of 438 Page ID
                                  #:541
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 73 of 438 Page ID
                                  #:542
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 74 of 438 Page ID
                                  #:543
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 75 of 438 Page ID
                                  #:544
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 76 of 438 Page ID
                                  #:545
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 77 of 438 Page ID
                                  #:546
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 78 of 438 Page ID
                                  #:547
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 79 of 438 Page ID
                                  #:548
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 80 of 438 Page ID
                                  #:549
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 81 of 438 Page ID
                                  #:550
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 82 of 438 Page ID
                                  #:551
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 83 of 438 Page ID
                                  #:552
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 84 of 438 Page ID
                                  #:553
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 85 of 438 Page ID
                                  #:554
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 86 of 438 Page ID
                                  #:555
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 87 of 438 Page ID
                                  #:556
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 88 of 438 Page ID
                                  #:557
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 89 of 438 Page ID
                                  #:558
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 90 of 438 Page ID
                                  #:559
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 91 of 438 Page ID
                                  #:560
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 92 of 438 Page ID
                                  #:561
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 93 of 438 Page ID
                                  #:562
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 94 of 438 Page ID
                                  #:563
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 95 of 438 Page ID
                                  #:564
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 96 of 438 Page ID
                                  #:565
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 97 of 438 Page ID
                                  #:566
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 98 of 438 Page ID
                                  #:567
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 99 of 438 Page ID
                                  #:568
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 100 of 438 Page ID
                                  #:569
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 101 of 438 Page ID
                                  #:570
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 102 of 438 Page ID
                                  #:571
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 103 of 438 Page ID
                                  #:572
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 104 of 438 Page ID
                                  #:573
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 105 of 438 Page ID
                                  #:574
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 106 of 438 Page ID
                                  #:575
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 107 of 438 Page ID
                                  #:576
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 108 of 438 Page ID
                                  #:577
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 109 of 438 Page ID
                                  #:578
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 110 of 438 Page ID
                                  #:579
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 111 of 438 Page ID
                                  #:580
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 112 of 438 Page ID
                                  #:581
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 113 of 438 Page ID
                                  #:582
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 114 of 438 Page ID
                                  #:583
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 115 of 438 Page ID
                                  #:584
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 116 of 438 Page ID
                                  #:585
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 117 of 438 Page ID
                                  #:586
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 118 of 438 Page ID
                                  #:587
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 119 of 438 Page ID
                                  #:588
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 120 of 438 Page ID
                                  #:589
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 121 of 438 Page ID
                                  #:590
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 122 of 438 Page ID
                                  #:591
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 123 of 438 Page ID
                                  #:592
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 124 of 438 Page ID
                                  #:593
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 125 of 438 Page ID
                                  #:594
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 126 of 438 Page ID
                                  #:595
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 127 of 438 Page ID
                                  #:596
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 128 of 438 Page ID
                                  #:597
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 129 of 438 Page ID
                                  #:598
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 130 of 438 Page ID
                                  #:599
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 131 of 438 Page ID
                                  #:600
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 132 of 438 Page ID
                                  #:601
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 133 of 438 Page ID
                                  #:602
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 134 of 438 Page ID
                                  #:603
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 135 of 438 Page ID
                                  #:604




                       EXHIBIT G
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 136 of 438 Page ID
                                       #:605

                                                                                 Declarations
                                                                        ACE Umbrella Plussm
                                                           Commercial Umbrella Liability Policy

 Policy Symbol: XOO                                                  Previous Policy Symbol: XOO

 Policy Number: G27610390 001                                        Previous Policy Number: G27420618
                                   COVERAGE IS PROVIDED IN THE COMPANY SHOWN BELOW
                                     ACE Property and Casualty Insurance Company
                                                   436 Walnut Street
                                           Philadelphia, Pennsylvania 19106
 Named Insured and Address                                    Producer Name and Address
 McKesson Corporation                                         MARSH RISK & INSURANCE SERVICES
 One Post Street, 34th Floor                                  345 CALIFORNIA STREET
 San Francisco, California 94104                              SAN FRANCISCO, California 94104

                                                              PRODUCER CODE     355110

 Policy Period:   From 07/01/2015 to 07/01/2016                            12:01 A.M Standard Time at the Address of the Named
                                                                           Insured as stated herein

                                                   Limits of Insurance

 $ 25,000,000 Each Occurrence

 $ 25,000,000 General Aggregate

 $ 0 Products Completed-Operations Aggregate                  $ N/A Self-Insured Retention

                                                    Annual Premium

 $ 798,550 Premium                                            $ 38,026 Terrorism Premium included in Annual Premium

 $ 0 [State Surcharge]

 $ 798,550 Premium, including all Surcharges and Assessments

                                                 Policy Period Premium

 $ 798,550 Premium                                            $ 38,026 Terrorism Premium included in Annual Premium

 $ 0 [State Surcharge]

 $ 798,550 Premium, including all Surcharges and Assessments

                                           Schedule of Underlying Insurance
         Refer to the attached Schedule of Underlying Insurance, which forms a part of this Policy’s Declarations.

                                               Endorsements and Forms
    Refer to the attached Schedule of Endorsements for the forms and endorsements forming this policy at inception.




XS- 22695a (08/09)                                  © 2009                                                           Page 1 of 1
  Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 137 of 438 Page ID
                                    #:606


                                                  Schedule of Forms and Endorsements


 NAMED INSURED                         POLICY NUMBER                         POLICY PERIOD
 McKesson Corporation                  XOO G27610390 001                     07/01/2015 to 07/01/2016


 Endorsement       Form Number -          Title
 Number            Edition Date
                   XS-22695a (08/09)      Declarations ACE Umbrella Plus Commercial Umbrella Liability Policy

                   XS-9U57b (08/09)       Schedule of Underlying Insurance

                   XS-8w89a (08/09)       Schedule of Underlying Insurance (Continued)

                   XS-20835 (08/06)       Commercial Umbrella Liability Policy

                   ALL-20887 (10/06)      ACE Producer Compensation Practices and Policies

                   XS-28500a (08/13)      ACE Group Specialty Claims Loss Notification Form

                   IL P 001 (01/04)       U.S. Treasury Department's Office Of Foreign Assets Control ("OFAC")
                                          Advisory Notice To Policyholders

                   XS-22552 (06/07)       Catastrophe Management Notice

 001               CC-1K11h (03/14)       Signatures

 002               XS-43907 (12/14)       Access, Collection And Disclosure Of Information And Electronic Data
                                          Exclusion – Limited Bodily Injury And Redefined Property Damage
                                          Exceptions With Retained Limit

 003               XS-1V12c (11/14)       California Changes - Cancellation And Nonrenewal

 004               XS-23669b (01/15)      Cap on Losses From Certified Acts of Terrorism

 005               XS-22088 (04/07)       Catastrophe Management Coverage Endorsement

 006               XS-30063 (07/10)       Coverage Territory Definition Amendment

 007               XS-32994 (01/12)       Defense Inside The Limits Endorsement – Follow Form

 008               TRIA 11c (01/15)       Disclosure Pursuant To Terrorism Risk Insurance Act

 009               XS-23632 (01/08)       Employee Benefit Plan Follow Form Endorsement [Occurrence]

 010               XS-26426 (02/09)       Employee Benefit Plan Limitation [Claims Made]

 011               XS-23634 (01/08)       Fellow Employee Exclusion Deleted

 012               XS-28727a (01/11)      Foreign Loss Indemnity Endorsement




XS-27991 (08/09)                                        © 2009                                          Page 1 of 3
  Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 138 of 438 Page ID
                                    #:607
 Endorsement       Form Number -       Title
 Number            Edition Date
 013               XS-26428 (02/09)    Incidental Medical Malpractice Endorsement

 014               XS-26429b (02/11)   Industrial Aid Aircraft Endorsement

 015               XS-20756 (08/06)    Notice of Occurrence

 016               ALL-32688 (01/11)   Notice To Others Endorsement - Specific Parties

 017               XS-20780a (08/09)   Pollution Exclusion - Combination Exception Time Element and Named
                                       Peril (with Insureds Retained Limit)

 018               XS-21580 (01/07)    Professional Services Liability Exclusion – Exception for Resulting Bodily
                                       Injury and Property Damage

 019               XS-32667 (01/11)    Trade or Economic Sanctions Amendatory Endorsement

 020               XS-23501 (04/08)    Unintentional Failure to Disclose

 021               XS-34018 (01/12)    Unsolicited Communications Exclusion Amendment to Include FACTA

 022               MS-10100 (05/12)    Health Care Services Exclusion

 023               MS-10102 (05/12)    Government Immunity Endorsement

 024               MS-10103 (05/12)    Who is an Insured - Affiliated Physician Practices Endorsement

 025               MS-10104 (05/12)    Retained Limit Endorsement (No Underlying Insurance)

 026               MS-10106 (05/12)    Automobile Liability Limitation Endorsement

 027               MS-10107 (05/12)    Non-Contributory Endorsement for Additional Insureds

 028               MS-10108 (05/12)    Clinical Trial Exclusion Endorsement

 029               MS-10110 (05/12)    Annual Period Extension - Natural Disaster or Other Catastrophe

 030               MS-11231 (01/10)    Amendment of Who is an Insured

 031               MS-12121 (07/12)    Manufacture of Drugs Exclusion

 032               MS-12122 (07/12)    Personal Injury Definition Amended to Include Discrimination

 033               MS-22418 (06/13)    Cancellation Amendatory Endorsement

 034               MS-24763 (10/13)    Who is an Insured Amendatory Endorsement

 035               MS-30913 (06/14)    Designated Person of Organization Exclusion

 036               MS-31305 (07/14)    Tie in of Limits Endorsement

 037               MS-40196 (06/15)    Foreign Liability Follow Form Limitation Endorsement - Exception for
                                       Products

 038               XS-20753 (08/06)    Knowledge of Occurrence




XS-27991 (08/09)                                     © 2009                                             Page 2 of 3
  Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 139 of 438 Page ID
                                    #:608
 Endorsement       Form Number -      Title
 Number            Edition Date
 039               XS-25254 (02/09)   War Exclusion

 040               XS-35558 (05/13)   Difference in Conditions/Difference in Limits Endorsement

 041               XS-35562 (05/13)   Amendment of Definition J. - Insured Contract




XS-27991 (08/09)                                      © 2009                                      Page 3 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 140 of 438 Page ID
                                   #:609




                                                                Schedule of Underlying Insurance




 NAMED INSURED                      POLICY NUMBER                     POLICY PERIOD
 McKesson Corporation               XOO G27610390 001                 07/01/2015 to 07/01/2016



 Foreign DIC General Liability                                            Limits of Insurance

 Company                                                  General Aggregate     $ 2,000,000
                                                          (other than Products
                                                          Completed Operations)

 The Insurance Company of the State of Pennsylvania       Products - Completed        $ 2,000,000
                                                          Operations Aggregate

 Policy Number WS20001262                                 Master Policy               $ 4,000,000
                                                          Aggregate

 Policy Period 07/01/2015 to 07/01/2016                   Each Occurrence             $ 1,000,000



 Foreign DIC Automobile Liability                         Limits of Insurance

 Company                                                  Bodily Injury and Property Damage
 The Insurance Company Of the State of Pennsylvania       Combined Single Limit

 Policy Number WS20001263                                     $ 1,000,000 Each Accident

 Policy Period 07/01/2015 to 07/01/2016



 Foreign DIC Employers Liability                          Limits of Insurance

 Company                                                  Bodily Injury by Accident
 The Insurance Company of the State of Pennsylvania

                                                              $ 1,000,000 Each Accident

 Policy Number WS20001264                                 Bodily Injury By Disease

                                                              $ 1,000,000 Each Policy

                                                              $ 1,000,000 Each Employee

 Policy Period 07/01/2015 to 07/01/2016



XS-9U57b (08/09)                                 © 2009                                             Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 141 of 438 Page ID
                                   #:610

                                                                       Schedule of Underlying Insurance
                                                                       (Continued)




NAMED INSURED                       POLICY NUMBER                       POLICY PERIOD
McKesson Corporation                XOO G27610390 001                   07/01/2015 to 07/01/2016


     Coverage:     Foreign DIC Employee Benefits Liability                    Limits of Insurance

     Company:      The Insurance Company of the State of         $ 1,000,000 Each Wrongful Act or Series of
                   Pennsylvania                                              Related Wrongful Acts

Policy Number:     WS20001262                                    $ 1,000,000 Annual Aggregate

  Policy Period:   07/01/2015 to 07/01/2016


     Coverage:     UK Employers Liability                                     Limits of Insurance

     Company:      Chartis Insurance Company                     £ 10,000,000 Each Occurrence

Policy Number:     ELB005063

  Policy Period:   07/01/2015 to 07/01/2016


     Coverage:     Auto Liability (US Oncology)                               Limits of Insurance

     Company:      On File With Company                          $ 1,000,000 Combined Single Limit

Policy Number:     H08703929

  Policy Period:   07/01/2015 to 07/01/2016


     Coverage:     Employers Liability                                        Limits of Insurance

     Company:      Old Republic                                  Bodily Injury by Accident

Policy Number:     MWC30458200 and MWZY304585                      $ 5,000,000 Each Accident

  Policy Period:   07/01/2015 to 07/01/2016                      Bodily Injury By Disease

                                                                   $ 5,000,000 Each Policy

                                                                   $ 5,000,000 Each Employee

In any jurisdiction, state, or province where the amount of Employers Liability Insurance provided by the
Underlying Insurer(s) is by law “Unlimited”, the underlying Employers Liability limit(s) shown in the above schedule
do not apply and no coverage shall be provided for Employers Liability under this policy.




XS-8W89a (08/09)                                     © 2009                                               Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 142 of 438 Page ID
                                   #:611



     Coverage:     Employers Liability (US Oncology)                          Limits of Insurance

     Company:      Old Republic                                  Bodily Injury by Accident

Policy Number:     MWC30458600                                     $ 1,000,000 Each Accident

  Policy Period:   07/01/2015 to 07/01/2016                      Bodily Injury By Disease

                                                                   $ 1,000,000 Each Policy

                                                                   $ 1,000,000 Each Employee

In any jurisdiction, state, or province where the amount of Employers Liability Insurance provided by the
Underlying Insurer(s) is by law “Unlimited”, the underlying Employers Liability limit(s) shown in the above schedule
do not apply and no coverage shall be provided for Employers Liability under this policy.




XS-8W89a (08/09)                                     © 2009                                               Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 143 of 438 Page ID
                                        #:612
                                                                                 ACE Umbrella PlusSM
                                                                    Commercial Umbrella Liability Policy




Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations, and any other
person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our” refer to the
company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section VI - Definitions.
We, the Company named in the Declarations, relying upon the statements shown on the Declarations page and in the
schedule of “underlying insurance” attached to this policy, and in return for the payment of premium and subject to its
terms, conditions, and limits of insurance of this policy, agree with you as follows:
I.   INSURING AGREEMENT
     A. We will pay on behalf of the “insured” those sums in excess of the “retained limit” that the “insured” becomes
        legally obligated to pay as damages because of “bodily injury”, “property damage” or “personal and advertising
        injury” to which this insurance applies.
         1. This insurance applies to “bodily injury” and “property damage” that takes place in the “coverage territory”, but
            only if:
             a. The “bodily injury” or “property damage” is caused by an “occurrence”;
             b. The “bodily injury” or “property damage” occurs during the “policy period”; and
             c.   Prior to the “policy period”, no “insured” and no “employee” authorized by you to give or receive notice of
                  an “occurrence” or claim, knew that the “bodily injury” or “property damage” had occurred, in whole or in
                  part. If any “insured” listed under Paragraph A. of Section II – Who Is An Insured or any authorized
                  “employee” knew, prior to the “policy period”, that the “bodily injury” or “property damage” occurred, then
                  any continuation, change or resumption of such “bodily injury” or “property damage” during or after the
                  “policy period” will be deemed to have been known prior to the “policy period”.
         2. This insurance applies to “personal and advertising injury” that arises out of your business, but only if the
            offense causing the “personal and advertising injury” takes place in the “coverage territory” and during the
            “policy period”.
     B. “Bodily injury” or “property damage” which occurs during the “policy period” and was not, prior to the “policy
        period”, known to have occurred by any “insured” listed under Paragraph A. of Section II – Who Is An Insured or
        any “employee” authorized by you to give or receive notice of an “occurrence” or claim, includes any continuation,
        change or resumption of that “bodily injury” or “property damage” after the end of the “policy period”.
     C. “Bodily injury” or “property damage” will be deemed to have been known to have occurred at the earliest time
        when any “insured” listed under Paragraph A. of Section II – Who Is An Insured or any “employee” authorized by
        you to give or receive notice of an “occurrence” or claim:
         1. Reports all, or any part, of the “bodily injury” or “property damage” to us or any other insurer;
         2. Receives a written or verbal demand or claim for damages because of the “bodily injury” or “property
            damage”; or
         3. Becomes aware by any other means that “bodily injury” or “property damage” has occurred or has begun to
            occur.




XS-20835 (08/06)                                                                                                Page 1 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 144 of 438 Page ID
                                      #:613
   D. Damages because of “bodily injury” include damages claimed by any person or organization for care, loss of
      services or death resulting at any time from the “bodily injury”.
       The amount we will pay for damages is limited as described in Section IV - Limits of Insurance.
II. WHO IS AN INSURED
   A. The following are “insured’s”:
       1. The Named Insured named in Item 1 of the Declarations of this policy is an “insured”.
       2. Any subsidiary of the Named Insured named in Item 1 of the Declarations of this policy, and any other
          organization under your control and active management at the inception date of this policy is an “insured”,
          providing such subsidiary or organization is included as an insured in the “underlying insurance”, and was
          made known to us prior to or at the inception date of this policy;
       3. If you are designated in the Declarations as:
           a. An individual, you and your spouse are “insureds”, but only with respect to the conduct of a business of
              which you are the sole owner.
           b. A partnership or joint venture, you are an “insured”. Your members, your partners, and their spouses are
              also “insureds”, but only with respect to the conduct of your business.
           c.   A limited liability company, you are an “insured”. Your members are also “insureds”, but only with respect
                to the conduct of your business. Your managers are “insureds”, but only with respect to their duties as
                your managers.
           d. An organization other than a partnership, joint venture or limited liability company, you are an “insured”.
              Your “executive officers” and directors are “insureds”, but only with respect to their duties as your officers
              or directors. Your stockholders are also “insureds”, but only with respect to their liability as stockholders.
           e. A trust, you are an “insured”. Your trustees are also “insureds”, but only with respect to their duties as
              trustees.
   B. Each of the following is also an “insured”:
       1. Your “volunteer workers” only while performing duties related to the conduct of your business, or your
          “employees”, other than either your “executive officers” (if you are an organization other than a partnership,
          joint venture or limited liability company) or your managers (if you are a limited liability company), but only for
          acts within the scope of their employment by you or while performing duties related to the conduct of your
          business. However, none of these “employees” or “volunteer workers” are “insureds” for:
           a. “Bodily injury” or “personal and advertising injury”:
                (1)   To you, to your partners or members (if you are a partnership or joint venture), to your members (if
                      you are a limited liability company), to a co-“employee” while in the course of his or her employment
                      or performing duties related to the conduct of your business, or to your other “volunteer workers”
                      while performing duties related to the conduct of your business;
                (2)   To the spouse, child, parent, brother or sister of that co-“employee” or “volunteer worker” as a
                      consequence of Paragraph a.(1) above;
                (3)   For which there is any obligation to share damages with or repay someone else who must pay
                      damages because of the injury described in Paragraphs a.(1) or (2) above; or
                (4)   Arising out of his or her providing or failing to provide professional health care services.
           b. “Property damage” to property:
                (1)   Owned, occupied or used by you,
                (2)   Rented to, in the care, custody or control of, or over which physical control is being exercised for
                      any purpose by you, any of your “employees”, “volunteer workers”, any partner or member (if you
                      are a partnership or joint venture), or any member (if you are a limited liability company).




XS-20835 (08/06)                                                                                                 Page 2 of 19
       Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 145 of 438 Page ID
                                         #:614
        2. Any person (other than your “employee” or “volunteer worker”), or any organization while acting as your real
           estate manager.
        3. Any person or organization having proper temporary custody of your property if you die, but only:
            a. With respect to liability arising out of the maintenance or use of that property; and
            b. Until your legal representative has been appointed.
        4. Your legal representative if you die, but only with respect to duties as such. That representative will have all
           your rights and duties under this policy.
        5. Any organization you newly acquire or form, other than a partnership, joint venture or limited liability company,
           and over which you maintain ownership or majority interest, will qualify as an “insured” if it also qualifies as an
           insured in “underlying insurance“ and there is no other similar insurance available to that organization.
           However:
            a. Coverage under this provision is afforded only until the 90th day after you acquire or form the organization
               or the end of the “policy period”, whichever is earlier;
            b. This insurance does not apply to “bodily injury” or “property damage” that occurred before you acquired or
               formed the organization;
            c.   This insurance does not apply to “personal and advertising injury” arising out of an offense committed
                 before you acquired or formed the organization; and
            d. We reserve the right to charge an additional premium if such organization qualifies as an “insured.”
        6. Any person or organization, if insured under “underlying insurance”, provided that coverage provided by this
           policy for any such insured will be no broader than coverage provided by “underlying insurance”.
        Notwithstanding anything above, no person or organization is an “insured” with respect to the conduct of any
        current or past partnership, joint venture or limited liability company that is not shown as a Named Insured in the
        Declarations.
III.   DEFENSE AND SUPPLEMENTARY PAYMENTS
       A.   We will have the right and duty to defend the “insured” against any “suit” seeking damages for “bodily injury”,
            “property damage” or “personal and advertising injury”, even if groundless, false or fraudulent, to which this
            insurance applies:
            1. When damages sought would be covered by “underlying insurance” but are not covered by that insurance
               because of the exhaustion of the applicable limits of “underlying insurance” by the payment of “loss”
               covered by this policy; or
            2. When damages sought would be covered under any “other insurance” but are not covered by that
               insurance because of the exhaustion of the applicable limits of “other insurance” by the payment of “loss”
               covered under such “other insurance”; or
            3. When damages sought for “bodily injury”, “property damage” or “personal and advertising injury” are not
               covered by “underlying insurance” or any “other insurance”, or any applicable self-insured retention has
               been exhausted by the payment of “loss” covered by this policy.
       B.   We will have no duty to defend the “insured” against any “suit” seeking damages for “bodily injury”, “property
            damage” or “personal and advertising injury” to which this insurance does not apply.
       C.   We will have the right but not the duty to associate in the investigation of any claim and the defense of any
            “suit” which may, in our opinion, result in damages to which this insurance applies.
       D.   If we assume the defense of any “suit” against the “insured”, we will pay in addition to the applicable Limit of
            Insurance:
            1. All expenses we incur.
            2. Up to $250 for cost of bail bonds because of an “occurrence” that may result in “bodily injury” or “property
               damage” covered by this policy. We do not have to furnish these bonds.




XS-20835 (08/06)                                                                                                Page 3 of 19
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 146 of 438 Page ID
                                        #:615
           3. The cost of bonds to release attachments, but only for bond amounts within the applicable Limit of
              Insurance. We do not have to furnish these bonds.
           4. The cost of appeal bonds required by law to appeal any suit we defend but only for bond amounts within
              the applicable Limit of Insurance. We do not have to apply for or furnish such bond.
           5. All reasonable expenses incurred by the “insured” at our request to assist us in the investigation of any
              claim or the defense of any “suit” covered under this policy, including actual loss of earnings because of
              time off from work.
           6. All costs taxed against the “insured” in the “suit”.
           7. Pre-judgment interest awarded against the “insured” on that part of the judgment, within the applicable
              Limit of Insurance, that we pay. If we make an offer to pay the applicable Limit of Insurance, we will not
              pay any prejudgment interest accruing after the offer.
           8. Post-judgment interest on that part of any judgment that we become obligated to pay, which accrues after
              entry of the judgment and before we have paid, offered to pay, or deposited in court the part of the
              judgment that we have become obligated to pay, which is within the applicable Limit of Insurance.
      E.   Our right and duty to defend ends when the applicable Limit of Insurance of this policy has been exhausted by
           the payment of “loss”.
IV.   LIMITS OF INSURANCE
      A.   The Limits of Insurance shown in the Declarations and the rules below fix the most we will pay regardless of
           the number of:
           1. “Insureds”;
           2. Claims made or “suits” brought; or
           3. Persons or organizations making claims or bringing “suits”.
      B.   The General Aggregate Limit shown in the Declarations is the most we will pay for all damages, except:
           1. Damages because of “bodily injury” or “property damage” included in the “products-completed operations
              hazard”; and
           2. Damages because of “bodily injury” or “property damage” arising out of the ownership, maintenance or
              use of a covered “auto”.
      C.   The Products-Completed Operations Aggregate Limit shown in the Declarations is the most we will pay for
           damages because of “bodily injury” and “property damage” included in the “products-completed operations
           hazard”.
      D.   Subject to Paragraphs B and C above, the Each Occurrence Limit shown in the Declarations is the most we
           will pay for the sum of all damages because of “bodily injury”, “property damage”, and “personal and
           advertising injury” arising out of any one “occurrence”.
      E.   If the applicable limits of “underlying insurance” have been:
           1. Reduced by the payment of “loss” covered by this policy, then this policy will be excess of the reduced
              limit of “underlying insurance”.
           2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as
              “underlying insurance”.
      F.   The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
           remaining period of less than 12 months, starting with the beginning of the “policy period” shown in the
           Declarations, unless the “policy period” is extended after issuance for an additional period of less than 12
           months. In that case, the additional period will be deemed part of the last preceding period for purposes of
           determining the Limits of Insurance.




XS-20835 (08/06)                                                                                           Page 4 of 19
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 147 of 438 Page ID
                                       #:616
V.   EXCLUSIONS
     This insurance does not apply to:
     A. Aircraft or Watercraft
         “Bodily injury” or “property damage” arising out of the ownership, maintenance, use or entrustment to others of
         any aircraft or watercraft owned or operated by or rented or loaned to any “insured”. Use includes operation and
         “loading or unloading”.
         This exclusion applies even if the claims against any “insured” allege negligence or other wrongdoing in the
         supervision, hiring, employment, training or monitoring of others by that “insured”, if the “occurrence” which
         caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or entrustment to
         others of any aircraft or watercraft that is owned or operated by or rented or loaned to any “insured”.
         This exclusion does not apply to:
         1.     A watercraft while ashore on premises you own or rent; or
         2.     A watercraft you do not own that is:
                a. Less than 26 feet long; and
                b. Not being used to carry persons or property for a charge.
         This exclusion does not apply to the extent that such coverage is provided by “underlying insurance” or would
         have been provided but for the exhaustion of the applicable limits of “underlying insurance” by the payment of
         “loss” covered by this policy; provided, however, that coverage provided by this policy will be no broader than
         coverage provided by “underlying insurance.”
     B. Asbestos
         Any “loss”, demand, claim or “suit” arising out of or related in any way to asbestos or asbestos-containing
         materials.
     C. Contractual Liability
         “Bodily injury” or “property damage” for which the “insured” is obligated to pay damages by reason of the
         assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:
         1. That the “insured” would have in the absence of the contract or agreement; or
         2. Assumed in a contract or agreement that is an “insured contract”, provided the “bodily injury” or “property
            damage” occurs subsequent to the execution of the contract or agreement. Solely for the purposes of
            liability assumed in an “insured contract”, reasonable attorney fees and necessary litigation expenses
            incurred by or for a party other than an “insured” are deemed to be damages because of “bodily injury” or
            “property damage”, provided:
              a. Liability to such party for, or for the cost of, that party's defense has also been assumed in the same
                 “insured contract”; and
              b. Such attorney fees and litigation expenses are for defense of that party against a civil or alternative
                 dispute resolution proceeding in which damages to which this insurance applies are alleged.
     D. Damage to Impaired Property or Property Not Physically Injured
         “Property damage” to “impaired property” or property that has not been physically injured, arising out of:
         1. A defect, deficiency, inadequacy or dangerous condition in “your product” or “your work”; or
         2. A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in accordance
            with its terms.
         This exclusion does not apply to the loss of use of other property arising out of sudden and accidental physical
         injury to “your product” or “your work” after it has been put to its intended use.




XS-20835 (08/06)                                                                                              Page 5 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 148 of 438 Page ID
                                      #:617
     E. Damage to Property
          “Property damage” to:
          1. Property you own, rent, or occupy, including any costs or expenses incurred by you, or any other person,
             organization or entity, for repair, replacement, enhancement, restoration or maintenance of such property
             for any reason, including prevention of injury to a person or damage to another's property;
          2. Premises you sell, give away or abandon, if the “property damage” arises out of any part of those premises;
          3. Property loaned to you;
          4. Personal property in the care, custody or control of the “insured”;
          5. That particular part of real property on which you or any contractors or subcontractors working directly or
             indirectly on your behalf are performing operations, if the “property damage” arises out of those operations;
             or
          6. That particular part of any property that must be restored, repaired or replaced because “your work” was
             incorrectly performed on it.
          Paragraphs 1, 3 and 4 of this exclusion do not apply to “property damage” (other than damage by fire) to
          premises, including the contents of such premises, rented to you for a period of seven (7) or fewer consecutive
          days.
          Paragraph 2 of this exclusion does not apply if the premises are “your work” and were never occupied, rented or
          held for rental by you.
          Paragraphs 3, 4, 5 and 6 of this exclusion do not apply to liability assumed under a sidetrack agreement.
          Paragraph 6 of this exclusion does not apply to “property damage” included in the “products-completed
          operations hazard”.
     F. Damage to Your Product
          “Property damage” to “your product” arising out of it or any part of it.
     G. Damage to Your Work
          “Property damage” to “your work” arising out of it or any part of it and included in the “products-completed
          operations hazard”.
          This exclusion does not apply if the damaged work or the work out of which the damage arises was performed
          on your behalf by a subcontractor.
     H. Electronic Chat Rooms or Bulletin Boards
          “Personal and advertising injury” arising out of an electronic chat room or bulletin board the “insured” hosts,
          owns, or over which the “insured” exercises control.
     I.   Employer's Liability
          “Bodily injury” to:
          1. An “employee” of the “insured” arising out of and in the course of:
              a. Employment by the “insured”; or
              b. Performing duties related to the conduct of the “insured's” business; or
          2. The spouse, child, parent, brother or sister of that “employee” as a consequence of Paragraph 1 above.
          This exclusion applies:
          1. Whether the “insured” may be liable as an employer or in any other capacity; and




XS-20835 (08/06)                                                                                             Page 6 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 149 of 438 Page ID
                                      #:618
          2. To any obligation to share damages with or repay someone else who must pay damages because of the
             injury.
          This exclusion does not apply:
          1. To liability assumed by the “insured” under an “insured contract”.
          2. To the extent that such coverage is provided by “underlying insurance” or would have been provided but for
             the exhaustion of the applicable limits of “underlying insurance” by the payment of “loss” covered by this
             policy; provided, however, that coverage provided by this policy will be no broader than coverage provided
             by “underlying insurance”.
     J.   Employment Practices
          "Bodily injury", "property damage" or “personal and advertising injury” arising out of:
          1. Refusal to employ;
          2. Termination of employment;
          3. Coercion, demotion, evaluation, reassignment, discipline, defamation, harassment, humiliation, failure to
             promote, retaliation, violation of civil rights, invasion of privacy, discrimination or other acts or omissions
             arising out of employment related practices, or other employment related practices, policies, acts or
             omissions; or
          4. Any consequential liability, damages, “loss”, cost or expense as a result of 1, 2 or 3 above.
          This exclusion applies whether or not the “insured” may be held liable as an employer or in any other capacity,
          and to any obligation to share damages with or repay someone else who must pay damages because of such
          injury or damages.
     K. Expected or Intended Injury
          “Bodily injury” or “property damage” expected or intended from the standpoint of the “insured”. This exclusion
          does not apply to “bodily injury” or “property damage” resulting from the use of reasonable force to protect
          persons or property.
     L. Infringement of Copyright, Patent, Trademark or Trade Secret
          “Personal and advertising injury” arising out of the infringement of copyright, patent, trademark, trade secret or
          other intellectual property rights.
          However, this exclusion does not apply to infringement, in your “advertisement”, of copyright, trade dress or
          slogan.
     M. “Insureds” in Media and Internet-Type Businesses
          “Personal and advertising injury” committed by an “insured” whose business is:
          1. Advertising, broadcasting, publishing or telecasting;
          2. Designing or determining content of web-sites for others; or
          3. An Internet search, access, content or service provider.
          However, this exclusion does not apply to Section VII - Definitions, R. “Personal and advertising injury”,
          Paragraphs 1, 2 and 3.
          For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others
          anywhere on the Internet is not, by itself, considered the business of advertising, broadcasting, publishing or
          telecasting.
     N. Liquor Liability
          “Bodily injury” or “property damage” for which any “insured” may be held liable by reason of:
          1. Causing or contributing to the intoxication of any person;
          2. The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
             alcohol; or




XS-20835 (08/06)                                                                                              Page 7 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 150 of 438 Page ID
                                      #:619
         3. Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
         This exclusion applies only if you are in the business of manufacturing, distributing, selling, serving or furnishing
         alcoholic beverages.
         This exclusion does not apply to the extent that such coverage is provided by “underlying insurance” or would
         have been provided but for the exhaustion of the applicable limits of “underlying insurance” by the payment of
         “loss” covered by this policy; provided, however, that coverage provided by this policy will be no broader than
         coverage provided by “underlying insurance.”
     O. Miscellaneous Laws
         Any “loss”, demand, claim, or “suit” under:
         1. The Employee Retirement Income Security Act of 1974 including any amendment thereto or any similar
            law.
         2. Any workers' compensation, disability benefits or unemployment compensation laws or any similar laws.
         3. Any “auto” no-fault law, any uninsured or underinsured motorist law, any personal injury protection law or
            similar law.
     P. Nuclear
         1. To any injury or damage:
             a. With respect to which an “insured” under the policy is also an “insured” under a nuclear energy liability
                policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
                Underwriters, Nuclear Insurance Association of Canada or any of their successors, or would be an
                “insured” under any such policy but for its termination upon exhaustion of its limit of insurance; or
             b. Resulting from the “hazardous properties” of “nuclear material” and with respect to which (1) any person
                or organization is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or
                any law amendatory thereof, or (2) the “insured” is, or had this policy not been issued would be, entitled
                to indemnity from the United States of America, or any agency thereof, under any agreement entered
                into by the United States of America, or any agency thereof, with any person or organization.
         2. To any injury or damage resulting from the “hazardous properties” of “nuclear material”, if:
             a. The “nuclear material” (1) is at any “nuclear facility” owned by, or operated by or on behalf of, an
                “insured” or (2) has been discharged or dispersed therefrom;
             b. The “nuclear material” is contained in “spent fuel” or “waste” at any time possessed, handled, used,
                processed, stored, transported or disposed of by or on behalf of an “insured”; or
             c.    The injury or damage arises out of the furnishing by an “insured” of services, materials, parts or
                   equipment in connection with the planning, construction, maintenance, operations or use of any
                   “nuclear facility”.
         As used in this exclusion:
             a. “Hazardous properties” include radioactive, toxic or explosive properties;
             b. “Nuclear material” means “source material”, “special nuclear material” or “by-product material”;
             c.    “Source material”, “special nuclear material”, and “by-product material” have the meanings given them
                   in the Atomic Energy act of 1954 or in any law amendatory thereof;
             d. “Spent fuel” means any fuel element or fuel component, solid or liquid, which has been used or
                exposed to radiation in a “nuclear reactor”;




XS-20835 (08/06)                                                                                                Page 8 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 151 of 438 Page ID
                                      #:620
             e. “Waste” means any waste material (a) containing “by-product material” other than the tailings or waste
                produced by the extraction or concentration of uranium or thorium from any ore processed primarily for
                its “source material” content, and (b) resulting from the operation by any person or organization of any
                “nuclear facility” included under the first two paragraphs of the definition of “nuclear facility”.
             f.    “Nuclear facility” means:
                   (1)     Any “nuclear reactor”;
                   (2)     Any equipment or device designed or used for (1) separating the isotopes of uranium or
                           plutonium, (2) processing or utilizing “spent fuel”, or (3) handling, processing or packaging
                           “waste”;
                   (3)     Any equipment or device used for the processing, fabricating or alloying of “special nuclear
                           material” if at any time the total amount of such material in the custody of the “insured” at the
                           premises where such equipment or device is located consists of or contains more than 25 grams
                           of plutonium or uranium 233 or any combination thereof, or more than 250 grams of uranium 235.
                   (4)     Any structure, basin, excavation, premises or place prepared or used for the storage or disposal
                           of “waste”;
                   and includes the site on which any of the foregoing is located, all operations conducted on such site
                   and all premises used for such operations.
             g. “Nuclear reactor” means any apparatus designed or used to sustain nuclear fission in a self-supporting
                chain reaction or to contain a critical mass of fissionable material.
             h. Injury or damage includes all forms of radioactive contamination of property.
     Q. Other “Personal and Advertising Injury”
         1. “Personal and advertising injury” caused by or at the direction of the “insured” with the knowledge that the
            act would violate the rights of another and would inflict “personal and advertising injury”.
         2. “Personal and advertising injury” arising out of oral or written publication of material, if done by or at the
            direction of the “insured” with knowledge of its falsity.
         3. “Personal and advertising injury” arising out of oral or written publication of material whose first publication
            took place before the beginning of the “policy period”.
         4. “Personal and advertising injury” arising out of a criminal act committed by or at the direction of the
            “insured”.
         5. “Personal and advertising injury” for which the “insured” has assumed liability in a contract or agreement.
            This exclusion does not apply to liability for damages:
                  a. That the “insured” would have in the absence of the contract or agreement; or
                  b. Assumed in a contract or agreement that is an “insured contract”, provided the “personal and
                     advertising injury” offense takes place subsequent to the execution of the contract or agreement.
                     Solely for the purposes of liability assumed in an “insured contract”, reasonable attorney fees and
                     necessary litigation expenses incurred by or for a party other than an “insured” are deemed to be
                     damages because of ““personal and advertising injury”, provided:
                     i.    Liability to such party for, or for the cost of, that party's defense has also been assumed in the
                           same “insured contract”; and
                     ii.   Such attorney fees and litigation expenses are for defense of that party against a civil or
                           alternative dispute resolution proceeding in which damages to which this insurance applies are
                           alleged.
         6. “Personal and advertising injury” arising out of a breach of contract, except an implied contract to use
            another's advertising idea in your “advertisement”.




XS-20835 (08/06)                                                                                                Page 9 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 152 of 438 Page ID
                                      #:621
         7. “Personal and advertising injury” arising out of the failure of goods, products or services to conform with any
            statement of quality or performance made in your “advertisement”.
         8. “Personal and advertising injury” arising out of the wrong description of the price of goods, products or
            services stated in your “advertisement”.
     R. Pollution
         1. “Bodily injury”, “property damage” or “personal and advertising injury” arising out of the actual, alleged or
            threatened discharge, dispersal, seepage, migration, release or escape of “pollutants”:
             a. At or from any premises, site or location which is or was at any time owned or occupied by, or rented or
                loaned to, any “insured”;
             b. At or from any premises, site or location which is or was at any time used by or for any “insured” or
                others for the handling, storage, disposal, processing or treatment of waste;
             c.    Which are or were at any time transported, handled, stored, treated, disposed of, or processed as
                   waste by or for:
                   (1)   Any “insured”; or
                   (2)   Any person or organization for whom you may be legally responsible;
             d. At or from any premises, site or location on which any “insured” or any contractors or subcontractors
                working directly or indirectly on any “insured's” behalf are performing operations if the “pollutants” are
                brought on or to the premises, site or location in connection with such operations by such “insured”,
                contractor or subcontractor;
             e. At or from any premises, site or location on which any “insured” or any contractors or subcontractors
                working directly or indirectly on any “insured's” behalf are performing operations if the operations are to
                test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
                assess the effects of, “pollutants”;
             f.    That are, or that are contained in any property that is:
                   (1) Being transported or towed by, handled, or handled for movement into, onto or from, a covered
                       “auto”;
                   (2) Otherwise in the course of transit by or on behalf of the “insured”; or
                   (3) Being stored, disposed of, treated or processed in or upon a covered “auto”;
             g. Before the “pollutants” or any property in which the “pollutants” are contained are moved from the place
                where they are accepted by the “insured” for movement into or onto the covered “auto”; or
             h. After the “pollutants” or any property in which the “pollutants” are contained are moved from a covered
                “auto” to the place where they are finally delivered, disposed of or abandoned by the “insured”.
             However, the following exceptions to this exclusion apply to the extent that such coverage is provided by
             “underlying insurance” or would have been provided but for the exhaustion of the applicable limits of
             “underlying insurance” by the payment of “loss” covered by this policy; provided, however, that coverage
             provided by this policy will be no broader than coverage provided by “underlying insurance”:
                   1. Paragraph 1.a. of this exclusion does not apply to “bodily injury” if sustained within a building and
                      caused by smoke, fumes, vapor or soot from equipment used to heat that building.
                   2. Paragraph 1.a. of this exclusion does not apply to “bodily injury” or “property damage” for which you
                      may be held liable, if you are a contractor and the owner or lessee of such premises, site or location
                      has been added to your policy as an additional insured with respect to your ongoing operations
                      performed for that additional insured at that premises, site or location and such premises, site or
                      location is not and never was owned or occupied by, or rented or loaned to, any “insured”, other
                      than that additional insured.




XS-20835 (08/06)                                                                                             Page 10 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 153 of 438 Page ID
                                      #:622
                   3. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” arising out of
                      the escape of fuels, lubricants or other operating fluids which are needed to perform the normal
                      electrical, hydraulic or mechanical functions necessary for the operation of “mobile equipment” or its
                      parts, if such fuels, lubricants or other operating fluids escape from a vehicle part designed to hold,
                      store or receive them. This exception does not apply if the “bodily injury” or “property damage”
                      arises out of the intentional discharge, dispersal or release of the fuels, lubricants or other operating
                      fluids, or if such fuels, lubricants or other operating fluids are brought on or to the premises, site or
                      location with the intent that they be discharged, dispersed or released as part of the operations
                      being performed by such “insured”, contractor or subcontractor.
                   4. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” sustained
                      within a building and caused by the release of gases, fumes or vapors from materials brought into
                      that building in connection with operations being performed by you or on your behalf by a contractor
                      or subcontractor.
                   5. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” arising out of
                      heat, smoke or fumes from a “hostile fire”.
                   6. Paragraph 1.f. of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or other
                      similar “pollutants” that are needed for or result from the normal electrical, hydraulic or mechanical
                      functioning of a covered “auto” or its parts, if:
                       a. The “pollutants” escape, seep, migrate, or are discharged, dispersed or released directly from
                          an “auto” part designed by its manufacturer to hold, store, receive or dispose of such
                          “pollutants”; and
                       b. The “bodily injury”, “property damage” or any covered pollution cost or expense does not arise
                          out of the operation of any equipment listed in Paragraphs 6.b. and 6.c. of the definition of
                          “mobile equipment”.
                   7. Paragraphs 1.g. and 1.h. of this exclusion do not apply to ”occurrences” that take place away from
                      premises owned by or rented to an “insured” with respect to “pollutants” not in or upon a “covered
                      auto” if:
                       a. The “pollutants” or any property in which the “pollutants” are contained are upset, overturned or
                          damaged as a result of the maintenance or use of a covered “auto”; and
                       b. The discharge, dispersal, seepage, migration, release or escape of the “pollutants” is caused
                          directly by such upset, overturn or damage.
         2. Any loss, cost or expense arising out of any:
             a. Request, demand, order or statutory or regulatory requirement that any “insured” or others test for,
                monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the
                effects of, “pollutants”; or
             b. Claim or “suit” by or on behalf of a governmental authority for damages because of testing for,
                monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                responding to, or assessing the effects of, “pollutants”.
         However, this Paragraph 2. does not apply to liability for damages because of “property damage” that the
         “insured” would have in the absence of such request, demand, order or statutory or regulatory requirement, or
         such claim or “suit” by or on behalf of a governmental authority.
     S. Recall of Products, Work or Impaired Property
         "Bodily injury", "property damage" or “personal and advertising injury” or any other “loss”, cost or expense
         incurred by you or others for the loss of use, withdrawal, recall, inspection, repair, replacement, adjustment,
         removal or disposal of:
         1. “Your product”;
         2. “Your work”; or
         3. “Impaired property”;




XS-20835 (08/06)                                                                                                Page 11 of 19
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 154 of 438 Page ID
                                        #:623
         if such product, work, or property is withdrawn or recalled from the market or from use by any person or
         organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.
      T. Trade or Economic Sanctions
         To the extent that trade or economic sanctions or other laws or regulations prohibit us from providing insurance,
         including, but not limited to, the payment of claims.
      U. Unauthorized Use of Another's Name or Product
         “Personal and advertising injury” arising out of the unauthorized use of another's name or product in your e-mail
         address, domain name or meta-tag, or any other similar tactics to mislead another's potential customers.
      V. Unsolicited Communications
         “Bodily injury”, “property damage” or “personal and advertising injury” arising out any form of communication,
         including but not limited to facsimile, electronic mail, posted mail or telephone, in which the recipient has not
         specifically requested the communication. This exclusion also applies to communications which are made or
         allegedly made in violation of the:
             1. Telephone Consumer Protection Act (TCPA) including any
                   Amendment of or addition to such law; or
             2. The CAN-SPAM Act of 2003, including any amendment of
                   Or addition to such law; or
             3. Any statute, ordinance or regulation, other than the TCPA
                   Or CAN-SPAM Act of 2003, which prohibits or limits the sending, transmitting, communicating or
                   distribution of material or information.
      W. War
         "Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or
         indirectly, as a result of or in connection with war, whether declared or not, or any act or condition incident to
         war. War includes civil war, insurrection, civil commotion, rebellion or revolution.
VI.   CONDITIONS
      A. Appeals
         In the event you or any underlying insurer elects not to appeal a judgment in excess of the amount of the
         “underlying insurance” or “other insurance”, we may elect to appeal. If we elect to appeal, we will be liable for, in
         addition to the applicable Limits of Insurance of this policy, all court costs, expenses incurred and interest on
         that amount of any judgment that does not exceed the applicable Limits of Insurance shown in the Declarations
         related to such an appeal, subject to the limitations set forth in Section III - Defense And Supplementary
         Payments.
      B. Assignment of Your Rights and Duties
         Your rights and duties under this policy may not be transferred, except by an endorsement to this policy issued
         by us. If you die or are legally declared bankrupt, then your rights and duties will be transferred to your legal
         representative, but only while acting within the scope of duties as your legal representative. Until your legal
         representative is appointed, anyone having temporary custody of your property will have your rights and duties,
         but only with respect to that property.




XS-20835 (08/06)                                                                                               Page 12 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 155 of 438 Page ID
                                      #:624

     C. Bankruptcy
         Your bankruptcy, insolvency, refusal or inability to pay will not relieve us of our obligations under this policy. In
         the event of bankruptcy, insolvency, refusal or inability to pay of any underlying insurer, the insurance afforded
         by this policy will not drop down or replace “underlying insurance”, but will apply as if the limits of such
         “underlying insurance” are fully available and collectible and we will not assume any obligation under
         “underlying insurance”.
     D. Cancellation
         1. You may cancel this policy. You must mail or deliver to us advance written notice stating when cancellation
            is to take effect.
         2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver to you
            not less than ten (10) days advance written notice stating when the cancellation is to take effect. If we
            cancel for any other reason, we must mail or deliver to you not less than sixty (60) days advance written
            notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing address
            shown in the Declarations will be sufficient to prove notice.
         3. The “policy period” will end on the day and hour stated in the cancellation notice.
         4. If we cancel, final premium will be calculated pro rata based upon the time this policy was in force. Final
            premium will not be less than the pro rata share of the Minimum Premium as shown in the Declarations.
         5. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in force
            and increased by our short rate cancellation table and procedure. Final premium will not be less than the
            short rate share of the Minimum Premium as shown in the Declarations.
         6. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter, but the
            cancellation will be effective even if we have not made or offered any refund due you. Our check or our
            representative’s check, mailed or delivered, will be sufficient tender of any refund due you.
         7. The first Named Insured shown in the Declarations will act on behalf of all other “insureds” with respect to
            the giving and receiving of notice of cancellation and the receipt of any refund that may become payable
            under this policy.
     E. Changes
         This policy may be changed only by a written endorsement to this policy issued by us.
     F. Duties in the Event of “Occurrence”, Claim or “Suit”
         1. You must see to it that we are notified as soon as practicable of an “occurrence” which may result in a claim
            for damages under this policy. To the extent possible, notice should include:
             a. How, when and where the “occurrence” took place;
             b. The names and addresses of any injured persons and witnesses; and
             c.    The nature and location of any injury or damage arising out of the “occurrence”.
         2. If a claim is made or “suit” is brought against any “insured” that is reasonably likely to involve this policy, you
            must:
             a. Immediately record the specifics of the claim or “suit” and the date received; and
             b. Notify us in writing as soon as practicable.
         3. You and any other involved “insured” must:
             a. Immediately send us copies of any demands, notices, summonses or legal papers received in
                connection with the claim or “suit”;
             b. Authorize us to obtain records and other information;
             c.    Cooperate with us in the investigation or settlement of the claim or defense against the “suit”; and




XS-20835 (08/06)                                                                                                Page 13 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 156 of 438 Page ID
                                      #:625
              d. Assist us, upon our request, in the enforcement of any right against any person or organization which
                 may be liable to the “insured” because of injury or damage to which this insurance may also apply.
          4. No “insured” will, except at that “insured’s” own cost, voluntarily make a payment, assume any obligation, or
             incur any expense, other than for first aid, without our written consent.
     G. Inspection and Audit
          1. We will be permitted, but not obligated to inspect the “insured’s” property and operations. Neither our right
             to make inspections nor the making thereof nor any report thereon will constitute an undertaking, on behalf
             of or for the benefit of the “insured” or others, to determine or warrant that such property or operations are
             safe.
          2. We may examine and audit the “insured’s” books and records during the “policy period” and any extensions
             thereof within three (3) years after the termination date of this policy.
     H. Legal Action Against Us
          1. No person or organization has a right under this policy to join us as a party or otherwise bring us into a “suit”
             asking for damages from an “insured”.
          2. You will have no right of action against us under this policy unless all of its terms have been fully complied
             with; and the amount that you seek to recover has been determined by settlement with our consent or by
             final judgment against an “insured”.
     I.   Maintenance of “Underlying Insurance”
          During the “policy period”, you agree:
          1. To keep “underlying insurance” and renewals or replacements thereof in full force and effect.
          2. That the limits of “underlying insurance” will be maintained except for any reduction or exhaustion of such
             limits by the payment of “loss” that would be covered by this policy.
          3. That the terms and conditions of “underlying insurance” will not materially change during the “policy period”.
          4. That any renewal or replacement of “underlying insurance” will not be more restrictive in coverage.
          5. That “underlying insurance” may not be canceled or non-renewed by you without notifying us, and you
             agree to notify us in the event an insurance company cancels or declines to renew any “underlying
             insurance”.
          Failure to maintain the “underlying insurance” as provided by this condition will not invalidate this policy. This
          policy will apply as if the “underlying insurance” were maintained as required by this policy.
     J.   Other Insurance
          If valid and collectible “other insurance” applies to damages that are also covered by this policy, this policy will
          apply excess of the “other insurance” and will not contribute with such “other insurance”. This provision will not
          apply if the “other insurance” is written to be excess of this policy.
     K. Premium
          The first Named Insured shown in the Declarations will be responsible for payment of all premiums when due.
          The premium stated in the Declarations is a flat premium. It is not subject to adjustment except as provided
          herein or as changed by an endorsement to this policy issued by us.
     L. Separation of “Insureds”
          Except with respect to the Limits of Insurance, and any rights or duties specifically assigned to the first Named
          Insured, this insurance applies:
          1. As if each Named Insured were the only Named Insured; and




XS-20835 (08/06)                                                                                               Page 14 of 19
       Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 157 of 438 Page ID
                                         #:626


           2. Separately to each “insured” against whom claim is made or “suit” is brought.
       M. Titles
           The titles to the various parts, sections, subsections and endorsements of this policy are intended solely for
           ease of reference and do not in any way limit, expand or otherwise affect the provisions of such parts, sections,
           subsections and endorsements.
       N. Transfer of Rights of Recovery Against Others to Us
           1. If the “insured” has rights to recover all or part of any payment we have made under this policy, those rights
              are transferred to us. The “insured” must do nothing after “loss” to impair them. At our request, the “insured”
              will bring “suit” or transfer those rights to us and help us enforce them.
           2. Any amount recovered will be apportioned in the inverse order of payment of “loss” to the extent of actual
              payment. The expenses of all such recovery proceedings will be apportioned in the ratio of respective
              recoveries.
           3. If you and the insurer of “underlying insurance” waive any right of recovery against a specific person or
              organization for damages as required under an “insured contract”, we will also waive any such rights we
              may have against such person or organization provided that the “bodily injury” or “property damage” occurs
              subsequent to the execution of the “insured contract”.
       O. When “Loss” is Payable
           Coverage under this policy will not apply until the “insured,” or the “insured’s” underlying insurer has paid or is
           obligated to pay the full amount of the “retained limit.”
           When the amount of damages is determined by an agreed settlement or on a final judgment against an
           “insured” obtained after an actual trial, we will promptly pay on behalf of the “insured” the amount of damages
           covered under the terms of this policy. The first Named Insured will promptly reimburse us for any amount
           within the “retained limit” paid by us.
VII.   DEFINITIONS
       A. “Advertisement” means a notice that is broadcast or published to the general public or specific market segments
          about your goods, products or services for the purpose of attracting customers or supporters. For the purposes
          of this definition:
           1. Notices that are published include material placed on the Internet or on similar electronic means of
              communication; and
           2. Regarding web-sites, only that part of a web-site that is about your goods, products or services for the
              purposes of attracting customers or supporters is considered an “advertisement”.
       B. “Auto” means a land motor vehicle, trailer or semi trailer designed for travel on public roads, including any
          attached machinery or equipment. But “auto” does not include “mobile equipment”.
       C. “Bodily injury” means bodily injury, sickness or disease sustained by a person, including death resulting from
          any of these at any time. “Bodily injury” includes mental anguish or mental injury resulting from bodily injury.
       D. “Coverage territory” means anywhere in the world, except to the extent that trade or economic sanctions or
          other laws or regulations prohibit us from providing insurance, including but not limited to the payment of claims.
       E. “Employee” means an individual working for you in return for remuneration. ”Employee” includes a “leased
          worker”. “Employee” does not include a “temporary worker” or independent contractor.
       F. “Executive officer” means a person holding any of the officer positions created by your charter, constitution, by-
          laws or any other similar governing document.
       G. “Hostile fire” means one which becomes uncontrollable or breaks out from where it was intended to be.
       H. “Impaired property” means tangible property, other than “your product” or “your work”, that cannot be used or is
          less useful because:




XS-20835 (08/06)                                                                                               Page 15 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 158 of 438 Page ID
                                      #:627
          1. It incorporates “your product” or “your work” that is known or thought to be defective, deficient, inadequate
             or dangerous; or
          2. You have failed to fulfill the terms of a contract or agreement;
          if such property can be restored to use by:
          1. The repair, replacement, adjustment or removal of “your product” or “your work”; or
          2. Your fulfilling the terms of the contract or agreement.
     I.   “Insured” means a person or organization meeting the qualifications set forth in Section II - Who Is An Insured.
     J.   “Insured contract” means that part of any contract or agreement pertaining to your business under which any
          “insured” assumes the tort liability of another party to pay for “bodily injury” or “property damage” to a third
          person or organization. Tort liability means a liability that would be imposed by law in the absence of any
          contract or agreement.
          “Insured contract” does not include that part of any contract or agreement:
          1. that indemnifies a railroad for “bodily injury” or “property damage” arising out of construction or demolition
             operations, within 50 feet of any railroad property and affecting any railroad bridge or trestle, tracks, road-
             beds, tunnel underpass or crossing;
          2. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:
              a. preparing, approving or failing to approve maps, shop drawings, opinions, reports, surveys, field orders,
                 change orders or drawings and specifications; or
              b. giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
                 damage; or
          3. under which the “insured”, if an architect, engineer or surveyor, assumes liability for an injury or damage
             arising out of the “insured’s” rendering or failure to render professional services, including those shown in
             subparagraph 2 above and supervisory, inspection, architectural or engineering activities.
     K. “Leased worker” means a person leased to you by a labor leasing firm under an agreement between you and
        the labor leasing firm, to perform duties related to the conduct of your business. “Leased worker” does not
        include a “temporary worker”.
     L. “Loading or unloading” means the handling of property:
          1. After it is moved from the place where it is accepted for movement into or onto an aircraft, watercraft or
             “auto”;
          2. While it is in or on an aircraft, watercraft or “auto”; or
          3. While it is being moved from an aircraft, watercraft or “auto” to the place where it is finally delivered;
          but “loading or unloading” does not include the movement of property by means of a mechanical device, other
          than a hand truck, that is not attached to the aircraft, watercraft or “auto”.
     M. “Loss” means those sums paid in the settlement a claim or “suit” or satisfaction of a judgment which the
        “insured” is legally liable to pay as damages because of “bodily injury”, “property damage”, or “personal and
        advertising injury”, after making proper deduction for all recoveries and salvages.
     N. “Mobile equipment” means any of the following types of land vehicles, including any attached machinery or
        equipment:
          1. Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
          2. Vehicles maintained for use solely on or next to premises you own or rent;
          3. Vehicles that travel on crawler treads;
          4. Vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently mounted:




XS-20835 (08/06)                                                                                                 Page 16 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 159 of 438 Page ID
                                      #:628
             a. Power cranes, shovels, loaders, diggers or drills; or
             b. Road construction or resurfacing equipment such as graders, scrapers or rollers;
         5. Vehicles not described in 1, 2, 3 or 4 above that are not self-propelled and are maintained primarily to
            provide mobility to permanently attached equipment of the following types:
             a. Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                exploration, lighting and well servicing equipment; or
             b. Cherry pickers and similar devices used to raise or lower workers;
         6. Vehicles not described in 1, 2, 3 or 4 above maintained primarily for purposes other than the transportation
            of persons or cargo.
             However, self-propelled vehicles with the following types of permanently attached equipment are not
             “mobile equipment” but will be considered “autos”:
             a. Equipment designed primarily for:
                   i.    Snow removal;
                   ii.   Road maintenance, but not construction or resurfacing; or
                   iii. Street cleaning;
             b. Cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
                workers; and
             c.    Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                   exploration, lighting and well servicing equipment.
     O. “Occurrence” means:
         1. With respect to “bodily injury” or “property damage”, an accident, including continuous or repeated exposure
            to substantially the same general harmful conditions. All such exposure to substantially the same general
            conditions shall be considered as arising out of the same “occurrence”, regardless of the frequency or
            repetition thereof, or the number of claimants.
         2. With respect to “personal and advertising injury”, a covered offense. All damages that arise from the same
            act, publication or general conditions are considered to arise out of the same “occurrence”, regardless of
            the frequency or repetition thereof, the number or kind of media used or the number of claimants.
     P. "Other insurance” means a policy of insurance providing coverage for damages covered in whole or in part by
        this policy. “Other insurance” does not include “underlying insurance”, the amount shown in the Declarations as
        the Self-Insured Retention or any policy of insurance specifically purchased to be excess of this policy and
        providing coverage that this policy also provides.
     Q. “Policy period” means the time between the inception date of this policy shown in the Declaration and the
        expiration date shown or earlier termination date of this policy.
     R. “Personal and advertising injury” means injury, including consequential “bodily injury”, arising out of one or more
        of the following offenses:
         1. False arrest, detention or imprisonment;
         2. Malicious prosecution;
         3. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room,
            dwelling or premises that a person occupies, committed by or on behalf of its owner, landlord or lessor;
         4. Oral or written publication, in any manner, of material that slanders or libels a person or organization or
            disparages a person's or organization's goods, products or services;
         5. Oral or written publication, in any manner, of material that violates a person's right of privacy;




XS-20835 (08/06)                                                                                                 Page 17 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 160 of 438 Page ID
                                      #:629
         6. The use of another's advertising idea in your “advertisement”; or
         7. Infringing upon another's copyright, trade dress or slogan in your “advertisement”.
     S. “Pollutants” mean any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
        fumes, acids, alkalis, chemicals and waste. As used in this definition, waste includes materials to be recycled,
        reconditioned or reclaimed.
     T. “Products-completed operations hazard”:
         1. Includes all “bodily injury” and “property damage” occurring away from premises you own or rent and arising
            out of “your product” or “your work” except:
             a. Products that are still in your physical possession; or
             b. Work that has not yet been completed or abandoned. However, “your work” will be deemed completed
                at the earliest of the following times:
                   i.    When all of the work called for in your contract has been completed.
                   ii.   When all of the work to be done at the job site has been completed if your contract calls for work at
                         more than one job site.
                   iii. When that part of the work done at a job site has been put to its intended use by any person or
                        organization other than another contractor or subcontractor working on the same project.
         Work that may need service, maintenance, correction, repair or replacement, but which is otherwise complete,
         will be treated as completed.
         2. Does not include “bodily injury” or “property damage” arising out of:
             a. The transportation of property, unless the injury or damage arises out of a condition in or on a vehicle
                not owned or operated by you, and that condition was created by the “loading or unloading” of that
                vehicle by any “insured”;
             b. The existence of tools, uninstalled equipment or abandoned or unused materials.
     U. “Property damage” means:
         1. Physical injury to tangible property, including all resulting loss of use of that property. All such loss of use
            will be deemed to occur at the time of the physical injury that caused it; or
         2. Loss of use of tangible property that is not physically injured. All such loss of use will be deemed to occur at
            the time of the “occurrence” that caused it.
         For the purposes of this insurance, electronic data is not tangible property.
         As used in this definition, electronic data means information, facts or programs stored as or on, created or used
         on, or transmitted to or from computer software, including systems and applications software, hard or floppy
         disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media which are used with
         electronically controlled equipment.
     V. “Retained limit” means either of the following:
         1. The total applicable limits of “underlying insurance” and any applicable limit of “other insurance” providing
            coverage to the “insured”; or
         2. The amount shown in the Declarations as the Self-Insured Retention applicable to each “occurrence” that
            results in damages not covered by “underlying insurance” or “other insurance”.
     W. “Suit” means a civil proceeding in which damages because of “bodily injury”, “property damage” or “personal
        and advertising injury” to which this insurance applies are alleged. “Suit” includes:
         1. An arbitration proceeding in which such damages are claimed and to which the “insured” must submit or
            does submit with our consent; or
         2. Any other alternative dispute resolution proceeding in which such damages are claimed and to which the
            “insured” submits with our consent.




XS-20835 (08/06)                                                                                               Page 18 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 161 of 438 Page ID
                                      #:630
     X. “Temporary worker” means a person who is furnished to you to substitute for a permanent “employee” on leave
        or to meet seasonal or short-term workload conditions.
     Y. “Underlying insurance” means the policy or policies of insurance listed in the Schedule of “Underlying
        Insurance” attached to and forming a part of this policy.
     Z. “Volunteer worker” means a person who is not your “employee”, and who donates his or her work and acts at
        the direction of and within the scope of duties determined by you, and is not paid a fee, salary or other
        compensation by you or anyone else for their work performed for you.
     AA. “Your product”:
         1. Means:
             a. Any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of
                by:
                   (1) You;
                   (2) Others trading under your name; or
                   (3) A person or organization whose business or assets you have acquired; and
             b. Containers (other than vehicles), materials, parts or equipment furnished in connection with such goods
                or products.
         2. Includes:
             a. Warranties or representations made at any time with respect to the fitness, quality, durability,
                performance or use of “your product”; and
             b. The providing of or failure to provide warnings or instructions.
         3. Does not include vending machines or other property rented to or located for the use of others but not sold.
     BB. “Your work”:
         1. Means:
             a. Work or operations performed by you or on your behalf; and
             b. Materials, parts or equipment furnished in connection with such work or operations.
         2. Includes:
             a. Warranties or representations made at any time with respect to the fitness, quality, durability,
                performance or use of “your work”, and
             b. The providing of or failure to provide warnings or instructions.




XS-20835 (08/06)                                                                                          Page 19 of 19
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 162 of 438 Page ID
                                       #:631




                                         ACE Producer Compensation
                                            Practices & Policies


ACE believes that policyholders should have access to information about ACE's practices and policies related to the
payment of compensation to brokers and independent agents. You can obtain that information by accessing our website
at http://www.aceproducercompensation.com or by calling the following toll-free telephone number: 1-866-512-2862.




ALL-20887 (10/06)                                                                                       Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 163 of 438 Page ID
                                       #:632
          ACE GROUP SPECIALTY                FORWARD BY FAX, MAIL OR E-MAILTO:
          CLAIMS LOSS NOTIFICATION
          FORM                               ACE Excess
                                                                     P.O. Box 5103
                                                                     Scranton, PA 18505-0510
                                                                     Fax No.: (866)635-5687
Today’s Date:
                                                                     ACEClaimsFirstNotice@acegroup.com

Notice of: (check all that apply)
     First-Party Claim                     Potential Claim

     Third-Party Claim                     Litigation Initiated

     Other

Insured’s Name & Contact Information
Company Name: McKesson Corporation                                       Point of Contact:

Address:            One Post Street, 34th Floor
                    San Francisco, California 94104
Phone Number:

Broker/Agent’s Name & Contact Information

Company Name: MARSH RISK & INSURANCE SERVICES                            Point of Contact:

Address:            345 CALIFORNIA STREET
                    SAN FRANCISCO, California 94104

Phone Number:

Policy Information

Policy Number:      XOO G27610390 001                                     Policy Period: 07/01/2015 - 07/01/2016

Limits of Liability: $ 25,000,000       per $ 25,000,000             agg Self-Insured Retention/Deductible: $ 25,000

Loss Information
Date of Incident/Claim:                               Location:

Claimant Name/Address:

Description of Loss:




Please list all attached or enclosed documentation:                (check if none provided)




Name of Person Completing This Form:                                                 Signature:




XS-28500a (08/13)                                         © 2013                                                   Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 164 of 438 Page ID
                                      #:633
                                                                                                     IL P 001 01 04


        U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                    ASSETS CONTROL ("OFAC")
               ADVISORY NOTICE TO POLICYHOLDERS

   No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
   policy. You should read your policy and review your Declarations page for complete information on the
   coverages you are provided.
   This Notice provides information concerning possible impact on your insurance coverage due to directives
   issued by OFAC. Please read this Notice carefully.
   The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
   declarations of "national emergency". OFAC has identified and listed numerous:
       · Foreign agents;
       · Front organizations;
       · Terrorists;
       · Terrorist organizations; and
       · Narcotics traffickers;
   as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
   Treasury's web site – http//www.treas.gov/ofac.
   In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
   claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
   Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
   provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be
   such a blocked or frozen contract, no payments nor premium refunds may be made without authorization from
   OFAC. Other limitations on the premiums and payments also apply.




IL P 001 01 04                             © ISO Properties, Inc., 2004                                Page 1 of 1
        Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 165 of 438 Page ID
                                          #:634
                             COMMERCIAL UMBRELLA LIABILITY

    INFORMATION FOR POLICYHOLDERS TO HELP YOU IN THE EVENT OF A CLAIM FOR
                    CATASTROPHE MANAGEMENT COVERAGE

A CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT is attached to your commercial umbrella liability policy
from ACE Excess Casualty.

This informational notice has been prepared in conjunction with the implementation of changes to your policy. It contains a
brief synopsis of the Catastrophe Management Coverage endorsement.*

Please read your policy, and the endorsements attached to your policy, carefully.

When this endorsement is attached to your policy:

    ·      Insurance is provided for covered catastrophe management costs arising out of a “catastrophe management
         event” as defined in the endorsement.
    ·      In order to activate your catastrophe management coverage (make a claim), you must call the following toll
         free number:


                     1-877-366-3747
    ·       If you attempt to report directly to a firm that provides catastrophe management services on our behalf, you will
         be re-directed to the toll free number shown above.
    ·    Please be prepared to provide the following information:
             o Caller’s name, title and contact telephone number
             o Name of Insured
             o Policy Number
             o A description of the incident
             o Any witnesses
             o Property, Product or Vehicle Information
             o Incident Location
             o Contact Person
             o Number and nature of bodily injuries (including any fatalities and the number of people injured)
             o Current status of the situation


*The coverage description in this notice is a summary only. It is not part of the policy and does not amend or alter your
policy. Please see your policy for actual terms and conditions. ACE Excess Casualty is one of the U.S.-based business
groups of ACE USA. Insurance policies are issued by ACE Property and Casualty insurance Company or one of its
insurance company affiliates.




XS-22552 (06/2007)                                                                                               Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 166 of 438 Page ID
                                        #:635

                                                             SIGNATURES
 Named Insured                                                                                      Endorsement Number
 McKesson Corporation                                                                               001

 Policy Symbol   Policy Number                   Policy Period                                      Effective Date of Endorsement
 XOO             G27610390 001                   07/01/2015 to 07/01/2016                           07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY NAMED ON
THE FIRST PAGE OF THE DECLARATIONS.


                            By signing and delivering the policy to you, we state that it is a valid contract.


                         INDEMNITY INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                           BANKERS STANDARD FIRE AND MARINE COMPANY (A stock company)
                              BANKERS STANDARD INSURANCE COMPANY (A stock company)
                                ACE AMERICAN INSURANCE COMPANY (A stock company)
                         ACE PROPERTY AND CASUALTY INSURANCE COMPANY (A stock company)
                              INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                              PACIFIC EMPLOYERS INSURANCE COMPANY (A stock company)
                            ACE FIRE UNDERWRITERS INSURANCE COMPANY (A stock company)
                              WESTCHESTER FIRE INSURANCE COMPANY (A stock company)

                             436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106-3703




                                                                                              Authorized Representative




CC-1K11h (03/14)                                                                                                                    Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 167 of 438 Page ID
                                   #:636

ACCESS, COLLECTION AND DISCLOSURE OF INFORMATION AND ELECTRONIC DATA
   EXCLUSION – LIMITED BODILY INJURY AND REDEFINED PROPERTY DAMAGE
                     EXCEPTIONS WITH RETAINED LIMIT
 Named Insured                                                                                   Endorsement Number
 McKesson Corporation                                                                            002

 Policy Symbol     Policy Number                Policy Period                                    Effective Date of Endorsement
 XOO               G27610390 001                07/01/2015 to 07/01/2016                         07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                      This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY


The policy is amended as follows:

I. The following exclusion is added to the policy:

    This insurance does not apply to any injury, damage, cost, “loss”, liability or legal obligation arising out of or in
    any way related to:

         a. Any access to, collection of, release of or disclosure of any person’s or organization’s confidential or
            personal information, including patents, trade secrets, processing methods, customer lists, financial
            information, credit card information, health or medical information or any other type of nonpublic
            information; or

         b. The loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate
            “electronic data”.

    However, this exclusion does not apply to damages because of “bodily injury” or “property damage”.


II. The following definition is added to the policy and applies to this endorsement:

    “Electronic data” means any information, facts or programs stored as or on, created or used on, or transmitted
    to or from any computer software or system, including systems and applications software, hard or floppy
    disks, CD-ROMs, tapes, drives, cells, data processing devices or any other media that are used with
    electronically controlled equipment or other electronic backup facilities, and data transmission or storage
    provided by means of the Internet.

III. When coverage is provided by virtue of the exception to the exclusion in this endorsement, the following
     provisions will apply:


         A. The definition of “property damage” is deleted and replaced by the following:

                 “Property damage" means physical injury to tangible property, including all resulting loss of use of that
                 property. All such loss of use shall be deemed to occur at the time of the physical injury that caused
                 it. “Electronic data” is not tangible property.

         B. The definition of “retained limit” is deleted and replaced by the following:



XS-43907 (12/14)                                            © 2014                                                Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 168 of 438 Page ID
                                   #:637

            “Retained limit” means a Self-Insured Retention in the amount of $5,000,000 , applicable to each
            “occurrence”. The “retained limit” may be eroded by “loss” only and not defense expenses or
            supplementary payments.

IV. Notwithstanding anything in this endorsement or elsewhere in this policy, the limited coverage for “bodily
    injury” and “property damage” provided by virtue of the exceptions in this exclusion does not apply to and no
    coverage is provided for any notification costs, credit monitoring expenses, forensic expenses or any other
    similar expenses unless such expenses qualify as covered “catastrophe management expenses” under a
    Catastrophe Management Coverage Endorsement attached to this policy and then subject to all of the
    terms and limitations of that coverage.


All other terms and conditions of the policy remain unchanged.




                                                                       Authorized Representative




XS-43907 (12/14)                                   © 2014                                             Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 169 of 438 Page ID
                                   #:638

                   CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL
 Named Insured                                                                                           Endorsement Number
 McKesson Corporation                                                                                    003

 Policy Symbol   Policy Number                    Policy Period                                          Effective Date of Endorsement
 XOO             G27610390 001                    07/01/2015 to 07/01/2016                               07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:


                          COMMERCIAL EXCESS AND UMBRELLA LIABILITY POLICY
                              COMMERCIAL UMBRELLA LIABILITY POLICY
                               EXCESS LIABILITY CATASTROPHE POLICY
                                      EXCESS LIABILITY POLICY

A. The Cancellation Condition is replaced by the following:
   1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
      advance written notice of cancellation.
   2. All Policies In Effect For 60 Days Or Less
      If this policy has been in effect for 60 days or less, and is not a renewal of a policy we have previously
      issued, we may cancel this policy by mailing or delivering to the first Named Insured at the mailing address
      shown in the policy and to the producer of record, advance written notice of cancellation, stating the reason
      for cancellation, at least:
      a. 10 days before the effective date of cancellation if we cancel for:
          (1) Nonpayment of premium; or
          (2) Discovery of fraud by:
               (a) Any insured or his or her representative in obtaining this insurance; or
              (b) You or your representative in pursuing a claim under this policy.
      b. 30 days before the effective date of cancellation if we cancel for any other reason.
   3. All Policies In Effect For More Than 60 Days
      a. If this policy has been in effect for more than 60 days, or is a renewal of a policy we issued, we may
           cancel this policy only upon the occurrence, after the effective date of the policy, of one or more of the
           following:
          (1) Nonpayment of premium, including payment due on a prior policy we issued and due during the
                current policy term covering the same risks.
          (2) Discovery of fraud or material misrepresentation by:
               (a) Any insured or his or her representative in obtaining this insurance; or
              (b) You or your representative in pursuing a claim under this policy.
          (3) A judgment by a court or an administrative tribunal that you have violated a California or Federal
                law, having as one of its necessary elements an act which materially increases any of the risks
                insured against.
          (4) Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                regulations establishing safety standards, by you or your representative, which materially increase
                any of the risks insured against.




XS-1V12c (11/14)            Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 170 of 438 Page ID
                                   #:639
          (5) Failure by you or your representative to implement reasonable loss control requirements, agreed to
                by you as a condition of policy issuance, or which were conditions precedent to our use of a
                particular rate or rating plan, if that failure materially increases any of the risks insured against.
          (6) A determination by the Commissioner of Insurance that the:
               (a) Loss of, or changes in, our reinsurance covering all or part of the risk would threaten our
                    financial integrity or solvency; or
               (b) Continuation of the policy coverage would:
                    (i) Place us in violation of California law or the laws of the state where we are domiciled; or
                   (ii) Threaten our solvency.
          (7) A change by you or your representative in the activities or property of the commercial or industrial
                enterprise, which results in a materially added, increased or changed risk, unless the added,
                increased or changed risk is included in the policy.
          (8) A material change in limits, type or scope of coverage, or exclusions in one or more of the
                underlying policies.
          (9) Cancellation or nonrenewal of one or more of the underlying policies where such policies are not
                replaced without lapse.
        (10) A reduction in financial rating or grade of one or more insurers, insuring one or more underlying
                policies based on an evaluation obtained from a recognized financial rating organization.
      b. We will mail or deliver advance written notice of cancellation, stating the reason for cancellation, to the
           first Named Insured, at the mailing address shown in the policy, and to the producer of record, at least:
          (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium or
                discovery of fraud; or
          (2) 30 days before the effective date of cancellation if we cancel for any other reason listed in
                Paragraph 3.a.
   4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
   5. If this policy is cancelled, we will send the first Named Insured any premium refund due. The refund, if any,
      will be computed on a pro rata basis. However, the refund may be less than pro rata if we made a loan to
      you for the purpose of payment of premiums for this policy. The cancellation will be effective even if we
      have not made or offered a refund.
   6. If notice is mailed, proof of mailing will be sufficient proof of notice.


B. The following is added and supersedes any provisions to the contrary:
   NONRENEWAL
   1. If we elect not to renew this policy, we will mail or deliver written notice stating the reason for nonrenewal to
      the first Named Insured shown in the Declarations and to the producer of record, at least 60 days, but not
      more than 120 days, before the expiration or anniversary date.

       We will mail or deliver our notice to the first Named Insured, and to the producer of record, at the mailing
       address shown in the policy.

All other terms and conditions of this policy remain unchanged.




                                                                                  Authorized Representative



XS-1V12c (11/14)        Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 171 of 438 Page ID
                                   #:640

                       CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 Named Insured                                                                                           Endorsement Number
 McKesson Corporation                                                                                    004

 Policy Symbol   Policy Number                    Policy Period                                          Effective Date of Endorsement
 XOO             G27610390 001                    07/01/2015 to 07/01/2016                               07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                          COMMERCIAL UMBRELLA LIABILITY POLICY
                      COMMERCIAL EXCESS AND UMBRELLA LIABILITY POLICY

A. If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insurance
   Act exceed $100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk
   Insurance Act, we shall not be liable for the payment of any portion of the amount of such losses that exceeds
   $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation in
   accordance with procedures established by the Secretary of the Treasury.
B. “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in accordance with
   the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to the federal
   Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a “certified act of
   terrorism” include the following:
    1. The act resulted in insured losses in excess of $5,000,000 in the aggregate, attributable to all types of
       insurance subject to the Terrorism Risk Insurance Act; and
    2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
       committed by an individual or individuals as part of an effort to coerce the civilian population of the United
       States or to influence the policy or affect the conduct of the United States Government by coercion.
    The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion,
    do not serve to create coverage for injury or damage that is otherwise excluded under this policy.
C. In the event that any ”certified act of terrorism” is not covered by “underlying insurance” or any “other
   insurance” due to any exclusion or exclusions contained therein or because of the exhaustion of the
   aggregate limits of insurance, the following applies:
    1. The Limits of Insurance of the Declarations is amended to include:
                 “Certified act of terrorism retained limit” $ 5,000,000
    2. “Certified act of terrorism retained limit” means the amount stated above, which is the amount of losses
       that you will pay in the settlement of any claim or “suit” arising directly or indirectly out a “certified act of
       terrorism”, which is covered by this policy but not covered by the “underlying insurance” or any “other
       insurance” providing coverage to the “insured” due to any exclusion or exclusions contained therein or
       because of the exhaustion of the aggregate limit of insurance. “Certified act of terrorism” does not include
       any costs of investigation, settlement or defense and such costs shall not erode the “certified act of
       terrorism retained limit”.
    3. Solely with respect to this endorsement, Section III., Defense and Supplement Payments is amended as
       follows:
         a. With respect to any “certified act of terrorism” to which this policy applies and no “underlying
            insurance” or “other insurance” applies due to any exclusion or exclusions contained therein or
            because of the exhaustion of the aggregate limit of insurance, we shall not be called upon to assume



XS23669b (01/15)            Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 172 of 438 Page ID
                                   #:641
             charge of the investigation, settlement or defense of such “suit” against the “insured” seeking
             damages on account of “bodily injury”, “property damage”, “personal or advertising injury”, or injury or
             damage to the environment arising directly or indirectly out of a “certified act of terrorism”. However,
             we shall have the right and be given the opportunity to be associated in the defense and trial of any
             such “suit” relative to any “certified act of terrorism” which in our opinion may create liability on our
             part under the terms of this policy.
        b. We shall have no obligation to defend the “insured” in such “suit” until the “insured’s” losses, which
           exclude any costs of investigation, settlement or defense have exceeded the “certified act of terrorism
           retained limit”. Once such losses have exceeded the “certified act of terrorism retained limit”, we will
           assume charge of the settlement or defense of any such “suit”. We may make such investigation as
           we require and effect settlement of any “suit” so defended.
        c.   We shall not be obligated to defend any “suit” after the applicable limits of this policy have been
             exhausted.


All other terms and conditions of this policy remain unchanged.




                                                                                   Authorized Representative




XS23669b (01/15)        Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 173 of 438 Page ID
                                        #:642

                          CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT
 Named Insured                                                                                   Endorsement Number
 McKesson Corporation                                                                            005
 Policy Symbol       Policy Number            Policy Period                                      Effective Date of Endorsement
 XOO                 G27610390 001            07/01/2015 to 07/01/2016                           07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies all insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

SECTION I., INSURING AGREEMENT, is amended to include the following:

Catastrophe Management Cost Limit of Insurance

         $250,000 Annual Limit

Catastrophe Management Coverage

A. Subject to the terms and conditions of this endorsement, we will pay “catastrophe management costs” to third parties
   at the request of and on behalf of the “insured,” arising from a “catastrophe management event” first commencing
   during the “policy period,” up to the amount of the “catastrophe management costs” Limit of Insurance shown in the
   Declarations.

B. A “catastrophe management event” will be deemed to first commence at the time during the “policy period” when a
   “key executive” first becomes aware of an “occurrence” that gives rise to the “catastrophe management event” and will
   end when we determine that any one of the necessary elements listed in the definition of a “catastrophe management
   event” no longer exists or when the “catastrophe management cost” Limit of Insurance shown in the Declarations has
   been exhausted, whichever occurs first.

C. There will be no “retained limit” applicable to “catastrophe management costs”, except as it applies to a determination
   of whether the definition of “catastrophe management event” applies.

D. Payment of “catastrophe management costs” will not be applied to or erode the aggregate limits of the policy.

E. Any payment of “catastrophe management costs” that we make under the coverage provided by this endorsement will
   not (1) be a determination of any other rights or obligations under this policy, (2) create any duty to defend any “suit”
   under any other part of this policy, or (3) operate as a waiver of any right or defense we have with respect to the
   coverage under the policy, including Condition F. (Duties in the event of “occurrence”, claim or “suit.”)

F. For purposes of this endorsement, the following definitions are added to the policy:

“Adverse media coverage” means national or regional news exposure in television, radio, print or internet media that is
reasonably likely to have a negative impact on the “insured” with respect to its income, reputation, community relations,
public confidence or good will.

“Catastrophe management event” means an “occurrence” that, in the good faith opinion of a “key executive” of the Named
Insured, has resulted in or is reasonably likely to result in: (1) “bodily injury”, “property damage” or “personal and
advertising injury” covered by this policy; (2) damages that are in excess of the “retained limit”; and (3) a need for
“catastrophe management services” due to “adverse media coverage”. “Catastrophe management




XS-22088 (04/07)           Includes copyrighted material of Insurance Services Office, Inc. with its permission            Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 174 of 438 Page ID
                                       #:643
event” will include “occurrences” resulting from: explosions and other man-made disasters; serious accidents resulting in
multiple deaths, burns, dismemberment injuries; traumatic brain injuries; permanent paralysis injuries; or injuries from
contamination of food, drink or pharmaceuticals.

“Catastrophe management firm” means any firm that is approved by us and hired by you or us to perform “catastrophe
management services” in connection with a “catastrophe management event.”

“Catastrophe management services” means those services performed by a “catastrophe management firm” in advising
the “insured” on minimizing potential harm to the “insured” from a covered “catastrophe management event” by managing
“adverse media coverage” and maintaining and restoring public confidence in the “insured.”

“Catastrophe management costs” means the following reasonable and necessary expenses incurred during a
“catastrophe management event” and directly caused by the “catastrophe management event,” but only to the extent that
the insured or a third party arranges for such services resulting in these expenses and the expenses are pre-approved by
us:

      1. expenses incurred by a “catastrophe management firm” in the performance of “catastrophe management
         services” for the “insured”;

      2. expenses for printing, advertising, mailing of materials or travel by directors, officers, employees or agents of
         the “insured” or the “catastrophe management firm” incurred at the direction of a “catastrophe management
         firm”; expenses to secure the scene of a “catastrophe management event;”

      3. medical expenses; funeral expenses; expenses for psychological counseling; travel expenses; temporary living
         expenses or other necessary response costs and approved by us, incurred by or advanced to third parties
         directly harmed by the “catastrophe management event.”

“Catastrophe management costs” do not include any defense costs.

“Key executive” means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President, General
Counsel or general partner (if the “insured” is a partnership) or sole proprietor (if the “insured” is a sole proprietorship) of
the “insured”. A “key executive” also means any other person holding a title designated by you, approved by us, and
shown by endorsement to this policy.

All other terms and conditions of this policy remain unchanged.




                                                                                                Authorized Agent




XS-22088 (04/07)      Includes copyrighted material of Insurance Services Office, Inc. with its permission         Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 175 of 438 Page ID
                                        #:644

                                  COVERAGE TERRITORY DEFINITION AMENDMENT
 Named Insured                                                                            Endorsement Number
 McKesson Corporation                                                                     006
 Policy Symbol       Policy Number           Policy Period                                Effective Date of Endorsement
 XOO                 G27610390 001           07/01/2015 to 07/01/2016                     07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section VII., DEFINITIONS, Item D. “Coverage territory” is deleted and replaced with the following:

D. “Coverage territory” means anywhere in the world.


All other terms and conditions of this policy remain unchanged.




                                                                           Authorized Representative




XS-30063 (07/10)                                             © 2010                                                   Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 176 of 438 Page ID
                                   #:645

                  DEFENSE INSIDE THE LIMITS ENDORSEMENT – FOLLOW FORM
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       007

 Policy Symbol   Policy Number               Policy Period                                  Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                       07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Paragraph D. of Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS is deleted and replaced by the
following:

    D. If we assume the defense of any “suit” against the “insured”, we will pay the following items as listed
       below:
         1. All expenses we incur.
         2. Up to $250 for cost of bail bonds because of an “occurrence” that may result in “bodily injury” or
            “property damage” covered by this policy. We do not have to furnish these bonds.
         3. The cost of bonds to release attachments, but only for bond amounts within the applicable Limit of
            Insurance. We do not have to furnish these bonds.
         4. The cost of appeal bonds required by law to appeal any suit we defend but only for bond amounts
            within the applicable Limit of Insurance. We do not have to apply for or furnish such bond.
         5. All reasonable expenses incurred by the “insured” at our request to assist us in the investigation of
            any claim or the defense of any “suit” covered under this policy, including actual loss of earnings
            because of time off from work.
         6. All costs taxed against the “insured” in the “suit”.
         7. Pre-judgment interest awarded against the “insured” on that part of the judgment, within the
            applicable Limit of Insurance, that we pay. If we make an offer to pay the applicable Limit of
            Insurance, we will not pay any prejudgment interest accruing after the offer.
         8. Post-judgment interest on that part of any judgment that we become obligated to pay, which accrues
            after entry of the judgment and before we have paid, offered to pay, or deposited in court the part of
            the judgment that we have become obligated to pay, which is within the applicable Limit of Insurance.
    If expenses incurred to defend any “suit” reduce the applicable limits of “underlying insurance”, then such
    expenses will reduce the corresponding applicable Limits of Insurance of this policy. However, if expenses
    incurred to defend any “suit” do not reduce the applicable limits of “underlying insurance”, then we will pay
    such expenses in addition to the applicable Limit of Insurance of this policy.

Section IV., LIMITS OF INSURANCE is amended by the addition of the following:

    If defense expenses are included within the “underlying insurance” or within any “other insurance”, then
    references to damages in this Section are amended to include Defense and Supplementary Payments for the
    sole purpose of determining erosion of limits of insurance.

Section VII., DEFINITIONS, Subsection M., is deleted in its entirety and replaced with the following:




XS-32994 (01/12)                                             © 2012                                          Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 177 of 438 Page ID
                                   #:646
    M. “Loss” means those sums paid in the settlement a claim or “suit” or satisfaction of a judgment which the
       “insured” is legally liable to pay because of damages as a result of “bodily injury”, “property damage”, or
       “personal and advertising injury”, after making proper deduction for all recoveries and salvages. If
       expenses incurred to defend any “suit” reduce the applicable limits of “underlying insurance”, then “loss”
       also includes Defense and Supplementary Payments, which will erode the limits of this insurance.


All other terms and conditions of this policy remain unchanged.




                                                                           Authorized Representative




XS-32994 (01/12)                                    © 2012                                             Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 178 of 438 Page ID
                                   #:647




                         DISCLOSURE PURSUANT TO TERRORISM RISK
                                     INSURANCE ACT
 Named Insured                                                                                           Endorsement Number
 McKesson Corporation                                                                                    008

 Policy Symbol   Policy Number                     Policy Period                                         Effective Date of Endorsement
 XOO             G27610390 001                     07/01/2015 to 07/01/2016                              07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Disclosure Of Premium
In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in this
endorsement or in the policy Declarations.

Disclosure Of Federal Participation In Payment Of Terrorism Losses
The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under
the federal program. The federal share equals 85% for year 2015, 84% beginning on January 2016; 83%
beginning on January 1 2017, 82% beginning on January 1, 2018; 81% beginning on January 1, 2019 and 80%
beginning on January 1, 2020 of that portion of the amount of such insured losses that exceeds the applicable
insurer retention. However, if aggregate insured losses attributable to terrorist acts certified under the Terrorism
Risk Insurance Act exceed $100 billion in a calendar year, the Treasury shall not make any payment for any
portion of the amount of such losses that exceeds $100 billion.

Cap On Insurer Participation In Payment Of Terrorism Losses
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and
in such case insured losses up to that amount are subject to pro rata allocation in accordance with procedures
established by the Secretary of the Treasury.

Terrorism Risk Insurance Act premium: $ 38,026                              .




                                                                                          Authorized Representative




TRIA11c (01/15)            Includes copyrighted material of Insurance Services office, Inc., with its permission.         Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 179 of 438 Page ID
                                        #:648

                           EMPLOYEE BENEFIT PLAN FOLLOW FORM ENDORSEMENT
                                            [OCCURRENCE]

 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          009
 Policy Symbol       Policy Number           Policy Period                                     Effective Date of Endorsement
 XOO                 G27610390 001           07/01/2015 to 07/01/2016                          07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Except insofar as coverage is available to you in the “underlying insurance” and for the full limits of liability shown therein,
this insurance does not apply to liability arising out of any actual or alleged negligent act, error, omission, misstatement,
misleading statement, neglect or breach of duty in the “administration” of any “employee benefit program(s)”.

“Administration” includes but is not limited to performing any of the following functions for an “employee benefit program”:

1. Counseling “employees” on your “employee benefit programs”;

2. Interpreting your “employee benefit programs”;

3. Handling records for your “employee benefit programs”;

4. Effecting enrollment, termination or cancellation of employees under your “employee benefit programs”;

5. Calculation of benefits, periods of service, and compensation credits for your “employee benefit programs”;

6. Collection of contributions and application of contributions as provided in your “employee benefit programs”;

7. Preparation of reports required by government agencies, or “employee” communication materials concerning your
   “employee benefit programs”; or

8. Processing of claims for your “employee benefit programs”.

“Employee benefit program(s)” include but are not limited to group life insurance, group accident or health insurance,
pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans, social security benefits,
unemployment insurance, workers' compensation and disability benefits insurance, and any other similar benefit program.




                                                                                               Authorized Agent




XS-23632 (01/2008)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 180 of 438 Page ID
                                   #:649

                                         EMPLOYEE BENEFIT PLAN LIMITATION
                                                 [CLAIMS MADE]
 Named Insured                                                                             Endorsement Number
 McKesson Corporation                                                                      010

 Policy Symbol   Policy Number                     Policy Period                           Effective Date of Endorsement
 XOO             G27610390 001                     07/01/2015 to 07/01/2016                07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                  COMMERCIAL UMBRELLA LIABILITY POLICY


                                                              SCHEDULE

1. Underlying Insurance
         Company:                         Illinois Union Insurance Company

         Policy Number:                   MLP G21821020 006

         Expiration Date:                 07/01/2016

         Retroactive Date:                07/01/2006

         Limits of Insurance:

         Each Employee                   $ 5,000,000

         Aggregate:                      $ 5,000,000

         Company:                         Insurance Company of the State of Pennsylvania

         Policy Number:                   On File With Company

         Expiration Date:                 07/01/2016

         Retroactive Date:                None

         Limits of Insurance:

         Each Employee                   $ 1,000,000

         Aggregate:                      $ 1,000,000



2. Our Retroactive Date:                  07/01/2006

3. Coverage



XS-26426 (02/09)                                                                                            Page 1 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 181 of 438 Page ID
                                   #:650

    Except insofar as coverage is available to you in the “underlying insurance” and for the full limits of insurance
    shown above, this insurance does not apply to liability arising out of any actual or alleged negligent act, error,
    omission, misstatement, misleading statement, neglect or breach of duty in the “Administration” of any
    “Employee benefit programs”.

    “Administration” included but is not limited to performing any of the following functions for an “employee
    benefit program”:

    a. Counseling “employees” on your “employee benefit programs”;
    b. Interpreting your “employee benefit programs”;
    c.   Handling records for your “employee benefit programs”;
    d. Effecting enrollment, termination or cancellation of “employees” under your “employee benefit programs”;
    e. Calculation of benefits, periods of service, and compensation credits for your “employee benefit
       programs”.
    f.   Collection of contributions and application of contributions as provided in your “employee benefit
         programs”;
    g. Preparation of reports required by government agencies, or “employee” communication materials
       concerning your “employee” benefit programs”; or
    h. Processing of claims for your “employee benefit programs”.

    “Employee benefit programs” include but are not limited to group life insurance, group accident or health
    insurance, pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans,
    social security benefits, unemployment insurance, workers’ compensation and disability benefits insurance,
    and any other similar benefit program.

4. Claims Made Provision

    To the extent that coverage is available to you in the “underlying insurance”, it is agreed as follows:

    a. Retroactive Date

         If the “underlying insurance” above applies on the basis of claims first made against you during the period
         of that policy, then this policy shall apply to those claims on the same basis and in like manner, provided:

         i.    The date such claim is first made against you is during OUR policy period, and
         ii.   The injury, loss, or damage occurs on or after OUR Retroactive Date shown in the Schedule, and
               prior to the termination of this policy.

    b. Extended Reporting Period

         If the “underlying insurance” provides coverage under an Extended Reporting Period for a claim, then our
         policy will apply to that claim on the same basis and in like manner, subject to all of the following:
         i.    Coverage we afford will only be excess of coverage afforded under an Extended Reporting Period
               provided by the “underlying insurance”, and
         ii.   The injury or damage must occur on or after our Retroactive Date and prior to the termination of this
               policy, and
         iii. The Extended Reporting Period will not reinstate or increase the Limits of Insurance of this policy or
              extend our “policy period”.

    c.   Aggregate Limits



XS-26426 (02/09)                                                                                              Page 2 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 182 of 438 Page ID
                                   #:651

        If the applicable Limits of Insurance shown in the “underlying insurance” above apply on an aggregate
        limit basis, and if the aggregate limit has been reduced or exhausted by payment for claims expense,
        then our policy shall apply in excess of such reduced or exhausted aggregate limit provided that:

        i.    The claim must first be made against you during our “policy period” or during an Extended Reporting
              Period provided by this policy, and
        ii.   Claims or claims expense must be for injury or damage which occurs on or after our Retroactive Date
              and prior to the termination of this policy, and
        iii. If such applicable Limits of Insurance have been reduced or exhausted by payments for claims or
             claims expense other than those specified in c.1) and c.2) above, then our policy shall apply as if
             such payments had not been made.

    d. Item F. Duties in the Event of “Occurrence”, Claim or “Suit” of Section VI. CONDITIONS of this policy is
       amended to add paragraph 5. as follows:

        Notice of an “occurrence” is not notice of a claim for coverage as provided by this endorsement.


All other terms and conditions of this policy remain unchanged.




                                                                               Authorized Agent




XS-26426 (02/09)                                                                                       Page 3 of 3
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 183 of 438 Page ID
                                        #:652

                                         FELLOW EMPLOYEE EXCLUSION DELETED

 Named Insured                                                                            Endorsement Number
 McKesson Corporation                                                                     011
 Policy Symbol       Policy Number           Policy Period                                Effective Date of Endorsement
 XOO                 G27610390 001           07/01/2015 to 07/01/2016                     07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Section II, WHO IS AN INSURED, Section B.1.a.1 is deleted and amended as follows; B.1.a.2. is deleted in its entirety:

(1) To you, to your partners or members (if you are a partnership or joint venture), to your members (if you are a limited
    liability company) while in the course of his or her employment or performing duties related to the conduct of your
    business

All other terms and conditions of this policy remain unchanged.




                                                                                      Authorized Agent

XS-23634 (01/2008)
          Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 184 of 438 Page ID
                                            #:653

                                             FOREIGN LOSS INDEMNITY ENDORSEMENT
     Named Insured                                                                           Endorsement Number
     McKesson Corporation                                                                    012
     Policy Symbol       Policy Number            Policy Period                              Effective Date of Endorsement
     XOO                 G27610390 001            07/01/2015 to 07/01/2016                   07/01/2015
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                             This endorsement modifies insurance provided under the following:

                                              COMMERCIAL UMBRELLA LIABILITY POLICY

THIS ENDORSEMENT APPLIES ONLY WHEN A “FOREIGN OCCURRENCE”, ARISING OUT OF A “FOREIGN
BUSINESS OPERATION” AND CAUSING “BODILY INJURY”, “PROPERTY DAMAGE” OR “PERSONAL AND
ADVERTISING INJURY”, TAKES PLACE IN A COUNTRY WHERE WE ARE NOT “LICENSED”.


The policy is amended to add the following:


                                         FIRST NAMED INSURED INDEMNITY COVERAGE
I.      INSURING AGREEMENT

This endorsement applies only when a “foreign occurrence”, arising out of a “foreign business operation” and causing
“bodily injury”, “property damage” or “personal and advertising injury”, takes place in a country where we are not
“licensed”.

In that case, rather than directly pay on behalf of and defend your “foreign business operation”, we will indemnify the “First
Named Insured”, in excess of the “retained limit”, for “loss” and defense and supplementary payments in accordance with
this endorsement. This endorsement provides the only coverage under the policy for “bodily injury”, “property damage” or
“personal and advertising injury” arising out of a “foreign occurrence”.

The terms, conditions and limitations in sub-section A.1., A.2., B., C. and D. of Section I. INSURING AGREEMENT in the
policy will apply to our duty to indemnify the “First Named Insured”.


II. WHO IS AN INSURED

Section II. WHO IS AN INSURED, is amended to provide that a “foreign business operation” is not an “insured” on whose
behalf we have a direct duty to pay settlements or judgments or a direct duty to defend under this policy.


III. DEFENSE AND SUPPLEMENTARY PAYMENTS - ASSIGNMENT OF RIGHTS

When this endorsement applies, rather than directly defend your “foreign business operation”, we will indemnify the “First
Named Insured” for defense costs incurred in defending a “suit” brought against a “foreign business operation”, provided
that (a) the “foreign business operation” gives the “First Named Insured” the right to control the investigation, defense and
settlement of the “suit” and (b) the “First Named Insured” assigns this right to us. We will associate with the “First Named
Insured” to conduct such investigation, defense and settlement as provided in Section III. DEFENSE AND
SUPPLEMENTARY PAYMENTS, except that we will indemnify the “First Named Insured” rather than directly defend and
pay supplementary payments.



XS-28727a (01/11)                                                 © 2011                                                 Page 1 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 185 of 438 Page ID
                                       #:654

IV. LIMITS OF INSURANCE

    A. The insurance provided by this endorsement is subject to the applicable aggregate and each occurrence limits of
       liability stated in the Declarations, and any “losses” for which we pay indemnity will erode and be counted against
       such limits.

    B. Subject to the applicable aggregate and each occurrence limits of liability stated in the declarations, our limit of
       liability for “loss” will be the amount which the “First Named Insured”:

        1. Has indemnified a “foreign business operation”, or

        2. Represents to us that it is obligated to indemnify the “foreign business operation”.

    However, if this policy provides for a percentage allocation of liability with respect to the insured’s or the “foreign
    business operation’s” interest in a joint venture, limited liability company or partnership, the allocation set forth in such
    provision will apply.

    The terms, conditions and limitations set forth in Section IV. LIMITS OF INSURANCE in the policy will apply to our
    duty to indemnify the “First Named Insured”.

V. CONDITIONS

When this endorsement applies, the following conditions apply in addition to the conditions and limitations provided
elsewhere in the policy.

    A. Claims Made/Reported Coverage (if applicable)

        Any requirements in the policy that a claim be first made during the policy period or any discovery or extended
        reporting period will also apply to all claims made against a “foreign business operation” for which the “First
        Named Insured” seeks indemnification.

    B. Additional Notice Duties of the “First Named Insured”

        With respect to a “foreign occurrence” which may result in a claim for damages under this endorsement, the “First
        Named Insured” assumes the duty to notify us, and must notify us in accordance with the standards described in
        Condition F. Duties in the Event of “Occurrence”, Claim or “Suit” in the policy.

    C. Proof of Insurance

        This policy may not be offered as proof of insurance unless permitted by local applicable law.

    D. Truthfulness and Accuracy of Material Information

        When this endorsement applies, the “First Named Insured”:
        1. Is responsible for the truthfulness and accuracy of any material information provided to us with respect to a
           “foreign business operation”, “foreign occurrence”, claim, “suit” or “loss”; and
        2. Will not, at any time, intentionally conceal or misrepresent a material fact concerning this policy, including the
           risk to be insured, a “foreign business operation”, a “loss”, claim or “suit” or a “foreign occurrence”.




XS-28727a (01/11)                                          © 2011                                                    Page 2 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 186 of 438 Page ID
                                       #:655


VI. DEFINITIONS

When this endorsement applies, Definition M. “Loss” in the policy is deleted and replaced with the following:

    M. “Loss” means those sums paid in the settlement of a claim or “suit” or satisfaction of a judgment which the
       “foreign business operation” is legally liable to pay as damages because of “bodily injury”, “property damage”, or
       “personal and advertising injury”, for which the “foreign business operation” makes a claim for reimbursement
       from the “First Named Insured”, after making proper deduction for all recoveries and salvages.

The following definitions are added to the policy and apply to the coverage provided by this endorsement:

    “First Named Insured” means the first Named Insured shown in the Declarations.

    “Foreign business operation” means a subsidiary of the “First Named Insured” and any other organization under its
    control or active management at the inception date of the policy or added by endorsement, and having its principal
    place of business, statutory domicile, residence, or business operation subject to liability for otherwise covered “bodily
    injury”, “property damage” or “personal and advertising injury” located in a country where we are not “licensed”.

    “Foreign occurrence” means an “occurrence” arising from the premises, operations or products of a “foreign business
    operation” taking place in or causing “bodily injury”, “property damage” or “personal and advertising injury” in a country
    where we are not “licensed”. Country includes any political jurisdiction that independently regulates the licensing of
    insurance companies.

    “Licensed” means expressly approved in accordance with law by the applicable regulatory body to conduct the
    business of insurance in a country as a regulated, authorized insurer. “Licensed” is synonymous with admitted and
    authorized. It does not include being recorded as an eligible foreign or alien non-admitted insurer.


All other terms and conditions of this policy remain unchanged.




                                                                                     Authorized Representative




XS-28727a (01/11)                                        © 2011                                                    Page 3 of 3
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 187 of 438 Page ID
                                        #:656

                               INCIDENTAL MEDICAL MALPRACTICE ENDORSEMENT
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          013
 Policy Symbol       Policy Number           Policy Period                                     Effective Date of Endorsement
 XOO                 G27610390 001           07/01/2015 to 07/01/2016                          07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section II. WHO IS AN INSURED, Section B.1.a.(4) is deleted and replaced by the following:

    (4) arising out of his or her providing or failing to provide professional health care services, except for “bodily injury”
        arising out of “Incidental Medical Malpractice Injury” by any licensed physician, dentist, nurse or other licensed
        medical practitioner employed by “you” and acting within the scope of his or her license. The insurance provided
        hereunder to such persons shall not apply to liability arising out of services performed outside the scope of their
        duties as your “employees” Any series of continuous, repeated or related acts or omissions by such “employees”
        will be treated as a single “occurrence”.

The following definition is added:

“Incidental Medical Malpractice Injury” means “bodily injury” arising out of the rendering of or failure to render the following
services:

    a. medical, surgical dental, x-ray or nursing service or treatment or the furnishing of food or beverages in connection
       therewith; or
    b. the furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances.

The coverage provided by this endorsement does not apply to you or any insured if you are engaged in the business or
occupation of providing any of the services described in the definition of “Incidental Medical Malpractice Injury.”


All other terms and conditions of this policy remain unchanged.




                                                                                          Authorized Agent




XS-26428 (02/09)                                                                                                         Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 188 of 438 Page ID
                                       #:657

                                      INDUSTRIAL AID AIRCRAFT ENDORSEMENT
     Named Insured                                                                                           Endorsement Number
     McKesson Corporation                                                                                    014

     Policy Symbol   Policy Number                     Policy Period                                         Effective Date of Endorsement
     XOO             G27610390 001                     07/01/2015 to 07/01/2016                              07/01/2015
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:


                                         COMMERCIAL UMBRELLA LIABILITY POLICY


This policy is amended as follows:

I.      LIMITS OF INSURANCE of the DECLARATIONS is amended to include the following additional Self-Insured
        Retention:

        $ 500,000,000 Industrial Aid Aircraft Self-Insured Retention/Each Occurrence. (As respects claims and
        “suits” seeking damages for “bodily injury” or “property damage” arising out of the ownership, maintenance
        use, or entrustment to others of any “industrial aid aircraft” owned by or rented or loaned to any ”insured”.
        Use includes operation and “loading and unloading”).

II. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS,
    Paragraph A. is deleted in its entirety, and replaced by the following:

        We will have no duty to defend any “suit” against the ”insured”. We will, however, have the right, but not the
        duty, to participate in the defense of any ”suit” and the investigation of any claim to which this policy may
        apply. If we exercise this right, we will do so at our own expense.

III. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS,
     Paragraph D. is deleted in its entirety.

IV. Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:

        The Industrial Aid Aircraft Self-Insured Retention applies whether or not there is any available Scheduled
        “underlying insurance” or ”other insurance”.

        The Industrial Aid Aircraft Self-Insured Retention will not be reduced by ”defense expenses”.

V. For the purpose of this endorsement only and solely with respect to any and all references to aircraft, Section
   V. EXCLUSIONS, Paragraph A. is deleted in its entirety and replaced by the following:

        A. Aircraft
           This insurance does not apply to “bodily injury” or “property damage” arising out of the ownership,
           maintenance, use or entrustment to others of any aircraft owned or operated by or rented or loaned to
           any ”insured”. Use includes operation and “loading and unloading”.
             This exclusion applies even if the claims against any ”insured” allege negligence or other wrongdoing in
             the supervision, hiring, employment, training or monitoring of others by that ”insured”, if the ”occurrence”
             which caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or
             entrustment to others of any aircraft that is owned or operated by or rented or loaned to any ”insured”.

XS-26429b (02/11)              Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 189 of 438 Page ID
                                   #:658

         This exclusion does not apply to “bodily injury” or “property damage” arising out of the ownership,
         maintenance use, or entrustment to others of any ”industrial aid aircraft” owned or operated by or rented
         or loaned to any “insured”. Use includes operation and “loading and unloading”.

         It is understood that any and all references to watercraft in Section V. EXCLUSIONS, Paragraph A.
         remains unchanged, unless amended by separate endorsement.

VI. For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
    addition definitions:

    “Defense expenses” means any payment allocated to a specific ”loss”, claim or ”suit” for its investigation,
    settlement or defense, including but not limited to:

    1.   attorney’s fees and all other investigation, loss adjustment and litigation expenses;
    2.   premiums on bonds to release attachments;
    3.   premiums on appeal bonds required by law to appeal any claim or “suit”;
    4.   costs taxed against the ”insured” in any claim or ”suit”;
    5.   pre-judgment interest awarded against the ”insured”; and
    6.   interest that accrues after entry of judgment

    “Industrial aid aircraft” means aircraft with a maximum passenger capacity of twenty (20) persons (including
    crew) used predominantly for business travel of “employees” and their non fee paying passenger guests.

    All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Representative




XS-26429b (02/11)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 190 of 438 Page ID
                                        #:659

                                                NOTICE OF OCCURRENCE
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       015
 Policy Symbol       Policy Number           Policy Period                                  Effective Date of Endorsement
 XOO                 G27610390 001           07/01/2015 to 07/01/2016                       07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Your failure to provide notice of an “occurrence” or claim to us shall not invalidate coverage under this policy if the loss
was inadvertently reported to another Insurer. However, you shall report any such “occurrence” or claim to us within a
reasonable time once you become aware of such error.
All other terms and conditions of this policy remain unchanged.




                                                                                            Authorized Agent




XS-20756 (08/06)                                                                                                      Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 191 of 438 Page ID
                                        #:660

                            NOTICE TO OTHERS ENDORSEMENT - SPECIFIC PARTIES
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       016

 Policy Symbol   Policy Number                  Policy Period                               Effective Date of Endorsement
 XOO             G27610390 001                  07/01/2015 to 07/01/2016                    07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


A. If we cancel the Policy prior to its expiration date by notice to you or the first Named Insured for any reason other than
   nonpayment of premium, we will endeavor, as set out below, to send written notice of cancellation, via such electronic
   or other form of notification as we determine, to the persons or organizations listed in the schedule set out below (the
   “Schedule”). You or your representative must provide us with both the physical and e-mail address of such persons or
   organizations, and we will utilize such e-mail address or physical address that you or your representative provided to
   us on such Schedule.
B. We will endeavor to send or deliver such notice to the e-mail address or physical address corresponding to each
   person or organization indicated in the Schedule at least 30 days prior to the cancellation date applicable to the
   Policy.
C. The notice referenced in this endorsement is intended only to be a courtesy notification to the person(s) or
   organization(s) named in the Schedule in the event of a pending cancellation of coverage. We have no legal
   obligation of any kind to any such person(s) or organization(s). Our failure to provide advance notification of
   cancellation to the person(s) or organization(s) shown in the Schedule shall impose no obligation or liability of any
   kind upon us, our agents or representatives, will not extend any Policy cancellation date and will not negate any
   cancellation of the Policy.
D. We are not responsible for verifying any information provided to us in any Schedule, nor are we responsible for any
   incorrect information that you or your representative provide to us. If you or your representative does not provide us
   with the information necessary to complete the Schedule, we have no responsibility for taking any action under this
   endorsement. In addition, if neither you nor your representative provides us with e-mail and physical address
   information with respect to a particular person or organization, then we shall have no responsibility for taking action
   with regard to such person or entity under this endorsement.
E. We may arrange with your representative to send such notice in the event of any such cancellation.
F. You will cooperate with us in providing, or in causing your representative to provide, the e-mail address and physical
   address of the persons or organizations listed in the Schedule.
G. This endorsement does not apply in the event that you cancel the Policy.



                                                                SCHEDULE
Name of Certificate Holder               E-Mail Address                     Physical Address
Medassets                                                                  13727 Noel Road, Suite 1400 Dallas, TX 75240


Port Authority of New York &                                               P.O. Box 881639 San Diego, CA 92168-1635
New Jersey Newark Liberty
International Airport c/o EBIX
BPO

All other terms and conditions of this Policy remain unchanged.




ALL-32688 (01/11)                                                                                                       Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 192 of 438 Page ID
                                       #:661




                                                            Authorized Representative




ALL-32688 (01/11)                                                                       Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 193 of 438 Page ID
                                   #:662

  POLLUTION EXCLUSION - COMBINATION EXCEPTION TIME ELEMENT AND NAMED
                    PERIL (With Insured's Retained Limit)
 Named Insured                                                                               Endorsement Number
 McKesson Corporation                                                                        017

 Policy Symbol   Policy Number               Policy Period                                   Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                        07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Exclusion R. of Section V., EXCLUSIONS, is deleted and replaced by the following:
This insurance does not apply:
1. To any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
   pollution, however caused.
2. To any “loss”, cost or expense arising out of any:
    a. Directive, request, demand, order or statutory or regulatory requirement that any “insured” or others test
       for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
       the effects of “pollutants”; or
    b. Claim or “suit” by or on behalf of a governmental authority for damages because of testing for, monitoring,
       cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way responding to or
       assessing the effects of “pollutants”.
Pollution includes the actual, alleged, or potential presence in or introduction into the environment of any
“pollutants”, if such “pollutants” have, or are alleged to have, the effect of making the environment impure,
harmful, or dangerous. Environment includes any air, land, structure or the air therein, watercourse or water,
including underground water, and biota.
“Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.
This exclusion does not apply to "bodily injury" or "property damage" caused by pollution if the discharge,
dispersal, seepage, migration, release or escape of "pollutants":
1. Is both unexpected and unintended from the standpoint of the “insured”;
2. Commenced abruptly and can be clearly identified as having commenced entirely at a specific time on a
   specific date during the “policy period”; and
3. Is caused:
    a. Solely by fire, lightning, explosion, windstorm, vandalism, malicious mischief, riot or civil commotion,
       flood, earthquake, sprinkler leakage, or discharge from a heating, ventilating or air conditioning system or
       collision or upset of a motor vehicle, mobile equipment or an aircraft;
    b. Or arises out of “your product” included in the “products-completed operations hazard”; or
    c.   By any peril other than those listed in subparagraph 3.a. above, provided that the discharge, dispersal,
         seepage, migration, release or escape of "pollutants":
         (1) Is at or from any:



XS-20780a (08/09)                                            © 2009                                           Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 194 of 438 Page ID
                                   #:663
            (a) Premises, site or location which is owned by or occupied by, or rented or loaned to, any “insured”;
                or
            (b) Premises, site or location on which any “insured” or any contractors or subcontractors working
                directly or indirectly on any "insured's” behalf are performing operations if the “pollutants” are
                brought on or to the premises, site or location in connection with such operations by such
                “insured”, contractor or subcontractor;
                And
(2)      Is known by any “insured” within twenty (20) days of the commencement of the discharge, dispersal,
seepage, migration, release or escape of “pollutants”; and
(3)      Is reported to us within eighty (80) days of the commencement of the discharge, dispersal, seepage,
migration, release or escape of “pollutants”.
Notwithstanding anything to the contrary in the foregoing paragraphs and regardless of the cause of the pollution,
this policy shall not apply to:
1. Loss of, damage to or loss of use of property directly or indirectly resulting from subsurface operations of the
   “insured”, and/or removal of, loss or damage to subsurface oil, gas or other substance;
2. Any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
   actual or alleged pollution or contamination at or from a waste site, meaning the part of any premises, site or
   location which is or was at the time used by any “insured” or by others for the storage, disposal, processing or
   treatment of waste of any kind. Waste site includes but is not limited to any landfill, pit or dumping ground,
   treatment, storage and disposal facility, lagoon or pond, drum storage or disposal area, disposal pipe outfall,
   injection well or any other repository of waste of any kind, whether permitted or not. Waste means any
   substance that:
    a. Is left over, or no longer in use, or discarded;
    b. Is to be reclaimed or recycled, or reconditioned; or
    c.   Has been removed, treated, stored or disposed of as part of any environmental remediation effort.
It is further agreed that solely with respect to any “occurrence” resulting in “bodily injury” or “property damage”
caused by pollution which is covered by this policy but not covered by the “underlying insurance” due to any
exclusion or exclusions contained therein, the “insured's” “retained limit” in the Limits of Insurance section of the
Declarations is amended to $ 5,000,000.

All other terms and conditions of the policy remain unchanged.




                                                                             Authorized Representative




XS-20780a (08/09)                                     © 2009                                              Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 195 of 438 Page ID
                                        #:664

        PROFESSIONAL SERVICES LIABILITY EXCLUSION - EXCEPTION FOR RESULTING
                       BODILY INJURY AND PROPERTY DAMAGE
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          018
 Policy Symbol       Policy Number           Policy Period                                     Effective Date of Endorsement
 XOO                 G27610390 001           07/01/2015 to 07/01/2016                          07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

This insurance does not apply to any liability arising out of the providing or failing to provide any services of a professional
nature. However, this exclusion does not apply to “bodily injury” or “property damage” which occurs as a result of such
services of a professional nature.
All other terms and conditions of this policy remain unchanged.




                                                                                                Authorized Agent




XS-21580 (0107)
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 196 of 438 Page ID
                                        #:665

                    TRADE OR ECONOMIC SANCTIONS AMENDATORY ENDORSEMENT
 Named Insured                                                                            Endorsement Number
 McKesson Corporation                                                                     019
 Policy Symbol       Policy Number           Policy Period                                Effective Date of Endorsement
 XOO                 G27610390 001           07/01/2015 to 07/01/2016                     07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Item T. of Section V. Exclusions is hereby deleted and replaced by the following:

T. Trade or Economic Sanctions
    To the extent that United States of America economic or trade sanctions, including but not limited to, sanctions
    administered and enforced by the United States Treasury Department’s Office of Foreign Assets Control (“OFAC”),
    prohibit us from providing insurance, including, but not limited to, the payment of claims.


All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Representative



XS-32667 (01/11)                                             © 2011                                                   Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 197 of 438 Page ID
                                        #:666

                                           UNINTENTIONAL FAILURE TO DISCLOSE
 Named Insured                                                                                              Endorsement Number
 McKesson Corporation                                                                                       020
 Policy Symbol       Policy Number                 Policy Period                                            Effective Date of Endorsement
 XOO                 G27610390 001                 07/01/2015 to 07/01/2016                                 07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Your failure to disclose all hazards or prior “occurrences” existing as of the inception date of this
policy shall not prejudice the coverage afforded by this policy provided such failure to disclose all
hazards or prior “occurrences” is not intentional.

All other terms and conditions of this policy remain unchanged.




                                                                                                        Authorized Agent




XS-23501 (04/08)                     Includes copyrighted material of Insurance Services Office, Inc. with its permission             Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 198 of 438 Page ID
                                        #:667

         UNSOLICITED COMMUNICATIONS EXCLUSION AMENDMENT TO INCLUDE FACTA
 Named Insured                                                                                           Endorsement Number
 McKesson Corporation                                                                                    021
 Policy Symbol       Policy Number             Policy Period                                             Effective Date of Endorsement
 XOO                 G27610390 001             07/01/2015 to 07/01/2016                                  07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section V. EXCLUSIONS, Item V. Unsolicited Communications is deleted and replaced with the following:

V. Recording and Distribution of Material or Information in Violation of Law

“Bodily injury,” “property damage” or “personal and advertising injury” arising out of any form of communication, including
but not limited to facsimile, electronic mail, posted mail or telephone that violates or is alleged to violate:

    1. The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to such law;
    2. The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
    3. The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law, including the Fair and
       Accurate Credit Transaction Act (FACTA); or
    4. Any federal, state, or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act of 2003, FCRA
       and their amendments and additions, that addresses, prohibits, or limits the printing, dissemination, disposal,
       collecting, recording, sending, transmitting, communicating or distribution of material or information.

All other terms and conditions of this policy remain unchanged.




                                                                                       Authorized Representative




XS-34018 (01/12)           Includes copyrighted material of Insurance Services Office, Inc., with its permission.                    Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 199 of 438 Page ID
                                   #:668
                      HEALTH CARE SERVICES EXCLUSION
 Named Insured                                                                            Endorsement Number
 McKesson Corporation                                                                     022

 Policy Symbol   Policy Number               Policy Period                                Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                     07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Solely with respect to Interlakes Oncology, PC, and those entities identified in the Schedule on Endorsement 42
(WHO IS AN INSURED ENDORSEMENT) of this policy Section V, DEFINITIONS, is amended by the addition of
the following exclusion:

Health care Services

This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” sustained
by a “patient” and arising out of the providing of or failing to provide “health care services” by the “insured”.

For purposes of this endorsement, the following definitions are added to the policy;

“Health care services” means medical, surgical, dental, diagnostic or nursing services; diagnosis or treatment of
any sickness, disease, condition or injury; dispensing or administering of drugs, medicines, vaccines medical,
surgical or dental supplies, devices or appliances; advisory services or counseling for mental health, substance
abuse or addiction; physiotherapy, chiropractic or chiropody; optometry or optical services, including the
prescribing, preparation or fitting of ophthalmic lenses or similar products; providing hearing aid services,
including the prescribing, preparation or fitting of hearing aids.

“Patient” means a person under the care of or receiving “health care services” from any “insured” or any other
person or organization operating on behalf of any “insured”.


All other terms and conditions of this Policy remain unchanged.




                                                                           Authorized Representative




MS-10100 (05/12)                                             © 2012                                       Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 200 of 438 Page ID
                                   #:669
                     GOVERNMENT IMMUNITY ENDORSEMENT
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       023

 Policy Symbol   Policy Number               Policy Period                                  Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                       07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

We shall not, without obtaining the express advance written permission from the General Counsel of the Port
Authority of New York and New Jersey (Port Authority), raise any defense involving in any way the jurisdiction of
the Tribunal over the person of the Port Authority, the immunity of the Port Authority, its Commissioners, officers,
agents or employees, the governmental nature of the Port Authority, or the provisions of any statutes respecting
suits against the Port Authority.


All other terms and conditions of this Policy remain unchanged.




                                                                            Authorized Representative




MS-10102 (05/12)                                             © 2012                                         Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 201 of 438 Page ID
                                   #:670
    WHO IS AN INSURED - AFFILIATED PHYSICIAN PRACTICES ENDORSEMENT
Named Insured                                                                                    Endorsement Number
McKesson Corporation                                                                             024

Policy Symbol     Policy Number                  Policy Period                                   Effective Date of Endorsement
XOO               G27610390 001                  07/01/2015 to 07/01/2016                        07/01/2015
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:

                                    COMMERCIAL UMBRELLA LIABILITY POLICY

 A. Section II, WHO IS AN INSURED, is amended by the addition of the following:

             1.                The entities listed in the schedule below shall be considered “insureds”, but
                  solely to the extent that:

                   a.     such entity is under your management;
                   b.     such entity has entered into a written Comprehensive Strategic Agreement
                          (hereinafter “CSA”) with you, which is in effect during the policy period and executed
                          prior to any “occurrence” taking place; and
                   c.     any liability covered under this policy is not also covered under any other valid and
                          collectable insurance available to such entity.

                   Such entity’s status as an “insured” ends when its CSA with you is cancelled, terminated
                   or expires.

             2.    Any entity, other than those entities listed in the schedule below, that has entered into a
                   written CSA with you shall be considered an “insured”, but solely to the extent that:

                   a.     such entity is under your management;
                   b.     such entity’s CSA with you is in effect during the policy period and executed prior to
                          an “occurrence” taking place; and
                   c.     any liability covered under this policy is not also covered under any other valid and
                          collectable insurance available to such entity.

                   Such entity’s status as an “insured” ends when its CSA with you is canceled, terminated
                   or expires.

 B.        All such entities and written CSAs must be reported in writing to us within fifteen (15) days after
           the expiration of this policy. However, any inadvertent or unintentional failure to report such
           entities or CSAs within fifteen days shall not, in and of itself, preclude coverage for such entities
           as “insured” under this policy.




 C. Section VII, DEFINITIONS, Subsection I, “Insured”, is deleted and replace with the following:

      I.     “Insured” means the Named Insured shown in the Declarations or added by endorsement and
             any individual or organization qualifying as such under Section II – Who is an Insured .




MS-10103 (05/12)                                                 © 2012                                          Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 202 of 438 Page ID
                                   #:671
  SCHEDULE

  Advanced Medical Specialties dba: Arch Cancer Care
  Arizona Oncology Associates; PC
  Arkansas Oncology Associates, PA
  Blue Ridge Cancer Care
  Cancer Care & Hematology Specialists of Chicagoland, PC
  Cancer Care Centers of South Texas, PA
  Cancer Centers of North Carolina, PC
  Cancer Centers of North Carolina-Ashville, PC
  Cancer Centers of the Carolinas
  Comprehensive Cancer Care
  Comprehensive Cancer Care of Nevada
  Fairfax-Northern Virginia Hematology-Oncology, PC
  Florida Cancer Institute- New HopePA
  Florida Institute of Research, Medicine and Surgery, PA Formerly Cancer Centers of Florida
  Hematology Oncology Associates of Illinois
  Maryland Oncology Hematology PA
  Minnesota Oncology Hematology PA
  Missouri Cancer Associates
  New York Oncology Hematology PC
  Northwest Cancer Specialists PC
  Ocala Oncology Center PI
  Oncology Associates of Oregon PC
  Regional Cancer Care PA
  Rocky Mountain Cancer Centers LLP
  South Florida Oncology and Hematology Consultants
  St. Louis Urological Surgeons, Inc.
  Texas Oncology PA
  The HopeCenter for Cancer Care
  Venango Oncology Hematology
  Virginia Oncology Associates
  Wilshire Oncology Medical Group, Inc.



All other terms and conditions of this Policy remain unchanged.




                                                                        Authorized Representative




MS-10103 (05/12)                                     © 2012                                         Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 203 of 438 Page ID
                                   #:672
          RETAINED LIMIT ENDORSEMENT (NO UNDERLYING INSURANCE)
 Named Insured                                                                             Endorsement Number
 McKesson Corporation                                                                      025

 Policy Symbol   Policy Number               Policy Period                                 Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                      07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

With respect to those coverages listed in the Schedule of Retained Limits in this endorsement only, the following
shall apply:

1. The preamble in the policy is deleted and replaced with the following:

Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights,
duties and what is and is not covered.

Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations, and any
other person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our”
refer to the company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section VII.
DEFINITIONS.

We, the Company named in the Declarations, relying upon the statements shown on the Declarations page and in
the Schedule of Retained Limits attached to this policy, and in return for the payment of premium and subject to
its terms, conditions, and limits of insurance of this policy, agree with you as follows:

2. Paragraph A., of Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS, is deleted and replaced with
   the following:

    A. We will have the right and duty to defend the “insured” against any “suit” seeking damages for “bodily
       injury”, “property damage” or “personal and advertising injury”, even if groundless, false or fraudulent, to
       which this insurance applies:

         1. When the applicable limits listed on the Schedule of Retained Limits, have been exhausted by
            payment of “loss”; or
         2. When damages sought would be covered under any “other insurance” but are not covered by that
            insurance because of the exhaustion of the applicable limits of “other insurance” by the payment of
            “loss” covered under such “other insurance”.

The defense and supplemental payment expenses will be included within the “retained limit” and within the
applicable Limits of Insurance of this policy. Any such payment we make shall reduce the Limits of Insurance.
Provided, however, that if the “retained limit” is specifically designated in the Schedule of Retained Limits as not
including defense and/or supplemental payment expenses, then solely with respect to coverage afforded by this
policy that is subject to such “retained limit”, such defense and/or supplemental payment expenses shall be in
addition to the applicable Limits of Insurance of this policy and any such payment we make shall not reduce the
Limit of Insurance of this policy.

3. Paragraph E. of Section IV. LIMITS OF INSURANCE. is deleted and replaced with the following:




MS-10104 (05/12)                                             © 2012                                        Page 1 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 204 of 438 Page ID
                                   #:673
   E. If the applicable “retained limits” listed on the Schedule of Retained Limits have been:
1. Reduced by the payments of “loss” covered by this policy then this policy will be excess of the remaining
underlying “retained limits”; or

         2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as
            primary insurance, subject to the terms, conditions and limitations of the policy.

4. Exclusions A., I. and N. of Section V. EXCLUSIONS are deleted, unless replaced or amended by separate
   endorsement excluding or limiting coverage for Aircraft or watercraft (Exclusion A.), Employer’s Liability
   (Exclusion I.), or Liquor Liability (Exclusion N.).

5. Conditions A., C., and I. and Paragraph 3. only of Condition N. of Section VI. CONDITIONS are deleted and
   replaced with the following:

    A. Appeals

In the event you elect not to appeal a judgment in excess of the “retained limits” or “other insurance”, we may
elect to appeal. If we elect to appeal, we will be liable for, in addition to the applicable Limits of Insurance of this
policy, all court costs, expenses incurred and interest on that amount of any judgment that does not exceed the
applicable Limits of Insurance shown in the Declarations related to such an appeal, subject to the limitations set
forth in Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS.

    C. Bankruptcy

Your bankruptcy, insolvency, refusal or inability to pay will not relieve us of our obligations under this policy. This
policy will not drop down or replace the “retained limits”, but will apply as if the “retained limits” are fully available
and collectible and we will not assume any obligation under “retained limits”.

    I.   Maintenance of “Underlying Insurance” is deleted.

    N. Transfer of Rights of Recovery Against Others to Us

         3. If you waive any right of recovery against a specific person or organization for damages as required
            under an “insured contract”, we will also waive any such rights we may have against such person or
            organization provided that the “bodily injury” or “property damage” occurs subsequent to the
            execution of the “insured contract”.

6. Definitions P., and V. of Section VII. DEFINITIONS are deleted and replaced with the following:

    P. "Other insurance” means a policy of insurance providing coverage for damages covered in whole or in
       part by this policy. “Other insurance” does not include any policy of insurance specifically purchased to be
       excess of this policy and providing coverage that this policy also provides.
    V. “Retained limit” means the total applicable self-insured limits listed in the Schedule of Retained Limits in
       this endorsement below. The “retained limits” will apply whether or not there is any available “other
       insurance”. If there is “other insurance” applicable to a “loss”, amounts received through such “other
       insurance” for payment of the “loss” may be applied to reduce or exhaust the “retained limit”.




7. Definition Y. of Section VII. DEFINITIONS (“Underlying insurance”) is deleted.




MS-10104 (05/12)                                         © 2012                                              Page 2 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 205 of 438 Page ID
                                   #:674
Schedule of Retained Limits

   Coverage(s)                        Retained Limit                                       Defense
                                                                                           Treatment
   General Liability                  $5,000,000         Each Occurrence                   Within limits    &
                                      $7,500,000         General Aggregate                 within SIR
   Products Liability                 $5,000,000         Each Occurrence                   Within limits    &
                                      $5,000,000         Aggregate                         within SIR
   Auto Liability                     $5,000,000         Each Occurrence                   Outside Limits   &
                                                                                           SIR
   Employers Liability                $1,000,000         Bodily Injury – Each Accident     Outside Limits   &
                                                         OR Bodily Injury by Disease –     SIR
                                                         Each Employee
   General Liability - US Oncology    $5,000,000         Each Occurrence                   Outside limits &
                                      $5,000,000         Personal and Advertising Injury   within SIR
                                      $5,000,000         General Aggregate




All other terms and conditions of this Policy remain unchanged.




                                                                        Authorized Representative




MS-10104 (05/12)                                     © 2012                                         Page 3 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 206 of 438 Page ID
                                    #:675
                AUTOMOBILE LIABILITY LIMITATION ENDORSEMENT
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       026

 Policy Symbol   Policy Number               Policy Period                                  Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                       07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Automobile Liability

Coverage for "bodily injury" or "property damage" associated with automobiles is listed in the "Scheduled of
Retained Limits," on the Retained Limit Amendatory Endorsement. Coverage under this policy for such "bodily
injury" or "property damage" will follow the terms, definitions, conditions and exclusions of Old Republic Insurance
Company, Policy #MWTB21542 and Old Republic Insurance Company of Canada Policy #CTB21542 subject to
the "policy period," limits of insurance, premium and all other terms, definitions, conditions and exclusions of this
policy. In no event will the coverage provided by this policy be broader than the coverage provided by Old
Republic Insurance Company, Policy # MWTB21542 and Old Republic Insurance Company of Canada Policy #
CTB21542.


All other terms and conditions of this Policy remain unchanged.




                                                                            Authorized Representative




MS-10106 (05/12)                                             © 2012                                         Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 207 of 438 Page ID
                                   #:676
         NON-CONTRIBUTORY ENDORSEMENT FOR ADDITIONAL INSUREDS
 Named Insured                                                                                Endorsement Number
 McKesson Corporation                                                                         027

 Policy Symbol   Policy Number               Policy Period                                    Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                         07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

For any person or organization qualifying as an “insured” under Section II WHO IS AN INSURED, Paragraph B.7.
(as added by endorsement to this policy) the following is added to Section VI. CONDITIONS Paragraph J. Other
Insurance

         If “other insurance” is available to an “insured” we cover under any of the endorsements listed or
         described above (the “Additional Insured”) for a “loss” we cover under this policy, this insurance will apply
         to such “loss” on a primary basis and we will not seek contribution from the “other insurance” available to
         the Additional Insured. Your “retained limit” still applies to such “loss” and any payments you receive
         from “other insurance” will not erode your “retained limit”.



All other terms and conditions of this Policy remain unchanged.




                                                                             Authorized Representative




MS-10107 (05/12)                                             © 2012                                           Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 208 of 438 Page ID
                                     #:677
                    CLINICAL TRIAL EXCLUSION ENDORSEMENT
 Named Insured                                                                               Endorsement Number
 McKesson Corporation                                                                        028

 Policy Symbol   Policy Number               Policy Period                                   Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                        07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

The following exclusion is added to the policy:

This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” arising out
of a “clinical trial”. However, this exclusion does not apply to late phase trial services, otherwise referred to as
Phase IV, and provided by McKesson Specialty Canada.

“Clinical trial” means a clinical study or research study that utilizes human subjects, and that is conducted for the
purpose of testing or experimenting with a device, drug, technique, treatment, intervention, procedure, method, or
diagnosis.


All other terms and conditions of this Policy remain unchanged.




                                                                            Authorized Representative




MS-10108 (05/12)                                             © 2012                                          Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 209 of 438 Page ID
                                   #:678
   ANNUAL PERIOD EXTENSION - NATURAL DISATER OR OTHER CATASTROPHE
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          029

 Policy Symbol   Policy Number               Policy Period                                     Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                          07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

         In the event of a natural disaster or other catastrophe that prevents all written, telephonic and electronic
         communication between us and the Named Insured at the expiration of the “policy period”, the “policy
         period” will automatically be extended until the earlier of the two following times:
              I. thirty (30) calendar days from the original expiration date of such “policy period”; or
              J. fourteen (14) calendar days after written, telephonic or electronic communication between us and
                  the Named Insured is once again possible.

         The additional premium for such extension will be calculated on a pro-rata basis. Such extension will be
         cancelled automatically retroactive to its inception if the additional premium or proof of payment thereof is
         not received by us within thirty (30) calendar days following the earlier of 1. or 2. above.

         Nothing in this endorsement will operate to increase or reinstate the Limits of Liability as stated in the
         Declarations.



All other terms and conditions of this Policy remain unchanged.




                                                                              Authorized Representative




MS-10110 (05/12)                                             © 2012                                            Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 210 of 438 Page ID
                                   #:679
                      AMENDMENT OF WHO IS AN INSURED
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          030

 Policy Symbol   Policy Number               Policy Period                                     Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                          07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Section II WHO IS AN INSURED Paragraph B. is hereby amended to add the following:

7. Any person or organization you become obligated to include as an additional “insured” under the policy, as a
result of any contract or agreement you enter into which requires you to furnish insurance to that person or
organization, but only with respect to liability for “bodily injury”, “property damage”, or “personal and advertising
injury” arising out of your operations or premises owned by or rented to you.

However, the insurance provided by this endorsement will not be broader than the coverage provided by this
policy.


All other terms and conditions of this Policy remain unchanged.




                                                                              Authorized Representative




MS-11231 (01/12)                                             © 2012                                            Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 211 of 438 Page ID
                                   #:680
                      MANUFACTURE OF DRUGS EXCLUSION
 Named Insured                                                                                Endorsement Number
 McKesson Corporation                                                                         031

 Policy Symbol   Policy Number               Policy Period                                    Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                         07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

The policy is amended as follows:

The following exclusion is added to the policy:.

    This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” arising
    out of “your product” if the product is any prescription or over the counter drug.


However, this exclusion will not apply if the bodily injury”, “property damage” or “personal and advertising injury” is
alleged to arise out of the packaging or labeling of such drugs.


All other terms and conditions of this Policy remain unchanged.




                                                                             Authorized Representative




MS-12121 (07/12)                                             © 2012                                           Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 212 of 438 Page ID
                                   #:681
      PERSONAL INJURY DEFINITION AMENDED TO INCLUDE DISCRIMINATION
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          032

 Policy Symbol   Policy Number               Policy Period                                     Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                          07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Definition R. in Section VII. DEFINITIONS. “Personal and Advertising Injury” is amended to add the following
covered “Personal and Advertising Injury” offense:
    8. Discrimination or humiliation on the basis of age, disability, ethnic origin, marital status, physical or mental
       hardship, race, religious affiliation, sex or sexual orientation, but only if the discrimination or humiliation is
       not:
         a) Committed by or at the direction of, or with knowledge or with the consent of you or any of your
            “executive officers” or directors; or
         b) Excluded in Exclusion J. Employment Practices.
However, this insurance does not apply to any liability, “loss”, cost or expense for renovations, alterations or
construction related to your property, including buildings and fixtures and access thereto, or the acquisition of
equipment or devices, in order to make accommodations required by the Americans with Disabilities Act or any
amendments thereto, or any similar federal, state or local law. This exclusion does not apply to the payment of
covered “loss” in the form of monetary damages to a claimant.


All other terms and conditions of this Policy remain unchanged.




                                                                              Authorized Representative




MS-12122 (07/12)                                             © 2012                                            Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 213 of 438 Page ID
                                   #:682
                   CANCELLATION AMENDATORY ENDORSEMENT
 Named Insured                                                                               Endorsement Number
 McKesson Corporation                                                                        033

 Policy Symbol   Policy Number               Policy Period                                   Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                        07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Parts 1., 2., 5. and 6. of Condition D of Section VI CONDITIONS are deleted and replaced by the following:


1. This policy may be cancelled by you by mailing to us written notice stating when such cancellation shall be
   effective.
2. This policy may be cancelled by us by mailing to you at your last known address, written notice stating when,
   not less than one hundred twenty (120) days thereafter, ten (10) days if cancellation is for non-payment of any
   unpaid portion of the premium, such cancellation shall be effective. The mailing of notice shall be sufficient
   proof of notice. The effective date and hour of cancellation stated in the notice shall be the end of the “policy
   period”. Under no circumstance will our notice of cancellation to you be less than the minimum required by
   State law or regulation.
5. If this policy is cancelled, the final premium will be calculated pro rata based upon the time this policy was in
   force. Final premium will not be less than the pro rata share of the Annual Premium as shown in the
   Declarations.
6. Premium adjustment may be made at the time cancellation becomes effective. Our check or the check of our
   representative mailed to you shall be sufficient proof of any refund or premium due you.




All other terms and conditions of this Policy remain unchanged.




                                                                            Authorized Representative




MS-22418 (06/13)                                             © 2013                                          Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 214 of 438 Page ID
                                    #:683
                 WHO IS AN INSURED AMENDATORY ENDORSEMENT
 Named Insured                                                                                   Endorsement Number
 McKesson Corporation                                                                            034

 Policy Symbol   Policy Number                 Policy Period                                     Effective Date of Endorsement
 XOO             G27610390 001                 07/01/2015 to 07/01/2016                          07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

The policy is amended as follows:

1. Paragraphs A. 2. and B. 5.,. of Section II. WHO IS AN INSURED are deleted and replaced by the following:

    A. 2.           Any subsidiary of the Named Insured named in Item 1 of the Declarations of this policy, and any
                    other organization under your control and active management, at the inception date of this policy
                    is an “insured”, providing such subsidiary or organization was made known to us prior to or at the
                    inception date of this policy;

    B. 5.           Any organization you newly acquire or form and over which you maintain ownership or majority
                    interest, will qualify as an “insured”, subject to the following:
                    A. If at the time of acquisition, inception of, control or formation, (a) the annual gross revenues of
                         the organization newly acquired, controlled or formed by you do not exceed $1,000,000,000
                         and (b) the operations of any organization newly acquired, controlled or formed by you are
                         not materially different from your operations prior to such acquisition, formation or merger,
                         then coverage under this endorsement shall apply automatically from the date of acquisition,
                         inception of, control or formation, with no additional premium charge.

                    B. If, at the time of acquisition, inception of control or formation (a) the annual gross revenues of
                       the organization newly acquired, controlled or formed by you exceeds $1,000,000,000 or (b)
                       the operations of any organization newly acquired, controlled or formed by you are materially
                       different from your operations prior to such acquisition, formation or merger, then coverage
                       under this policy applies only until the 120th day after you acquire, take control of, or form the
                       organization, or the end of the “policy period”, whichever is earlier.

                    C. For any organization covered by paragraph b. above, coverage will expire on the 120th day
                       after you acquire, take control of, or form the organization, or the end of the “policy period”,
                       whichever is earlier, unless, within the 120 day period, you request us to include such
                       organization as an “insured”, and we agree to do so.

                    D. We may, at our option, make an additional premium charge for any organization that you
                       acquire, take control of, or form during the “policy period”, when that organization is not
                       automatically covered in 5.a. above.

                    E. Coverage does not apply to any liability arising out of an “occurrence” first taking place before
                       you acquire, take control of, or form any organization covered by this endorsement.

                    F. If you are a limited liability company or limited liability partnership that was created
                       subsequent to the inception date of this policy as a result of internal restructuring or
                       realignment, you are an “insured” provided that:
                            1. The newly created limited liability company or limited liability partnership comprises
                                operations which are not materially different from operations which were part of the



MS-24763 (10/13)                                               © 2013                                            Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 215 of 438 Page ID
                                   #:684
                            “insured” prior to the date of such creation; and
                         2. The newly created limited liability company or limited liability partnership continues to
                            operate in a similar fashion as the “insured” prior to the date of such creation.



VII. Section II. WHO IS AN INSURED is amended to include the following:


It is agreed that all Joint Ventures, Partnerships, and/or Limited Liability Companies in which an “insured” has an
ownership interest are insureds under this policy. The coverage under our policy shall be limited to the “insured’s”
interest in such joint venture or the amount of insurance such “insured” is contractually obligated to provide.
Notwithstanding the foregoing, it is also agreed the “retained limit” shall not be reduced by the percentage of the
“insured” interest in said Joint Venture.


The insurance provided by this endorsement for any joint venture is excess over any valid and collectible
insurance that has been purchased in the name of such joint venture. Such “other insurance” shall erode any
“retained limit” under this policy.


If upon final adjudication of a claim or suit by a court of law, the “insured” is assessed a greater share of the
damages arising out of the joint venture than its percentage interest in the joint venture, our limits of insurance
under this policy shall be based upon the actual share of damages assessed.


For the purpose of this endorsement, joint venture means leveraged lease agreement, partnership, joint venture,
limited liability company, and any other organization or entity in which the Named Insured shares an interest
and/or management control with another party in interest.


Any partnership, co-venture, joint venture, limited liability company or limited liability partnership that is an
“insured: by virtue of this endorsement shall not be subject to the last unmarked paragraph of Section II. WHO IS
AN INSURED, which reads: “Notwithstanding anything above, no person or organization is an “insured” with
respect to the conduct of any current or past partnership, joint venture or limited liability company that is not
shown as a Named Insured in the Declarations.”


All other terms and conditions of this Policy remain unchanged.




                                                                             Authorized Representative




MS-24763 (10/13)                                       © 2013                                              Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 216 of 438 Page ID
                                   #:685
               DESIGNATED PERSON OR ORGANIZATION EXCLUSION
 Named Insured                                                                                Endorsement Number
 McKesson Corporation                                                                         035

 Policy Symbol   Policy Number               Policy Period                                    Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                         07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

The following exclusion is added to the policy:
This insurance does not apply to any “bodily injury”, “property damage” or “personal and advertising injury” arising
out of the premises, operations, products or activities of any person or organization shown in the following
Schedule:
                                                        SCHEDULE
                                            Celesio AG and its subisidiaries



However, this exclusion will not apply to liability of the Named Insured for “bodily injury”, “property damage” or
“personal and advertising injury” to the extent such liability is imposed vicariously on the Named Insured, solely
based on its status of having an ownership interest in the Designated Organization, and provided further that
coverage is asserted by or on behalf of the Named Insured and not by or on behalf of the Designated
Organization.

With respect to any coverage provided by virtue of this exception to the exclusion in this endorsement, this
insurance will apply excess of and will not contribute with any “other insurance”, whether primary, excess,
contingent or on any other basis. The definition of “other insurance” is amended to include any insurance
available to the Designated Organization.


All other terms and conditions of this Policy remain unchanged.




                                                                               Authorized Representative




MS-30913 (06/14)                                             © 2014                                           Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 217 of 438 Page ID
                                       #:686
                         TIE IN OF LIMITS ENDORSEMENT
 Named Insured                                                                             Endorsement Number
 McKesson Corporation                                                                      036

 Policy Symbol   Policy Number               Policy Period                                 Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                      07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

This insurance is amended to include the following additional Condition:

If this insurance and the insurance provided by the policy(ies) listed in the schedule below apply to the same
claim, “suit” or “occurrence”, the maximum combined limits of insurance available under this policy and the
scheduled policy(ies) below for such claim, “suit” or “occurrence” will not exceed:

$ 25,000,000 Each Occurrence
$ 25,000,000 General Aggregate
$ 25,000,000 Products-Completed Operations Aggregate

These limits are the most that will be paid under this policy and the policies listed in the schedule below,
combined, for all claims, damages, “losses” or “suits”, regardless of any aggregate, per “occurrence”, per incident,
or per accident limit, or any other limit of liability or limit of insurance in this policy or the scheduled policy.

                                                        SCHEDULE

            Country of Issuance                              Insurer                 Policy Number
                    Canada                       ACE INA Insurance                     XBC324006



Any “loss” paid under the scheduled policy shall reduce by such amount the applicable limit of insurance under
this policy. Any claims, damages, “losses” or “suits” seeking coverage under any policy scheduled above may not
be brought under this policy. Any claims, damages, “losses” or “suits” seeking coverage under this policy may not
be brought under any policy scheduled above.

Nothing in this provision shall serve to increase any applicable limit of insurance of this policy or the scheduled
policy.



All other terms and conditions of this Policy remain unchanged.




                                                                           Authorized Representative




MS-31305 (07/14)                                              © 2014                                       Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 218 of 438 Page ID
                                   #:687
 FOREIGN LIABILITY FOLLOW FORM LIMITATION ENDORSEMENT - EXCEPTION FOR
                                 PRODUCTS
 Named Insured                                                                             Endorsement Number
 McKesson Corporation                                                                      037

 Policy Symbol   Policy Number               Policy Period                                 Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                      07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

The following exclusion is added to the policy:


This insurance does not apply to “bodily injury,” “property damage” or “personal and advertising injury” that occurs
outside the United States of America, its territories and possessions, Puerto Rico and Canada.
However, if insurance for such “bodily injury,” “property damage” or “personal and advertising injury” is provided
by a policy listed in the scheduled “underlying insurance”:
    A. This exclusion shall not apply; and
    B. Coverage under this policy for such “bodily injury,” “property damage,” or “personal and advertising injury”
       will follow the terms, definitions, conditions and exclusions of such “underlying insurance,” subject to the
       “policy period”, limits of insurance, premium and all other terms, definitions, conditions and exclusions of
       this policy, and this policy will be no broader than the coverage provided by “underlying insurance”
Notwithstanding the above provisions, with respect to claims or “suits” alleging “bodily injury,” “property damage”
or “personal and advertising injury” that (a) occurs outside the United States of America, its territories and
possessions, Puerto Rico and Canada, (b) arises out of “your product”, and (c) is not covered by “underlying
insurance” this insurance will apply subject to a “retained limit” which is a self-insured retention as follows:

         $5,000,000 each “occurrence” (“loss” and defense expenses erode SIR)

         $5,000,000 annual aggregate (“loss” and defense expenses erode SIR)



All other terms and conditions of this Policy remain unchanged.




                                                                           Authorized Representative




MS-40196 (06/15)                                             © 2015                                        Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 219 of 438 Page ID
                                   #:688
                         KNOWLEDGE OF OCCURRENCE
 Named Insured                                                                            Endorsement Number
 McKesson Corporation                                                                     038

 Policy Symbol   Policy Number               Policy Period                                Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                     07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

With respect to any loss reporting requirements under this policy, it is understood and agreed that knowledge of
an “occurrence” or claim by an agent, servant or employee of yours or any other person shall not in itself
constitute knowledge by you, unless a corporate officer of yours shall have received notice from said agent,
servant, employee or any other person.


All other terms and conditions of this Policy remain unchanged.




                                                                          Authorized Representative




XS-20753 (08/06)                                             © 2006                                       Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 220 of 438 Page ID
                                   #:689
                              WAR EXCLUSION
 Named Insured                                                                                Endorsement Number
 McKesson Corporation                                                                         039

 Policy Symbol   Policy Number               Policy Period                                    Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                         07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Exclusion W. of SECTION V. EXCLUSIONS is deleted in its entirety and replaced by the following:


W. War
"Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or
indirectly, as a result of or in connection with war, whether declared or not, or any act or condition incident to war.
War includes civil war, insurrection, rebellion or revolution.


All other terms and conditions of this Policy remain unchanged.




                                                                             Authorized Representative




XS-25254 (02/09)                                             © 2009
                                                                                                              Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 221 of 438 Page ID
                                   #:690
       DIFFERENCE IN CONDITIONS/DIFFERENCE IN LIMITS ENDORSEMENTS
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          040

 Policy Symbol   Policy Number               Policy Period                                     Effective Date of Endorsement
 XOO             G27610390 001               07/01/2015 to 07/01/2016                          07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

If this policy provides greater coverage, limits or conditions than any of the policies listed in the Schedule of Other
Policies below (each such scheduled policy referred to as an Other Policy), then this policy will provide coverage
for loss to the extent of the difference in the coverages, limits or conditions between this policy and the Other
Policy, subject to the terms, limitations and conditions of this policy.

This policy provides such coverage on an excess basis for and only to the extent of any such difference in terms,
limits and conditions. In no event will the coverage afforded under this policy, in combination with any one or more
of such Other Policies, exceed the applicable Limit of Insurance of this policy. The most we will pay if this policy
has higher limits than any Other Policy is the difference between the applicable Limit of Insurance of this policy
and the limit of insurance for any such Other Policies.

      Schedule of Other Policies:

        Country of Issuance                      Insurer                               Policy Number
              Canada                        ACE INA Insurance                          XBC324006



All other terms and conditions of this Policy remain unchanged.




                                                                             Authorized Representative




XS-35558 (05/13)                                             © 2013                                            Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 222 of 438 Page ID
                                   #:691
                AMENDMENT OF DEFINITION J. INSURED CONTRACT
 Named Insured                                                                                     Endorsement Number
 McKesson Corporation                                                                              041

 Policy Symbol   Policy Number                  Policy Period                                      Effective Date of Endorsement
 XOO             G27610390 001                  07/01/2015 to 07/01/2016                           07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

“Insured contract” means that part of any contract or agreement pertaining to your business under which any
“insured” assumes the tort liability of another party to pay for “bodily injury” or “property damage” to a third person
or organization. Tort liability means a liability that would be imposed by law in the absence of any contract or
agreement.
“Insured contract” does not include that part of any contract or agreement:
         1. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                    a. preparing, approving or failing to approve maps, shop drawings, opinions, reports, surveys,
                       field orders, change orders or drawings and specifications; or
                    b. giving directions or instructions, or failing to give them, if that is the primary cause of the injury
                       or damage; or
         2. under which the “insured”, if an architect, engineer or surveyor, assumes liability for an injury or
            damage arising out of the “insured’s” rendering or failure to render professional services, including
            those shown in subparagraph 2 above and supervisory, inspection, architectural or engineering
            activities.




All other terms and conditions of this Policy remain unchanged.




                                                                                  Authorized Representative




XS-35562 (05/13)                                                © 2013                                             Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 223 of 438 Page ID
                                   #:692




                                          MANUFACTURE OF DRUGS EXCLUSION
 Named Insured                                                                                                         Endorsement Number
 McKesson Corporation                                                                                                  051
 Policy Symbol          Policy Number                    Policy Period                                                 Effective Date of Endorsement
 XOO                    G27610390 001                    07/01/2015 to 07/01/2016                                      07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Section V. EXCLUSIONS is amended to include the following additional exclusion.

This insurance does not apply to any liability arising out of the manufacture of drugs, including prescription and
over the counter drugs, by or on behalf of the Insured”.

For the purposes of this exclusion, the term manufacture shall not include packaging or labeling of drugs.



All other terms and conditions of this policy remain unchanged.




                                                                                                          Authorized Representative
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 224 of 438 Page ID
                                   #:693

                                              $0(1'$725< (1'256(0(17
 1DPHG ,QVXUHG                                                                                                     (QGRUVHPHQW 1XPEHU
 0F.HVVRQ &RUSRUDWLRQ                                                                                              
 3ROLF\ 6\PERO          3ROLF\ 1XPEHU                    3ROLF\ 3HULRG                                             (IIHFWLYH 'DWH RI (QGRUVHPHQW
 ;22                    *                      WR                                   
 ,VVXHG %\ 1DPH RI ,QVXUDQFH &RPSDQ\
 $&( 3URSHUW\ DQG &DVXDOW\ ,QVXUDQFH &RPSDQ\
 ,QVHUW WKH SROLF\ QXPEHU 7KH UHPDLQGHU RI WKH LQIRUPDWLRQ LV WR EH FRPSOHWHG RQO\ ZKHQ WKLV HQGRUVHPHQW LV LVVXHG VXEVHTXHQW WR WKH SUHSDUDWLRQ RI WKH SROLF\




              7+,6 (1'256(0(17 &+$1*(6 7+( 32/,&< 3/($6( 5($' ,7 &$5()8//<
                       7KLV HQGRUVHPHQW PRGLILHV LQVXUDQFH SURYLGHG XQGHU WKH IROORZLQJ

                                         &200(5&,$/ 80%5(//$ /,$%,/,7< 32/,&<



7KH IROORZLQJ SROLF\ ZLOO EH DGGHG WR WKH VFKHGXOH RI XQGHUO\LQJ HIIHFWLYH 


     •    ,QVXUHG                       $GPHQWD 8. 3OF DQG 6XEVLGLDU\ &RPSDQLHV
     •    3ROLF\ 1XPEHU                 
     •    3ROLF\ 3HULRG                  WR 




$OO RWKHU WHUPV DQG FRQGLWLRQV RI WKLV SROLF\ UHPDLQ XQFKDQJHG




                                                                                                     $XWKRUL]HG 5HSUHVHQWDWLYH




&&(7 
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 225 of 438 Page ID
                                   #:694

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              043
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 001                    07/01/2015 to 07/01/2016                                  07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY




   The Limits of Insurance shown on Declarations Page is amended to read as follows:



                                                              Limits of Insurance

         $ 25,000,000 Each Occurrence

         $ 25,000,000 General Aggregate

         $ 25,000,000 Products Completed/Operations Aggregate                                   $ 25,000 Self-Insured Retention




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 226 of 438 Page ID
                                   #:695

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              044
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 001                    07/01/2015 to 07/01/2016                                  07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Endorsement number 024 Who Is An Insured – Affiliated Physician Practices Endorsement is hereby
deleted in its entirety and replaced with Endorsement number 045.




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 227 of 438 Page ID
                                   #:696

      WHO IS AN INSURED – AFFILIATED PHYSICIAN PRACTICES ENDORSEMENT
 Named Insured                                                                            Endorsement Number
 McKesson Corporation                                                                     045
 Policy Symbol        Policy Number           Policy Period                               Effective Date of Endorsement
 XOO                  G27610390 001           07/01/2015 to 07/01/2016                    07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                      COMMERCIAL UMBRELLA LIABILITY POLICY


A. Section II, WHO IS AN INSURED, is amended by the addition of the following:

        1.       The entities listed in the schedule below shall be considered “insureds”, but solely to the extent
                 that:

                 a. such entity is under your management;
                 b. such entity has entered into a written Comprehensive Strategic Agreement (hereinafter “CSA”)
                    with you, which is in effect during the policy period and executed prior to any “occurrence”
                    taking place; and
                 c. any liability covered under this policy is not also covered under any other valid and collectible
                    insurance available to such entity.

                 Such entity’s status as an “insured” ends when its CSA with you is cancelled, terminated or
                 expires.

        2.       Any entity, other than those entities listed in the schedule below, that has entered into a written
                 CSA with you shall be considered an “insured”, but solely to the extent that:

                 a. such entity is under your management;
                 b. such entity’s CSA with you is in effect during the policy period and executed prior to an
                    “occurrence” taking place; and
                 c. any liability covered under this policy is not also covered under any other valid and collectible
                    insurance available to such entity.

                 Such entity’s status as an “insured” ends when its CSA with you is canceled, terminated or
                 expires.

B. All such entities and written CSAs must be reported in writing to us within fifteen (15) days after the
   expiration of this policy. However, any inadvertent or unintentional failure to report such entities or CSAs
   within fifteen days shall not, in and of itself, preclude coverage for such entities as “insured” under this
   policy.




MS-10103 (05/12)                                       © 2012                                           Page 1 of 3
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 228 of 438 Page ID
                                  #:697
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 229 of 438 Page ID
                                   #:698

 South Florida Oncology & Hematology Consultants
 St. Louis Urological Surgeons, Inc. (ARCH Cancer Care)
 Texas Oncology, P.A.
 Venango Oncology Hematology Associates, PC
 Virginia Cancer Specialists, PC (Fairfax-Northern Virginia Hematology-Oncology, PC)
 Virginia Oncology Associates, PC
 Wilshire Oncology Medical Group
* Denotes Inactive entities or those in the process of dissolution


All other terms and conditions of this policy remain unchanged.




                                                                        Authorized Representative




MS-10103 (05/12)                               © 2012                                        Page 3 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 230 of 438 Page ID
                                   #:699

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              046
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 001                    07/01/2015 to 07/01/2016                                  07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Endorsement number 026 Automobile Liability Limitation Endorsement is hereby deleted in its entirety
and replaced with Endorsement number 047.




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 231 of 438 Page ID
                                   #:700




                              AUTOMOBILE LIABILITY LIMITATION ENDORSEMENT
 Named Insured                                                                                                         Endorsement Number
 McKesson                                                                                                              047
 Policy Symbol         Policy Number                    Policy Period                                                  Effective Date of Endorsement
 XOO                   G27610390 001                    07/01/2015 to 0701/2016                                        07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Automobile Liability

Coverage for “bodily injury” or “property damage” associated with automobiles is listed in the “Scheduled of
Retained Limits,” on the Retained Limit Amendatory Endorsement. Coverage under this policy for such “bodily
injury” or “property damage” will follow the terms, definitions, conditions and exclusions of Old Republic
Insurance Company, Policy #MWTB 304583 and Old Republic Insurance Company of Canada Policy #CTB
304583 subject to the “policy period,” limits of insurance, premium and all other terms, definitions, conditions
and exclusions of this policy. In no event will the coverage provided by this policy be broader than the
coverage provided by Old Republic Insurance Company, Policy # MWTB 304583 and Old Republic Insurance
Company of Canada Policy # CTB 304583.

All other terms and conditions of this policy remain unchanged.




                                                                                                        Authorized Representative




MS-10106 (05/12)                                                  © 2012                                                              Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 232 of 438 Page ID
                                   #:701

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              048
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 001                    07/01/2015 to 07/01/2016                                  07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Endorsement number 038 Knowledge of Occurrence is hereby deleted in its entirety and replaced with
Endorsement number 049.




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 233 of 438 Page ID
                                   #:702

                                                  KNOWLEDGE OF OCCURRENCE
 Named Insured                                                                                                          Endorsement Number
 McKesson Corporation                                                                                                   049
 Policy Symbol          Policy Number                    Policy Period                                                  Effective Date of Endorsement
 XOO                    G27610390 001                    07/01/2015 to 07/01/2016                                       0701/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:


                                         COMMERCIAL UMBRELLA LIABILITY POLICY




With respect to any loss reporting requirements under this policy, it is understood and agreed that knowledge of
an “occurrence” or claim by an agent, servant or employee of yours or any other person shall not in itself
constitute knowledge by you, unless your Vice President of Risk Management or General Counsel shall have
received notice from said agent, servant, employee or any other person.


All other terms and conditions of this policy remain unchanged.




                                                                                                                   Authorized Agent

XS-20753 (08/06)                                                                                                                                  Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 234 of 438 Page ID
                                   #:703

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              050
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 001                    07/01/2015 to 07/01/2016                                  07/01/2015
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Endorsement number 031 Manufacture of Drugs Exclusion is hereby deleted in its entirety and
replaced with Endorsement number 051.




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 235 of 438 Page ID
                                  #:704




                       EXHIBIT H
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 236 of 438 Page ID
                                       #:705

                                                                                 Declarations
                                                                        ACE Umbrella Plussm
                                                           Commercial Umbrella Liability Policy


 Policy Symbol: XOO                                             Previous Policy Symbol: XOO

 Policy Number: G27610390 002                                   Previous Policy Number: G27610390 001
                                   COVERAGE IS PROVIDED IN THE COMPANY SHOWN BELOW
                                     ACE Property and Casualty Insurance Company
                                                   436 Walnut Street
                                           Philadelphia, Pennsylvania 19106
 Named Insured and Address                                      Producer Name and Address
 McKesson Corporation                                           MARSH RISK & INSURANCE SERVICES
 One Post Street, 34th Floor                                    345 CALIFORNIA STREET
 San Francisco, California 94104                                SAN FRANCISCO, California 94104

                                                                PRODUCER CODE   355110

 Policy Period:   From 07/01/2016 to 07/01/2017                            12:01 A.M Standard Time at the Address of the Named
                                                                           Insured as stated herein

                                                   Limits of Insurance

 $ 25,000,000 Each Occurrence
 $ 25,000,000 General Aggregate
 $ 25,000,000 Products Completed-Operations Aggregate           $ 25,000 Self-Insured Retention

                                                    Annual Premium

 $ 640,000 Premium                                              $ 30,476 Terrorism Premium included in Annual Premium
 $ 0 State Surcharge
 $ 640,000 Premium, including all Surcharges and Assessments

                                                 Policy Period Premium

 $ 640,000 Premium                                              $ 30,476 Terrorism Premium included in Annual Premium
 $ 0 State Surcharge
 $ 640,000 Premium, including all Surcharges and Assessments

                                           Schedule of Underlying Insurance
         Refer to the attached Schedule of Underlying Insurance, which forms a part of this Policy’s Declarations.

                                               Endorsements and Forms
    Refer to the attached Schedule of Endorsements for the forms and endorsements forming this policy at inception.




XS- 22695b (01/15)                                     © 2015                                                        Page 1 of 1
  Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 237 of 438 Page ID
                                    #:706


                                                  Schedule of Forms and Endorsements


 NAMED INSURED                         POLICY NUMBER                         POLICY PERIOD
 McKesson Corporation                  XOO G27610390 002                     07/01/2016 to 07/01/2017


 Endorsement       Form Number -          Title
 Number            Edition Date
                   XS-22695b (01/15)      Declarations ACE Umbrella Plus Commercial Umbrella Liability Policy

                   XS-9U57c (01/15)       Schedule of Underlying Insurance

                   XS-20835 (08/06)       Commercial Umbrella Liability Policy

                   ALL-20887a (03/16)     Chubb Producer Compensation Practices & Policies

                   XS-28500a (08/13)      ACE Group Specialty Claims Loss Notification Form

                   IL P 001 (01/04)       U.S. Treasury Department's Office Of Foreign Assets Control ("OFAC")
                                          Advisory Notice To Policyholders

                   XS-22552 (06/07)       Catastrophe Management Notice

 001               CC-1K11h (03/14)       Signatures

 002               XS-43907 (12/14)       Access, Collection And Disclosure Of Information And Electronic Data
                                          Exclusion – Limited Bodily Injury And Redefined Property Damage
                                          Exceptions With Retained Limit

 003               XS-35562 (05/13)       Amendment Of Definition J. – Insured Contract

 004               XS-1V12c (11/14)       California Changes - Cancellation And Nonrenewal

 005               XS-23669b (01/15)      Cap on Losses From Certified Acts of Terrorism

 006               XS-22088 (04/07)       Catastrophe Management Coverage Endorsement

 007               XS-30063 (07/10)       Coverage Territory Definition Amendment

 008               XS-32994 (01/12)       Defense Inside The Limits Endorsement – Follow Form

 009               XS-35558 (05/13)       Difference In Conditions / Difference In Limits Endorsement

 010               TRIA 11d (03/16)       Disclosure Pursuant To Terrorism Risk Insurance Act

 011               XS-23632 (01/08)       Employee Benefit Plan Follow Form Endorsement [Occurrence]

 012               XS-26426 (02/09)       Employee Benefit Plan Limitation [Claims Made]

 013               XS-23634 (01/08)       Fellow Employee Exclusion Deleted




XS-27991 (08/09)                                        © 2009                                          Page 1 of 3
  Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 238 of 438 Page ID
                                    #:707
 Endorsement       Form Number -       Title
 Number            Edition Date
 014               XS-28727a (01/11)   Foreign Loss Indemnity Endorsement

 015               XS-26428 (02/09)    Incidental Medical Malpractice Endorsement

 016               XS-26429b (02/11)   Industrial Aid Aircraft Endorsement

 017               XS-20755 (08/06)    Non-Concurrency Endorsement (Recognizes Non-Concurrency)

 018               XS-20756 (08/06)    Notice of Occurrence

 019               ALL-32688 (01/11)   Notice To Others Endorsement - Specific Parties

 020               XS-20780a (08/09)   Pollution Exclusion - Combination Exception Time Element and Named
                                       Peril (with Insureds Retained Limit)

 021               XS-21580 (01/07)    Professional Services Liability Exclusion – Exception for Resulting Bodily
                                       Injury and Property Damage

 022               XS-33307a (04/15)   Tie In Of Limits Endorsement

 023               XS-32667 (01/11)    Trade or Economic Sanctions Amendatory Endorsement

 024               XS-23501 (04/08)    Unintentional Failure to Disclose

 025               XS-34018 (01/12)    Unsolicited Communications Exclusion Amendment to Include FACTA

 026               XS-25254 (02/09)    War Exclusion Amendment

 027               MS-11231 (01/10)    Amendment of Who is an Insured

 028               MS-10110 (05/12)    Annual Period Extension - Natural Disaster or Other Catastrophe

 029               MS-10106 (05/12)    Automobile Liability Limitation Endorsement

 030               MS-22418 (06/13)    Cancellation Amendatory Endorsement

 031               MS-10108 (05/12)    Clinical Trial Exclusion Endorsement

 032               MS-50579 (06/16)    Designated Entity Exclusion with Exceptions for Auto and Employers
                                       Liability

 033               MS-40196 (06/15)    Foreign Liability Follow Form Limitation Endorsement - Exception for
                                       Products

 034               MS-10102 (05/12)    Government Immunity Endorsement

 035               MS-10100 (05/12)    Health Care Services Exclusion

 036               MS-50580 (06/16)    Knowledge Of Occurrence by Vice President of Risk Management or
                                       General Counsel Endorsement

 037               MS-50578 (06/16)    Manufacture of Drugs Exclusion

 038               MS-10107 (05/12)    Non-Contributory Endorsement for Additional Insureds




XS-27991 (08/09)                                     © 2009                                            Page 2 of 3
  Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 239 of 438 Page ID
                                    #:708
 Endorsement       Form Number -      Title
 Number            Edition Date
 039               MS-12122 (07/12)   Personal Injury Definition Amended to Include Discrimination

 040               MS-10104 (05/12)   Retained Limit Endorsement (No Underlying Insurance)

 041               MS-10103 (05/12)   Who is an Insured - Affiliated Physician Practices Endorsement

 042               MS-24763 (10/13)   Who is an Insured Amendatory Endorsement




XS-27991 (08/09)                                    © 2009                                             Page 3 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 240 of 438 Page ID
                                   #:709




                                                              Schedule of Underlying Insurance

Named Insured                    Policy Number                        Policy Period
McKesson Corporation             XOO G27610390 002                    07/01/2016 to 07/01/2017


UNDERLYING POLICY TYPE: Foreign DIC General Liability
Policy Number: On file with Company              Policy Defense Treatment:            Outside the Limit
Policy Period: 07/01/2016 to 07/01/2017
Carrier:        The Insurance Company of the
                State of Pennsylvania



LIMIT AMOUNT                                     LIMIT TYPE

$1,000,000                                       Each Occurrence
$2,000,000                                       General Aggregate (other than Products Completed
                                                 Operations)
$2,000,000                                       Products/Completed Ops Aggregate
$4,000,000                                       Master Policy Aggregate



UNDERLYING POLICY TYPE: Foreign DIC Employee Benefits Liability
Policy Number: On file with Company              Policy Defense Treatment:            Outside the Limit
Policy Period: 07/01/2016 to 07/01/2017          Deductible Defense Treatment: Inside the Deductible
Carrier:        The Insurance Company of the
                State of Pennsylvania



LIMIT AMOUNT                                     LIMIT TYPE

$1,000,000                                       Each Wrongful Ace or series of related Wrongful acts
$1,000,000                                       Annual Aggregate




XS-9U57c (01/15)                                   © 2015                                                 Page 1 of 4
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 241 of 438 Page ID
                                  #:710
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 242 of 438 Page ID
                                   #:711


UNDERLYING POLICY TYPE: Auto Liability (US Oncology)
Policy Number: On file with Company          Policy Defense Treatment:       Outside the Limit
Policy Period: 07/01/2016 to 07/01/2017
Carrier:       ACE Property & Casualty
               Company



LIMIT AMOUNT                                 LIMIT TYPE

$1,000,000                                   Combined Single Limit




UNDERLYING POLICY TYPE: Employers Liability
Policy Number: On file with Company          Policy Defense Treatment:       Outside the Limit
Policy Period: 07/01/2016 to 07/01/2017
Carrier:       Old Republic



LIMIT AMOUNT                                 LIMIT TYPE

$5,000,000                                   BI by Accident - Per Accident Limit
$5,000,000                                   BI by Disease - Policy Limit
$5,000,000                                   BI by Disease - Each Employee Limit

In any jurisdiction, state, or province where the amount of Employers Liability Insurance provided by the
Underlying Insurer(s) is by law “Unlimited”, the underlying Employers Liability limit(s) shown in the above
schedule do not apply and no coverage shall be provided for Employers Liability under this policy.



UNDERLYING POLICY TYPE: Employers Liability (US Oncology)
Policy Number: On file with Company          Policy Defense Treatment:       Outside the Limit
Policy Period: 07/01/2016 to 07/01/2017
Carrier:       Old Republic



LIMIT AMOUNT                                 LIMIT TYPE

$1,000,000                                   BI by Accident - Per Accident Limit
$1,000,000                                   BI by Disease - Policy Limit
$1,000,000                                   BI by Disease - Each Employee Limit

In any jurisdiction, state, or province where the amount of Employers Liability Insurance provided by the
Underlying Insurer(s) is by law “Unlimited”, the underlying Employers Liability limit(s) shown in the above



XS-9U57c (01/15)                                © 2015                                           Page 3 of 4
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 243 of 438 Page ID
                                  #:712
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 244 of 438 Page ID
                                        #:713
                                                                                 ACE Umbrella PlusSM
                                                                    Commercial Umbrella Liability Policy




Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations, and any other
person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our” refer to the
company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section VI - Definitions.
We, the Company named in the Declarations, relying upon the statements shown on the Declarations page and in the
schedule of “underlying insurance” attached to this policy, and in return for the payment of premium and subject to its
terms, conditions, and limits of insurance of this policy, agree with you as follows:
I.   INSURING AGREEMENT
     A. We will pay on behalf of the “insured” those sums in excess of the “retained limit” that the “insured” becomes
        legally obligated to pay as damages because of “bodily injury”, “property damage” or “personal and advertising
        injury” to which this insurance applies.
         1. This insurance applies to “bodily injury” and “property damage” that takes place in the “coverage territory”, but
            only if:
             a. The “bodily injury” or “property damage” is caused by an “occurrence”;
             b. The “bodily injury” or “property damage” occurs during the “policy period”; and
             c.   Prior to the “policy period”, no “insured” and no “employee” authorized by you to give or receive notice of
                  an “occurrence” or claim, knew that the “bodily injury” or “property damage” had occurred, in whole or in
                  part. If any “insured” listed under Paragraph A. of Section II – Who Is An Insured or any authorized
                  “employee” knew, prior to the “policy period”, that the “bodily injury” or “property damage” occurred, then
                  any continuation, change or resumption of such “bodily injury” or “property damage” during or after the
                  “policy period” will be deemed to have been known prior to the “policy period”.
         2. This insurance applies to “personal and advertising injury” that arises out of your business, but only if the
            offense causing the “personal and advertising injury” takes place in the “coverage territory” and during the
            “policy period”.
     B. “Bodily injury” or “property damage” which occurs during the “policy period” and was not, prior to the “policy
        period”, known to have occurred by any “insured” listed under Paragraph A. of Section II – Who Is An Insured or
        any “employee” authorized by you to give or receive notice of an “occurrence” or claim, includes any continuation,
        change or resumption of that “bodily injury” or “property damage” after the end of the “policy period”.
     C. “Bodily injury” or “property damage” will be deemed to have been known to have occurred at the earliest time
        when any “insured” listed under Paragraph A. of Section II – Who Is An Insured or any “employee” authorized by
        you to give or receive notice of an “occurrence” or claim:
         1. Reports all, or any part, of the “bodily injury” or “property damage” to us or any other insurer;
         2. Receives a written or verbal demand or claim for damages because of the “bodily injury” or “property
            damage”; or
         3. Becomes aware by any other means that “bodily injury” or “property damage” has occurred or has begun to
            occur.




XS-20835 (08/06)                                                                                                Page 1 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 245 of 438 Page ID
                                      #:714
   D. Damages because of “bodily injury” include damages claimed by any person or organization for care, loss of
      services or death resulting at any time from the “bodily injury”.
       The amount we will pay for damages is limited as described in Section IV - Limits of Insurance.
II. WHO IS AN INSURED
   A. The following are “insured’s”:
       1. The Named Insured named in Item 1 of the Declarations of this policy is an “insured”.
       2. Any subsidiary of the Named Insured named in Item 1 of the Declarations of this policy, and any other
          organization under your control and active management at the inception date of this policy is an “insured”,
          providing such subsidiary or organization is included as an insured in the “underlying insurance”, and was
          made known to us prior to or at the inception date of this policy;
       3. If you are designated in the Declarations as:
           a. An individual, you and your spouse are “insureds”, but only with respect to the conduct of a business of
              which you are the sole owner.
           b. A partnership or joint venture, you are an “insured”. Your members, your partners, and their spouses are
              also “insureds”, but only with respect to the conduct of your business.
           c.   A limited liability company, you are an “insured”. Your members are also “insureds”, but only with respect
                to the conduct of your business. Your managers are “insureds”, but only with respect to their duties as
                your managers.
           d. An organization other than a partnership, joint venture or limited liability company, you are an “insured”.
              Your “executive officers” and directors are “insureds”, but only with respect to their duties as your officers
              or directors. Your stockholders are also “insureds”, but only with respect to their liability as stockholders.
           e. A trust, you are an “insured”. Your trustees are also “insureds”, but only with respect to their duties as
              trustees.
   B. Each of the following is also an “insured”:
       1. Your “volunteer workers” only while performing duties related to the conduct of your business, or your
          “employees”, other than either your “executive officers” (if you are an organization other than a partnership,
          joint venture or limited liability company) or your managers (if you are a limited liability company), but only for
          acts within the scope of their employment by you or while performing duties related to the conduct of your
          business. However, none of these “employees” or “volunteer workers” are “insureds” for:
           a. “Bodily injury” or “personal and advertising injury”:
                (1)   To you, to your partners or members (if you are a partnership or joint venture), to your members (if
                      you are a limited liability company), to a co-“employee” while in the course of his or her employment
                      or performing duties related to the conduct of your business, or to your other “volunteer workers”
                      while performing duties related to the conduct of your business;
                (2)   To the spouse, child, parent, brother or sister of that co-“employee” or “volunteer worker” as a
                      consequence of Paragraph a.(1) above;
                (3)   For which there is any obligation to share damages with or repay someone else who must pay
                      damages because of the injury described in Paragraphs a.(1) or (2) above; or
                (4)   Arising out of his or her providing or failing to provide professional health care services.
           b. “Property damage” to property:
                (1)   Owned, occupied or used by you,
                (2)   Rented to, in the care, custody or control of, or over which physical control is being exercised for
                      any purpose by you, any of your “employees”, “volunteer workers”, any partner or member (if you
                      are a partnership or joint venture), or any member (if you are a limited liability company).




XS-20835 (08/06)                                                                                                 Page 2 of 19
       Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 246 of 438 Page ID
                                         #:715
        2. Any person (other than your “employee” or “volunteer worker”), or any organization while acting as your real
           estate manager.
        3. Any person or organization having proper temporary custody of your property if you die, but only:
            a. With respect to liability arising out of the maintenance or use of that property; and
            b. Until your legal representative has been appointed.
        4. Your legal representative if you die, but only with respect to duties as such. That representative will have all
           your rights and duties under this policy.
        5. Any organization you newly acquire or form, other than a partnership, joint venture or limited liability company,
           and over which you maintain ownership or majority interest, will qualify as an “insured” if it also qualifies as an
           insured in “underlying insurance“ and there is no other similar insurance available to that organization.
           However:
            a. Coverage under this provision is afforded only until the 90th day after you acquire or form the organization
               or the end of the “policy period”, whichever is earlier;
            b. This insurance does not apply to “bodily injury” or “property damage” that occurred before you acquired or
               formed the organization;
            c.   This insurance does not apply to “personal and advertising injury” arising out of an offense committed
                 before you acquired or formed the organization; and
            d. We reserve the right to charge an additional premium if such organization qualifies as an “insured.”
        6. Any person or organization, if insured under “underlying insurance”, provided that coverage provided by this
           policy for any such insured will be no broader than coverage provided by “underlying insurance”.
        Notwithstanding anything above, no person or organization is an “insured” with respect to the conduct of any
        current or past partnership, joint venture or limited liability company that is not shown as a Named Insured in the
        Declarations.
III.   DEFENSE AND SUPPLEMENTARY PAYMENTS
       A.   We will have the right and duty to defend the “insured” against any “suit” seeking damages for “bodily injury”,
            “property damage” or “personal and advertising injury”, even if groundless, false or fraudulent, to which this
            insurance applies:
            1. When damages sought would be covered by “underlying insurance” but are not covered by that insurance
               because of the exhaustion of the applicable limits of “underlying insurance” by the payment of “loss”
               covered by this policy; or
            2. When damages sought would be covered under any “other insurance” but are not covered by that
               insurance because of the exhaustion of the applicable limits of “other insurance” by the payment of “loss”
               covered under such “other insurance”; or
            3. When damages sought for “bodily injury”, “property damage” or “personal and advertising injury” are not
               covered by “underlying insurance” or any “other insurance”, or any applicable self-insured retention has
               been exhausted by the payment of “loss” covered by this policy.
       B.   We will have no duty to defend the “insured” against any “suit” seeking damages for “bodily injury”, “property
            damage” or “personal and advertising injury” to which this insurance does not apply.
       C.   We will have the right but not the duty to associate in the investigation of any claim and the defense of any
            “suit” which may, in our opinion, result in damages to which this insurance applies.
       D.   If we assume the defense of any “suit” against the “insured”, we will pay in addition to the applicable Limit of
            Insurance:
            1. All expenses we incur.
            2. Up to $250 for cost of bail bonds because of an “occurrence” that may result in “bodily injury” or “property
               damage” covered by this policy. We do not have to furnish these bonds.




XS-20835 (08/06)                                                                                                Page 3 of 19
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 247 of 438 Page ID
                                        #:716
           3. The cost of bonds to release attachments, but only for bond amounts within the applicable Limit of
              Insurance. We do not have to furnish these bonds.
           4. The cost of appeal bonds required by law to appeal any suit we defend but only for bond amounts within
              the applicable Limit of Insurance. We do not have to apply for or furnish such bond.
           5. All reasonable expenses incurred by the “insured” at our request to assist us in the investigation of any
              claim or the defense of any “suit” covered under this policy, including actual loss of earnings because of
              time off from work.
           6. All costs taxed against the “insured” in the “suit”.
           7. Pre-judgment interest awarded against the “insured” on that part of the judgment, within the applicable
              Limit of Insurance, that we pay. If we make an offer to pay the applicable Limit of Insurance, we will not
              pay any prejudgment interest accruing after the offer.
           8. Post-judgment interest on that part of any judgment that we become obligated to pay, which accrues after
              entry of the judgment and before we have paid, offered to pay, or deposited in court the part of the
              judgment that we have become obligated to pay, which is within the applicable Limit of Insurance.
      E.   Our right and duty to defend ends when the applicable Limit of Insurance of this policy has been exhausted by
           the payment of “loss”.
IV.   LIMITS OF INSURANCE
      A.   The Limits of Insurance shown in the Declarations and the rules below fix the most we will pay regardless of
           the number of:
           1. “Insureds”;
           2. Claims made or “suits” brought; or
           3. Persons or organizations making claims or bringing “suits”.
      B.   The General Aggregate Limit shown in the Declarations is the most we will pay for all damages, except:
           1. Damages because of “bodily injury” or “property damage” included in the “products-completed operations
              hazard”; and
           2. Damages because of “bodily injury” or “property damage” arising out of the ownership, maintenance or
              use of a covered “auto”.
      C.   The Products-Completed Operations Aggregate Limit shown in the Declarations is the most we will pay for
           damages because of “bodily injury” and “property damage” included in the “products-completed operations
           hazard”.
      D.   Subject to Paragraphs B and C above, the Each Occurrence Limit shown in the Declarations is the most we
           will pay for the sum of all damages because of “bodily injury”, “property damage”, and “personal and
           advertising injury” arising out of any one “occurrence”.
      E.   If the applicable limits of “underlying insurance” have been:
           1. Reduced by the payment of “loss” covered by this policy, then this policy will be excess of the reduced
              limit of “underlying insurance”.
           2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as
              “underlying insurance”.
      F.   The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
           remaining period of less than 12 months, starting with the beginning of the “policy period” shown in the
           Declarations, unless the “policy period” is extended after issuance for an additional period of less than 12
           months. In that case, the additional period will be deemed part of the last preceding period for purposes of
           determining the Limits of Insurance.




XS-20835 (08/06)                                                                                           Page 4 of 19
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 248 of 438 Page ID
                                       #:717
V.   EXCLUSIONS
     This insurance does not apply to:
     A. Aircraft or Watercraft
         “Bodily injury” or “property damage” arising out of the ownership, maintenance, use or entrustment to others of
         any aircraft or watercraft owned or operated by or rented or loaned to any “insured”. Use includes operation and
         “loading or unloading”.
         This exclusion applies even if the claims against any “insured” allege negligence or other wrongdoing in the
         supervision, hiring, employment, training or monitoring of others by that “insured”, if the “occurrence” which
         caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or entrustment to
         others of any aircraft or watercraft that is owned or operated by or rented or loaned to any “insured”.
         This exclusion does not apply to:
         1.     A watercraft while ashore on premises you own or rent; or
         2.     A watercraft you do not own that is:
                a. Less than 26 feet long; and
                b. Not being used to carry persons or property for a charge.
         This exclusion does not apply to the extent that such coverage is provided by “underlying insurance” or would
         have been provided but for the exhaustion of the applicable limits of “underlying insurance” by the payment of
         “loss” covered by this policy; provided, however, that coverage provided by this policy will be no broader than
         coverage provided by “underlying insurance.”
     B. Asbestos
         Any “loss”, demand, claim or “suit” arising out of or related in any way to asbestos or asbestos-containing
         materials.
     C. Contractual Liability
         “Bodily injury” or “property damage” for which the “insured” is obligated to pay damages by reason of the
         assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:
         1. That the “insured” would have in the absence of the contract or agreement; or
         2. Assumed in a contract or agreement that is an “insured contract”, provided the “bodily injury” or “property
            damage” occurs subsequent to the execution of the contract or agreement. Solely for the purposes of
            liability assumed in an “insured contract”, reasonable attorney fees and necessary litigation expenses
            incurred by or for a party other than an “insured” are deemed to be damages because of “bodily injury” or
            “property damage”, provided:
              a. Liability to such party for, or for the cost of, that party's defense has also been assumed in the same
                 “insured contract”; and
              b. Such attorney fees and litigation expenses are for defense of that party against a civil or alternative
                 dispute resolution proceeding in which damages to which this insurance applies are alleged.
     D. Damage to Impaired Property or Property Not Physically Injured
         “Property damage” to “impaired property” or property that has not been physically injured, arising out of:
         1. A defect, deficiency, inadequacy or dangerous condition in “your product” or “your work”; or
         2. A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in accordance
            with its terms.
         This exclusion does not apply to the loss of use of other property arising out of sudden and accidental physical
         injury to “your product” or “your work” after it has been put to its intended use.




XS-20835 (08/06)                                                                                              Page 5 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 249 of 438 Page ID
                                      #:718
     E. Damage to Property
          “Property damage” to:
          1. Property you own, rent, or occupy, including any costs or expenses incurred by you, or any other person,
             organization or entity, for repair, replacement, enhancement, restoration or maintenance of such property
             for any reason, including prevention of injury to a person or damage to another's property;
          2. Premises you sell, give away or abandon, if the “property damage” arises out of any part of those premises;
          3. Property loaned to you;
          4. Personal property in the care, custody or control of the “insured”;
          5. That particular part of real property on which you or any contractors or subcontractors working directly or
             indirectly on your behalf are performing operations, if the “property damage” arises out of those operations;
             or
          6. That particular part of any property that must be restored, repaired or replaced because “your work” was
             incorrectly performed on it.
          Paragraphs 1, 3 and 4 of this exclusion do not apply to “property damage” (other than damage by fire) to
          premises, including the contents of such premises, rented to you for a period of seven (7) or fewer consecutive
          days.
          Paragraph 2 of this exclusion does not apply if the premises are “your work” and were never occupied, rented or
          held for rental by you.
          Paragraphs 3, 4, 5 and 6 of this exclusion do not apply to liability assumed under a sidetrack agreement.
          Paragraph 6 of this exclusion does not apply to “property damage” included in the “products-completed
          operations hazard”.
     F. Damage to Your Product
          “Property damage” to “your product” arising out of it or any part of it.
     G. Damage to Your Work
          “Property damage” to “your work” arising out of it or any part of it and included in the “products-completed
          operations hazard”.
          This exclusion does not apply if the damaged work or the work out of which the damage arises was performed
          on your behalf by a subcontractor.
     H. Electronic Chat Rooms or Bulletin Boards
          “Personal and advertising injury” arising out of an electronic chat room or bulletin board the “insured” hosts,
          owns, or over which the “insured” exercises control.
     I.   Employer's Liability
          “Bodily injury” to:
          1. An “employee” of the “insured” arising out of and in the course of:
              a. Employment by the “insured”; or
              b. Performing duties related to the conduct of the “insured's” business; or
          2. The spouse, child, parent, brother or sister of that “employee” as a consequence of Paragraph 1 above.
          This exclusion applies:
          1. Whether the “insured” may be liable as an employer or in any other capacity; and




XS-20835 (08/06)                                                                                             Page 6 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 250 of 438 Page ID
                                      #:719
          2. To any obligation to share damages with or repay someone else who must pay damages because of the
             injury.
          This exclusion does not apply:
          1. To liability assumed by the “insured” under an “insured contract”.
          2. To the extent that such coverage is provided by “underlying insurance” or would have been provided but for
             the exhaustion of the applicable limits of “underlying insurance” by the payment of “loss” covered by this
             policy; provided, however, that coverage provided by this policy will be no broader than coverage provided
             by “underlying insurance”.
     J.   Employment Practices
          "Bodily injury", "property damage" or “personal and advertising injury” arising out of:
          1. Refusal to employ;
          2. Termination of employment;
          3. Coercion, demotion, evaluation, reassignment, discipline, defamation, harassment, humiliation, failure to
             promote, retaliation, violation of civil rights, invasion of privacy, discrimination or other acts or omissions
             arising out of employment related practices, or other employment related practices, policies, acts or
             omissions; or
          4. Any consequential liability, damages, “loss”, cost or expense as a result of 1, 2 or 3 above.
          This exclusion applies whether or not the “insured” may be held liable as an employer or in any other capacity,
          and to any obligation to share damages with or repay someone else who must pay damages because of such
          injury or damages.
     K. Expected or Intended Injury
          “Bodily injury” or “property damage” expected or intended from the standpoint of the “insured”. This exclusion
          does not apply to “bodily injury” or “property damage” resulting from the use of reasonable force to protect
          persons or property.
     L. Infringement of Copyright, Patent, Trademark or Trade Secret
          “Personal and advertising injury” arising out of the infringement of copyright, patent, trademark, trade secret or
          other intellectual property rights.
          However, this exclusion does not apply to infringement, in your “advertisement”, of copyright, trade dress or
          slogan.
     M. “Insureds” in Media and Internet-Type Businesses
          “Personal and advertising injury” committed by an “insured” whose business is:
          1. Advertising, broadcasting, publishing or telecasting;
          2. Designing or determining content of web-sites for others; or
          3. An Internet search, access, content or service provider.
          However, this exclusion does not apply to Section VII - Definitions, R. “Personal and advertising injury”,
          Paragraphs 1, 2 and 3.
          For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others
          anywhere on the Internet is not, by itself, considered the business of advertising, broadcasting, publishing or
          telecasting.
     N. Liquor Liability
          “Bodily injury” or “property damage” for which any “insured” may be held liable by reason of:
          1. Causing or contributing to the intoxication of any person;
          2. The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
             alcohol; or




XS-20835 (08/06)                                                                                              Page 7 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 251 of 438 Page ID
                                      #:720
         3. Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
         This exclusion applies only if you are in the business of manufacturing, distributing, selling, serving or furnishing
         alcoholic beverages.
         This exclusion does not apply to the extent that such coverage is provided by “underlying insurance” or would
         have been provided but for the exhaustion of the applicable limits of “underlying insurance” by the payment of
         “loss” covered by this policy; provided, however, that coverage provided by this policy will be no broader than
         coverage provided by “underlying insurance.”
     O. Miscellaneous Laws
         Any “loss”, demand, claim, or “suit” under:
         1. The Employee Retirement Income Security Act of 1974 including any amendment thereto or any similar
            law.
         2. Any workers' compensation, disability benefits or unemployment compensation laws or any similar laws.
         3. Any “auto” no-fault law, any uninsured or underinsured motorist law, any personal injury protection law or
            similar law.
     P. Nuclear
         1. To any injury or damage:
             a. With respect to which an “insured” under the policy is also an “insured” under a nuclear energy liability
                policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
                Underwriters, Nuclear Insurance Association of Canada or any of their successors, or would be an
                “insured” under any such policy but for its termination upon exhaustion of its limit of insurance; or
             b. Resulting from the “hazardous properties” of “nuclear material” and with respect to which (1) any person
                or organization is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or
                any law amendatory thereof, or (2) the “insured” is, or had this policy not been issued would be, entitled
                to indemnity from the United States of America, or any agency thereof, under any agreement entered
                into by the United States of America, or any agency thereof, with any person or organization.
         2. To any injury or damage resulting from the “hazardous properties” of “nuclear material”, if:
             a. The “nuclear material” (1) is at any “nuclear facility” owned by, or operated by or on behalf of, an
                “insured” or (2) has been discharged or dispersed therefrom;
             b. The “nuclear material” is contained in “spent fuel” or “waste” at any time possessed, handled, used,
                processed, stored, transported or disposed of by or on behalf of an “insured”; or
             c.    The injury or damage arises out of the furnishing by an “insured” of services, materials, parts or
                   equipment in connection with the planning, construction, maintenance, operations or use of any
                   “nuclear facility”.
         As used in this exclusion:
             a. “Hazardous properties” include radioactive, toxic or explosive properties;
             b. “Nuclear material” means “source material”, “special nuclear material” or “by-product material”;
             c.    “Source material”, “special nuclear material”, and “by-product material” have the meanings given them
                   in the Atomic Energy act of 1954 or in any law amendatory thereof;
             d. “Spent fuel” means any fuel element or fuel component, solid or liquid, which has been used or
                exposed to radiation in a “nuclear reactor”;




XS-20835 (08/06)                                                                                                Page 8 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 252 of 438 Page ID
                                      #:721
             e. “Waste” means any waste material (a) containing “by-product material” other than the tailings or waste
                produced by the extraction or concentration of uranium or thorium from any ore processed primarily for
                its “source material” content, and (b) resulting from the operation by any person or organization of any
                “nuclear facility” included under the first two paragraphs of the definition of “nuclear facility”.
             f.    “Nuclear facility” means:
                   (1)     Any “nuclear reactor”;
                   (2)     Any equipment or device designed or used for (1) separating the isotopes of uranium or
                           plutonium, (2) processing or utilizing “spent fuel”, or (3) handling, processing or packaging
                           “waste”;
                   (3)     Any equipment or device used for the processing, fabricating or alloying of “special nuclear
                           material” if at any time the total amount of such material in the custody of the “insured” at the
                           premises where such equipment or device is located consists of or contains more than 25 grams
                           of plutonium or uranium 233 or any combination thereof, or more than 250 grams of uranium 235.
                   (4)     Any structure, basin, excavation, premises or place prepared or used for the storage or disposal
                           of “waste”;
                   and includes the site on which any of the foregoing is located, all operations conducted on such site
                   and all premises used for such operations.
             g. “Nuclear reactor” means any apparatus designed or used to sustain nuclear fission in a self-supporting
                chain reaction or to contain a critical mass of fissionable material.
             h. Injury or damage includes all forms of radioactive contamination of property.
     Q. Other “Personal and Advertising Injury”
         1. “Personal and advertising injury” caused by or at the direction of the “insured” with the knowledge that the
            act would violate the rights of another and would inflict “personal and advertising injury”.
         2. “Personal and advertising injury” arising out of oral or written publication of material, if done by or at the
            direction of the “insured” with knowledge of its falsity.
         3. “Personal and advertising injury” arising out of oral or written publication of material whose first publication
            took place before the beginning of the “policy period”.
         4. “Personal and advertising injury” arising out of a criminal act committed by or at the direction of the
            “insured”.
         5. “Personal and advertising injury” for which the “insured” has assumed liability in a contract or agreement.
            This exclusion does not apply to liability for damages:
                  a. That the “insured” would have in the absence of the contract or agreement; or
                  b. Assumed in a contract or agreement that is an “insured contract”, provided the “personal and
                     advertising injury” offense takes place subsequent to the execution of the contract or agreement.
                     Solely for the purposes of liability assumed in an “insured contract”, reasonable attorney fees and
                     necessary litigation expenses incurred by or for a party other than an “insured” are deemed to be
                     damages because of ““personal and advertising injury”, provided:
                     i.    Liability to such party for, or for the cost of, that party's defense has also been assumed in the
                           same “insured contract”; and
                     ii.   Such attorney fees and litigation expenses are for defense of that party against a civil or
                           alternative dispute resolution proceeding in which damages to which this insurance applies are
                           alleged.
         6. “Personal and advertising injury” arising out of a breach of contract, except an implied contract to use
            another's advertising idea in your “advertisement”.




XS-20835 (08/06)                                                                                                Page 9 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 253 of 438 Page ID
                                      #:722
         7. “Personal and advertising injury” arising out of the failure of goods, products or services to conform with any
            statement of quality or performance made in your “advertisement”.
         8. “Personal and advertising injury” arising out of the wrong description of the price of goods, products or
            services stated in your “advertisement”.
     R. Pollution
         1. “Bodily injury”, “property damage” or “personal and advertising injury” arising out of the actual, alleged or
            threatened discharge, dispersal, seepage, migration, release or escape of “pollutants”:
             a. At or from any premises, site or location which is or was at any time owned or occupied by, or rented or
                loaned to, any “insured”;
             b. At or from any premises, site or location which is or was at any time used by or for any “insured” or
                others for the handling, storage, disposal, processing or treatment of waste;
             c.    Which are or were at any time transported, handled, stored, treated, disposed of, or processed as
                   waste by or for:
                   (1)   Any “insured”; or
                   (2)   Any person or organization for whom you may be legally responsible;
             d. At or from any premises, site or location on which any “insured” or any contractors or subcontractors
                working directly or indirectly on any “insured's” behalf are performing operations if the “pollutants” are
                brought on or to the premises, site or location in connection with such operations by such “insured”,
                contractor or subcontractor;
             e. At or from any premises, site or location on which any “insured” or any contractors or subcontractors
                working directly or indirectly on any “insured's” behalf are performing operations if the operations are to
                test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
                assess the effects of, “pollutants”;
             f.    That are, or that are contained in any property that is:
                   (1) Being transported or towed by, handled, or handled for movement into, onto or from, a covered
                       “auto”;
                   (2) Otherwise in the course of transit by or on behalf of the “insured”; or
                   (3) Being stored, disposed of, treated or processed in or upon a covered “auto”;
             g. Before the “pollutants” or any property in which the “pollutants” are contained are moved from the place
                where they are accepted by the “insured” for movement into or onto the covered “auto”; or
             h. After the “pollutants” or any property in which the “pollutants” are contained are moved from a covered
                “auto” to the place where they are finally delivered, disposed of or abandoned by the “insured”.
             However, the following exceptions to this exclusion apply to the extent that such coverage is provided by
             “underlying insurance” or would have been provided but for the exhaustion of the applicable limits of
             “underlying insurance” by the payment of “loss” covered by this policy; provided, however, that coverage
             provided by this policy will be no broader than coverage provided by “underlying insurance”:
                   1. Paragraph 1.a. of this exclusion does not apply to “bodily injury” if sustained within a building and
                      caused by smoke, fumes, vapor or soot from equipment used to heat that building.
                   2. Paragraph 1.a. of this exclusion does not apply to “bodily injury” or “property damage” for which you
                      may be held liable, if you are a contractor and the owner or lessee of such premises, site or location
                      has been added to your policy as an additional insured with respect to your ongoing operations
                      performed for that additional insured at that premises, site or location and such premises, site or
                      location is not and never was owned or occupied by, or rented or loaned to, any “insured”, other
                      than that additional insured.




XS-20835 (08/06)                                                                                             Page 10 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 254 of 438 Page ID
                                      #:723
                   3. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” arising out of
                      the escape of fuels, lubricants or other operating fluids which are needed to perform the normal
                      electrical, hydraulic or mechanical functions necessary for the operation of “mobile equipment” or its
                      parts, if such fuels, lubricants or other operating fluids escape from a vehicle part designed to hold,
                      store or receive them. This exception does not apply if the “bodily injury” or “property damage”
                      arises out of the intentional discharge, dispersal or release of the fuels, lubricants or other operating
                      fluids, or if such fuels, lubricants or other operating fluids are brought on or to the premises, site or
                      location with the intent that they be discharged, dispersed or released as part of the operations
                      being performed by such “insured”, contractor or subcontractor.
                   4. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” sustained
                      within a building and caused by the release of gases, fumes or vapors from materials brought into
                      that building in connection with operations being performed by you or on your behalf by a contractor
                      or subcontractor.
                   5. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” arising out of
                      heat, smoke or fumes from a “hostile fire”.
                   6. Paragraph 1.f. of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or other
                      similar “pollutants” that are needed for or result from the normal electrical, hydraulic or mechanical
                      functioning of a covered “auto” or its parts, if:
                       a. The “pollutants” escape, seep, migrate, or are discharged, dispersed or released directly from
                          an “auto” part designed by its manufacturer to hold, store, receive or dispose of such
                          “pollutants”; and
                       b. The “bodily injury”, “property damage” or any covered pollution cost or expense does not arise
                          out of the operation of any equipment listed in Paragraphs 6.b. and 6.c. of the definition of
                          “mobile equipment”.
                   7. Paragraphs 1.g. and 1.h. of this exclusion do not apply to ”occurrences” that take place away from
                      premises owned by or rented to an “insured” with respect to “pollutants” not in or upon a “covered
                      auto” if:
                       a. The “pollutants” or any property in which the “pollutants” are contained are upset, overturned or
                          damaged as a result of the maintenance or use of a covered “auto”; and
                       b. The discharge, dispersal, seepage, migration, release or escape of the “pollutants” is caused
                          directly by such upset, overturn or damage.
         2. Any loss, cost or expense arising out of any:
             a. Request, demand, order or statutory or regulatory requirement that any “insured” or others test for,
                monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the
                effects of, “pollutants”; or
             b. Claim or “suit” by or on behalf of a governmental authority for damages because of testing for,
                monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                responding to, or assessing the effects of, “pollutants”.
         However, this Paragraph 2. does not apply to liability for damages because of “property damage” that the
         “insured” would have in the absence of such request, demand, order or statutory or regulatory requirement, or
         such claim or “suit” by or on behalf of a governmental authority.
     S. Recall of Products, Work or Impaired Property
         "Bodily injury", "property damage" or “personal and advertising injury” or any other “loss”, cost or expense
         incurred by you or others for the loss of use, withdrawal, recall, inspection, repair, replacement, adjustment,
         removal or disposal of:
         1. “Your product”;
         2. “Your work”; or
         3. “Impaired property”;




XS-20835 (08/06)                                                                                                Page 11 of 19
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 255 of 438 Page ID
                                        #:724
         if such product, work, or property is withdrawn or recalled from the market or from use by any person or
         organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.
      T. Trade or Economic Sanctions
         To the extent that trade or economic sanctions or other laws or regulations prohibit us from providing insurance,
         including, but not limited to, the payment of claims.
      U. Unauthorized Use of Another's Name or Product
         “Personal and advertising injury” arising out of the unauthorized use of another's name or product in your e-mail
         address, domain name or meta-tag, or any other similar tactics to mislead another's potential customers.
      V. Unsolicited Communications
         “Bodily injury”, “property damage” or “personal and advertising injury” arising out any form of communication,
         including but not limited to facsimile, electronic mail, posted mail or telephone, in which the recipient has not
         specifically requested the communication. This exclusion also applies to communications which are made or
         allegedly made in violation of the:
             1. Telephone Consumer Protection Act (TCPA) including any
                   Amendment of or addition to such law; or
             2. The CAN-SPAM Act of 2003, including any amendment of
                   Or addition to such law; or
             3. Any statute, ordinance or regulation, other than the TCPA
                   Or CAN-SPAM Act of 2003, which prohibits or limits the sending, transmitting, communicating or
                   distribution of material or information.
      W. War
         "Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or
         indirectly, as a result of or in connection with war, whether declared or not, or any act or condition incident to
         war. War includes civil war, insurrection, civil commotion, rebellion or revolution.
VI.   CONDITIONS
      A. Appeals
         In the event you or any underlying insurer elects not to appeal a judgment in excess of the amount of the
         “underlying insurance” or “other insurance”, we may elect to appeal. If we elect to appeal, we will be liable for, in
         addition to the applicable Limits of Insurance of this policy, all court costs, expenses incurred and interest on
         that amount of any judgment that does not exceed the applicable Limits of Insurance shown in the Declarations
         related to such an appeal, subject to the limitations set forth in Section III - Defense And Supplementary
         Payments.
      B. Assignment of Your Rights and Duties
         Your rights and duties under this policy may not be transferred, except by an endorsement to this policy issued
         by us. If you die or are legally declared bankrupt, then your rights and duties will be transferred to your legal
         representative, but only while acting within the scope of duties as your legal representative. Until your legal
         representative is appointed, anyone having temporary custody of your property will have your rights and duties,
         but only with respect to that property.




XS-20835 (08/06)                                                                                               Page 12 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 256 of 438 Page ID
                                      #:725

     C. Bankruptcy
         Your bankruptcy, insolvency, refusal or inability to pay will not relieve us of our obligations under this policy. In
         the event of bankruptcy, insolvency, refusal or inability to pay of any underlying insurer, the insurance afforded
         by this policy will not drop down or replace “underlying insurance”, but will apply as if the limits of such
         “underlying insurance” are fully available and collectible and we will not assume any obligation under
         “underlying insurance”.
     D. Cancellation
         1. You may cancel this policy. You must mail or deliver to us advance written notice stating when cancellation
            is to take effect.
         2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver to you
            not less than ten (10) days advance written notice stating when the cancellation is to take effect. If we
            cancel for any other reason, we must mail or deliver to you not less than sixty (60) days advance written
            notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing address
            shown in the Declarations will be sufficient to prove notice.
         3. The “policy period” will end on the day and hour stated in the cancellation notice.
         4. If we cancel, final premium will be calculated pro rata based upon the time this policy was in force. Final
            premium will not be less than the pro rata share of the Minimum Premium as shown in the Declarations.
         5. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in force
            and increased by our short rate cancellation table and procedure. Final premium will not be less than the
            short rate share of the Minimum Premium as shown in the Declarations.
         6. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter, but the
            cancellation will be effective even if we have not made or offered any refund due you. Our check or our
            representative’s check, mailed or delivered, will be sufficient tender of any refund due you.
         7. The first Named Insured shown in the Declarations will act on behalf of all other “insureds” with respect to
            the giving and receiving of notice of cancellation and the receipt of any refund that may become payable
            under this policy.
     E. Changes
         This policy may be changed only by a written endorsement to this policy issued by us.
     F. Duties in the Event of “Occurrence”, Claim or “Suit”
         1. You must see to it that we are notified as soon as practicable of an “occurrence” which may result in a claim
            for damages under this policy. To the extent possible, notice should include:
             a. How, when and where the “occurrence” took place;
             b. The names and addresses of any injured persons and witnesses; and
             c.    The nature and location of any injury or damage arising out of the “occurrence”.
         2. If a claim is made or “suit” is brought against any “insured” that is reasonably likely to involve this policy, you
            must:
             a. Immediately record the specifics of the claim or “suit” and the date received; and
             b. Notify us in writing as soon as practicable.
         3. You and any other involved “insured” must:
             a. Immediately send us copies of any demands, notices, summonses or legal papers received in
                connection with the claim or “suit”;
             b. Authorize us to obtain records and other information;
             c.    Cooperate with us in the investigation or settlement of the claim or defense against the “suit”; and




XS-20835 (08/06)                                                                                                Page 13 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 257 of 438 Page ID
                                      #:726
              d. Assist us, upon our request, in the enforcement of any right against any person or organization which
                 may be liable to the “insured” because of injury or damage to which this insurance may also apply.
          4. No “insured” will, except at that “insured’s” own cost, voluntarily make a payment, assume any obligation, or
             incur any expense, other than for first aid, without our written consent.
     G. Inspection and Audit
          1. We will be permitted, but not obligated to inspect the “insured’s” property and operations. Neither our right
             to make inspections nor the making thereof nor any report thereon will constitute an undertaking, on behalf
             of or for the benefit of the “insured” or others, to determine or warrant that such property or operations are
             safe.
          2. We may examine and audit the “insured’s” books and records during the “policy period” and any extensions
             thereof within three (3) years after the termination date of this policy.
     H. Legal Action Against Us
          1. No person or organization has a right under this policy to join us as a party or otherwise bring us into a “suit”
             asking for damages from an “insured”.
          2. You will have no right of action against us under this policy unless all of its terms have been fully complied
             with; and the amount that you seek to recover has been determined by settlement with our consent or by
             final judgment against an “insured”.
     I.   Maintenance of “Underlying Insurance”
          During the “policy period”, you agree:
          1. To keep “underlying insurance” and renewals or replacements thereof in full force and effect.
          2. That the limits of “underlying insurance” will be maintained except for any reduction or exhaustion of such
             limits by the payment of “loss” that would be covered by this policy.
          3. That the terms and conditions of “underlying insurance” will not materially change during the “policy period”.
          4. That any renewal or replacement of “underlying insurance” will not be more restrictive in coverage.
          5. That “underlying insurance” may not be canceled or non-renewed by you without notifying us, and you
             agree to notify us in the event an insurance company cancels or declines to renew any “underlying
             insurance”.
          Failure to maintain the “underlying insurance” as provided by this condition will not invalidate this policy. This
          policy will apply as if the “underlying insurance” were maintained as required by this policy.
     J.   Other Insurance
          If valid and collectible “other insurance” applies to damages that are also covered by this policy, this policy will
          apply excess of the “other insurance” and will not contribute with such “other insurance”. This provision will not
          apply if the “other insurance” is written to be excess of this policy.
     K. Premium
          The first Named Insured shown in the Declarations will be responsible for payment of all premiums when due.
          The premium stated in the Declarations is a flat premium. It is not subject to adjustment except as provided
          herein or as changed by an endorsement to this policy issued by us.
     L. Separation of “Insureds”
          Except with respect to the Limits of Insurance, and any rights or duties specifically assigned to the first Named
          Insured, this insurance applies:
          1. As if each Named Insured were the only Named Insured; and




XS-20835 (08/06)                                                                                               Page 14 of 19
       Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 258 of 438 Page ID
                                         #:727


           2. Separately to each “insured” against whom claim is made or “suit” is brought.
       M. Titles
           The titles to the various parts, sections, subsections and endorsements of this policy are intended solely for
           ease of reference and do not in any way limit, expand or otherwise affect the provisions of such parts, sections,
           subsections and endorsements.
       N. Transfer of Rights of Recovery Against Others to Us
           1. If the “insured” has rights to recover all or part of any payment we have made under this policy, those rights
              are transferred to us. The “insured” must do nothing after “loss” to impair them. At our request, the “insured”
              will bring “suit” or transfer those rights to us and help us enforce them.
           2. Any amount recovered will be apportioned in the inverse order of payment of “loss” to the extent of actual
              payment. The expenses of all such recovery proceedings will be apportioned in the ratio of respective
              recoveries.
           3. If you and the insurer of “underlying insurance” waive any right of recovery against a specific person or
              organization for damages as required under an “insured contract”, we will also waive any such rights we
              may have against such person or organization provided that the “bodily injury” or “property damage” occurs
              subsequent to the execution of the “insured contract”.
       O. When “Loss” is Payable
           Coverage under this policy will not apply until the “insured,” or the “insured’s” underlying insurer has paid or is
           obligated to pay the full amount of the “retained limit.”
           When the amount of damages is determined by an agreed settlement or on a final judgment against an
           “insured” obtained after an actual trial, we will promptly pay on behalf of the “insured” the amount of damages
           covered under the terms of this policy. The first Named Insured will promptly reimburse us for any amount
           within the “retained limit” paid by us.
VII.   DEFINITIONS
       A. “Advertisement” means a notice that is broadcast or published to the general public or specific market segments
          about your goods, products or services for the purpose of attracting customers or supporters. For the purposes
          of this definition:
           1. Notices that are published include material placed on the Internet or on similar electronic means of
              communication; and
           2. Regarding web-sites, only that part of a web-site that is about your goods, products or services for the
              purposes of attracting customers or supporters is considered an “advertisement”.
       B. “Auto” means a land motor vehicle, trailer or semi trailer designed for travel on public roads, including any
          attached machinery or equipment. But “auto” does not include “mobile equipment”.
       C. “Bodily injury” means bodily injury, sickness or disease sustained by a person, including death resulting from
          any of these at any time. “Bodily injury” includes mental anguish or mental injury resulting from bodily injury.
       D. “Coverage territory” means anywhere in the world, except to the extent that trade or economic sanctions or
          other laws or regulations prohibit us from providing insurance, including but not limited to the payment of claims.
       E. “Employee” means an individual working for you in return for remuneration. ”Employee” includes a “leased
          worker”. “Employee” does not include a “temporary worker” or independent contractor.
       F. “Executive officer” means a person holding any of the officer positions created by your charter, constitution, by-
          laws or any other similar governing document.
       G. “Hostile fire” means one which becomes uncontrollable or breaks out from where it was intended to be.
       H. “Impaired property” means tangible property, other than “your product” or “your work”, that cannot be used or is
          less useful because:




XS-20835 (08/06)                                                                                               Page 15 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 259 of 438 Page ID
                                      #:728
          1. It incorporates “your product” or “your work” that is known or thought to be defective, deficient, inadequate
             or dangerous; or
          2. You have failed to fulfill the terms of a contract or agreement;
          if such property can be restored to use by:
          1. The repair, replacement, adjustment or removal of “your product” or “your work”; or
          2. Your fulfilling the terms of the contract or agreement.
     I.   “Insured” means a person or organization meeting the qualifications set forth in Section II - Who Is An Insured.
     J.   “Insured contract” means that part of any contract or agreement pertaining to your business under which any
          “insured” assumes the tort liability of another party to pay for “bodily injury” or “property damage” to a third
          person or organization. Tort liability means a liability that would be imposed by law in the absence of any
          contract or agreement.
          “Insured contract” does not include that part of any contract or agreement:
          1. that indemnifies a railroad for “bodily injury” or “property damage” arising out of construction or demolition
             operations, within 50 feet of any railroad property and affecting any railroad bridge or trestle, tracks, road-
             beds, tunnel underpass or crossing;
          2. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:
              a. preparing, approving or failing to approve maps, shop drawings, opinions, reports, surveys, field orders,
                 change orders or drawings and specifications; or
              b. giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
                 damage; or
          3. under which the “insured”, if an architect, engineer or surveyor, assumes liability for an injury or damage
             arising out of the “insured’s” rendering or failure to render professional services, including those shown in
             subparagraph 2 above and supervisory, inspection, architectural or engineering activities.
     K. “Leased worker” means a person leased to you by a labor leasing firm under an agreement between you and
        the labor leasing firm, to perform duties related to the conduct of your business. “Leased worker” does not
        include a “temporary worker”.
     L. “Loading or unloading” means the handling of property:
          1. After it is moved from the place where it is accepted for movement into or onto an aircraft, watercraft or
             “auto”;
          2. While it is in or on an aircraft, watercraft or “auto”; or
          3. While it is being moved from an aircraft, watercraft or “auto” to the place where it is finally delivered;
          but “loading or unloading” does not include the movement of property by means of a mechanical device, other
          than a hand truck, that is not attached to the aircraft, watercraft or “auto”.
     M. “Loss” means those sums paid in the settlement a claim or “suit” or satisfaction of a judgment which the
        “insured” is legally liable to pay as damages because of “bodily injury”, “property damage”, or “personal and
        advertising injury”, after making proper deduction for all recoveries and salvages.
     N. “Mobile equipment” means any of the following types of land vehicles, including any attached machinery or
        equipment:
          1. Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
          2. Vehicles maintained for use solely on or next to premises you own or rent;
          3. Vehicles that travel on crawler treads;
          4. Vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently mounted:




XS-20835 (08/06)                                                                                                 Page 16 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 260 of 438 Page ID
                                      #:729
             a. Power cranes, shovels, loaders, diggers or drills; or
             b. Road construction or resurfacing equipment such as graders, scrapers or rollers;
         5. Vehicles not described in 1, 2, 3 or 4 above that are not self-propelled and are maintained primarily to
            provide mobility to permanently attached equipment of the following types:
             a. Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                exploration, lighting and well servicing equipment; or
             b. Cherry pickers and similar devices used to raise or lower workers;
         6. Vehicles not described in 1, 2, 3 or 4 above maintained primarily for purposes other than the transportation
            of persons or cargo.
             However, self-propelled vehicles with the following types of permanently attached equipment are not
             “mobile equipment” but will be considered “autos”:
             a. Equipment designed primarily for:
                   i.    Snow removal;
                   ii.   Road maintenance, but not construction or resurfacing; or
                   iii. Street cleaning;
             b. Cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
                workers; and
             c.    Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                   exploration, lighting and well servicing equipment.
     O. “Occurrence” means:
         1. With respect to “bodily injury” or “property damage”, an accident, including continuous or repeated exposure
            to substantially the same general harmful conditions. All such exposure to substantially the same general
            conditions shall be considered as arising out of the same “occurrence”, regardless of the frequency or
            repetition thereof, or the number of claimants.
         2. With respect to “personal and advertising injury”, a covered offense. All damages that arise from the same
            act, publication or general conditions are considered to arise out of the same “occurrence”, regardless of
            the frequency or repetition thereof, the number or kind of media used or the number of claimants.
     P. "Other insurance” means a policy of insurance providing coverage for damages covered in whole or in part by
        this policy. “Other insurance” does not include “underlying insurance”, the amount shown in the Declarations as
        the Self-Insured Retention or any policy of insurance specifically purchased to be excess of this policy and
        providing coverage that this policy also provides.
     Q. “Policy period” means the time between the inception date of this policy shown in the Declaration and the
        expiration date shown or earlier termination date of this policy.
     R. “Personal and advertising injury” means injury, including consequential “bodily injury”, arising out of one or more
        of the following offenses:
         1. False arrest, detention or imprisonment;
         2. Malicious prosecution;
         3. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room,
            dwelling or premises that a person occupies, committed by or on behalf of its owner, landlord or lessor;
         4. Oral or written publication, in any manner, of material that slanders or libels a person or organization or
            disparages a person's or organization's goods, products or services;
         5. Oral or written publication, in any manner, of material that violates a person's right of privacy;




XS-20835 (08/06)                                                                                                 Page 17 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 261 of 438 Page ID
                                      #:730
         6. The use of another's advertising idea in your “advertisement”; or
         7. Infringing upon another's copyright, trade dress or slogan in your “advertisement”.
     S. “Pollutants” mean any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
        fumes, acids, alkalis, chemicals and waste. As used in this definition, waste includes materials to be recycled,
        reconditioned or reclaimed.
     T. “Products-completed operations hazard”:
         1. Includes all “bodily injury” and “property damage” occurring away from premises you own or rent and arising
            out of “your product” or “your work” except:
             a. Products that are still in your physical possession; or
             b. Work that has not yet been completed or abandoned. However, “your work” will be deemed completed
                at the earliest of the following times:
                   i.    When all of the work called for in your contract has been completed.
                   ii.   When all of the work to be done at the job site has been completed if your contract calls for work at
                         more than one job site.
                   iii. When that part of the work done at a job site has been put to its intended use by any person or
                        organization other than another contractor or subcontractor working on the same project.
         Work that may need service, maintenance, correction, repair or replacement, but which is otherwise complete,
         will be treated as completed.
         2. Does not include “bodily injury” or “property damage” arising out of:
             a. The transportation of property, unless the injury or damage arises out of a condition in or on a vehicle
                not owned or operated by you, and that condition was created by the “loading or unloading” of that
                vehicle by any “insured”;
             b. The existence of tools, uninstalled equipment or abandoned or unused materials.
     U. “Property damage” means:
         1. Physical injury to tangible property, including all resulting loss of use of that property. All such loss of use
            will be deemed to occur at the time of the physical injury that caused it; or
         2. Loss of use of tangible property that is not physically injured. All such loss of use will be deemed to occur at
            the time of the “occurrence” that caused it.
         For the purposes of this insurance, electronic data is not tangible property.
         As used in this definition, electronic data means information, facts or programs stored as or on, created or used
         on, or transmitted to or from computer software, including systems and applications software, hard or floppy
         disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media which are used with
         electronically controlled equipment.
     V. “Retained limit” means either of the following:
         1. The total applicable limits of “underlying insurance” and any applicable limit of “other insurance” providing
            coverage to the “insured”; or
         2. The amount shown in the Declarations as the Self-Insured Retention applicable to each “occurrence” that
            results in damages not covered by “underlying insurance” or “other insurance”.
     W. “Suit” means a civil proceeding in which damages because of “bodily injury”, “property damage” or “personal
        and advertising injury” to which this insurance applies are alleged. “Suit” includes:
         1. An arbitration proceeding in which such damages are claimed and to which the “insured” must submit or
            does submit with our consent; or
         2. Any other alternative dispute resolution proceeding in which such damages are claimed and to which the
            “insured” submits with our consent.




XS-20835 (08/06)                                                                                               Page 18 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 262 of 438 Page ID
                                      #:731
     X. “Temporary worker” means a person who is furnished to you to substitute for a permanent “employee” on leave
        or to meet seasonal or short-term workload conditions.
     Y. “Underlying insurance” means the policy or policies of insurance listed in the Schedule of “Underlying
        Insurance” attached to and forming a part of this policy.
     Z. “Volunteer worker” means a person who is not your “employee”, and who donates his or her work and acts at
        the direction of and within the scope of duties determined by you, and is not paid a fee, salary or other
        compensation by you or anyone else for their work performed for you.
     AA. “Your product”:
         1. Means:
             a. Any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of
                by:
                   (1) You;
                   (2) Others trading under your name; or
                   (3) A person or organization whose business or assets you have acquired; and
             b. Containers (other than vehicles), materials, parts or equipment furnished in connection with such goods
                or products.
         2. Includes:
             a. Warranties or representations made at any time with respect to the fitness, quality, durability,
                performance or use of “your product”; and
             b. The providing of or failure to provide warnings or instructions.
         3. Does not include vending machines or other property rented to or located for the use of others but not sold.
     BB. “Your work”:
         1. Means:
             a. Work or operations performed by you or on your behalf; and
             b. Materials, parts or equipment furnished in connection with such work or operations.
         2. Includes:
             a. Warranties or representations made at any time with respect to the fitness, quality, durability,
                performance or use of “your work”, and
             b. The providing of or failure to provide warnings or instructions.




XS-20835 (08/06)                                                                                          Page 19 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 263 of 438 Page ID
                                   #:732




                                     Chubb Producer Compensation
                                         Practices & Policies

Chubb believes that policyholders should have access to information about Chubb’s practices and policies related
to the payment of compensation to brokers and independent agents. You can obtain that information by
accessing our website at http://www.chubbproducercompensation.com or by calling the following toll-free
telephone number: 1-866-512-2862.




ALL-20887a (03/16)                                                                                   Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 264 of 438 Page ID
                                       #:733
          ACE GROUP SPECIALTY                FORWARD BY FAX, MAIL OR E-MAILTO:
          CLAIMS LOSS NOTIFICATION
          FORM                               ACE Excess
                                                                     P.O. Box 5103
                                                                     Scranton, PA 18505-0510
                                                                     Fax No.: (866)635-5687
Today’s Date:
                                                                     ACEClaimsFirstNotice@acegroup.com

Notice of: (check all that apply)
     First-Party Claim                     Potential Claim

     Third-Party Claim                     Litigation Initiated

     Other

Insured’s Name & Contact Information
Company Name: McKesson Corporation                                       Point of Contact:

Address:            One Post Street, 34th Floor
                    San Francisco, California 94104
Phone Number:

Broker/Agent’s Name & Contact Information

Company Name: MARSH RISK & INSURANCE SERVICES                            Point of Contact:

Address:            345 CALIFORNIA STREET
                    SAN FRANCISCO, California 94104

Phone Number:

Policy Information

Policy Number:      XOO G27610390 002                                     Policy Period: 07/01/2016 - 07/01/2017

Limits of Liability: $ 25,000,000       per $ 25,000,000             agg Self-Insured Retention/Deductible: $ 25,000

Loss Information
Date of Incident/Claim:                               Location:

Claimant Name/Address:

Description of Loss:




Please list all attached or enclosed documentation:                (check if none provided)




Name of Person Completing This Form:                                                 Signature:




XS-28500a (08/13)                                         © 2013                                                   Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 265 of 438 Page ID
                                      #:734
                                                                                                     IL P 001 01 04


        U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                    ASSETS CONTROL ("OFAC")
               ADVISORY NOTICE TO POLICYHOLDERS

   No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
   policy. You should read your policy and review your Declarations page for complete information on the
   coverages you are provided.
   This Notice provides information concerning possible impact on your insurance coverage due to directives
   issued by OFAC. Please read this Notice carefully.
   The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
   declarations of "national emergency". OFAC has identified and listed numerous:
       · Foreign agents;
       · Front organizations;
       · Terrorists;
       · Terrorist organizations; and
       · Narcotics traffickers;
   as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
   Treasury's web site – http//www.treas.gov/ofac.
   In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
   claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
   Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
   provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be
   such a blocked or frozen contract, no payments nor premium refunds may be made without authorization from
   OFAC. Other limitations on the premiums and payments also apply.




IL P 001 01 04                             © ISO Properties, Inc., 2004                                Page 1 of 1
        Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 266 of 438 Page ID
                                          #:735
                             COMMERCIAL UMBRELLA LIABILITY

    INFORMATION FOR POLICYHOLDERS TO HELP YOU IN THE EVENT OF A CLAIM FOR
                    CATASTROPHE MANAGEMENT COVERAGE

A CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT is attached to your commercial umbrella liability policy
from ACE Excess Casualty.

This informational notice has been prepared in conjunction with the implementation of changes to your policy. It contains a
brief synopsis of the Catastrophe Management Coverage endorsement.*

Please read your policy, and the endorsements attached to your policy, carefully.

When this endorsement is attached to your policy:

    ·      Insurance is provided for covered catastrophe management costs arising out of a “catastrophe management
         event” as defined in the endorsement.
    ·      In order to activate your catastrophe management coverage (make a claim), you must call the following toll
         free number:


                     1-877-366-3747
    ·       If you attempt to report directly to a firm that provides catastrophe management services on our behalf, you will
         be re-directed to the toll free number shown above.
    ·    Please be prepared to provide the following information:
             o Caller’s name, title and contact telephone number
             o Name of Insured
             o Policy Number
             o A description of the incident
             o Any witnesses
             o Property, Product or Vehicle Information
             o Incident Location
             o Contact Person
             o Number and nature of bodily injuries (including any fatalities and the number of people injured)
             o Current status of the situation


*The coverage description in this notice is a summary only. It is not part of the policy and does not amend or alter your
policy. Please see your policy for actual terms and conditions. ACE Excess Casualty is one of the U.S.-based business
groups of ACE USA. Insurance policies are issued by ACE Property and Casualty insurance Company or one of its
insurance company affiliates.




XS-22552 (06/2007)                                                                                               Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 267 of 438 Page ID
                                        #:736

                                                             SIGNATURES
 Named Insured                                                                                      Endorsement Number
 McKesson Corporation                                                                               001

 Policy Symbol   Policy Number                   Policy Period                                      Effective Date of Endorsement
 XOO             G27610390 002                   07/01/2016 to 07/01/2017                           07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY NAMED ON
THE FIRST PAGE OF THE DECLARATIONS.


                            By signing and delivering the policy to you, we state that it is a valid contract.


                         INDEMNITY INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                           BANKERS STANDARD FIRE AND MARINE COMPANY (A stock company)
                              BANKERS STANDARD INSURANCE COMPANY (A stock company)
                                ACE AMERICAN INSURANCE COMPANY (A stock company)
                         ACE PROPERTY AND CASUALTY INSURANCE COMPANY (A stock company)
                              INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                              PACIFIC EMPLOYERS INSURANCE COMPANY (A stock company)
                            ACE FIRE UNDERWRITERS INSURANCE COMPANY (A stock company)
                              WESTCHESTER FIRE INSURANCE COMPANY (A stock company)

                             436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106-3703




                                                                                              Authorized Representative




CC-1K11h (03/14)                                                                                                                    Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 268 of 438 Page ID
                                   #:737

ACCESS, COLLECTION AND DISCLOSURE OF INFORMATION AND ELECTRONIC DATA
   EXCLUSION – LIMITED BODILY INJURY AND REDEFINED PROPERTY DAMAGE
                     EXCEPTIONS WITH RETAINED LIMIT
 Named Insured                                                                                   Endorsement Number
 McKesson Corporation                                                                            002

 Policy Symbol     Policy Number                Policy Period                                    Effective Date of Endorsement
 XOO               G27610390 002                07/01/2016 to 07/01/2017                         07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                      This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY


The policy is amended as follows:

I. The following exclusion is added to the policy:

    This insurance does not apply to any injury, damage, cost, “loss”, liability or legal obligation arising out of or in
    any way related to:

         a. Any access to, collection of, release of or disclosure of any person’s or organization’s confidential or
            personal information, including patents, trade secrets, processing methods, customer lists, financial
            information, credit card information, health or medical information or any other type of nonpublic
            information; or

         b. The loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate
            “electronic data”.

    However, this exclusion does not apply to damages because of “bodily injury” or “property damage”.


II. The following definition is added to the policy and applies to this endorsement:

    “Electronic data” means any information, facts or programs stored as or on, created or used on, or transmitted
    to or from any computer software or system, including systems and applications software, hard or floppy
    disks, CD-ROMs, tapes, drives, cells, data processing devices or any other media that are used with
    electronically controlled equipment or other electronic backup facilities, and data transmission or storage
    provided by means of the Internet.

III. When coverage is provided by virtue of the exception to the exclusion in this endorsement, the following
     provisions will apply:


         A. The definition of “property damage” is deleted and replaced by the following:

                 “Property damage" means physical injury to tangible property, including all resulting loss of use of that
                 property. All such loss of use shall be deemed to occur at the time of the physical injury that caused
                 it. “Electronic data” is not tangible property.

         B. The definition of “retained limit” is deleted and replaced by the following:



XS-43907 (12/14)                                            © 2014                                                Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 269 of 438 Page ID
                                   #:738

            “Retained limit” means a Self-Insured Retention in the amount of $5,000,000 , applicable to each
            “occurrence”. The “retained limit” may be eroded by “loss” only and not defense expenses or
            supplementary payments.

IV. Notwithstanding anything in this endorsement or elsewhere in this policy, the limited coverage for “bodily
    injury” and “property damage” provided by virtue of the exceptions in this exclusion does not apply to and no
    coverage is provided for any notification costs, credit monitoring expenses, forensic expenses or any other
    similar expenses unless such expenses qualify as covered “catastrophe management expenses” under a
    Catastrophe Management Coverage Endorsement attached to this policy and then subject to all of the
    terms and limitations of that coverage.


All other terms and conditions of the policy remain unchanged.




                                                                       Authorized Representative




XS-43907 (12/14)                                   © 2014                                             Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 270 of 438 Page ID
                                   #:739

                         AMENDMENT OF DEFINITION J. – INSURED CONTRACT
 Named Insured                                                                                Endorsement Number
 McKesson Corporation                                                                         003

 Policy Symbol   Policy Number                Policy Period                                   Effective Date of Endorsement
 XOO             G27610390 002                07/01/2016 to 07/01/2017                        07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    This endorsement modifies insurance provided under the following:

                  ACE UMBRELLA PLUSSM COMMERCIAL UMBRELLA LIABILITY POLICY


Section VII. DEFINITIONS is amended as follows:

Definition J. is deleted and replaced by the following:

“Insured contract” means that part of any contract or agreement pertaining to your business under which any
“insured” assumes the tort liability of another party to pay for “bodily injury” or “property damage” to a third person
or organization. Tort liability means a liability that would be imposed by law in the absence of any contract or
agreement.
“Insured contract” does not include that part of any contract or agreement:
         1. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                    a. preparing, approving or failing to approve maps, shop drawings, opinions, reports, surveys,
                       field orders, change orders or drawings and specifications; or
                    b. giving directions or instructions, or failing to give them, if that is the primary cause of the
                       injury or damage; or
         2. under which the “insured”, if an architect, engineer or surveyor, assumes liability for an injury or
            damage arising out of the “insured’s” rendering or failure to render professional services, including
            those shown in subparagraph 2 above and supervisory, inspection, architectural or engineering
            activities.



All other terms and conditions of this policy remain unchanged.




                                                                                Authorized Representative




XS-35562 (05/13)                                              © 2013                                           Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 271 of 438 Page ID
                                   #:740

                   CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL
 Named Insured                                                                                           Endorsement Number
 McKesson Corporation                                                                                    004

 Policy Symbol   Policy Number                    Policy Period                                          Effective Date of Endorsement
 XOO             G27610390 002                    07/01/2016 to 07/01/2017                               07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:


                          COMMERCIAL EXCESS AND UMBRELLA LIABILITY POLICY
                              COMMERCIAL UMBRELLA LIABILITY POLICY
                               EXCESS LIABILITY CATASTROPHE POLICY
                                      EXCESS LIABILITY POLICY

A. The Cancellation Condition is replaced by the following:
   1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
      advance written notice of cancellation.
   2. All Policies In Effect For 60 Days Or Less
      If this policy has been in effect for 60 days or less, and is not a renewal of a policy we have previously
      issued, we may cancel this policy by mailing or delivering to the first Named Insured at the mailing address
      shown in the policy and to the producer of record, advance written notice of cancellation, stating the reason
      for cancellation, at least:
      a. 10 days before the effective date of cancellation if we cancel for:
          (1) Nonpayment of premium; or
          (2) Discovery of fraud by:
               (a) Any insured or his or her representative in obtaining this insurance; or
              (b) You or your representative in pursuing a claim under this policy.
      b. 30 days before the effective date of cancellation if we cancel for any other reason.
   3. All Policies In Effect For More Than 60 Days
      a. If this policy has been in effect for more than 60 days, or is a renewal of a policy we issued, we may
           cancel this policy only upon the occurrence, after the effective date of the policy, of one or more of the
           following:
          (1) Nonpayment of premium, including payment due on a prior policy we issued and due during the
                current policy term covering the same risks.
          (2) Discovery of fraud or material misrepresentation by:
               (a) Any insured or his or her representative in obtaining this insurance; or
              (b) You or your representative in pursuing a claim under this policy.
          (3) A judgment by a court or an administrative tribunal that you have violated a California or Federal
                law, having as one of its necessary elements an act which materially increases any of the risks
                insured against.
          (4) Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                regulations establishing safety standards, by you or your representative, which materially increase
                any of the risks insured against.




XS-1V12c (11/14)            Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 272 of 438 Page ID
                                   #:741
          (5) Failure by you or your representative to implement reasonable loss control requirements, agreed to
                by you as a condition of policy issuance, or which were conditions precedent to our use of a
                particular rate or rating plan, if that failure materially increases any of the risks insured against.
          (6) A determination by the Commissioner of Insurance that the:
               (a) Loss of, or changes in, our reinsurance covering all or part of the risk would threaten our
                    financial integrity or solvency; or
               (b) Continuation of the policy coverage would:
                    (i) Place us in violation of California law or the laws of the state where we are domiciled; or
                   (ii) Threaten our solvency.
          (7) A change by you or your representative in the activities or property of the commercial or industrial
                enterprise, which results in a materially added, increased or changed risk, unless the added,
                increased or changed risk is included in the policy.
          (8) A material change in limits, type or scope of coverage, or exclusions in one or more of the
                underlying policies.
          (9) Cancellation or nonrenewal of one or more of the underlying policies where such policies are not
                replaced without lapse.
        (10) A reduction in financial rating or grade of one or more insurers, insuring one or more underlying
                policies based on an evaluation obtained from a recognized financial rating organization.
      b. We will mail or deliver advance written notice of cancellation, stating the reason for cancellation, to the
           first Named Insured, at the mailing address shown in the policy, and to the producer of record, at least:
          (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium or
                discovery of fraud; or
          (2) 30 days before the effective date of cancellation if we cancel for any other reason listed in
                Paragraph 3.a.
   4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
   5. If this policy is cancelled, we will send the first Named Insured any premium refund due. The refund, if any,
      will be computed on a pro rata basis. However, the refund may be less than pro rata if we made a loan to
      you for the purpose of payment of premiums for this policy. The cancellation will be effective even if we
      have not made or offered a refund.
   6. If notice is mailed, proof of mailing will be sufficient proof of notice.


B. The following is added and supersedes any provisions to the contrary:
   NONRENEWAL
   1. If we elect not to renew this policy, we will mail or deliver written notice stating the reason for nonrenewal to
      the first Named Insured shown in the Declarations and to the producer of record, at least 60 days, but not
      more than 120 days, before the expiration or anniversary date.

       We will mail or deliver our notice to the first Named Insured, and to the producer of record, at the mailing
       address shown in the policy.

All other terms and conditions of this policy remain unchanged.




                                                                                  Authorized Representative



XS-1V12c (11/14)        Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 273 of 438 Page ID
                                   #:742

                       CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 Named Insured                                                                                           Endorsement Number
 McKesson Corporation                                                                                    005

 Policy Symbol   Policy Number                    Policy Period                                          Effective Date of Endorsement
 XOO             G27610390 002                    07/01/2016 to 07/01/2017                               07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                          COMMERCIAL UMBRELLA LIABILITY POLICY
                      COMMERCIAL EXCESS AND UMBRELLA LIABILITY POLICY

A. If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insurance
   Act exceed $100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk
   Insurance Act, we shall not be liable for the payment of any portion of the amount of such losses that exceeds
   $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation in
   accordance with procedures established by the Secretary of the Treasury.
B. “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in accordance with
   the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to the federal
   Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a “certified act of
   terrorism” include the following:
    1. The act resulted in insured losses in excess of $5,000,000 in the aggregate, attributable to all types of
       insurance subject to the Terrorism Risk Insurance Act; and
    2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
       committed by an individual or individuals as part of an effort to coerce the civilian population of the United
       States or to influence the policy or affect the conduct of the United States Government by coercion.
    The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion,
    do not serve to create coverage for injury or damage that is otherwise excluded under this policy.
C. In the event that any ”certified act of terrorism” is not covered by “underlying insurance” or any “other
   insurance” due to any exclusion or exclusions contained therein or because of the exhaustion of the
   aggregate limits of insurance, the following applies:
    1. The Limits of Insurance of the Declarations is amended to include:
                 “Certified act of terrorism retained limit” $ 5,000,000
    2. “Certified act of terrorism retained limit” means the amount stated above, which is the amount of losses
       that you will pay in the settlement of any claim or “suit” arising directly or indirectly out a “certified act of
       terrorism”, which is covered by this policy but not covered by the “underlying insurance” or any “other
       insurance” providing coverage to the “insured” due to any exclusion or exclusions contained therein or
       because of the exhaustion of the aggregate limit of insurance. “Certified act of terrorism” does not include
       any costs of investigation, settlement or defense and such costs shall not erode the “certified act of
       terrorism retained limit”.
    3. Solely with respect to this endorsement, Section III., Defense and Supplement Payments is amended as
       follows:
         a. With respect to any “certified act of terrorism” to which this policy applies and no “underlying
            insurance” or “other insurance” applies due to any exclusion or exclusions contained therein or
            because of the exhaustion of the aggregate limit of insurance, we shall not be called upon to assume



XS23669b (01/15)            Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 274 of 438 Page ID
                                   #:743
             charge of the investigation, settlement or defense of such “suit” against the “insured” seeking
             damages on account of “bodily injury”, “property damage”, “personal or advertising injury”, or injury or
             damage to the environment arising directly or indirectly out of a “certified act of terrorism”. However,
             we shall have the right and be given the opportunity to be associated in the defense and trial of any
             such “suit” relative to any “certified act of terrorism” which in our opinion may create liability on our
             part under the terms of this policy.
        b. We shall have no obligation to defend the “insured” in such “suit” until the “insured’s” losses, which
           exclude any costs of investigation, settlement or defense have exceeded the “certified act of terrorism
           retained limit”. Once such losses have exceeded the “certified act of terrorism retained limit”, we will
           assume charge of the settlement or defense of any such “suit”. We may make such investigation as
           we require and effect settlement of any “suit” so defended.
        c.   We shall not be obligated to defend any “suit” after the applicable limits of this policy have been
             exhausted.


All other terms and conditions of this policy remain unchanged.




                                                                                   Authorized Representative




XS23669b (01/15)        Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 275 of 438 Page ID
                                        #:744

                          CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT
 Named Insured                                                                                   Endorsement Number
 McKesson Corporation                                                                            006

 Policy Symbol       Policy Number            Policy Period                                      Effective Date of Endorsement
 XOO                 G27610390 002            07/01/2016 to 07/01/2017                           07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies all insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

SECTION I., INSURING AGREEMENT, is amended to include the following:

Catastrophe Management Cost Limit of Insurance

         $250,000 Annual Limit

Catastrophe Management Coverage

A. Subject to the terms and conditions of this endorsement, we will pay “catastrophe management costs” to third parties
   at the request of and on behalf of the “insured,” arising from a “catastrophe management event” first commencing
   during the “policy period,” up to the amount of the “catastrophe management costs” Limit of Insurance shown in the
   Declarations.

B. A “catastrophe management event” will be deemed to first commence at the time during the “policy period” when a
   “key executive” first becomes aware of an “occurrence” that gives rise to the “catastrophe management event” and will
   end when we determine that any one of the necessary elements listed in the definition of a “catastrophe management
   event” no longer exists or when the “catastrophe management cost” Limit of Insurance shown in the Declarations has
   been exhausted, whichever occurs first.

C. There will be no “retained limit” applicable to “catastrophe management costs”, except as it applies to a determination
   of whether the definition of “catastrophe management event” applies.

D. Payment of “catastrophe management costs” will not be applied to or erode the aggregate limits of the policy.

E. Any payment of “catastrophe management costs” that we make under the coverage provided by this endorsement will
   not (1) be a determination of any other rights or obligations under this policy, (2) create any duty to defend any “suit”
   under any other part of this policy, or (3) operate as a waiver of any right or defense we have with respect to the
   coverage under the policy, including Condition F. (Duties in the event of “occurrence”, claim or “suit.”)

F. For purposes of this endorsement, the following definitions are added to the policy:

“Adverse media coverage” means national or regional news exposure in television, radio, print or internet media that is
reasonably likely to have a negative impact on the “insured” with respect to its income, reputation, community relations,
public confidence or good will.

“Catastrophe management event” means an “occurrence” that, in the good faith opinion of a “key executive” of the Named
Insured, has resulted in or is reasonably likely to result in: (1) “bodily injury”, “property damage” or “personal and
advertising injury” covered by this policy; (2) damages that are in excess of the “retained limit”; and (3) a need for
“catastrophe management services” due to “adverse media coverage”. “Catastrophe management




XS-22088 (04/07)           Includes copyrighted material of Insurance Services Office, Inc. with its permission            Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 276 of 438 Page ID
                                       #:745
event” will include “occurrences” resulting from: explosions and other man-made disasters; serious accidents resulting in
multiple deaths, burns, dismemberment injuries; traumatic brain injuries; permanent paralysis injuries; or injuries from
contamination of food, drink or pharmaceuticals.

“Catastrophe management firm” means any firm that is approved by us and hired by you or us to perform “catastrophe
management services” in connection with a “catastrophe management event.”

“Catastrophe management services” means those services performed by a “catastrophe management firm” in advising
the “insured” on minimizing potential harm to the “insured” from a covered “catastrophe management event” by managing
“adverse media coverage” and maintaining and restoring public confidence in the “insured.”

“Catastrophe management costs” means the following reasonable and necessary expenses incurred during a
“catastrophe management event” and directly caused by the “catastrophe management event,” but only to the extent that
the insured or a third party arranges for such services resulting in these expenses and the expenses are pre-approved by
us:

      1. expenses incurred by a “catastrophe management firm” in the performance of “catastrophe management
         services” for the “insured”;

      2. expenses for printing, advertising, mailing of materials or travel by directors, officers, employees or agents of
         the “insured” or the “catastrophe management firm” incurred at the direction of a “catastrophe management
         firm”; expenses to secure the scene of a “catastrophe management event;”

      3. medical expenses; funeral expenses; expenses for psychological counseling; travel expenses; temporary living
         expenses or other necessary response costs and approved by us, incurred by or advanced to third parties
         directly harmed by the “catastrophe management event.”

“Catastrophe management costs” do not include any defense costs.

“Key executive” means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President, General
Counsel or general partner (if the “insured” is a partnership) or sole proprietor (if the “insured” is a sole proprietorship) of
the “insured”. A “key executive” also means any other person holding a title designated by you, approved by us, and
shown by endorsement to this policy.

All other terms and conditions of this policy remain unchanged.




                                                                                                Authorized Agent




XS-22088 (04/07)      Includes copyrighted material of Insurance Services Office, Inc. with its permission         Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 277 of 438 Page ID
                                        #:746

                                  COVERAGE TERRITORY DEFINITION AMENDMENT
 Named Insured                                                                            Endorsement Number
 McKesson Corporation                                                                     007

 Policy Symbol       Policy Number           Policy Period                                Effective Date of Endorsement
 XOO                 G27610390 002           07/01/2016 to 07/01/2017                     07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section VII., DEFINITIONS, Item D. “Coverage territory” is deleted and replaced with the following:

D. “Coverage territory” means anywhere in the world.


All other terms and conditions of this policy remain unchanged.




                                                                           Authorized Representative




XS-30063 (07/10)                                             © 2010                                                   Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 278 of 438 Page ID
                                   #:747

                  DEFENSE INSIDE THE LIMITS ENDORSEMENT – FOLLOW FORM
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       008

 Policy Symbol   Policy Number               Policy Period                                  Effective Date of Endorsement
 XOO             G27610390 002               07/01/2016 to 07/01/2017                       07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Paragraph D. of Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS is deleted and replaced by the
following:

    D. If we assume the defense of any “suit” against the “insured”, we will pay the following items as listed
       below:
         1. All expenses we incur.
         2. Up to $250 for cost of bail bonds because of an “occurrence” that may result in “bodily injury” or
            “property damage” covered by this policy. We do not have to furnish these bonds.
         3. The cost of bonds to release attachments, but only for bond amounts within the applicable Limit of
            Insurance. We do not have to furnish these bonds.
         4. The cost of appeal bonds required by law to appeal any suit we defend but only for bond amounts
            within the applicable Limit of Insurance. We do not have to apply for or furnish such bond.
         5. All reasonable expenses incurred by the “insured” at our request to assist us in the investigation of
            any claim or the defense of any “suit” covered under this policy, including actual loss of earnings
            because of time off from work.
         6. All costs taxed against the “insured” in the “suit”.
         7. Pre-judgment interest awarded against the “insured” on that part of the judgment, within the
            applicable Limit of Insurance, that we pay. If we make an offer to pay the applicable Limit of
            Insurance, we will not pay any prejudgment interest accruing after the offer.
         8. Post-judgment interest on that part of any judgment that we become obligated to pay, which accrues
            after entry of the judgment and before we have paid, offered to pay, or deposited in court the part of
            the judgment that we have become obligated to pay, which is within the applicable Limit of Insurance.
    If expenses incurred to defend any “suit” reduce the applicable limits of “underlying insurance”, then such
    expenses will reduce the corresponding applicable Limits of Insurance of this policy. However, if expenses
    incurred to defend any “suit” do not reduce the applicable limits of “underlying insurance”, then we will pay
    such expenses in addition to the applicable Limit of Insurance of this policy.

Section IV., LIMITS OF INSURANCE is amended by the addition of the following:

    If defense expenses are included within the “underlying insurance” or within any “other insurance”, then
    references to damages in this Section are amended to include Defense and Supplementary Payments for the
    sole purpose of determining erosion of limits of insurance.

Section VII., DEFINITIONS, Subsection M., is deleted in its entirety and replaced with the following:




XS-32994 (01/12)                                         © 2012                                              Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 279 of 438 Page ID
                                   #:748
    M. “Loss” means those sums paid in the settlement a claim or “suit” or satisfaction of a judgment which the
       “insured” is legally liable to pay because of damages as a result of “bodily injury”, “property damage”, or
       “personal and advertising injury”, after making proper deduction for all recoveries and salvages. If
       expenses incurred to defend any “suit” reduce the applicable limits of “underlying insurance”, then “loss”
       also includes Defense and Supplementary Payments, which will erode the limits of this insurance.


All other terms and conditions of this policy remain unchanged.




                                                                           Authorized Representative




XS-32994 (01/12)                                    © 2012                                             Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 280 of 438 Page ID
                                   #:749

            DIFFERENCE IN CONDITIONS / DIFFERENCE IN LIMITS ENDORSEMENT
 Named Insured                                                                                Endorsement Number
 McKesson Corporation                                                                         009

 Policy Symbol   Policy Number              Policy Period                                     Effective Date of Endorsement
 XOO             G27610390 002              07/01/2016 to 07/01/2017                          07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                  ACE UMBRELLA PLUSSM COMMERCIAL UMBRELLA LIABILITY POLICY

If this policy provides greater coverage, limits or conditions than any of the policies listed in the Schedule of Other
Policies below (each such scheduled policy referred to as an Other Policy), then this policy will provide coverage
for loss to the extent of the difference in the coverages, limits or conditions between this policy and the Other
Policy, subject to the terms, limitations and conditions of this policy.

This policy provides such coverage on an excess basis for and only to the extent of any such difference in terms,
limits and conditions. In no event will the coverage afforded under this policy, in combination with any one or more
of such Other Policies, exceed the applicable Limit of Insurance of this policy. The most we will pay if this policy
has higher limits than any Other Policy is the difference between the applicable Limit of Insurance of this policy
and the limit of insurance for any such Other Policies.

      Schedule of Other Policies:

       Country of Issuance                     Insurer                              Policy Number
            Canada                        ACE INA Insurance                          XBC324006



All other terms and conditions of this policy remain unchanged.




                                                                                Authorized Representative




XS-35558 (05/13)                                    © 2013                                                     Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 281 of 438 Page ID
                                  #:750

                     DISCLOSURE PURSUANT TO TERRORISM RISK
                                 INSURANCE ACT
  Named Insured                                                                                  Endorsement Number
  McKesson Corporation                                                                           010

  Policy Symbol   Policy Number                    Policy Period                                 Effective Date of Endorsement
  XOO             G27610390 002                    07/01/2016 to 07/01/2017                      07/01/2016
  Issued By (Name of Insurance Company)
  ACE Property and Casualty Insurance Company



        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 Disclosure Of Premium
 In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
 disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
 Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in this
 endorsement or in the policy Declarations.

 Disclosure Of Federal Participation In Payment Of Terrorism Losses
 The United States Government, Department of the Treasury, will pay a share of terrorism losses insured
 under the federal program. The federal share equals 85% for year 2015, 84% beginning on January
 2016; 83% beginning on January 1 2017, 82% beginning on January 1, 2018; 81% beginning on January
 1, 2019 and 80% beginning on January 1, 2020 of that portion of the amount of such insured losses that
 exceeds the applicable insurer retention. However, if aggregate insured losses attributable to terrorist
 acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a calendar year, the Treasury
 shall not make any payment for any portion of the amount of such losses that exceeds $100 billion.

 Cap On Insurer Participation In Payment Of Terrorism Losses
 If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act
 exceed $100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk
 Insurance Act, we shall not be liable for the payment of any portion of the amount of such losses that
 exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation
 in accordance with procedures established by the Secretary of the Treasury.

 COVERAGE OF “ACTS OF TERRORISM” AS DEFINED BY THE REAUTHORIZATION ACT WILL BE
 PROVIDED FOR THE PERIOD FROM THE EFFECTIVE DATE OF YOUR NEW OR RENEWAL POLICY
 THROUGH THE EARLIER OF THE POLICY EXPIRATION DATE OR DECEMBER 31, 2020.
 EFFECTIVE DECEMBER 31, 2020 THE TERRORISM RISK INSURANCE PROGRAM
 REAUTHORIZATION ACT EXPIRES.

 Terrorism Risk Insurance Act premium: $ 30,476                             .




                                                                                 Authorized Representative




 TRIA11d (03/16)       Includes copyrighted material of Insurance Services office, Inc., with its permission.     Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 282 of 438 Page ID
                                        #:751

                           EMPLOYEE BENEFIT PLAN FOLLOW FORM ENDORSEMENT
                                            [OCCURRENCE]

 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          011

 Policy Symbol       Policy Number           Policy Period                                     Effective Date of Endorsement
 XOO                 G27610390 002           07/01/2016 to 07/01/2017                          07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Except insofar as coverage is available to you in the “underlying insurance” and for the full limits of liability shown therein,
this insurance does not apply to liability arising out of any actual or alleged negligent act, error, omission, misstatement,
misleading statement, neglect or breach of duty in the “administration” of any “employee benefit program(s)”.

“Administration” includes but is not limited to performing any of the following functions for an “employee benefit program”:

1. Counseling “employees” on your “employee benefit programs”;

2. Interpreting your “employee benefit programs”;

3. Handling records for your “employee benefit programs”;

4. Effecting enrollment, termination or cancellation of employees under your “employee benefit programs”;

5. Calculation of benefits, periods of service, and compensation credits for your “employee benefit programs”;

6. Collection of contributions and application of contributions as provided in your “employee benefit programs”;

7. Preparation of reports required by government agencies, or “employee” communication materials concerning your
   “employee benefit programs”; or

8. Processing of claims for your “employee benefit programs”.

“Employee benefit program(s)” include but are not limited to group life insurance, group accident or health insurance,
pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans, social security benefits,
unemployment insurance, workers' compensation and disability benefits insurance, and any other similar benefit program.




                                                                                               Authorized Agent



XS-23632 (01/2008)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 283 of 438 Page ID
                                   #:752

                                         EMPLOYEE BENEFIT PLAN LIMITATION
                                                 [CLAIMS MADE]
 Named Insured                                                                               Endorsement Number
 McKesson Corporation                                                                        012

 Policy Symbol   Policy Number                     Policy Period                             Effective Date of Endorsement
 XOO             G27610390 002                     07/01/2016 to 07/01/2017                  07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                  COMMERCIAL UMBRELLA LIABILITY POLICY


                                                              SCHEDULE

1. Underlying Insurance

         Company:                         Illinois Union Insurance Company

         Policy Number:                   On file with Company

         Expiration Date:                 07/01/2017

         Retroactive Date:                07/01/2006

         Limits of Insurance:

         Each Employee                   $ 5,000,000

         Aggregate:                      $ 5,000,000




2. Our Retroactive Date:                  07/01/2006

3. Coverage

    Except insofar as coverage is available to you in the “underlying insurance” and for the full limits of insurance
    shown above, this insurance does not apply to liability arising out of any actual or alleged negligent act, error,
    omission, misstatement, misleading statement, neglect or breach of duty in the “Administration” of any
    “Employee benefit programs”.

    “Administration” included but is not limited to performing any of the following functions for an “employee
    benefit program”:

    a. Counseling “employees” on your “employee benefit programs”;
    b. Interpreting your “employee benefit programs”;
    c.   Handling records for your “employee benefit programs”;


XS-26426 (02/09)                                                                                              Page 1 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 284 of 438 Page ID
                                   #:753
    d. Effecting enrollment, termination or cancellation of “employees” under your “employee benefit programs”;
    e. Calculation of benefits, periods of service, and compensation credits for your “employee benefit
       programs”.
    f.   Collection of contributions and application of contributions as provided in your “employee benefit
         programs”;
    g. Preparation of reports required by government agencies, or “employee” communication materials
       concerning your “employee” benefit programs”; or
    h. Processing of claims for your “employee benefit programs”.

    “Employee benefit programs” include but are not limited to group life insurance, group accident or health
    insurance, pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans,
    social security benefits, unemployment insurance, workers’ compensation and disability benefits insurance,
    and any other similar benefit program.

4. Claims Made Provision

    To the extent that coverage is available to you in the “underlying insurance”, it is agreed as follows:

    a. Retroactive Date

         If the “underlying insurance” above applies on the basis of claims first made against you during the period
         of that policy, then this policy shall apply to those claims on the same basis and in like manner, provided:

         i.    The date such claim is first made against you is during OUR policy period, and
         ii.   The injury, loss, or damage occurs on or after OUR Retroactive Date shown in the Schedule, and
               prior to the termination of this policy.

    b. Extended Reporting Period

         If the “underlying insurance” provides coverage under an Extended Reporting Period for a claim, then our
         policy will apply to that claim on the same basis and in like manner, subject to all of the following:
         i.    Coverage we afford will only be excess of coverage afforded under an Extended Reporting Period
               provided by the “underlying insurance”, and
         ii.   The injury or damage must occur on or after our Retroactive Date and prior to the termination of this
               policy, and
         iii. The Extended Reporting Period will not reinstate or increase the Limits of Insurance of this policy or
              extend our “policy period”.

    c.   Aggregate Limits

         If the applicable Limits of Insurance shown in the “underlying insurance” above apply on an aggregate
         limit basis, and if the aggregate limit has been reduced or exhausted by payment for claims expense,
         then our policy shall apply in excess of such reduced or exhausted aggregate limit provided that:

         i.    The claim must first be made against you during our “policy period” or during an Extended Reporting
               Period provided by this policy, and
         ii.   Claims or claims expense must be for injury or damage which occurs on or after our Retroactive Date
               and prior to the termination of this policy, and
         iii. If such applicable Limits of Insurance have been reduced or exhausted by payments for claims or
              claims expense other than those specified in c.1) and c.2) above, then our policy shall apply as if
              such payments had not been made.



XS-26426 (02/09)                                                                                              Page 2 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 285 of 438 Page ID
                                   #:754

    d. Item F. Duties in the Event of “Occurrence”, Claim or “Suit” of Section VI. CONDITIONS of this policy is
       amended to add paragraph 5. as follows:

        Notice of an “occurrence” is not notice of a claim for coverage as provided by this endorsement.


All other terms and conditions of this policy remain unchanged.




                                                                               Authorized Agent




XS-26426 (02/09)                                                                                       Page 3 of 3
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 286 of 438 Page ID
                                        #:755

                                         FELLOW EMPLOYEE EXCLUSION DELETED

 Named Insured                                                                            Endorsement Number
 McKesson Corporation                                                                     013

 Policy Symbol       Policy Number           Policy Period                                Effective Date of Endorsement
 XOO                 G27610390 002           07/01/2016 to 07/01/2017                     07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Section II, WHO IS AN INSURED, Section B.1.a.1 is deleted and amended as follows; B.1.a.2. is deleted in its entirety:

(1) To you, to your partners or members (if you are a partnership or joint venture), to your members (if you are a limited
    liability company) while in the course of his or her employment or performing duties related to the conduct of your
    business

All other terms and conditions of this policy remain unchanged.




                                                                                      Authorized Agent

XS-23634 (01/2008)
          Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 287 of 438 Page ID
                                            #:756

                                             FOREIGN LOSS INDEMNITY ENDORSEMENT
     Named Insured                                                                           Endorsement Number
 McKesson Corporation                                                                        014

     Policy Symbol       Policy Number            Policy Period                              Effective Date of Endorsement
     XOO                 G27610390 002            07/01/2016 to 07/01/2017                   07/01/2016
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                             This endorsement modifies insurance provided under the following:

                                              COMMERCIAL UMBRELLA LIABILITY POLICY

THIS ENDORSEMENT APPLIES ONLY WHEN A “FOREIGN OCCURRENCE”, ARISING OUT OF A “FOREIGN
BUSINESS OPERATION” AND CAUSING “BODILY INJURY”, “PROPERTY DAMAGE” OR “PERSONAL AND
ADVERTISING INJURY”, TAKES PLACE IN A COUNTRY WHERE WE ARE NOT “LICENSED”.


The policy is amended to add the following:


                                         FIRST NAMED INSURED INDEMNITY COVERAGE
I.      INSURING AGREEMENT

This endorsement applies only when a “foreign occurrence”, arising out of a “foreign business operation” and causing
“bodily injury”, “property damage” or “personal and advertising injury”, takes place in a country where we are not
“licensed”.

In that case, rather than directly pay on behalf of and defend your “foreign business operation”, we will indemnify the “First
Named Insured”, in excess of the “retained limit”, for “loss” and defense and supplementary payments in accordance with
this endorsement. This endorsement provides the only coverage under the policy for “bodily injury”, “property damage” or
“personal and advertising injury” arising out of a “foreign occurrence”.

The terms, conditions and limitations in sub-section A.1., A.2., B., C. and D. of Section I. INSURING AGREEMENT in the
policy will apply to our duty to indemnify the “First Named Insured”.


II. WHO IS AN INSURED

Section II. WHO IS AN INSURED, is amended to provide that a “foreign business operation” is not an “insured” on whose
behalf we have a direct duty to pay settlements or judgments or a direct duty to defend under this policy.


III. DEFENSE AND SUPPLEMENTARY PAYMENTS - ASSIGNMENT OF RIGHTS

When this endorsement applies, rather than directly defend your “foreign business operation”, we will indemnify the “First
Named Insured” for defense costs incurred in defending a “suit” brought against a “foreign business operation”, provided
that (a) the “foreign business operation” gives the “First Named Insured” the right to control the investigation, defense and
settlement of the “suit” and (b) the “First Named Insured” assigns this right to us. We will associate with the “First Named
Insured” to conduct such investigation, defense and settlement as provided in Section III. DEFENSE AND
SUPPLEMENTARY PAYMENTS, except that we will indemnify the “First Named Insured” rather than directly defend and
pay supplementary payments.


XS-28727a (01/11)                                                 © 2011                                                 Page 1 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 288 of 438 Page ID
                                       #:757

IV. LIMITS OF INSURANCE

    A. The insurance provided by this endorsement is subject to the applicable aggregate and each occurrence limits of
       liability stated in the Declarations, and any “losses” for which we pay indemnity will erode and be counted against
       such limits.

    B. Subject to the applicable aggregate and each occurrence limits of liability stated in the declarations, our limit of
       liability for “loss” will be the amount which the “First Named Insured”:

        1. Has indemnified a “foreign business operation”, or

        2. Represents to us that it is obligated to indemnify the “foreign business operation”.

    However, if this policy provides for a percentage allocation of liability with respect to the insured’s or the “foreign
    business operation’s” interest in a joint venture, limited liability company or partnership, the allocation set forth in such
    provision will apply.

    The terms, conditions and limitations set forth in Section IV. LIMITS OF INSURANCE in the policy will apply to our
    duty to indemnify the “First Named Insured”.

V. CONDITIONS

When this endorsement applies, the following conditions apply in addition to the conditions and limitations provided
elsewhere in the policy.

    A. Claims Made/Reported Coverage (if applicable)

        Any requirements in the policy that a claim be first made during the policy period or any discovery or extended
        reporting period will also apply to all claims made against a “foreign business operation” for which the “First
        Named Insured” seeks indemnification.

    B. Additional Notice Duties of the “First Named Insured”

        With respect to a “foreign occurrence” which may result in a claim for damages under this endorsement, the “First
        Named Insured” assumes the duty to notify us, and must notify us in accordance with the standards described in
        Condition F. Duties in the Event of “Occurrence”, Claim or “Suit” in the policy.

    C. Proof of Insurance

        This policy may not be offered as proof of insurance unless permitted by local applicable law.

    D. Truthfulness and Accuracy of Material Information

        When this endorsement applies, the “First Named Insured”:
        1. Is responsible for the truthfulness and accuracy of any material information provided to us with respect to a
           “foreign business operation”, “foreign occurrence”, claim, “suit” or “loss”; and
        2. Will not, at any time, intentionally conceal or misrepresent a material fact concerning this policy, including the
           risk to be insured, a “foreign business operation”, a “loss”, claim or “suit” or a “foreign occurrence”.




XS-28727a (01/11)                                         © 2011                                                     Page 2 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 289 of 438 Page ID
                                       #:758


VI. DEFINITIONS

When this endorsement applies, Definition M. “Loss” in the policy is deleted and replaced with the following:

    M. “Loss” means those sums paid in the settlement of a claim or “suit” or satisfaction of a judgment which the
       “foreign business operation” is legally liable to pay as damages because of “bodily injury”, “property damage”, or
       “personal and advertising injury”, for which the “foreign business operation” makes a claim for reimbursement
       from the “First Named Insured”, after making proper deduction for all recoveries and salvages.

The following definitions are added to the policy and apply to the coverage provided by this endorsement:

    “First Named Insured” means the first Named Insured shown in the Declarations.

    “Foreign business operation” means a subsidiary of the “First Named Insured” and any other organization under its
    control or active management at the inception date of the policy or added by endorsement, and having its principal
    place of business, statutory domicile, residence, or business operation subject to liability for otherwise covered “bodily
    injury”, “property damage” or “personal and advertising injury” located in a country where we are not “licensed”.

    “Foreign occurrence” means an “occurrence” arising from the premises, operations or products of a “foreign business
    operation” taking place in or causing “bodily injury”, “property damage” or “personal and advertising injury” in a country
    where we are not “licensed”. Country includes any political jurisdiction that independently regulates the licensing of
    insurance companies.

    “Licensed” means expressly approved in accordance with law by the applicable regulatory body to conduct the
    business of insurance in a country as a regulated, authorized insurer. “Licensed” is synonymous with admitted and
    authorized. It does not include being recorded as an eligible foreign or alien non-admitted insurer.


All other terms and conditions of this policy remain unchanged.




                                                                                     Authorized Representative




XS-28727a (01/11)                                        © 2011                                                    Page 3 of 3
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 290 of 438 Page ID
                                        #:759

                               INCIDENTAL MEDICAL MALPRACTICE ENDORSEMENT
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          015

 Policy Symbol       Policy Number           Policy Period                                     Effective Date of Endorsement
 XOO                 G27610390 002           07/01/2016 to 07/01/2017                          07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section II. WHO IS AN INSURED, Section B.1.a.(4) is deleted and replaced by the following:

    (4) arising out of his or her providing or failing to provide professional health care services, except for “bodily injury”
        arising out of “Incidental Medical Malpractice Injury” by any licensed physician, dentist, nurse or other licensed
        medical practitioner employed by “you” and acting within the scope of his or her license. The insurance provided
        hereunder to such persons shall not apply to liability arising out of services performed outside the scope of their
        duties as your “employees” Any series of continuous, repeated or related acts or omissions by such “employees”
        will be treated as a single “occurrence”.

The following definition is added:

“Incidental Medical Malpractice Injury” means “bodily injury” arising out of the rendering of or failure to render the following
services:

    a. medical, surgical dental, x-ray or nursing service or treatment or the furnishing of food or beverages in connection
       therewith; or
    b. the furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances.

The coverage provided by this endorsement does not apply to you or any insured if you are engaged in the business or
occupation of providing any of the services described in the definition of “Incidental Medical Malpractice Injury.”


All other terms and conditions of this policy remain unchanged.




                                                                                          Authorized Agent




XS-26428 (02/09)                                                                                                         Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 291 of 438 Page ID
                                       #:760

                                      INDUSTRIAL AID AIRCRAFT ENDORSEMENT
     Named Insured                                                                                           Endorsement Number
     McKesson Corporation                                                                                    016

     Policy Symbol   Policy Number                     Policy Period                                         Effective Date of Endorsement
     XOO             G27610390 002                     07/01/2016 to 07/01/2017                              07/01/2016
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:


                                         COMMERCIAL UMBRELLA LIABILITY POLICY


This policy is amended as follows:

I.      LIMITS OF INSURANCE of the DECLARATIONS is amended to include the following additional Self-Insured
        Retention:

        $ 500,000,000 Industrial Aid Aircraft Self-Insured Retention/Each Occurrence. (As respects claims and
        “suits” seeking damages for “bodily injury” or “property damage” arising out of the ownership, maintenance
        use, or entrustment to others of any “industrial aid aircraft” owned by or rented or loaned to any ”insured”.
        Use includes operation and “loading and unloading”).

II. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS,
    Paragraph A. is deleted in its entirety, and replaced by the following:

        We will have no duty to defend any “suit” against the ”insured”. We will, however, have the right, but not the
        duty, to participate in the defense of any ”suit” and the investigation of any claim to which this policy may
        apply. If we exercise this right, we will do so at our own expense.

III. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS,
     Paragraph D. is deleted in its entirety.

IV. Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:

        The Industrial Aid Aircraft Self-Insured Retention applies whether or not there is any available Scheduled
        “underlying insurance” or ”other insurance”.

        The Industrial Aid Aircraft Self-Insured Retention will not be reduced by ”defense expenses”.

V. For the purpose of this endorsement only and solely with respect to any and all references to aircraft, Section
   V. EXCLUSIONS, Paragraph A. is deleted in its entirety and replaced by the following:

        A. Aircraft
           This insurance does not apply to “bodily injury” or “property damage” arising out of the ownership,
           maintenance, use or entrustment to others of any aircraft owned or operated by or rented or loaned to
           any ”insured”. Use includes operation and “loading and unloading”.
             This exclusion applies even if the claims against any ”insured” allege negligence or other wrongdoing in
             the supervision, hiring, employment, training or monitoring of others by that ”insured”, if the ”occurrence”
             which caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or
             entrustment to others of any aircraft that is owned or operated by or rented or loaned to any ”insured”.

XS-26429b (02/11)              Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 292 of 438 Page ID
                                   #:761

         This exclusion does not apply to “bodily injury” or “property damage” arising out of the ownership,
         maintenance use, or entrustment to others of any ”industrial aid aircraft” owned or operated by or rented
         or loaned to any “insured”. Use includes operation and “loading and unloading”.

         It is understood that any and all references to watercraft in Section V. EXCLUSIONS, Paragraph A.
         remains unchanged, unless amended by separate endorsement.

VI. For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
    addition definitions:

    “Defense expenses” means any payment allocated to a specific ”loss”, claim or ”suit” for its investigation,
    settlement or defense, including but not limited to:

    1.   attorney’s fees and all other investigation, loss adjustment and litigation expenses;
    2.   premiums on bonds to release attachments;
    3.   premiums on appeal bonds required by law to appeal any claim or “suit”;
    4.   costs taxed against the ”insured” in any claim or ”suit”;
    5.   pre-judgment interest awarded against the ”insured”; and
    6.   interest that accrues after entry of judgment

    “Industrial aid aircraft” means aircraft with a maximum passenger capacity of twenty (20) persons (including
    crew) used predominantly for business travel of “employees” and their non fee paying passenger guests.

    All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Representative




XS-26429b (02/11)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
        Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 293 of 438 Page ID
                                          #:762

                                          NON-CONCURRENCY ENDORSEMENT
                                            (Recognizes Non-Concurrency)
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       017

 Policy Symbol       Policy Number           Policy Period                                  Effective Date of Endorsement
 XOO                 G27610390 002           07/01/2016 to 07/01/2017                       07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Whereas, the policy (ies) listed in the schedule of “underlying insurance” are non-concurrent with the “policy period”
hereunder;
In the event of reduction or exhaustion of the aggregate limit(s) of the policy (ies) by reason of “occurrences” prior to the
inception of this policy, it is agreed that such insurance as is afforded by this policy shall:
  (1)    in the event of reduction apply in excess of the reduced underlying limit; or
  (2)    in the event of exhaustion continue in force as “underlying insurance”.
Anything in this endorsement to the contrary notwithstanding this policy applies only to “occurrences” happening during
the “policy period”.
“Policy period” means the period stated in the Declarations of this policy.
All other terms and conditions remain unchanged.




                                                                                             Authorized Agent




XS-20755 (08/06)                                                                                                      Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 294 of 438 Page ID
                                        #:763

                                                NOTICE OF OCCURRENCE
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       018

 Policy Symbol       Policy Number           Policy Period                                  Effective Date of Endorsement
 XOO                 G27610390 002           07/01/2016 to 07/01/2017                       07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Your failure to provide notice of an “occurrence” or claim to us shall not invalidate coverage under this policy if the loss
was inadvertently reported to another Insurer. However, you shall report any such “occurrence” or claim to us within a
reasonable time once you become aware of such error.
All other terms and conditions of this policy remain unchanged.




                                                                                            Authorized Agent



XS-20756 (08/06)                                                                                                      Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 295 of 438 Page ID
                                        #:764

                            NOTICE TO OTHERS ENDORSEMENT - SPECIFIC PARTIES
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       019

 Policy Symbol   Policy Number                  Policy Period                               Effective Date of Endorsement
 XOO             G27610390 002                  07/01/2016 to 07/01/2017                    07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


A. If we cancel the Policy prior to its expiration date by notice to you or the first Named insured for any reason other than
   nonpayment of premium, we will endeavor, as set out below, to send written notice of cancellation, via such electronic
   or other form of notification as we determine, to the persons or organizations listed in the schedule set out below (the
   “Schedule”). You or your representative must provide us with both the physical and e-mail address of such persons or
   organizations, and we will utilize such e-mail address or physical address that you or your representative provided to
   us on such Schedule.
B. We will endeavor to send or deliver such notice to the e-mail address or physical address corresponding to each
   person or organization indicated in the Schedule at least 30 days prior to the cancellation date applicable to the
   Policy.
C. The notice referenced in this endorsement is intended only to be a courtesy notification to the person(s) or
   organization(s) named in the Schedule in the event of a pending cancellation of coverage. We have no legal
   obligation of any kind to any such person(s) or organization(s). Our failure to provide advance notification of
   cancellation to the person(s) or organization(s) shown in the Schedule shall impose no obligation or liability of any
   kind upon us, our agents or representatives, will not extend any Policy cancellation date and will not negate any
   cancellation of the Policy.
D. We are not responsible for verifying any information provided to us in any Schedule, nor are we responsible for any
   incorrect information that you or your representative provide to us. If you or your representative does not provide us
   with the information necessary to complete the Schedule, we have no responsibility for taking any action under this
   endorsement. In addition, if neither you nor your representative provides us with e-mail and physical address
   information with respect to a particular person or organization, then we shall have no responsibility for taking action
   with regard to such person or entity under this endorsement.
E. We may arrange with your representative to send such notice in the event of any such cancellation.
F. You will cooperate with us in providing, or in causing your representative to provide, the e-mail address and physical
   address of the persons or organizations listed in the Schedule.
G. This endorsement does not apply in the event that you cancel the Policy.



                                                                SCHEDULE
Name of Certificate Holder               E-Mail Address                     Physical Address
Medassets                                TBD                               13727 Noel Road, Suite 1400 Dallas, TX 75240


Port Authority of New York &             TBD                               P.O. Box 881639 San Diego, CA 92168-1635
New Jersey Newark Liberty
International Airport c/o EBIX
BPO

All other terms and conditions of the Policy remain unchanged.




ALL-32688 (01/11)                                                                                                       Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 296 of 438 Page ID
                                       #:765




                                                            Authorized Representative




ALL-32688 (01/11)                                                                       Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 297 of 438 Page ID
                                   #:766

  POLLUTION EXCLUSION - COMBINATION EXCEPTION TIME ELEMENT AND NAMED
                    PERIL (With Insured's Retained Limit)
 Named Insured                                                                               Endorsement Number
 McKesson Corporation                                                                        020

 Policy Symbol   Policy Number               Policy Period                                   Effective Date of Endorsement
 XOO             G27610390 002               07/01/2016 to 07/01/2017                        07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Exclusion R. of Section V., EXCLUSIONS, is deleted and replaced by the following:
This insurance does not apply:
1. To any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
   pollution, however caused.
2. To any “loss”, cost or expense arising out of any:
    a. Directive, request, demand, order or statutory or regulatory requirement that any “insured” or others test
       for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
       the effects of “pollutants”; or
    b. Claim or “suit” by or on behalf of a governmental authority for damages because of testing for, monitoring,
       cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way responding to or
       assessing the effects of “pollutants”.
Pollution includes the actual, alleged, or potential presence in or introduction into the environment of any
“pollutants”, if such “pollutants” have, or are alleged to have, the effect of making the environment impure,
harmful, or dangerous. Environment includes any air, land, structure or the air therein, watercourse or water,
including underground water, and biota.
“Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.
This exclusion does not apply to "bodily injury" or "property damage" caused by pollution if the discharge,
dispersal, seepage, migration, release or escape of "pollutants":
1. Is both unexpected and unintended from the standpoint of the “insured”;
2. Commenced abruptly and can be clearly identified as having commenced entirely at a specific time on a
   specific date during the “policy period”; and
3. Is caused:
    a. Solely by fire, lightning, explosion, windstorm, vandalism, malicious mischief, riot or civil commotion,
       flood, earthquake, sprinkler leakage, or discharge from a heating, ventilating or air conditioning system or
       collision or upset of a motor vehicle, mobile equipment or an aircraft;
    b. Or arises out of “your product” included in the “products-completed operations hazard”; or
    c.   By any peril other than those listed in subparagraph 3.a. above, provided that the discharge, dispersal,
         seepage, migration, release or escape of "pollutants":
         (1) Is at or from any:



XS-20780a (08/09)                                        © 2009                                               Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 298 of 438 Page ID
                                   #:767
               (a) Premises, site or location which is owned by or occupied by, or rented or loaned to, any “insured”;
                   or
               (b) Premises, site or location on which any “insured” or any contractors or subcontractors working
                   directly or indirectly on any "insured's” behalf are performing operations if the “pollutants” are
                   brought on or to the premises, site or location in connection with such operations by such
                   “insured”, contractor or subcontractor;
                   And
         (2)    Is known by any “insured” within 20 days of the commencement of the discharge, dispersal,
                seepage, migration, release or escape of “pollutants”; and
         (3)    Is reported to us within 80 days of the commencement of the discharge, dispersal, seepage,
                migration, release or escape of “pollutants”.
Notwithstanding anything to the contrary in the foregoing paragraphs and regardless of the cause of the pollution,
this policy shall not apply to:
1. Loss of, damage to or loss of use of property directly or indirectly resulting from subsurface operations of the
   “insured”, and/or removal of, loss or damage to subsurface oil, gas or other substance;
2. Any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
   actual or alleged pollution or contamination at or from a waste site, meaning the part of any premises, site or
   location which is or was at the time used by any “insured” or by others for the storage, disposal, processing or
   treatment of waste of any kind. Waste site includes but is not limited to any landfill, pit or dumping ground,
   treatment, storage and disposal facility, lagoon or pond, drum storage or disposal area, disposal pipe outfall,
   injection well or any other repository of waste of any kind, whether permitted or not. Waste means any
   substance that:
    a. Is left over, or no longer in use, or discarded;
    b. Is to be reclaimed or recycled, or reconditioned; or
    c.   Has been removed, treated, stored or disposed of as part of any environmental remediation effort.
It is further agreed that solely with respect to any “occurrence” resulting in “bodily injury” or “property damage”
caused by pollution which is covered by this policy but not covered by the “underlying insurance” due to any
exclusion or exclusions contained therein, the “insured's” “retained limit” in the Limits of Insurance section of the
Declarations is amended to $ 5,000,000 .

All other terms and conditions of the policy remain unchanged.




                                                                               Authorized Representative




XS-20780a (08/09)                                      © 2009                                              Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 299 of 438 Page ID
                                        #:768

        PROFESSIONAL SERVICES LIABILITY EXCLUSION - EXCEPTION FOR RESULTING
                       BODILY INJURY AND PROPERTY DAMAGE
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          021

 Policy Symbol       Policy Number           Policy Period                                     Effective Date of Endorsement
 XOO                 G27610390 002           07/01/2016 to 07/01/2017                          07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

This insurance does not apply to any liability arising out of the providing or failing to provide any services of a professional
nature. However, this exclusion does not apply to “bodily injury” or “property damage” which occurs as a result of such
services of a professional nature.
All other terms and conditions of this policy remain unchanged.




                                                                                                Authorized Agent




XS-21580 (0107)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 300 of 438 Page ID
                                   #:769

                                         TIE IN OF LIMITS ENDORSEMENT
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       022

 Policy Symbol   Policy Number                 Policy Period                                Effective Date of Endorsement
 XOO             G27610390 002                 07/01/2016 to 07/01/2017                     07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

This insurance is amended to include the following additional Condition:

If this insurance and the insurance provided by the policy(ies) listed in the schedule below apply to the same
claim, “suit” or “occurrence”, the maximum combined limits of insurance available under this policy and the
scheduled policy(ies) below for such claim, “suit” or “occurrence” will not exceed:

$ 25,000,000                     Each Occurrence
$ 25,000,000                     General Aggregate
$ 25,000,000                     Products-Completed Operations Aggregate


These limits are the most that will be paid under this policy and the policies listed in the schedule below,
combined, for all claims, damages, “losses” or “suits”, regardless of any aggregate, per “occurrence”, per incident,
or per accident limit, or any other limit of liability or limit of insurance in this policy or the scheduled policy.

                                                          SCHEDULE

             Country of Issuance                          Insurer                    Policy Number
                  Canada                             ACE INA Insurance                XBC324006

Any “loss” paid under the scheduled policy shall reduce by such amount the applicable limit of insurance under
this policy. Any claims, damages, “losses” or “suits” seeking coverage under any policy scheduled above may not
be brought under this policy. Any claims, damages, “losses” or “suits” seeking coverage under this policy may not
be brought under any policy scheduled above.

Nothing in this provision shall serve to increase any applicable limit of insurance of this policy or the scheduled
policy.


All other terms and conditions of this policy remain unchanged.




                                                                            Authorized Representative




XS-33307a (04/15)                                              © 2015                                        Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 301 of 438 Page ID
                                        #:770

                    TRADE OR ECONOMIC SANCTIONS AMENDATORY ENDORSEMENT
 Named Insured                                                                            Endorsement Number
 McKesson Corporation                                                                     023

 Policy Symbol       Policy Number           Policy Period                                Effective Date of Endorsement
 XOO                 G27610390 002           07/01/2016 to 07/01/2017                     07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Item T. of Section V. Exclusions is hereby deleted and replaced by the following:

T. Trade or Economic Sanctions
    To the extent that United States of America economic or trade sanctions, including but not limited to, sanctions
    administered and enforced by the United States Treasury Department’s Office of Foreign Assets Control (“OFAC”),
    prohibit us from providing insurance, including, but not limited to, the payment of claims.


All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Representative


XS-32667 (01/11)                                             © 2011                                                   Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 302 of 438 Page ID
                                        #:771

                                           UNINTENTIONAL FAILURE TO DISCLOSE
 Named Insured                                                                                              Endorsement Number
 McKesson Corporation                                                                                       024

 Policy Symbol       Policy Number                 Policy Period                                            Effective Date of Endorsement
 XOO                 G27610390 002                 07/01/2016 to 07/01/2017                                 07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Your failure to disclose all hazards or prior “occurrences” existing as of the inception date of this
policy shall not prejudice the coverage afforded by this policy provided such failure to disclose all
hazards or prior “occurrences” is not intentional.

All other terms and conditions of this policy remain unchanged.




                                                                                                        Authorized Agent




XS-23501 (04/08)                     Includes copyrighted material of Insurance Services Office, Inc. with its permission             Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 303 of 438 Page ID
                                        #:772

         UNSOLICITED COMMUNICATIONS EXCLUSION AMENDMENT TO INCLUDE FACTA
 Named Insured                                                                                           Endorsement Number
 McKesson Corporation                                                                                    025

 Policy Symbol       Policy Number             Policy Period                                             Effective Date of Endorsement
 XOO                 G27610390 002             07/01/2016 to 07/01/2017                                  07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section V. EXCLUSIONS, Item V. Unsolicited Communications is deleted and replaced with the following:

V. Recording and Distribution of Material or Information in Violation of Law

“Bodily injury,” “property damage” or “personal and advertising injury” arising out of any form of communication, including
but not limited to facsimile, electronic mail, posted mail or telephone that violates or is alleged to violate:

    1. The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to such law;
    2. The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
    3. The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law, including the Fair and
       Accurate Credit Transaction Act (FACTA); or
    4. Any federal, state, or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act of 2003, FCRA
       and their amendments and additions, that addresses, prohibits, or limits the printing, dissemination, disposal,
       collecting, recording, sending, transmitting, communicating or distribution of material or information.

All other terms and conditions of this policy remain unchanged.




                                                                                       Authorized Representative




XS-34018 (01/12)           Includes copyrighted material of Insurance Services Office, Inc., with its permission.                    Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 304 of 438 Page ID
                                        #:773

                                                          WAR EXCLUSION
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          026

 Policy Symbol       Policy Number            Policy Period                                    Effective Date of Endorsement
 XOO                 G27610390 002            07/01/2016 to 07/01/2017                         07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                  This endorsement modifies insurance provided under the following:
                                          COMMERCIAL UMBRELLA LIABILITY POLICY


Exclusion W. of SECTION V. EXCLUSIONS is deleted in its entirety and replaced by the following:


W. War
"Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or indirectly, as a
result of or in connection with war, whether declared or not, or any act or condition incident to war. War includes civil war,
insurrection, rebellion or revolution.


All other terms and conditions of the policy remain unchanged.




                                                                                             Authorized Agent

XS-25254 (02/09)                                                                                                           Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 305 of 438 Page ID
                                  #:774
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 306 of 438 Page ID
                                  #:775
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 307 of 438 Page ID
                                  #:776
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 308 of 438 Page ID
                                  #:777
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 309 of 438 Page ID
                                  #:778
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 310 of 438 Page ID
                                  #:779
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 311 of 438 Page ID
                                  #:780
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 312 of 438 Page ID
                                  #:781
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 313 of 438 Page ID
                                  #:782
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 314 of 438 Page ID
                                  #:783
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 315 of 438 Page ID
                                  #:784
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 316 of 438 Page ID
                                  #:785
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 317 of 438 Page ID
                                  #:786
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 318 of 438 Page ID
                                  #:787
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 319 of 438 Page ID
                                  #:788
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 320 of 438 Page ID
                                  #:789
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 321 of 438 Page ID
                                  #:790
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 322 of 438 Page ID
                                  #:791
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 323 of 438 Page ID
                                  #:792
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 324 of 438 Page ID
                                  #:793
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 325 of 438 Page ID
                                  #:794
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 326 of 438 Page ID
                                   #:795

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              043
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                  07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Endorsement number 012 – Employee Benefit Plan Limitation (Claims Made) is hereby deleted in its
entirety and replaced with Endorsement number 044.




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 327 of 438 Page ID
                                   #:796

                                           EMPLOYEE BENEFIT PLAN LIMITATION
                                                    [CLAIMS MADE]
 Named Insured                                                                                                          Endorsement Number
 McKesson Corporation                                                                                                   044
 Policy Symbol          Policy Number                    Policy Period                                                  Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                       07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                      COMMERCIAL UMBRELLA LIABILITY POLICY



                                                                         SCHEDULE



1. Underlying Insurance
          Company:                             Illinois Union Insurance Company

          Policy Number:                       MLP G21821020 007

          Expiration Date:                     07/01/2017

          Retroactive Date:                    07/01/2006

          Limits of Insurance:

          Each Employee                        $ 5,000,000

          Aggregate:                           $ 5,000,000



2. Our Retroactive Date:                         07/01/2006

3. Coverage

     Except insofar as coverage is available to you in the “underlying insurance” and for the full limits of insurance
     shown above, this insurance does not apply to liability arising out of any actual or alleged negligent act, error,
     omission, misstatement, misleading statement, neglect or breach of duty in the “Administration” of any
     “Employee benefit programs”.

     “Administration” included but is not limited to performing any of the following functions for an “employee
     benefit program”:

     a. Counseling “employees” on your “employee benefit programs”;
     b. Interpreting your “employee benefit programs”;
     c.   Handling records for your “employee benefit programs”;



XS-26426 (02/09)                                                                                                                                  Page 1 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 328 of 438 Page ID
                                   #:797
    d. Effecting enrollment, termination or cancellation of “employees” under your “employee benefit programs”;
    e. Calculation of benefits, periods of service, and compensation credits for your “employee benefit
       programs”.
    f.   Collection of contributions and application of contributions as provided in your “employee benefit
         programs”;
    g. Preparation of reports required by government agencies, or “employee” communication materials
       concerning your “employee” benefit programs”; or
    h. Processing of claims for your “employee benefit programs”.

    “Employee benefit programs” include but are not limited to group life insurance, group accident or health
    insurance, pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans,
    social security benefits, unemployment insurance, workers’ compensation and disability benefits insurance,
    and any other similar benefit program.

4. Claims Made Provision

    To the extent that coverage is available to you in the “underlying insurance”, it is agreed as follows:

    a. Retroactive Date

         If the “underlying insurance” above applies on the basis of claims first made against you during the period
         of that policy, then this policy shall apply to those claims on the same basis and in like manner, provided:

         i.    The date such claim is first made against you is during OUR policy period, and
         ii.   The injury, loss, or damage occurs on or after OUR Retroactive Date shown in the Schedule, and
               prior to the termination of this policy.

    b. Extended Reporting Period

         If the “underlying insurance” provides coverage under an Extended Reporting Period for a claim, then our
         policy will apply to that claim on the same basis and in like manner, subject to all of the following:
         i.    Coverage we afford will only be excess of coverage afforded under an Extended Reporting Period
               provided by the “underlying insurance”, and
         ii.   The injury or damage must occur on or after our Retroactive Date and prior to the termination of this
               policy, and
         iii. The Extended Reporting Period will not reinstate or increase the Limits of Insurance of this policy or
              extend our “policy period”.

    c.   Aggregate Limits

         If the applicable Limits of Insurance shown in the “underlying insurance” above apply on an aggregate
         limit basis, and if the aggregate limit has been reduced or exhausted by payment for claims expense,
         then our policy shall apply in excess of such reduced or exhausted aggregate limit provided that:

         i.    The claim must first be made against you during our “policy period” or during an Extended Reporting
               Period provided by this policy, and
         ii.   Claims or claims expense must be for injury or damage which occurs on or after our Retroactive Date
               and prior to the termination of this policy, and
         iii. If such applicable Limits of Insurance have been reduced or exhausted by payments for claims or
              claims expense other than those specified in c.1) and c.2) above, then our policy shall apply as if
              such payments had not been made.



XS-26426 (02/09)                                                                                              Page 2 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 329 of 438 Page ID
                                   #:798

    d. Item F. Duties in the Event of “Occurrence”, Claim or “Suit” of Section VI. CONDITIONS of this policy is
       amended to add paragraph 5. as follows:

        Notice of an “occurrence” is not notice of a claim for coverage as provided by this endorsement.


All other terms and conditions of this policy remain unchanged.




                                                                       Authorized Representative




XS-26426 (02/09)                                                                                       Page 3 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 330 of 438 Page ID
                                   #:799

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              045
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                  07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Endorsement number 029 – Automobile Liability Limitation Endorsement is hereby deleted in its
entirety and replaced with Endorsement number 046.




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 331 of 438 Page ID
                                   #:800




                             AUTOMOBILE LIABILITY LIMITATION ENDORSEMENT
 Named Insured                                                                                                         Endorsement Number
 McKesson Corporation                                                                                                  046
 Policy Symbol          Policy Number                    Policy Period                                                 Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                      07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Automobile Liability

Coverage for “bodily injury” or “property damage” associated with automobiles is listed in the “Scheduled of
Retained Limits,” on the Retained Limit Amendatory Endorsement. Coverage under this policy for such “bodily
injury” or “property damage” will follow the terms, definitions, conditions and exclusions of Old Republic
Insurance Company, Policy # MWTB307965 and Old Republic Insurance Company of Canada Policy #
CTB307965 subject to the “policy period,” limits of insurance, premium and all other terms, definitions, conditions
and exclusions of this policy. In no event will the coverage provided by this policy be broader than the coverage
provided by Old Republic Insurance Company, Policy # MWTB307965and Old Republic Insurance Company of
Canada Policy # CTB307965.



All other terms and conditions of this policy remain unchanged.




                                                                                                          Authorized Representative




MS-10106 (05/12)                                             © 2012                                                        Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 332 of 438 Page ID
                                   #:801

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              047
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                  07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Endorsement number 031 – Clinical Trials Exclusion Endorsement is hereby deleted in its entirety and
replaced with Endorsement number 048.




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 333 of 438 Page ID
                                   #:802




                                     CLINICAL TRIAL EXCLUSION ENDORSEMENT
 Named Insured                                                                                                         Endorsement Number
 McKesson Corporation                                                                                                  048
 Policy Symbol          Policy Number                    Policy Period                                                 Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                      07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

The following exclusion is added to the policy:

This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” arising out
of a “clinical trial”. However, this exclusion does not apply to late phase trial services, otherwise referred to as
Phase IV, and provided by McKesson Specialty Canada.

“Clinical trial” means a clinical study or research study that utilizes human subjects, and that is conducted for the
purpose of testing or experimenting with a device, drug, technique, treatment, intervention, procedure, method, or
diagnosis.

All other terms and conditions of this policy remain unchanged.




                                                                                                          Authorized Representative




MS-10108 (05/12)                                             © 2012                                                        Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 334 of 438 Page ID
                                   #:803

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              049
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                  07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Endorsement number 035 – Health Care Services Exclusion is hereby deleted in its entirety and
replaced with Endorsement number 050.




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 335 of 438 Page ID
                                   #:804




                                            HEALTH CARE SERVICES EXCLUSION
 Named Insured                                                                                                         Endorsement Number
 McKesson Corporation                                                                                                  050
 Policy Symbol          Policy Number                    Policy Period                                                 Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                      07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Solely with respect to those entities identified in the Schedule on Endorsement 41 (WHO IS AN INSURED
ENDORSEMENT Afficated Physician Practices) of this policy Section V, EXCLUSIONS, is amended by the
addition of the following exclusion:

Health care Services

This insurance does not apply to “bodily injury”, “property damage” or “personal and advertising injury” sustained
by a “patient” and arising out of the providing of or failing to provide “health care services” by the “insured”.

For purposes of this endorsement, the following definitions are added to the policy;

“Health care services” means medical, surgical, dental, diagnostic or nursing services; diagnosis or treatment of
any sickness, disease, condition or injury; dispensing or administering of drugs, medicines, vaccines medical,
surgical or dental supplies, devices or appliances; advisory services or counseling for mental health, substance
abuse or addiction; physiotherapy, chiropractic or chiropody; optometry or optical services, including the
prescribing, preparation or fitting of ophthalmic lenses or similar products; providing hearing aid services,
including the prescribing, preparation or fitting of hearing aids.

“Patient” means a person under the care of or receiving “health care services” from any “insured” or any other
person or organization operating on behalf of any “insured”.


All other terms and conditions of this policy remain unchanged.




                                                                                                          Authorized Representative




MS-10100 (05/12)                                             © 2012                                                        Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 336 of 438 Page ID
                                   #:805

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              051
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                  07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Endorsement number 041 – Who Is An Insured – Affiliated Physician Practices Endorsement is hereby
deleted in its entirety and replaced with Endorsement number 052.




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 337 of 438 Page ID
                                   #:806



          WHO IS AN INSURED – AFFILIATED PHYSICIAN PRACTICES ENDORSEMENT
 Named Insured                                                                                                         Endorsement Number
 McKesson Corporation                                                                                                  052
 Policy Symbol          Policy Number                    Policy Period                                                 Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                      07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


A. Section II, WHO IS AN INSURED, is amended by the addition of the following:

          1. The entities listed in the schedule below shall be considered “insureds”, but solely to the extent that:

                      a. such entity is under your management;

                      b. such entity has entered into a written Comprehensive Strategic Agreement (hereinafter
                         “CSA”) with you, which is in effect during the policy period and executed prior to any
                         “occurrence” taking place; and

                      c.     any liability covered under this policy is not also covered under any other valid and collectible
                             insurance available to such entity.

Such entity’s status as an “insured” ends when its CSA with you is cancelled, terminated or expires.

          2. Any entity, other than those entities listed in the schedule below, that has entered into a written CSA
              with you shall be considered an “insured”, but solely to the extent that:

                           a. such entity is under your management;

                           b. such entity’s CSA with you is in effect during the policy period and executed prior to an
                              “occurrence” taking place; and

                           c. any liability covered under this policy is not also covered under any other valid and collectible
                              insurance available to such entity.

Such entity’s status as an “insured” ends when its CSA with you is canceled, terminated or expires.

B. All such entities and written CSAs must be reported in writing to us within fifteen (15) days after the expiration
   of this policy. However, any inadvertent or unintentional failure to report such entities or CSAs within fifteen
   days shall not, in and of itself, preclude coverage for such entities as “insured” under this policy.

C. Section VII, DEFINITIONS, Subsection I, “Insured”, is deleted and replace with the following:

     I.          “Insured” means the Named Insured shown in the Declarations or added by endorsement and any
                 individual or organization qualifying as such under Section II – Who is an Insured.




MS-10103 (05/12)                                             © 2012                                                        Page 1 of 2
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 338 of 438 Page ID
                                  #:807
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 339 of 438 Page ID
                                   #:808

                                              AMENDATORY ENDORSEMENT
 Named Insured                                                                                                     Endorsement Number
 McKesson Corporation                                                                                              053
 Policy Symbol          Policy Number                    Policy Period                                             Effective Date of Endorsement
 XOO                    G27610390 002                    07/01/2016 to 07/01/2017                                  07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company
 Insert the policy number. The remainder of the information is to be completed only when this endorsement is issued subsequent to the preparation of the policy.




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Endorsement number 003 – Amendment of Definition J. – Insured Contract is hereby deleted in its
entirety and replaced with Endorsement number 054.




All other terms and conditions of this policy remain unchanged.




                                                                                                     Authorized Representative




CC-1E15T2 (10/07)
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 340 of 438 Page ID
                                         #:809
                     AMENDMENT OF DEFINITION J. – INSURED CONTRACT
 Named Insured                                                                           Endorsement Number
 McKesson Corporation                                                                    054
 Policy Symbol       Policy Number           Policy Period                               Effective Date of Endorsement
 XOO                 G27610390 002           07/01/2016 to 07/01/2017                    07/01/2016
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         This endorsement modifies insurance provided under the following:

                       ACE UMBRELLA PLUSSM COMMERCIAL UMBRELLA LIABILITY POLICY


Section VII. DEFINITIONS is amended as follows:

Definition J. is deleted and replaced by the following:

“Insured contract” means that part of any contract or agreement pertaining to your business under which any “insured”
assumes the tort liability of another party to pay for “bodily injury” or “property damage” to a third person or organization.
Tort liability means a liability that would be imposed by law in the absence of any contract or agreement.
“Insured contract” does not include that part of any contract or agreement:
          1. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                    a. preparing, approving or failing to approve maps, shop drawings, opinions, reports, surveys, field
                       orders, change orders or drawings and specifications; or
                    b. giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
                       damage; or
          2. under which the “insured”, if an architect, engineer or surveyor, assumes liability for an injury or damage
             arising out of the “insured’s” rendering or failure to render professional services, including those shown in
             subparagraph 1. above and supervisory, inspection, architectural or engineering activities.



All other terms and conditions of this policy remain unchanged.




                                                                                Authorized Representative




MS-50521(06/16)                                     © 2016                                     Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 341 of 438 Page ID
                                   #:810



           ®
                                             Revised - Schedule of Underlying Insurance

Named Insured                        Policy Number                           Policy Period
McKesson Corporation                 XOO G27610390 002                       07/01/2016 to 07/01/2017


UNDERLYING POLICY TYPE: Foreign DIC General Liability

Policy Number: One file with Company                     Policy Defense Treatment:           Outside of the Limit
Policy Period:   07/01/2016 to 07/01/2017
Carrier:         The Insurance Company of the
                 State of Pennsylvania



LIMIT AMOUNT                                    LIMIT TYPE
$ 1,000,000                                     Each Occurrence
$ 2,000,000                                     General Aggregate (other than Products Completed Operations)
$ 2,000,000                                     Products/Completed Ops Aggregate
$ 4,000,000                                     Master Policy Aggregate
$ 1,000,000                                     Personal & Advertising Injury Limit



UNDERLYING POLICY TYPE: Foreign DIC Employee Benefits Liability

Policy Number: One file with Company                     Policy Defense Treatment:           Outside of the Limit
Policy Period:   07/01/2016 to 07/01/2017
Carrier:         The Insurance Company of the
                 State of Pennsylvania


LIMIT AMOUNT                                    LIMIT TYPE
$ 1,000,000                                     Each Wrongful Act or series of related Wrongful Acts
$ 1,000,000                                     Annual Aggregate




XS-9U57c (01/15)                                © 2015                                                    Page 1 of 5
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 342 of 438 Page ID
                                   #:811

UNDERLYING POLICY TYPE: Foreign DIC Auto Liability

Policy Number: One file with Company                     Policy Defense Treatment:    Outside of the Limit
Policy Period:   07/01/2016 to 07/01/2017
Carrier:         The Insurance Company of the
                 State of Pennsylvania



LIMIT AMOUNT                                    LIMIT TYPE
$ 1,000,000                                     Each Accident




UNDERLYING POLICY TYPE: Foreign DIC Auto Liability

Policy Number: One file with Company                     Policy Defense Treatment:    Outside of the Limit
Policy Period:   07/01/2016 to 07/01/2017
Carrier:         The Insurance Company of the
                 State of Pennsylvania



LIMIT AMOUNT                                    LIMIT TYPE
$ 1,000,000                                     BI by Accident - Per Accident Limit
$ 1,000,000                                     BI by Disease - Policy Limit
$ 1,000,000                                     BI by Disease - Each Employee Limit




UNDERLYING POLICY TYPE: UK Employers Liability

Policy Number: One file with Company                     Policy Defense Treatment:    Outside of the Limit
Policy Period:   07/01/2016 to 07/01/2017
Carrier:         AIG Europe Limited



LIMIT AMOUNT                                    LIMIT TYPE
£ 10,000,000                                    Each Occurrence




XS-9U57c (01/15)                                © 2015                                             Page 2 of 5
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 343 of 438 Page ID
                                   #:812

UNDERLYING POLICY TYPE: Auto Liability (US Oncology)

Policy Number: One file with Company                    Policy Defense Treatment:    Outside of the Limit
Policy Period:   07/01/2016 to 07/01/2017
Carrier:         ACE Property & Casualty Insurance Company



LIMIT AMOUNT                                   LIMIT TYPE
$ 1,000,000                                    Each Accident



Comment:         2 policies




UNDERLYING POLICY TYPE:                Employers Liability

Policy Number: On File with Company                     Policy Defense Treatment:    Outside the Limit
Policy Period:   07/01/2016 to 07/01/2017
Carrier:         Old Republic Insurance Company



LIMIT AMOUNT                                   LIMIT TYPE
$ 5,000,000                                    BI by Accident - Per Accident Limit
$ 5,000,000                                    BI by Disease - Policy Limit
$ 5,000,000                                    BI by Disease - Each Employee Limit



 In any jurisdiction, state, or province where the amount of Employers Liability Insurance provided by the
 Underlying Insurer(s) is by law “Unlimited”, the underlying Employers Liability limit(s) shown in the above
 schedule do not apply and no coverage shall be provided for Employers Liability under this policy.



Comment:         2 policies




XS-9U57c (01/15)                               © 2015                                             Page 3 of 5
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 344 of 438 Page ID
                                   #:813


UNDERLYING POLICY TYPE:                Employers Liability (US Oncology)

Policy Number: On File with Company                    Policy Defense Treatment:    Outside the Limit
Policy Period:   07/01/2016 to 07/01/2017
Carrier:         Old Republic Insurance Company



LIMIT AMOUNT                                  LIMIT TYPE
$ 1,000,000                                   BI by Accident - Per Accident Limit
$ 1,000,000                                   BI by Disease - Policy Limit
$ 1,000,000                                   BI by Disease - Each Employee Limit



 In any jurisdiction, state, or province where the amount of Employers Liability Insurance provided by the
 Underlying Insurer(s) is by law “Unlimited”, the underlying Employers Liability limit(s) shown in the above
 schedule do not apply and no coverage shall be provided for Employers Liability under this policy.



Comment:         22 policies




UNDERLYING POLICY TYPE: UK Employers Liability (Admenta)

Policy Number: One file with Company                   Policy Defense Treatment:    Outside of the Limit
Policy Period:   07/01/2016 to 07/01/2017
Carrier:         Admenta UK Plc and Subsidiary Companies



LIMIT AMOUNT                                  LIMIT TYPE
£ 25,000,000                                  Each Occurrence




XS-9U57c (01/15)                              © 2015                                             Page 4 of 5
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 345 of 438 Page ID
                                   #:814


UNDERLYING POLICY TYPE: Ireland Employers Liability (UDG)

Policy Number: One file with Company                 Policy Defense Treatment:   Outside of the Limit
Policy Period:   01/04/2016 to 01/04/2017
Carrier:         Zurich Insurance Plc



LIMIT AMOUNT                                LIMIT TYPE
€ 13,000,000                                Each Occurrence




UNDERLYING POLICY TYPE: Ireland Employers Liability (Celesio)

Policy Number: One file with Company                 Policy Defense Treatment:   Outside of the Limit
Policy Period:   01/01/2016 to 01/01/2017
Carrier:         Zurich Insurance Plc



LIMIT AMOUNT                                LIMIT TYPE
€ 15,000,000                                Each Occurrence




XS-9U57c (01/15)                            © 2015                                            Page 5 of 5
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 346 of 438 Page ID
                                  #:815




                       EXHIBIT I
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 347 of 438 Page ID
                                       #:816

                                                                                 Declarations
                                                                        ACE Umbrella Plussm
                                                           Commercial Umbrella Liability Policy


 Policy Symbol: XOO                                           Previous Policy Symbol: XOO

 Policy Number: G27610390 003                                 Previous Policy Number: G27610390 002
                                   COVERAGE IS PROVIDED IN THE COMPANY SHOWN BELOW
                                     ACE Property and Casualty Insurance Company
                                                   436 Walnut Street
                                           Philadelphia, Pennsylvania 19106
 Named Insured and Address                                    Producer Name and Address
 McKesson Corporation                                         MARSH RISK & INSURANCE SERVICES
 One Post Street, 34th Floor                                  345 CALIFORNIA STREET
 San Francisco, California 94104                              SAN FRANCISCO, California 94104

                                                              PRODUCER CODE      355110

 Policy Period:   From 07/01/2017 to 07/01/2018                             12:01 A.M Standard Time at the Address of the Named
                                                                            Insured as stated herein

                                                   Limits of Insurance

 $ 25,000,000 Each Occurrence
 $ 25,000,000 General Aggregate
 $ 25,000,000 Products Completed-Operations Aggregate          $ 25,000 Self-Insured Retention

                                                    Annual Premium

 $ 668,200 Premium                                             $ 31,819 Terrorism Premium included in Annual Premium
 $ 0 State Surcharge
 $ 668,200 Premium, including all Surcharges and Assessments

                                                 Policy Period Premium

 $ 668,200 Premium                                             $ 31,819 Terrorism Premium included in Annual Premium
 $ 0 State Surcharge
 $ 668,200 Premium, including all Surcharges and Assessments

                                           Schedule of Underlying Insurance
         Refer to the attached Schedule of Underlying Insurance, which forms a part of this Policy’s Declarations.

                                               Endorsements and Forms
    Refer to the attached Schedule of Endorsements for the forms and endorsements forming this policy at inception.




XS- 22695b (01/15)                           ©Chubb.2016.All rights reserved.                                         Page 1 of 1
  Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 348 of 438 Page ID
                                    #:817


                                                  Schedule of Forms and Endorsements


 NAMED INSURED                         POLICY NUMBER                          POLICY PERIOD
 McKesson Corporation                  XOO G27610390 003                      07/01/2017 to 07/01/2018


 Endorsement       Form Number -          Title
 Number            Edition Date
                   XS-22695b (01/15)      Declarations ACE Umbrella Plus Commercial Umbrella Liability Policy

                   XS-9U57c (01/15)       Schedule of Underlying Insurance

                   XS-20835 (08/06)       Commercial Umbrella Liability Policy

                   ALL-20887a (03/16)     Chubb Producer Compensation Practices & Policies

                   XS-28500a (08/13)      CHUBB Specialty Claims Loss Notification Form

                   IL P 001 (01/04)       U.S. Treasury Department's Office Of Foreign Assets Control ("OFAC")
                                          Advisory Notice To Policyholders

                   XS-22552 (06/07)       Catastrophe Management Notice

 001               CC-1K11h (03/14)       Signatures

 002               XS-43907 (12/14)       Access, Collection And Disclosure Of Information And Electronic Data
                                          Exclusion – Limited Bodily Injury And Redefined Property Damage
                                          Exceptions With Retained Limit

 003               XS-35562a (11/16)      Amendment Of Definition J. – Insured Contract

 004               XS-1V12c (11/14)       California Changes - Cancellation And Nonrenewal

 005               XS-23669b (01/15)      Cap on Losses From Certified Acts of Terrorism

 006               XS-22088 (04/07)       Catastrophe Management Coverage Endorsement

 007               XS-30063 (07/10)       Coverage Territory Definition Amendment

 008               XS-32994 (01/12)       Defense Inside The Limits Endorsement – Follow Form

 009               XS-35558 (05/13)       Difference In Conditions / Difference In Limits Endorsement

 010               TRIA 11d (03/16)       Disclosure Pursuant To Terrorism Risk Insurance Act

 011               XS-23632 (01/08)       Employee Benefit Plan Follow Form Endorsement [Occurrence]

 012               XS-26426 (02/09)       Employee Benefit Plan Limitation [Claims Made]

 013               XS-23634 (01/08)       Fellow Employee Exclusion Deleted




XS-27991 (08/09)                              ©Chubb. 2016. All rights reserved.                         Page 1 of 3
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 349 of 438 Page ID
                                  #:818
  Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 350 of 438 Page ID
                                    #:819
 Endorsement       Form Number -       Title
 Number            Edition Date
 039               MS-207103 (06/17)   Opioids and Narcotics Exclusion

 040               MS-12122 (07/12)    Personal Injury Definition Amended to Include Discrimination

 041               MS-10104 (05/12)    Retained Limit Endorsement (No Underlying Insurance)

 042               MS-10103 (05/12)    Who is an Insured - Affiliated Physician Practices Endorsement

 043               MS-24763 (10/13)    Who is an Insured Amendatory Endorsement




XS-27991 (08/09)                           ©Chubb. 2016. All rights reserved.                           Page 3 of 3
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 351 of 438 Page ID
                                  #:820
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 352 of 438 Page ID
                                  #:821
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 353 of 438 Page ID
                                  #:822
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 354 of 438 Page ID
                                  #:823
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 355 of 438 Page ID
                                   #:824



UNDERLYING POLICY TYPE: Ireland Employers Liability (Celesio)
Policy Number: On file with Company           Policy Defense Treatment:    Inside the Limit
Policy Period: 01/01/2017 to 01/01/2018
Carrier:       Zurich Insurance Plc



LIMIT AMOUNT                                  LIMIT TYPE

€15,000,000                                   Each Occurrence




XS-9U57c (01/15)                      ©Chubb. 2016. All rights reserved.                      Page 5 of 5
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 356 of 438 Page ID
                                        #:825
                                                                                  ACE Umbrella PlusSM
                                                                     Commercial Umbrella Liability Policy




Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words “you” and “your” refer to the Named Insured shown in the Declarations, and any other
person or organization qualifying as a Named Insured under this policy. The words “we”, “us” and “our” refer to the
company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section VI - Definitions.
We, the Company named in the Declarations, relying upon the statements shown on the Declarations page and in the
schedule of “underlying insurance” attached to this policy, and in return for the payment of premium and subject to its
terms, conditions, and limits of insurance of this policy, agree with you as follows:
I.   INSURING AGREEMENT
     A. We will pay on behalf of the “insured” those sums in excess of the “retained limit” that the “insured” becomes
        legally obligated to pay as damages because of “bodily injury”, “property damage” or “personal and advertising
        injury” to which this insurance applies.
         1. This insurance applies to “bodily injury” and “property damage” that takes place in the “coverage territory”, but
            only if:
             a. The “bodily injury” or “property damage” is caused by an “occurrence”;
             b. The “bodily injury” or “property damage” occurs during the “policy period”; and
             c.   Prior to the “policy period”, no “insured” and no “employee” authorized by you to give or receive notice of
                  an “occurrence” or claim, knew that the “bodily injury” or “property damage” had occurred, in whole or in
                  part. If any “insured” listed under Paragraph A. of Section II – Who Is An Insured or any authorized
                  “employee” knew, prior to the “policy period”, that the “bodily injury” or “property damage” occurred, then
                  any continuation, change or resumption of such “bodily injury” or “property damage” during or after the
                  “policy period” will be deemed to have been known prior to the “policy period”.
         2. This insurance applies to “personal and advertising injury” that arises out of your business, but only if the
            offense causing the “personal and advertising injury” takes place in the “coverage territory” and during the
            “policy period”.
     B. “Bodily injury” or “property damage” which occurs during the “policy period” and was not, prior to the “policy
        period”, known to have occurred by any “insured” listed under Paragraph A. of Section II – Who Is An Insured or
        any “employee” authorized by you to give or receive notice of an “occurrence” or claim, includes any continuation,
        change or resumption of that “bodily injury” or “property damage” after the end of the “policy period”.
     C. “Bodily injury” or “property damage” will be deemed to have been known to have occurred at the earliest time
        when any “insured” listed under Paragraph A. of Section II – Who Is An Insured or any “employee” authorized by
        you to give or receive notice of an “occurrence” or claim:
         1. Reports all, or any part, of the “bodily injury” or “property damage” to us or any other insurer;
         2. Receives a written or verbal demand or claim for damages because of the “bodily injury” or “property
            damage”; or
         3. Becomes aware by any other means that “bodily injury” or “property damage” has occurred or has begun to
            occur.




XS-20835 (08/06)                                                                                                Page 1 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 357 of 438 Page ID
                                      #:826
   D. Damages because of “bodily injury” include damages claimed by any person or organization for care, loss of
      services or death resulting at any time from the “bodily injury”.
       The amount we will pay for damages is limited as described in Section IV - Limits of Insurance.
II. WHO IS AN INSURED
   A. The following are “insured’s”:
       1. The Named Insured named in Item 1 of the Declarations of this policy is an “insured”.
       2. Any subsidiary of the Named Insured named in Item 1 of the Declarations of this policy, and any other
          organization under your control and active management at the inception date of this policy is an “insured”,
          providing such subsidiary or organization is included as an insured in the “underlying insurance”, and was
          made known to us prior to or at the inception date of this policy;
       3. If you are designated in the Declarations as:
           a. An individual, you and your spouse are “insureds”, but only with respect to the conduct of a business of
              which you are the sole owner.
           b. A partnership or joint venture, you are an “insured”. Your members, your partners, and their spouses are
              also “insureds”, but only with respect to the conduct of your business.
           c.   A limited liability company, you are an “insured”. Your members are also “insureds”, but only with respect
                to the conduct of your business. Your managers are “insureds”, but only with respect to their duties as
                your managers.
           d. An organization other than a partnership, joint venture or limited liability company, you are an “insured”.
              Your “executive officers” and directors are “insureds”, but only with respect to their duties as your officers
              or directors. Your stockholders are also “insureds”, but only with respect to their liability as stockholders.
           e. A trust, you are an “insured”. Your trustees are also “insureds”, but only with respect to their duties as
              trustees.
   B. Each of the following is also an “insured”:
       1. Your “volunteer workers” only while performing duties related to the conduct of your business, or your
          “employees”, other than either your “executive officers” (if you are an organization other than a partnership,
          joint venture or limited liability company) or your managers (if you are a limited liability company), but only for
          acts within the scope of their employment by you or while performing duties related to the conduct of your
          business. However, none of these “employees” or “volunteer workers” are “insureds” for:
           a. “Bodily injury” or “personal and advertising injury”:
                (1)   To you, to your partners or members (if you are a partnership or joint venture), to your members (if
                      you are a limited liability company), to a co-“employee” while in the course of his or her employment
                      or performing duties related to the conduct of your business, or to your other “volunteer workers”
                      while performing duties related to the conduct of your business;
                (2)   To the spouse, child, parent, brother or sister of that co-“employee” or “volunteer worker” as a
                      consequence of Paragraph a.(1) above;
                (3)   For which there is any obligation to share damages with or repay someone else who must pay
                      damages because of the injury described in Paragraphs a.(1) or (2) above; or
                (4)   Arising out of his or her providing or failing to provide professional health care services.
           b. “Property damage” to property:
                (1)   Owned, occupied or used by you,
                (2)   Rented to, in the care, custody or control of, or over which physical control is being exercised for
                      any purpose by you, any of your “employees”, “volunteer workers”, any partner or member (if you
                      are a partnership or joint venture), or any member (if you are a limited liability company).




XS-20835 (08/06)                                                                                                 Page 2 of 19
       Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 358 of 438 Page ID
                                         #:827
        2. Any person (other than your “employee” or “volunteer worker”), or any organization while acting as your real
           estate manager.
        3. Any person or organization having proper temporary custody of your property if you die, but only:
            a. With respect to liability arising out of the maintenance or use of that property; and
            b. Until your legal representative has been appointed.
        4. Your legal representative if you die, but only with respect to duties as such. That representative will have all
           your rights and duties under this policy.
        5. Any organization you newly acquire or form, other than a partnership, joint venture or limited liability company,
           and over which you maintain ownership or majority interest, will qualify as an “insured” if it also qualifies as an
           insured in “underlying insurance“ and there is no other similar insurance available to that organization.
           However:
            a. Coverage under this provision is afforded only until the 90th day after you acquire or form the organization
               or the end of the “policy period”, whichever is earlier;
            b. This insurance does not apply to “bodily injury” or “property damage” that occurred before you acquired or
               formed the organization;
            c.   This insurance does not apply to “personal and advertising injury” arising out of an offense committed
                 before you acquired or formed the organization; and
            d. We reserve the right to charge an additional premium if such organization qualifies as an “insured.”
        6. Any person or organization, if insured under “underlying insurance”, provided that coverage provided by this
           policy for any such insured will be no broader than coverage provided by “underlying insurance”.
        Notwithstanding anything above, no person or organization is an “insured” with respect to the conduct of any
        current or past partnership, joint venture or limited liability company that is not shown as a Named Insured in the
        Declarations.
III.   DEFENSE AND SUPPLEMENTARY PAYMENTS
       A.   We will have the right and duty to defend the “insured” against any “suit” seeking damages for “bodily injury”,
            “property damage” or “personal and advertising injury”, even if groundless, false or fraudulent, to which this
            insurance applies:
            1. When damages sought would be covered by “underlying insurance” but are not covered by that insurance
               because of the exhaustion of the applicable limits of “underlying insurance” by the payment of “loss”
               covered by this policy; or
            2. When damages sought would be covered under any “other insurance” but are not covered by that
               insurance because of the exhaustion of the applicable limits of “other insurance” by the payment of “loss”
               covered under such “other insurance”; or
            3. When damages sought for “bodily injury”, “property damage” or “personal and advertising injury” are not
               covered by “underlying insurance” or any “other insurance”, or any applicable self-insured retention has
               been exhausted by the payment of “loss” covered by this policy.
       B.   We will have no duty to defend the “insured” against any “suit” seeking damages for “bodily injury”, “property
            damage” or “personal and advertising injury” to which this insurance does not apply.
       C.   We will have the right but not the duty to associate in the investigation of any claim and the defense of any
            “suit” which may, in our opinion, result in damages to which this insurance applies.
       D.   If we assume the defense of any “suit” against the “insured”, we will pay in addition to the applicable Limit of
            Insurance:
            1. All expenses we incur.
            2. Up to $250 for cost of bail bonds because of an “occurrence” that may result in “bodily injury” or “property
               damage” covered by this policy. We do not have to furnish these bonds.




XS-20835 (08/06)                                                                                                Page 3 of 19
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 359 of 438 Page ID
                                        #:828
           3. The cost of bonds to release attachments, but only for bond amounts within the applicable Limit of
              Insurance. We do not have to furnish these bonds.
           4. The cost of appeal bonds required by law to appeal any suit we defend but only for bond amounts within
              the applicable Limit of Insurance. We do not have to apply for or furnish such bond.
           5. All reasonable expenses incurred by the “insured” at our request to assist us in the investigation of any
              claim or the defense of any “suit” covered under this policy, including actual loss of earnings because of
              time off from work.
           6. All costs taxed against the “insured” in the “suit”.
           7. Pre-judgment interest awarded against the “insured” on that part of the judgment, within the applicable
              Limit of Insurance, that we pay. If we make an offer to pay the applicable Limit of Insurance, we will not
              pay any prejudgment interest accruing after the offer.
           8. Post-judgment interest on that part of any judgment that we become obligated to pay, which accrues after
              entry of the judgment and before we have paid, offered to pay, or deposited in court the part of the
              judgment that we have become obligated to pay, which is within the applicable Limit of Insurance.
      E.   Our right and duty to defend ends when the applicable Limit of Insurance of this policy has been exhausted by
           the payment of “loss”.
IV.   LIMITS OF INSURANCE
      A.   The Limits of Insurance shown in the Declarations and the rules below fix the most we will pay regardless of
           the number of:
           1. “Insureds”;
           2. Claims made or “suits” brought; or
           3. Persons or organizations making claims or bringing “suits”.
      B.   The General Aggregate Limit shown in the Declarations is the most we will pay for all damages, except:
           1. Damages because of “bodily injury” or “property damage” included in the “products-completed operations
              hazard”; and
           2. Damages because of “bodily injury” or “property damage” arising out of the ownership, maintenance or
              use of a covered “auto”.
      C.   The Products-Completed Operations Aggregate Limit shown in the Declarations is the most we will pay for
           damages because of “bodily injury” and “property damage” included in the “products-completed operations
           hazard”.
      D.   Subject to Paragraphs B and C above, the Each Occurrence Limit shown in the Declarations is the most we
           will pay for the sum of all damages because of “bodily injury”, “property damage”, and “personal and
           advertising injury” arising out of any one “occurrence”.
      E.   If the applicable limits of “underlying insurance” have been:
           1. Reduced by the payment of “loss” covered by this policy, then this policy will be excess of the reduced
              limit of “underlying insurance”.
           2. Exhausted by the payment of “loss” covered by this policy, then this policy will continue in force as
              “underlying insurance”.
      F.   The Limits of Insurance of this policy apply separately to each consecutive annual period and to any
           remaining period of less than 12 months, starting with the beginning of the “policy period” shown in the
           Declarations, unless the “policy period” is extended after issuance for an additional period of less than 12
           months. In that case, the additional period will be deemed part of the last preceding period for purposes of
           determining the Limits of Insurance.




XS-20835 (08/06)                                                                                           Page 4 of 19
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 360 of 438 Page ID
                                       #:829
V.   EXCLUSIONS
     This insurance does not apply to:
     A. Aircraft or Watercraft
         “Bodily injury” or “property damage” arising out of the ownership, maintenance, use or entrustment to others of
         any aircraft or watercraft owned or operated by or rented or loaned to any “insured”. Use includes operation and
         “loading or unloading”.
         This exclusion applies even if the claims against any “insured” allege negligence or other wrongdoing in the
         supervision, hiring, employment, training or monitoring of others by that “insured”, if the “occurrence” which
         caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or entrustment to
         others of any aircraft or watercraft that is owned or operated by or rented or loaned to any “insured”.
         This exclusion does not apply to:
         1.     A watercraft while ashore on premises you own or rent; or
         2.     A watercraft you do not own that is:
                a. Less than 26 feet long; and
                b. Not being used to carry persons or property for a charge.
         This exclusion does not apply to the extent that such coverage is provided by “underlying insurance” or would
         have been provided but for the exhaustion of the applicable limits of “underlying insurance” by the payment of
         “loss” covered by this policy; provided, however, that coverage provided by this policy will be no broader than
         coverage provided by “underlying insurance.”
     B. Asbestos
         Any “loss”, demand, claim or “suit” arising out of or related in any way to asbestos or asbestos-containing
         materials.
     C. Contractual Liability
         “Bodily injury” or “property damage” for which the “insured” is obligated to pay damages by reason of the
         assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages:
         1. That the “insured” would have in the absence of the contract or agreement; or
         2. Assumed in a contract or agreement that is an “insured contract”, provided the “bodily injury” or “property
            damage” occurs subsequent to the execution of the contract or agreement. Solely for the purposes of
            liability assumed in an “insured contract”, reasonable attorney fees and necessary litigation expenses
            incurred by or for a party other than an “insured” are deemed to be damages because of “bodily injury” or
            “property damage”, provided:
              a. Liability to such party for, or for the cost of, that party's defense has also been assumed in the same
                 “insured contract”; and
              b. Such attorney fees and litigation expenses are for defense of that party against a civil or alternative
                 dispute resolution proceeding in which damages to which this insurance applies are alleged.
     D. Damage to Impaired Property or Property Not Physically Injured
         “Property damage” to “impaired property” or property that has not been physically injured, arising out of:
         1. A defect, deficiency, inadequacy or dangerous condition in “your product” or “your work”; or
         2. A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in accordance
            with its terms.
         This exclusion does not apply to the loss of use of other property arising out of sudden and accidental physical
         injury to “your product” or “your work” after it has been put to its intended use.




XS-20835 (08/06)                                                                                              Page 5 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 361 of 438 Page ID
                                      #:830
     E. Damage to Property
          “Property damage” to:
          1. Property you own, rent, or occupy, including any costs or expenses incurred by you, or any other person,
             organization or entity, for repair, replacement, enhancement, restoration or maintenance of such property
             for any reason, including prevention of injury to a person or damage to another's property;
          2. Premises you sell, give away or abandon, if the “property damage” arises out of any part of those premises;
          3. Property loaned to you;
          4. Personal property in the care, custody or control of the “insured”;
          5. That particular part of real property on which you or any contractors or subcontractors working directly or
             indirectly on your behalf are performing operations, if the “property damage” arises out of those operations;
             or
          6. That particular part of any property that must be restored, repaired or replaced because “your work” was
             incorrectly performed on it.
          Paragraphs 1, 3 and 4 of this exclusion do not apply to “property damage” (other than damage by fire) to
          premises, including the contents of such premises, rented to you for a period of seven (7) or fewer consecutive
          days.
          Paragraph 2 of this exclusion does not apply if the premises are “your work” and were never occupied, rented or
          held for rental by you.
          Paragraphs 3, 4, 5 and 6 of this exclusion do not apply to liability assumed under a sidetrack agreement.
          Paragraph 6 of this exclusion does not apply to “property damage” included in the “products-completed
          operations hazard”.
     F. Damage to Your Product
          “Property damage” to “your product” arising out of it or any part of it.
     G. Damage to Your Work
          “Property damage” to “your work” arising out of it or any part of it and included in the “products-completed
          operations hazard”.
          This exclusion does not apply if the damaged work or the work out of which the damage arises was performed
          on your behalf by a subcontractor.
     H. Electronic Chat Rooms or Bulletin Boards
          “Personal and advertising injury” arising out of an electronic chat room or bulletin board the “insured” hosts,
          owns, or over which the “insured” exercises control.
     I.   Employer's Liability
          “Bodily injury” to:
          1. An “employee” of the “insured” arising out of and in the course of:
              a. Employment by the “insured”; or
              b. Performing duties related to the conduct of the “insured's” business; or
          2. The spouse, child, parent, brother or sister of that “employee” as a consequence of Paragraph 1 above.
          This exclusion applies:
          1. Whether the “insured” may be liable as an employer or in any other capacity; and




XS-20835 (08/06)                                                                                             Page 6 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 362 of 438 Page ID
                                      #:831
          2. To any obligation to share damages with or repay someone else who must pay damages because of the
             injury.
          This exclusion does not apply:
          1. To liability assumed by the “insured” under an “insured contract”.
          2. To the extent that such coverage is provided by “underlying insurance” or would have been provided but for
             the exhaustion of the applicable limits of “underlying insurance” by the payment of “loss” covered by this
             policy; provided, however, that coverage provided by this policy will be no broader than coverage provided
             by “underlying insurance”.
     J.   Employment Practices
          "Bodily injury", "property damage" or “personal and advertising injury” arising out of:
          1. Refusal to employ;
          2. Termination of employment;
          3. Coercion, demotion, evaluation, reassignment, discipline, defamation, harassment, humiliation, failure to
             promote, retaliation, violation of civil rights, invasion of privacy, discrimination or other acts or omissions
             arising out of employment related practices, or other employment related practices, policies, acts or
             omissions; or
          4. Any consequential liability, damages, “loss”, cost or expense as a result of 1, 2 or 3 above.
          This exclusion applies whether or not the “insured” may be held liable as an employer or in any other capacity,
          and to any obligation to share damages with or repay someone else who must pay damages because of such
          injury or damages.
     K. Expected or Intended Injury
          “Bodily injury” or “property damage” expected or intended from the standpoint of the “insured”. This exclusion
          does not apply to “bodily injury” or “property damage” resulting from the use of reasonable force to protect
          persons or property.
     L. Infringement of Copyright, Patent, Trademark or Trade Secret
          “Personal and advertising injury” arising out of the infringement of copyright, patent, trademark, trade secret or
          other intellectual property rights.
          However, this exclusion does not apply to infringement, in your “advertisement”, of copyright, trade dress or
          slogan.
     M. “Insureds” in Media and Internet-Type Businesses
          “Personal and advertising injury” committed by an “insured” whose business is:
          1. Advertising, broadcasting, publishing or telecasting;
          2. Designing or determining content of web-sites for others; or
          3. An Internet search, access, content or service provider.
          However, this exclusion does not apply to Section VII - Definitions, R. “Personal and advertising injury”,
          Paragraphs 1, 2 and 3.
          For the purposes of this exclusion, the placing of frames, borders or links, or advertising, for you or others
          anywhere on the Internet is not, by itself, considered the business of advertising, broadcasting, publishing or
          telecasting.
     N. Liquor Liability
          “Bodily injury” or “property damage” for which any “insured” may be held liable by reason of:
          1. Causing or contributing to the intoxication of any person;
          2. The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
             alcohol; or




XS-20835 (08/06)                                                                                              Page 7 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 363 of 438 Page ID
                                      #:832
         3. Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
         This exclusion applies only if you are in the business of manufacturing, distributing, selling, serving or furnishing
         alcoholic beverages.
         This exclusion does not apply to the extent that such coverage is provided by “underlying insurance” or would
         have been provided but for the exhaustion of the applicable limits of “underlying insurance” by the payment of
         “loss” covered by this policy; provided, however, that coverage provided by this policy will be no broader than
         coverage provided by “underlying insurance.”
     O. Miscellaneous Laws
         Any “loss”, demand, claim, or “suit” under:
         1. The Employee Retirement Income Security Act of 1974 including any amendment thereto or any similar
            law.
         2. Any workers' compensation, disability benefits or unemployment compensation laws or any similar laws.
         3. Any “auto” no-fault law, any uninsured or underinsured motorist law, any personal injury protection law or
            similar law.
     P. Nuclear
         1. To any injury or damage:
             a. With respect to which an “insured” under the policy is also an “insured” under a nuclear energy liability
                policy issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability
                Underwriters, Nuclear Insurance Association of Canada or any of their successors, or would be an
                “insured” under any such policy but for its termination upon exhaustion of its limit of insurance; or
             b. Resulting from the “hazardous properties” of “nuclear material” and with respect to which (1) any person
                or organization is required to maintain financial protection pursuant to the Atomic Energy Act of 1954, or
                any law amendatory thereof, or (2) the “insured” is, or had this policy not been issued would be, entitled
                to indemnity from the United States of America, or any agency thereof, under any agreement entered
                into by the United States of America, or any agency thereof, with any person or organization.
         2. To any injury or damage resulting from the “hazardous properties” of “nuclear material”, if:
             a. The “nuclear material” (1) is at any “nuclear facility” owned by, or operated by or on behalf of, an
                “insured” or (2) has been discharged or dispersed therefrom;
             b. The “nuclear material” is contained in “spent fuel” or “waste” at any time possessed, handled, used,
                processed, stored, transported or disposed of by or on behalf of an “insured”; or
             c.    The injury or damage arises out of the furnishing by an “insured” of services, materials, parts or
                   equipment in connection with the planning, construction, maintenance, operations or use of any
                   “nuclear facility”.
         As used in this exclusion:
             a. “Hazardous properties” include radioactive, toxic or explosive properties;
             b. “Nuclear material” means “source material”, “special nuclear material” or “by-product material”;
             c.    “Source material”, “special nuclear material”, and “by-product material” have the meanings given them
                   in the Atomic Energy act of 1954 or in any law amendatory thereof;
             d. “Spent fuel” means any fuel element or fuel component, solid or liquid, which has been used or
                exposed to radiation in a “nuclear reactor”;




XS-20835 (08/06)                                                                                                Page 8 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 364 of 438 Page ID
                                      #:833
             e. “Waste” means any waste material (a) containing “by-product material” other than the tailings or waste
                produced by the extraction or concentration of uranium or thorium from any ore processed primarily for
                its “source material” content, and (b) resulting from the operation by any person or organization of any
                “nuclear facility” included under the first two paragraphs of the definition of “nuclear facility”.
             f.    “Nuclear facility” means:
                   (1)     Any “nuclear reactor”;
                   (2)     Any equipment or device designed or used for (1) separating the isotopes of uranium or
                           plutonium, (2) processing or utilizing “spent fuel”, or (3) handling, processing or packaging
                           “waste”;
                   (3)     Any equipment or device used for the processing, fabricating or alloying of “special nuclear
                           material” if at any time the total amount of such material in the custody of the “insured” at the
                           premises where such equipment or device is located consists of or contains more than 25 grams
                           of plutonium or uranium 233 or any combination thereof, or more than 250 grams of uranium 235.
                   (4)     Any structure, basin, excavation, premises or place prepared or used for the storage or disposal
                           of “waste”;
                   and includes the site on which any of the foregoing is located, all operations conducted on such site
                   and all premises used for such operations.
             g. “Nuclear reactor” means any apparatus designed or used to sustain nuclear fission in a self-supporting
                chain reaction or to contain a critical mass of fissionable material.
             h. Injury or damage includes all forms of radioactive contamination of property.
     Q. Other “Personal and Advertising Injury”
         1. “Personal and advertising injury” caused by or at the direction of the “insured” with the knowledge that the
            act would violate the rights of another and would inflict “personal and advertising injury”.
         2. “Personal and advertising injury” arising out of oral or written publication of material, if done by or at the
            direction of the “insured” with knowledge of its falsity.
         3. “Personal and advertising injury” arising out of oral or written publication of material whose first publication
            took place before the beginning of the “policy period”.
         4. “Personal and advertising injury” arising out of a criminal act committed by or at the direction of the
            “insured”.
         5. “Personal and advertising injury” for which the “insured” has assumed liability in a contract or agreement.
            This exclusion does not apply to liability for damages:
                  a. That the “insured” would have in the absence of the contract or agreement; or
                  b. Assumed in a contract or agreement that is an “insured contract”, provided the “personal and
                     advertising injury” offense takes place subsequent to the execution of the contract or agreement.
                     Solely for the purposes of liability assumed in an “insured contract”, reasonable attorney fees and
                     necessary litigation expenses incurred by or for a party other than an “insured” are deemed to be
                     damages because of ““personal and advertising injury”, provided:
                     i.    Liability to such party for, or for the cost of, that party's defense has also been assumed in the
                           same “insured contract”; and
                     ii.   Such attorney fees and litigation expenses are for defense of that party against a civil or
                           alternative dispute resolution proceeding in which damages to which this insurance applies are
                           alleged.
         6. “Personal and advertising injury” arising out of a breach of contract, except an implied contract to use
            another's advertising idea in your “advertisement”.




XS-20835 (08/06)                                                                                                Page 9 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 365 of 438 Page ID
                                      #:834
         7. “Personal and advertising injury” arising out of the failure of goods, products or services to conform with any
            statement of quality or performance made in your “advertisement”.
         8. “Personal and advertising injury” arising out of the wrong description of the price of goods, products or
            services stated in your “advertisement”.
     R. Pollution
         1. “Bodily injury”, “property damage” or “personal and advertising injury” arising out of the actual, alleged or
            threatened discharge, dispersal, seepage, migration, release or escape of “pollutants”:
             a. At or from any premises, site or location which is or was at any time owned or occupied by, or rented or
                loaned to, any “insured”;
             b. At or from any premises, site or location which is or was at any time used by or for any “insured” or
                others for the handling, storage, disposal, processing or treatment of waste;
             c.    Which are or were at any time transported, handled, stored, treated, disposed of, or processed as
                   waste by or for:
                   (1)   Any “insured”; or
                   (2)   Any person or organization for whom you may be legally responsible;
             d. At or from any premises, site or location on which any “insured” or any contractors or subcontractors
                working directly or indirectly on any “insured's” behalf are performing operations if the “pollutants” are
                brought on or to the premises, site or location in connection with such operations by such “insured”,
                contractor or subcontractor;
             e. At or from any premises, site or location on which any “insured” or any contractors or subcontractors
                working directly or indirectly on any “insured's” behalf are performing operations if the operations are to
                test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
                assess the effects of, “pollutants”;
             f.    That are, or that are contained in any property that is:
                   (1) Being transported or towed by, handled, or handled for movement into, onto or from, a covered
                       “auto”;
                   (2) Otherwise in the course of transit by or on behalf of the “insured”; or
                   (3) Being stored, disposed of, treated or processed in or upon a covered “auto”;
             g. Before the “pollutants” or any property in which the “pollutants” are contained are moved from the place
                where they are accepted by the “insured” for movement into or onto the covered “auto”; or
             h. After the “pollutants” or any property in which the “pollutants” are contained are moved from a covered
                “auto” to the place where they are finally delivered, disposed of or abandoned by the “insured”.
             However, the following exceptions to this exclusion apply to the extent that such coverage is provided by
             “underlying insurance” or would have been provided but for the exhaustion of the applicable limits of
             “underlying insurance” by the payment of “loss” covered by this policy; provided, however, that coverage
             provided by this policy will be no broader than coverage provided by “underlying insurance”:
                   1. Paragraph 1.a. of this exclusion does not apply to “bodily injury” if sustained within a building and
                      caused by smoke, fumes, vapor or soot from equipment used to heat that building.
                   2. Paragraph 1.a. of this exclusion does not apply to “bodily injury” or “property damage” for which you
                      may be held liable, if you are a contractor and the owner or lessee of such premises, site or location
                      has been added to your policy as an additional insured with respect to your ongoing operations
                      performed for that additional insured at that premises, site or location and such premises, site or
                      location is not and never was owned or occupied by, or rented or loaned to, any “insured”, other
                      than that additional insured.




XS-20835 (08/06)                                                                                             Page 10 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 366 of 438 Page ID
                                      #:835
                   3. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” arising out of
                      the escape of fuels, lubricants or other operating fluids which are needed to perform the normal
                      electrical, hydraulic or mechanical functions necessary for the operation of “mobile equipment” or its
                      parts, if such fuels, lubricants or other operating fluids escape from a vehicle part designed to hold,
                      store or receive them. This exception does not apply if the “bodily injury” or “property damage”
                      arises out of the intentional discharge, dispersal or release of the fuels, lubricants or other operating
                      fluids, or if such fuels, lubricants or other operating fluids are brought on or to the premises, site or
                      location with the intent that they be discharged, dispersed or released as part of the operations
                      being performed by such “insured”, contractor or subcontractor.
                   4. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” sustained
                      within a building and caused by the release of gases, fumes or vapors from materials brought into
                      that building in connection with operations being performed by you or on your behalf by a contractor
                      or subcontractor.
                   5. Paragraph 1.d. of this exclusion does not apply to “bodily injury” or “property damage” arising out of
                      heat, smoke or fumes from a “hostile fire”.
                   6. Paragraph 1.f. of this exclusion does not apply to fuels, lubricants, fluids, exhaust gases or other
                      similar “pollutants” that are needed for or result from the normal electrical, hydraulic or mechanical
                      functioning of a covered “auto” or its parts, if:
                       a. The “pollutants” escape, seep, migrate, or are discharged, dispersed or released directly from
                          an “auto” part designed by its manufacturer to hold, store, receive or dispose of such
                          “pollutants”; and
                       b. The “bodily injury”, “property damage” or any covered pollution cost or expense does not arise
                          out of the operation of any equipment listed in Paragraphs 6.b. and 6.c. of the definition of
                          “mobile equipment”.
                   7. Paragraphs 1.g. and 1.h. of this exclusion do not apply to ”occurrences” that take place away from
                      premises owned by or rented to an “insured” with respect to “pollutants” not in or upon a “covered
                      auto” if:
                       a. The “pollutants” or any property in which the “pollutants” are contained are upset, overturned or
                          damaged as a result of the maintenance or use of a covered “auto”; and
                       b. The discharge, dispersal, seepage, migration, release or escape of the “pollutants” is caused
                          directly by such upset, overturn or damage.
         2. Any loss, cost or expense arising out of any:
             a. Request, demand, order or statutory or regulatory requirement that any “insured” or others test for,
                monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess the
                effects of, “pollutants”; or
             b. Claim or “suit” by or on behalf of a governmental authority for damages because of testing for,
                monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                responding to, or assessing the effects of, “pollutants”.
         However, this Paragraph 2. does not apply to liability for damages because of “property damage” that the
         “insured” would have in the absence of such request, demand, order or statutory or regulatory requirement, or
         such claim or “suit” by or on behalf of a governmental authority.
     S. Recall of Products, Work or Impaired Property
         "Bodily injury", "property damage" or “personal and advertising injury” or any other “loss”, cost or expense
         incurred by you or others for the loss of use, withdrawal, recall, inspection, repair, replacement, adjustment,
         removal or disposal of:
         1. “Your product”;
         2. “Your work”; or
         3. “Impaired property”;




XS-20835 (08/06)                                                                                                Page 11 of 19
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 367 of 438 Page ID
                                        #:836
         if such product, work, or property is withdrawn or recalled from the market or from use by any person or
         organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.
      T. Trade or Economic Sanctions
         To the extent that trade or economic sanctions or other laws or regulations prohibit us from providing insurance,
         including, but not limited to, the payment of claims.
      U. Unauthorized Use of Another's Name or Product
         “Personal and advertising injury” arising out of the unauthorized use of another's name or product in your e-mail
         address, domain name or meta-tag, or any other similar tactics to mislead another's potential customers.
      V. Unsolicited Communications
         “Bodily injury”, “property damage” or “personal and advertising injury” arising out any form of communication,
         including but not limited to facsimile, electronic mail, posted mail or telephone, in which the recipient has not
         specifically requested the communication. This exclusion also applies to communications which are made or
         allegedly made in violation of the:
             1. Telephone Consumer Protection Act (TCPA) including any
                   Amendment of or addition to such law; or
             2. The CAN-SPAM Act of 2003, including any amendment of
                   Or addition to such law; or
             3. Any statute, ordinance or regulation, other than the TCPA
                   Or CAN-SPAM Act of 2003, which prohibits or limits the sending, transmitting, communicating or
                   distribution of material or information.
      W. War
         "Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or
         indirectly, as a result of or in connection with war, whether declared or not, or any act or condition incident to
         war. War includes civil war, insurrection, civil commotion, rebellion or revolution.
VI.   CONDITIONS
      A. Appeals
         In the event you or any underlying insurer elects not to appeal a judgment in excess of the amount of the
         “underlying insurance” or “other insurance”, we may elect to appeal. If we elect to appeal, we will be liable for, in
         addition to the applicable Limits of Insurance of this policy, all court costs, expenses incurred and interest on
         that amount of any judgment that does not exceed the applicable Limits of Insurance shown in the Declarations
         related to such an appeal, subject to the limitations set forth in Section III - Defense And Supplementary
         Payments.
      B. Assignment of Your Rights and Duties
         Your rights and duties under this policy may not be transferred, except by an endorsement to this policy issued
         by us. If you die or are legally declared bankrupt, then your rights and duties will be transferred to your legal
         representative, but only while acting within the scope of duties as your legal representative. Until your legal
         representative is appointed, anyone having temporary custody of your property will have your rights and duties,
         but only with respect to that property.




XS-20835 (08/06)                                                                                               Page 12 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 368 of 438 Page ID
                                      #:837

     C. Bankruptcy
         Your bankruptcy, insolvency, refusal or inability to pay will not relieve us of our obligations under this policy. In
         the event of bankruptcy, insolvency, refusal or inability to pay of any underlying insurer, the insurance afforded
         by this policy will not drop down or replace “underlying insurance”, but will apply as if the limits of such
         “underlying insurance” are fully available and collectible and we will not assume any obligation under
         “underlying insurance”.
     D. Cancellation
         1. You may cancel this policy. You must mail or deliver to us advance written notice stating when cancellation
            is to take effect.
         2. We may cancel this policy. If we cancel because of non-payment of premium, we must mail or deliver to you
            not less than ten (10) days advance written notice stating when the cancellation is to take effect. If we
            cancel for any other reason, we must mail or deliver to you not less than sixty (60) days advance written
            notice stating when the cancellation is to take effect. Mailing that notice to you at your mailing address
            shown in the Declarations will be sufficient to prove notice.
         3. The “policy period” will end on the day and hour stated in the cancellation notice.
         4. If we cancel, final premium will be calculated pro rata based upon the time this policy was in force. Final
            premium will not be less than the pro rata share of the Minimum Premium as shown in the Declarations.
         5. If you cancel, final premium will be more than pro rata; it will be based on the time this policy was in force
            and increased by our short rate cancellation table and procedure. Final premium will not be less than the
            short rate share of the Minimum Premium as shown in the Declarations.
         6. Premium adjustment may be made at the time of cancellation or as soon as practicable thereafter, but the
            cancellation will be effective even if we have not made or offered any refund due you. Our check or our
            representative’s check, mailed or delivered, will be sufficient tender of any refund due you.
         7. The first Named Insured shown in the Declarations will act on behalf of all other “insureds” with respect to
            the giving and receiving of notice of cancellation and the receipt of any refund that may become payable
            under this policy.
     E. Changes
         This policy may be changed only by a written endorsement to this policy issued by us.
     F. Duties in the Event of “Occurrence”, Claim or “Suit”
         1. You must see to it that we are notified as soon as practicable of an “occurrence” which may result in a claim
            for damages under this policy. To the extent possible, notice should include:
             a. How, when and where the “occurrence” took place;
             b. The names and addresses of any injured persons and witnesses; and
             c.    The nature and location of any injury or damage arising out of the “occurrence”.
         2. If a claim is made or “suit” is brought against any “insured” that is reasonably likely to involve this policy, you
            must:
             a. Immediately record the specifics of the claim or “suit” and the date received; and
             b. Notify us in writing as soon as practicable.
         3. You and any other involved “insured” must:
             a. Immediately send us copies of any demands, notices, summonses or legal papers received in
                connection with the claim or “suit”;
             b. Authorize us to obtain records and other information;
             c.    Cooperate with us in the investigation or settlement of the claim or defense against the “suit”; and




XS-20835 (08/06)                                                                                                Page 13 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 369 of 438 Page ID
                                      #:838
              d. Assist us, upon our request, in the enforcement of any right against any person or organization which
                 may be liable to the “insured” because of injury or damage to which this insurance may also apply.
          4. No “insured” will, except at that “insured’s” own cost, voluntarily make a payment, assume any obligation, or
             incur any expense, other than for first aid, without our written consent.
     G. Inspection and Audit
          1. We will be permitted, but not obligated to inspect the “insured’s” property and operations. Neither our right
             to make inspections nor the making thereof nor any report thereon will constitute an undertaking, on behalf
             of or for the benefit of the “insured” or others, to determine or warrant that such property or operations are
             safe.
          2. We may examine and audit the “insured’s” books and records during the “policy period” and any extensions
             thereof within three (3) years after the termination date of this policy.
     H. Legal Action Against Us
          1. No person or organization has a right under this policy to join us as a party or otherwise bring us into a “suit”
             asking for damages from an “insured”.
          2. You will have no right of action against us under this policy unless all of its terms have been fully complied
             with; and the amount that you seek to recover has been determined by settlement with our consent or by
             final judgment against an “insured”.
     I.   Maintenance of “Underlying Insurance”
          During the “policy period”, you agree:
          1. To keep “underlying insurance” and renewals or replacements thereof in full force and effect.
          2. That the limits of “underlying insurance” will be maintained except for any reduction or exhaustion of such
             limits by the payment of “loss” that would be covered by this policy.
          3. That the terms and conditions of “underlying insurance” will not materially change during the “policy period”.
          4. That any renewal or replacement of “underlying insurance” will not be more restrictive in coverage.
          5. That “underlying insurance” may not be canceled or non-renewed by you without notifying us, and you
             agree to notify us in the event an insurance company cancels or declines to renew any “underlying
             insurance”.
          Failure to maintain the “underlying insurance” as provided by this condition will not invalidate this policy. This
          policy will apply as if the “underlying insurance” were maintained as required by this policy.
     J.   Other Insurance
          If valid and collectible “other insurance” applies to damages that are also covered by this policy, this policy will
          apply excess of the “other insurance” and will not contribute with such “other insurance”. This provision will not
          apply if the “other insurance” is written to be excess of this policy.
     K. Premium
          The first Named Insured shown in the Declarations will be responsible for payment of all premiums when due.
          The premium stated in the Declarations is a flat premium. It is not subject to adjustment except as provided
          herein or as changed by an endorsement to this policy issued by us.
     L. Separation of “Insureds”
          Except with respect to the Limits of Insurance, and any rights or duties specifically assigned to the first Named
          Insured, this insurance applies:
          1. As if each Named Insured were the only Named Insured; and




XS-20835 (08/06)                                                                                               Page 14 of 19
       Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 370 of 438 Page ID
                                         #:839


           2. Separately to each “insured” against whom claim is made or “suit” is brought.
       M. Titles
           The titles to the various parts, sections, subsections and endorsements of this policy are intended solely for
           ease of reference and do not in any way limit, expand or otherwise affect the provisions of such parts, sections,
           subsections and endorsements.
       N. Transfer of Rights of Recovery Against Others to Us
           1. If the “insured” has rights to recover all or part of any payment we have made under this policy, those rights
              are transferred to us. The “insured” must do nothing after “loss” to impair them. At our request, the “insured”
              will bring “suit” or transfer those rights to us and help us enforce them.
           2. Any amount recovered will be apportioned in the inverse order of payment of “loss” to the extent of actual
              payment. The expenses of all such recovery proceedings will be apportioned in the ratio of respective
              recoveries.
           3. If you and the insurer of “underlying insurance” waive any right of recovery against a specific person or
              organization for damages as required under an “insured contract”, we will also waive any such rights we
              may have against such person or organization provided that the “bodily injury” or “property damage” occurs
              subsequent to the execution of the “insured contract”.
       O. When “Loss” is Payable
           Coverage under this policy will not apply until the “insured,” or the “insured’s” underlying insurer has paid or is
           obligated to pay the full amount of the “retained limit.”
           When the amount of damages is determined by an agreed settlement or on a final judgment against an
           “insured” obtained after an actual trial, we will promptly pay on behalf of the “insured” the amount of damages
           covered under the terms of this policy. The first Named Insured will promptly reimburse us for any amount
           within the “retained limit” paid by us.
VII.   DEFINITIONS
       A. “Advertisement” means a notice that is broadcast or published to the general public or specific market segments
          about your goods, products or services for the purpose of attracting customers or supporters. For the purposes
          of this definition:
           1. Notices that are published include material placed on the Internet or on similar electronic means of
              communication; and
           2. Regarding web-sites, only that part of a web-site that is about your goods, products or services for the
              purposes of attracting customers or supporters is considered an “advertisement”.
       B. “Auto” means a land motor vehicle, trailer or semi trailer designed for travel on public roads, including any
          attached machinery or equipment. But “auto” does not include “mobile equipment”.
       C. “Bodily injury” means bodily injury, sickness or disease sustained by a person, including death resulting from
          any of these at any time. “Bodily injury” includes mental anguish or mental injury resulting from bodily injury.
       D. “Coverage territory” means anywhere in the world, except to the extent that trade or economic sanctions or
          other laws or regulations prohibit us from providing insurance, including but not limited to the payment of claims.
       E. “Employee” means an individual working for you in return for remuneration. ”Employee” includes a “leased
          worker”. “Employee” does not include a “temporary worker” or independent contractor.
       F. “Executive officer” means a person holding any of the officer positions created by your charter, constitution, by-
          laws or any other similar governing document.
       G. “Hostile fire” means one which becomes uncontrollable or breaks out from where it was intended to be.
       H. “Impaired property” means tangible property, other than “your product” or “your work”, that cannot be used or is
          less useful because:




XS-20835 (08/06)                                                                                               Page 15 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 371 of 438 Page ID
                                      #:840
          1. It incorporates “your product” or “your work” that is known or thought to be defective, deficient, inadequate
             or dangerous; or
          2. You have failed to fulfill the terms of a contract or agreement;
          if such property can be restored to use by:
          1. The repair, replacement, adjustment or removal of “your product” or “your work”; or
          2. Your fulfilling the terms of the contract or agreement.
     I.   “Insured” means a person or organization meeting the qualifications set forth in Section II - Who Is An Insured.
     J.   “Insured contract” means that part of any contract or agreement pertaining to your business under which any
          “insured” assumes the tort liability of another party to pay for “bodily injury” or “property damage” to a third
          person or organization. Tort liability means a liability that would be imposed by law in the absence of any
          contract or agreement.
          “Insured contract” does not include that part of any contract or agreement:
          1. that indemnifies a railroad for “bodily injury” or “property damage” arising out of construction or demolition
             operations, within 50 feet of any railroad property and affecting any railroad bridge or trestle, tracks, road-
             beds, tunnel underpass or crossing;
          2. that indemnifies an architect, engineer or surveyor for injury or damage arising out of:
              a. preparing, approving or failing to approve maps, shop drawings, opinions, reports, surveys, field orders,
                 change orders or drawings and specifications; or
              b. giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
                 damage; or
          3. under which the “insured”, if an architect, engineer or surveyor, assumes liability for an injury or damage
             arising out of the “insured’s” rendering or failure to render professional services, including those shown in
             subparagraph 2 above and supervisory, inspection, architectural or engineering activities.
     K. “Leased worker” means a person leased to you by a labor leasing firm under an agreement between you and
        the labor leasing firm, to perform duties related to the conduct of your business. “Leased worker” does not
        include a “temporary worker”.
     L. “Loading or unloading” means the handling of property:
          1. After it is moved from the place where it is accepted for movement into or onto an aircraft, watercraft or
             “auto”;
          2. While it is in or on an aircraft, watercraft or “auto”; or
          3. While it is being moved from an aircraft, watercraft or “auto” to the place where it is finally delivered;
          but “loading or unloading” does not include the movement of property by means of a mechanical device, other
          than a hand truck, that is not attached to the aircraft, watercraft or “auto”.
     M. “Loss” means those sums paid in the settlement a claim or “suit” or satisfaction of a judgment which the
        “insured” is legally liable to pay as damages because of “bodily injury”, “property damage”, or “personal and
        advertising injury”, after making proper deduction for all recoveries and salvages.
     N. “Mobile equipment” means any of the following types of land vehicles, including any attached machinery or
        equipment:
          1. Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
          2. Vehicles maintained for use solely on or next to premises you own or rent;
          3. Vehicles that travel on crawler treads;
          4. Vehicles, whether self-propelled or not, maintained primarily to provide mobility to permanently mounted:




XS-20835 (08/06)                                                                                                 Page 16 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 372 of 438 Page ID
                                      #:841
             a. Power cranes, shovels, loaders, diggers or drills; or
             b. Road construction or resurfacing equipment such as graders, scrapers or rollers;
         5. Vehicles not described in 1, 2, 3 or 4 above that are not self-propelled and are maintained primarily to
            provide mobility to permanently attached equipment of the following types:
             a. Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                exploration, lighting and well servicing equipment; or
             b. Cherry pickers and similar devices used to raise or lower workers;
         6. Vehicles not described in 1, 2, 3 or 4 above maintained primarily for purposes other than the transportation
            of persons or cargo.
             However, self-propelled vehicles with the following types of permanently attached equipment are not
             “mobile equipment” but will be considered “autos”:
             a. Equipment designed primarily for:
                   i.    Snow removal;
                   ii.   Road maintenance, but not construction or resurfacing; or
                   iii. Street cleaning;
             b. Cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
                workers; and
             c.    Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                   exploration, lighting and well servicing equipment.
     O. “Occurrence” means:
         1. With respect to “bodily injury” or “property damage”, an accident, including continuous or repeated exposure
            to substantially the same general harmful conditions. All such exposure to substantially the same general
            conditions shall be considered as arising out of the same “occurrence”, regardless of the frequency or
            repetition thereof, or the number of claimants.
         2. With respect to “personal and advertising injury”, a covered offense. All damages that arise from the same
            act, publication or general conditions are considered to arise out of the same “occurrence”, regardless of
            the frequency or repetition thereof, the number or kind of media used or the number of claimants.
     P. "Other insurance” means a policy of insurance providing coverage for damages covered in whole or in part by
        this policy. “Other insurance” does not include “underlying insurance”, the amount shown in the Declarations as
        the Self-Insured Retention or any policy of insurance specifically purchased to be excess of this policy and
        providing coverage that this policy also provides.
     Q. “Policy period” means the time between the inception date of this policy shown in the Declaration and the
        expiration date shown or earlier termination date of this policy.
     R. “Personal and advertising injury” means injury, including consequential “bodily injury”, arising out of one or more
        of the following offenses:
         1. False arrest, detention or imprisonment;
         2. Malicious prosecution;
         3. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room,
            dwelling or premises that a person occupies, committed by or on behalf of its owner, landlord or lessor;
         4. Oral or written publication, in any manner, of material that slanders or libels a person or organization or
            disparages a person's or organization's goods, products or services;
         5. Oral or written publication, in any manner, of material that violates a person's right of privacy;




XS-20835 (08/06)                                                                                                 Page 17 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 373 of 438 Page ID
                                      #:842
         6. The use of another's advertising idea in your “advertisement”; or
         7. Infringing upon another's copyright, trade dress or slogan in your “advertisement”.
     S. “Pollutants” mean any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
        fumes, acids, alkalis, chemicals and waste. As used in this definition, waste includes materials to be recycled,
        reconditioned or reclaimed.
     T. “Products-completed operations hazard”:
         1. Includes all “bodily injury” and “property damage” occurring away from premises you own or rent and arising
            out of “your product” or “your work” except:
             a. Products that are still in your physical possession; or
             b. Work that has not yet been completed or abandoned. However, “your work” will be deemed completed
                at the earliest of the following times:
                   i.    When all of the work called for in your contract has been completed.
                   ii.   When all of the work to be done at the job site has been completed if your contract calls for work at
                         more than one job site.
                   iii. When that part of the work done at a job site has been put to its intended use by any person or
                        organization other than another contractor or subcontractor working on the same project.
         Work that may need service, maintenance, correction, repair or replacement, but which is otherwise complete,
         will be treated as completed.
         2. Does not include “bodily injury” or “property damage” arising out of:
             a. The transportation of property, unless the injury or damage arises out of a condition in or on a vehicle
                not owned or operated by you, and that condition was created by the “loading or unloading” of that
                vehicle by any “insured”;
             b. The existence of tools, uninstalled equipment or abandoned or unused materials.
     U. “Property damage” means:
         1. Physical injury to tangible property, including all resulting loss of use of that property. All such loss of use
            will be deemed to occur at the time of the physical injury that caused it; or
         2. Loss of use of tangible property that is not physically injured. All such loss of use will be deemed to occur at
            the time of the “occurrence” that caused it.
         For the purposes of this insurance, electronic data is not tangible property.
         As used in this definition, electronic data means information, facts or programs stored as or on, created or used
         on, or transmitted to or from computer software, including systems and applications software, hard or floppy
         disks, CD-ROMS, tapes, drives, cells, data processing devices or any other media which are used with
         electronically controlled equipment.
     V. “Retained limit” means either of the following:
         1. The total applicable limits of “underlying insurance” and any applicable limit of “other insurance” providing
            coverage to the “insured”; or
         2. The amount shown in the Declarations as the Self-Insured Retention applicable to each “occurrence” that
            results in damages not covered by “underlying insurance” or “other insurance”.
     W. “Suit” means a civil proceeding in which damages because of “bodily injury”, “property damage” or “personal
        and advertising injury” to which this insurance applies are alleged. “Suit” includes:
         1. An arbitration proceeding in which such damages are claimed and to which the “insured” must submit or
            does submit with our consent; or
         2. Any other alternative dispute resolution proceeding in which such damages are claimed and to which the
            “insured” submits with our consent.




XS-20835 (08/06)                                                                                               Page 18 of 19
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 374 of 438 Page ID
                                      #:843
     X. “Temporary worker” means a person who is furnished to you to substitute for a permanent “employee” on leave
        or to meet seasonal or short-term workload conditions.
     Y. “Underlying insurance” means the policy or policies of insurance listed in the Schedule of “Underlying
        Insurance” attached to and forming a part of this policy.
     Z. “Volunteer worker” means a person who is not your “employee”, and who donates his or her work and acts at
        the direction of and within the scope of duties determined by you, and is not paid a fee, salary or other
        compensation by you or anyone else for their work performed for you.
     AA. “Your product”:
         1. Means:
             a. Any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of
                by:
                   (1) You;
                   (2) Others trading under your name; or
                   (3) A person or organization whose business or assets you have acquired; and
             b. Containers (other than vehicles), materials, parts or equipment furnished in connection with such goods
                or products.
         2. Includes:
             a. Warranties or representations made at any time with respect to the fitness, quality, durability,
                performance or use of “your product”; and
             b. The providing of or failure to provide warnings or instructions.
         3. Does not include vending machines or other property rented to or located for the use of others but not sold.
     BB. “Your work”:
         1. Means:
             a. Work or operations performed by you or on your behalf; and
             b. Materials, parts or equipment furnished in connection with such work or operations.
         2. Includes:
             a. Warranties or representations made at any time with respect to the fitness, quality, durability,
                performance or use of “your work”, and
             b. The providing of or failure to provide warnings or instructions.




XS-20835 (08/06)                                                                                          Page 19 of 19
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 375 of 438 Page ID
                                   #:844




                                     Chubb Producer Compensation
                                         Practices & Policies

Chubb believes that policyholders should have access to information about Chubb’s practices and policies related
to the payment of compensation to brokers and independent agents. You can obtain that information by
accessing our website at http://www.chubbproducercompensation.com or by calling the following toll-free
telephone number: 1-866-512-2862.




ALL-20887a (03/16)                                                                                   Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 376 of 438 Page ID
                                        #:845
                      CHUBB SPECIALTY         FORWARD BY FAX, MAIL OR E-MAILTO:
                      CLAIMS LOSS             Chubb Excess
                      NOTIFICATION FORM       P.O. Box 5103
                                                                     Scranton, PA 18505-0510
                                                                     Fax No.: (866)635-5687
Today’s Date:
                                                                     ACEClaimsFirstNotice@chubb.com

Notice of: (check all that apply)
     First-Party Claim                     Potential Claim

     Third-Party Claim                     Litigation Initiated

     Other

Insured’s Name & Contact Information
Company Name: McKesson Corporation                                      Point of Contact:

Address:            One Post Street, 34th Floor
                    San Francisco, California 94104
Phone Number:

Broker/Agent’s Name & Contact Information

Company Name: MARSH RISK & INSURANCE SERVICES                           Point of Contact:

Address:            345 CALIFORNIA STREET
                    SAN FRANCISCO, California 94104

Phone Number:

Policy Information

Policy Number:      XOO G27610390 003                                     Policy Period: 07/01/2017 - 07/01/2018

Limits of Liability: $ 25,000,000       per $ 25,000,000            agg Self-Insured Retention/Deductible: $ 25,000

Loss Information
Date of Incident/Claim:                               Location:

Claimant Name/Address:

Description of Loss:




Please list all attached or enclosed documentation:               (check if none provided)




Name of Person Completing This Form:                                                Signature:




XS-28500a (08/13)                             ©Chubb. 2016. All rights reserved.                                   Page 1 of 1
    Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 377 of 438 Page ID
                                      #:846
                                                                                                     IL P 001 01 04


        U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                    ASSETS CONTROL ("OFAC")
               ADVISORY NOTICE TO POLICYHOLDERS

   No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
   policy. You should read your policy and review your Declarations page for complete information on the
   coverages you are provided.
   This Notice provides information concerning possible impact on your insurance coverage due to directives
   issued by OFAC. Please read this Notice carefully.
   The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
   declarations of "national emergency". OFAC has identified and listed numerous:
       · Foreign agents;
       · Front organizations;
       · Terrorists;
       · Terrorist organizations; and
       · Narcotics traffickers;
   as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States
   Treasury's web site – http//www.treas.gov/ofac.
   In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
   claiming the benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and
   Blocked Person, as identified by OFAC, this insurance will be considered a blocked or frozen contract and all
   provisions of this insurance are immediately subject to OFAC. When an insurance policy is considered to be
   such a blocked or frozen contract, no payments nor premium refunds may be made without authorization from
   OFAC. Other limitations on the premiums and payments also apply.




IL P 001 01 04                             © ISO Properties, Inc., 2004                                Page 1 of 1
        Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 378 of 438 Page ID
                                          #:847
                             COMMERCIAL UMBRELLA LIABILITY

    INFORMATION FOR POLICYHOLDERS TO HELP YOU IN THE EVENT OF A CLAIM FOR
                    CATASTROPHE MANAGEMENT COVERAGE

A CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT is attached to your commercial umbrella liability policy
from Chubb Excess Casualty.

This informational notice has been prepared in conjunction with the implementation of changes to your policy. It contains a
brief synopsis of the Catastrophe Management Coverage endorsement.*

Please read your policy, and the endorsements attached to your policy, carefully.

When this endorsement is attached to your policy:

    ·      Insurance is provided for covered catastrophe management costs arising out of a “catastrophe management
         event” as defined in the endorsement.
    ·      In order to activate your catastrophe management coverage (make a claim), you must call the following toll
         free number:


                     1-877-366-3747
    ·       If you attempt to report directly to a firm that provides catastrophe management services on our behalf, you will
         be re-directed to the toll free number shown above.
    ·    Please be prepared to provide the following information:
             o Caller’s name, title and contact telephone number
             o Name of Insured
             o Policy Number
             o A description of the incident
             o Any witnesses
             o Property, Product or Vehicle Information
             o Incident Location
             o Contact Person
             o Number and nature of bodily injuries (including any fatalities and the number of people injured)
             o Current status of the situation


*The coverage description in this notice is a summary only. It is not part of the policy and does not amend or alter your
policy. Please see your policy for actual terms and conditions. Chubb Excess Casualty is one of the U.S.-based business
groups of Chubb. Insurance policies are issued by ACE Property and Casualty insurance Company or one of its insurance
company affiliates.




XS-22552 (06/2007)                                                                                               Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 379 of 438 Page ID
                                        #:848

                                                             SIGNATURES
 Named Insured                                                                                      Endorsement Number
 McKesson Corporation                                                                               001

 Policy Symbol   Policy Number                   Policy Period                                      Effective Date of Endorsement
 XOO             G27610390 003                   07/01/2017 to 07/01/2018                           07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


THE ONLY SIGNATURES APPLICABLE TO THIS POLICY ARE THOSE REPRESENTING THE COMPANY NAMED ON
THE FIRST PAGE OF THE DECLARATIONS.


                            By signing and delivering the policy to you, we state that it is a valid contract.


                         INDEMNITY INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                           BANKERS STANDARD FIRE AND MARINE COMPANY (A stock company)
                              BANKERS STANDARD INSURANCE COMPANY (A stock company)
                                ACE AMERICAN INSURANCE COMPANY (A stock company)
                         ACE PROPERTY AND CASUALTY INSURANCE COMPANY (A stock company)
                              INSURANCE COMPANY OF NORTH AMERICA (A stock company)
                              PACIFIC EMPLOYERS INSURANCE COMPANY (A stock company)
                            ACE FIRE UNDERWRITERS INSURANCE COMPANY (A stock company)
                              WESTCHESTER FIRE INSURANCE COMPANY (A stock company)

                             436 Walnut Street, P.O. Box 1000, Philadelphia, Pennsylvania 19106-3703




                                                                                              Authorized Representative




CC-1K11h (03/14)                                                                                                                    Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 380 of 438 Page ID
                                   #:849

ACCESS, COLLECTION AND DISCLOSURE OF INFORMATION AND ELECTRONIC DATA
   EXCLUSION – LIMITED BODILY INJURY AND REDEFINED PROPERTY DAMAGE
                     EXCEPTIONS WITH RETAINED LIMIT
 Named Insured                                                                                   Endorsement Number
 McKesson Corporation                                                                            002

 Policy Symbol     Policy Number                Policy Period                                    Effective Date of Endorsement
 XOO               G27610390 003                07/01/2017 to 07/01/2018                         07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                      This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY


The policy is amended as follows:

I. The following exclusion is added to the policy:

    This insurance does not apply to any injury, damage, cost, “loss”, liability or legal obligation arising out of or in
    any way related to:

         a. Any access to, collection of, release of or disclosure of any person’s or organization’s confidential or
            personal information, including patents, trade secrets, processing methods, customer lists, financial
            information, credit card information, health or medical information or any other type of nonpublic
            information; or

         b. The loss of, loss of use of, damage to, corruption of, inability to access, or inability to manipulate
            “electronic data”.

    However, this exclusion does not apply to damages because of “bodily injury” or “property damage”.


II. The following definition is added to the policy and applies to this endorsement:

    “Electronic data” means any information, facts or programs stored as or on, created or used on, or transmitted
    to or from any computer software or system, including systems and applications software, hard or floppy
    disks, CD-ROMs, tapes, drives, cells, data processing devices or any other media that are used with
    electronically controlled equipment or other electronic backup facilities, and data transmission or storage
    provided by means of the Internet.

III. When coverage is provided by virtue of the exception to the exclusion in this endorsement, the following
     provisions will apply:


         A. The definition of “property damage” is deleted and replaced by the following:

                 “Property damage" means physical injury to tangible property, including all resulting loss of use of that
                 property. All such loss of use shall be deemed to occur at the time of the physical injury that caused
                 it. “Electronic data” is not tangible property.

         B. The definition of “retained limit” is deleted and replaced by the following:



XS-43907 (12/14)                               ©Chubb. 2016. All rights reserved.                                 Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 381 of 438 Page ID
                                   #:850

            “Retained limit” means a Self-Insured Retention in the amount of $5,000,000 , applicable to each
            “occurrence”. The “retained limit” may be eroded by “loss” only and not defense expenses or
            supplementary payments.

IV. Notwithstanding anything in this endorsement or elsewhere in this policy, the limited coverage for “bodily
    injury” and “property damage” provided by virtue of the exceptions in this exclusion does not apply to and no
    coverage is provided for any notification costs, credit monitoring expenses, forensic expenses or any other
    similar expenses unless such expenses qualify as covered “catastrophe management expenses” under a
    Catastrophe Management Coverage Endorsement attached to this policy and then subject to all of the
    terms and limitations of that coverage.


All other terms and conditions of the policy remain unchanged.




                                                                              Authorized Representative




XS-43907 (12/14)                         ©Chubb. 2016. All rights reserved.                               Page 2 of 2
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 382 of 438 Page ID
                                  #:851

                          AMENDMENT OF DEFINITION J. – INSURED CONTRACT

  Named Insured                                                                          Endorsement Number
  McKesson Corporation                                                                   003
  Policy Symbol         Policy Number          Policy Period                             Effective Date of Endorsement
  XOO                   G27610390 003          07/01/2017 to 07/01/2018                  07/01/2017

  Issued By (Name of Insurance Company)
  ACE Property and Casualty Insurance Company

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                  This endorsement modifies insurance provided under the following: ACE


                   UMBRELLA PLUSSM COMMERCIAL UMBRELLA LIABILITY POLICY


 Section VII. DEFINITIONS is amended as follows:

 Definition J. is deleted and replaced by the following:

 “Insured contract” means that part of any contract or agreement pertaining to your business under which
 any “insured” assumes the tort liability of another party to pay for “bodily injury” or “property damage” to a
 third person or organization. Tort liability means a liability that would be imposed by law in the absence of
 any contract or agreement.
 “Insured contract” does not include that part of any contract or agreement:
         1.    that indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                   a.   preparing, approving or failing to approve maps, shop drawings, opinions, reports,
                        surveys, field orders, change orders or drawings and specifications; or
                   b. giving directions or instructions, or failing to give them, if that is the primary cause of
                      the injury or damage; or
         2. under which the “insured”, if an architect, engineer or surveyor, assumes liability for an injury
            or damage arising out of the “insured’s” rendering or failure to render professional services,
            including those shown in subparagraph 1. above and supervisory, inspection, architectural or
            engineering activities.



 All other terms and conditions of this policy remain unchanged.




                                                                          Authorized Representative




 XS-35562A (11/16)                                    © 2016                                            Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 383 of 438 Page ID
                                   #:852

                   CALIFORNIA CHANGES - CANCELLATION AND NONRENEWAL
 Named Insured                                                                                           Endorsement Number
 McKesson Corporation                                                                                    004

 Policy Symbol   Policy Number                    Policy Period                                          Effective Date of Endorsement
 XOO             G27610390 003                    07/01/2017 to 07/01/2018                               07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:


                          COMMERCIAL EXCESS AND UMBRELLA LIABILITY POLICY
                              COMMERCIAL UMBRELLA LIABILITY POLICY
                               EXCESS LIABILITY CATASTROPHE POLICY
                                      EXCESS LIABILITY POLICY

A. The Cancellation Condition is replaced by the following:
   1. The first Named Insured shown in the Declarations may cancel this policy by mailing or delivering to us
      advance written notice of cancellation.
   2. All Policies In Effect For 60 Days Or Less
      If this policy has been in effect for 60 days or less, and is not a renewal of a policy we have previously
      issued, we may cancel this policy by mailing or delivering to the first Named Insured at the mailing address
      shown in the policy and to the producer of record, advance written notice of cancellation, stating the reason
      for cancellation, at least:
      a. 10 days before the effective date of cancellation if we cancel for:
          (1) Nonpayment of premium; or
          (2) Discovery of fraud by:
               (a) Any insured or his or her representative in obtaining this insurance; or
              (b) You or your representative in pursuing a claim under this policy.
      b. 30 days before the effective date of cancellation if we cancel for any other reason.
   3. All Policies In Effect For More Than 60 Days
      a. If this policy has been in effect for more than 60 days, or is a renewal of a policy we issued, we may
           cancel this policy only upon the occurrence, after the effective date of the policy, of one or more of the
           following:
          (1) Nonpayment of premium, including payment due on a prior policy we issued and due during the
                current policy term covering the same risks.
          (2) Discovery of fraud or material misrepresentation by:
               (a) Any insured or his or her representative in obtaining this insurance; or
              (b) You or your representative in pursuing a claim under this policy.
          (3) A judgment by a court or an administrative tribunal that you have violated a California or Federal
                law, having as one of its necessary elements an act which materially increases any of the risks
                insured against.
          (4) Discovery of willful or grossly negligent acts or omissions, or of any violations of state laws or
                regulations establishing safety standards, by you or your representative, which materially increase
                any of the risks insured against.




XS-1V12c (11/14)            Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 384 of 438 Page ID
                                   #:853
          (5) Failure by you or your representative to implement reasonable loss control requirements, agreed to
                by you as a condition of policy issuance, or which were conditions precedent to our use of a
                particular rate or rating plan, if that failure materially increases any of the risks insured against.
          (6) A determination by the Commissioner of Insurance that the:
               (a) Loss of, or changes in, our reinsurance covering all or part of the risk would threaten our
                    financial integrity or solvency; or
               (b) Continuation of the policy coverage would:
                    (i) Place us in violation of California law or the laws of the state where we are domiciled; or
                   (ii) Threaten our solvency.
          (7) A change by you or your representative in the activities or property of the commercial or industrial
                enterprise, which results in a materially added, increased or changed risk, unless the added,
                increased or changed risk is included in the policy.
          (8) A material change in limits, type or scope of coverage, or exclusions in one or more of the
                underlying policies.
          (9) Cancellation or nonrenewal of one or more of the underlying policies where such policies are not
                replaced without lapse.
        (10) A reduction in financial rating or grade of one or more insurers, insuring one or more underlying
                policies based on an evaluation obtained from a recognized financial rating organization.
      b. We will mail or deliver advance written notice of cancellation, stating the reason for cancellation, to the
           first Named Insured, at the mailing address shown in the policy, and to the producer of record, at least:
          (1) 10 days before the effective date of cancellation if we cancel for nonpayment of premium or
                discovery of fraud; or
          (2) 30 days before the effective date of cancellation if we cancel for any other reason listed in
                Paragraph 3.a.
   4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
   5. If this policy is cancelled, we will send the first Named Insured any premium refund due. The refund, if any,
      will be computed on a pro rata basis. However, the refund may be less than pro rata if we made a loan to
      you for the purpose of payment of premiums for this policy. The cancellation will be effective even if we
      have not made or offered a refund.
   6. If notice is mailed, proof of mailing will be sufficient proof of notice.


B. The following is added and supersedes any provisions to the contrary:
   NONRENEWAL
   1. If we elect not to renew this policy, we will mail or deliver written notice stating the reason for nonrenewal to
      the first Named Insured shown in the Declarations and to the producer of record, at least 60 days, but not
      more than 120 days, before the expiration or anniversary date.

       We will mail or deliver our notice to the first Named Insured, and to the producer of record, at the mailing
       address shown in the policy.

All other terms and conditions of this policy remain unchanged.




                                                                                  Authorized Representative



XS-1V12c (11/14)        Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 385 of 438 Page ID
                                   #:854

                       CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 Named Insured                                                                                           Endorsement Number
 McKesson Corporation                                                                                    005

 Policy Symbol   Policy Number                    Policy Period                                          Effective Date of Endorsement
 XOO             G27610390 003                    07/01/2017 to 07/01/2018                               07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                          COMMERCIAL UMBRELLA LIABILITY POLICY
                      COMMERCIAL EXCESS AND UMBRELLA LIABILITY POLICY

A. If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism Risk Insurance
   Act exceed $100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk
   Insurance Act, we shall not be liable for the payment of any portion of the amount of such losses that exceeds
   $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation in
   accordance with procedures established by the Secretary of the Treasury.
B. “Certified act of terrorism” means an act that is certified by the Secretary of the Treasury, in accordance with
   the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to the federal
   Terrorism Risk Insurance Act. The criteria contained in the Terrorism Risk Insurance Act for a “certified act of
   terrorism” include the following:
    1. The act resulted in insured losses in excess of $5,000,000 in the aggregate, attributable to all types of
       insurance subject to the Terrorism Risk Insurance Act; and
    2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
       committed by an individual or individuals as part of an effort to coerce the civilian population of the United
       States or to influence the policy or affect the conduct of the United States Government by coercion.
    The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion,
    do not serve to create coverage for injury or damage that is otherwise excluded under this policy.
C. In the event that any ”certified act of terrorism” is not covered by “underlying insurance” or any “other
   insurance” due to any exclusion or exclusions contained therein or because of the exhaustion of the
   aggregate limits of insurance, the following applies:
    1. The Limits of Insurance of the Declarations is amended to include:
                 “Certified act of terrorism retained limit” $ 5,000,000
    2. “Certified act of terrorism retained limit” means the amount stated above, which is the amount of losses
       that you will pay in the settlement of any claim or “suit” arising directly or indirectly out a “certified act of
       terrorism”, which is covered by this policy but not covered by the “underlying insurance” or any “other
       insurance” providing coverage to the “insured” due to any exclusion or exclusions contained therein or
       because of the exhaustion of the aggregate limit of insurance. “Certified act of terrorism” does not include
       any costs of investigation, settlement or defense and such costs shall not erode the “certified act of
       terrorism retained limit”.
    3. Solely with respect to this endorsement, Section III., Defense and Supplement Payments is amended as
       follows:
         a. With respect to any “certified act of terrorism” to which this policy applies and no “underlying
            insurance” or “other insurance” applies due to any exclusion or exclusions contained therein or
            because of the exhaustion of the aggregate limit of insurance, we shall not be called upon to assume



XS23669b (01/15)            Includes copyrighted material of Insurance Services Office, Inc., with its permission.        Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 386 of 438 Page ID
                                   #:855
             charge of the investigation, settlement or defense of such “suit” against the “insured” seeking
             damages on account of “bodily injury”, “property damage”, “personal or advertising injury”, or injury or
             damage to the environment arising directly or indirectly out of a “certified act of terrorism”. However,
             we shall have the right and be given the opportunity to be associated in the defense and trial of any
             such “suit” relative to any “certified act of terrorism” which in our opinion may create liability on our
             part under the terms of this policy.
        b. We shall have no obligation to defend the “insured” in such “suit” until the “insured’s” losses, which
           exclude any costs of investigation, settlement or defense have exceeded the “certified act of terrorism
           retained limit”. Once such losses have exceeded the “certified act of terrorism retained limit”, we will
           assume charge of the settlement or defense of any such “suit”. We may make such investigation as
           we require and effect settlement of any “suit” so defended.
        c.   We shall not be obligated to defend any “suit” after the applicable limits of this policy have been
             exhausted.


All other terms and conditions of this policy remain unchanged.




                                                                                   Authorized Representative




XS23669b (01/15)        Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 387 of 438 Page ID
                                        #:856

                          CATASTROPHE MANAGEMENT COVERAGE ENDORSEMENT
 Named Insured                                                                                   Endorsement Number
 McKesson Corporation                                                                            006

 Policy Symbol       Policy Number            Policy Period                                      Effective Date of Endorsement
 XOO                 G27610390 003            07/01/2017 to 07/01/2018                           07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                       This endorsement modifies all insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY

SECTION I., INSURING AGREEMENT, is amended to include the following:

Catastrophe Management Cost Limit of Insurance

         $250,000 Annual Limit

Catastrophe Management Coverage

A. Subject to the terms and conditions of this endorsement, we will pay “catastrophe management costs” to third parties
   at the request of and on behalf of the “insured,” arising from a “catastrophe management event” first commencing
   during the “policy period,” up to the amount of the “catastrophe management costs” Limit of Insurance shown in the
   Declarations.

B. A “catastrophe management event” will be deemed to first commence at the time during the “policy period” when a
   “key executive” first becomes aware of an “occurrence” that gives rise to the “catastrophe management event” and will
   end when we determine that any one of the necessary elements listed in the definition of a “catastrophe management
   event” no longer exists or when the “catastrophe management cost” Limit of Insurance shown in the Declarations has
   been exhausted, whichever occurs first.

C. There will be no “retained limit” applicable to “catastrophe management costs”, except as it applies to a determination
   of whether the definition of “catastrophe management event” applies.

D. Payment of “catastrophe management costs” will not be applied to or erode the aggregate limits of the policy.

E. Any payment of “catastrophe management costs” that we make under the coverage provided by this endorsement will
   not (1) be a determination of any other rights or obligations under this policy, (2) create any duty to defend any “suit”
   under any other part of this policy, or (3) operate as a waiver of any right or defense we have with respect to the
   coverage under the policy, including Condition F. (Duties in the event of “occurrence”, claim or “suit.”)

F. For purposes of this endorsement, the following definitions are added to the policy:

“Adverse media coverage” means national or regional news exposure in television, radio, print or internet media that is
reasonably likely to have a negative impact on the “insured” with respect to its income, reputation, community relations,
public confidence or good will.

“Catastrophe management event” means an “occurrence” that, in the good faith opinion of a “key executive” of the Named
Insured, has resulted in or is reasonably likely to result in: (1) “bodily injury”, “property damage” or “personal and
advertising injury” covered by this policy; (2) damages that are in excess of the “retained limit”; and (3) a need for
“catastrophe management services” due to “adverse media coverage”. “Catastrophe management




XS-22088 (04/07)           Includes copyrighted material of Insurance Services Office, Inc. with its permission            Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 388 of 438 Page ID
                                       #:857
event” will include “occurrences” resulting from: explosions and other man-made disasters; serious accidents resulting in
multiple deaths, burns, dismemberment injuries; traumatic brain injuries; permanent paralysis injuries; or injuries from
contamination of food, drink or pharmaceuticals.

“Catastrophe management firm” means any firm that is approved by us and hired by you or us to perform “catastrophe
management services” in connection with a “catastrophe management event.”

“Catastrophe management services” means those services performed by a “catastrophe management firm” in advising
the “insured” on minimizing potential harm to the “insured” from a covered “catastrophe management event” by managing
“adverse media coverage” and maintaining and restoring public confidence in the “insured.”

“Catastrophe management costs” means the following reasonable and necessary expenses incurred during a
“catastrophe management event” and directly caused by the “catastrophe management event,” but only to the extent that
the insured or a third party arranges for such services resulting in these expenses and the expenses are pre-approved by
us:

      1. expenses incurred by a “catastrophe management firm” in the performance of “catastrophe management
         services” for the “insured”;

      2. expenses for printing, advertising, mailing of materials or travel by directors, officers, employees or agents of
         the “insured” or the “catastrophe management firm” incurred at the direction of a “catastrophe management
         firm”; expenses to secure the scene of a “catastrophe management event;”

      3. medical expenses; funeral expenses; expenses for psychological counseling; travel expenses; temporary living
         expenses or other necessary response costs and approved by us, incurred by or advanced to third parties
         directly harmed by the “catastrophe management event.”

“Catastrophe management costs” do not include any defense costs.

“Key executive” means the Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, President, General
Counsel or general partner (if the “insured” is a partnership) or sole proprietor (if the “insured” is a sole proprietorship) of
the “insured”. A “key executive” also means any other person holding a title designated by you, approved by us, and
shown by endorsement to this policy.

All other terms and conditions of this policy remain unchanged.




                                                                                                Authorized Agent




XS-22088 (04/07)      Includes copyrighted material of Insurance Services Office, Inc. with its permission         Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 389 of 438 Page ID
                                        #:858

                                  COVERAGE TERRITORY DEFINITION AMENDMENT
 Named Insured                                                                                    Endorsement Number
 McKesson Corporation                                                                             007

 Policy Symbol       Policy Number           Policy Period                                        Effective Date of Endorsement
 XOO                 G27610390 003           07/01/2017 to 07/01/2018                             07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section VII., DEFINITIONS, Item D. “Coverage territory” is deleted and replaced with the following:

D. “Coverage territory” means anywhere in the world.


All other terms and conditions of this policy remain unchanged.




                                                                                   Authorized Representative




XS-30063 (07/10)                                   ©Chubb. 2016. All rights reserved.                                         Page 1 of 1
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 390 of 438 Page ID
                                   #:859

                  DEFENSE INSIDE THE LIMITS ENDORSEMENT – FOLLOW FORM
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       008

 Policy Symbol   Policy Number               Policy Period                                  Effective Date of Endorsement
 XOO             G27610390 003               07/01/2017 to 07/01/2018                       07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Paragraph D. of Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS is deleted and replaced by the
following:

    D. If we assume the defense of any “suit” against the “insured”, we will pay the following items as listed
       below:
         1. All expenses we incur.
         2. Up to $250 for cost of bail bonds because of an “occurrence” that may result in “bodily injury” or
            “property damage” covered by this policy. We do not have to furnish these bonds.
         3. The cost of bonds to release attachments, but only for bond amounts within the applicable Limit of
            Insurance. We do not have to furnish these bonds.
         4. The cost of appeal bonds required by law to appeal any suit we defend but only for bond amounts
            within the applicable Limit of Insurance. We do not have to apply for or furnish such bond.
         5. All reasonable expenses incurred by the “insured” at our request to assist us in the investigation of
            any claim or the defense of any “suit” covered under this policy, including actual loss of earnings
            because of time off from work.
         6. All costs taxed against the “insured” in the “suit”.
         7. Pre-judgment interest awarded against the “insured” on that part of the judgment, within the
            applicable Limit of Insurance, that we pay. If we make an offer to pay the applicable Limit of
            Insurance, we will not pay any prejudgment interest accruing after the offer.
         8. Post-judgment interest on that part of any judgment that we become obligated to pay, which accrues
            after entry of the judgment and before we have paid, offered to pay, or deposited in court the part of
            the judgment that we have become obligated to pay, which is within the applicable Limit of Insurance.
    If expenses incurred to defend any “suit” reduce the applicable limits of “underlying insurance”, then such
    expenses will reduce the corresponding applicable Limits of Insurance of this policy. However, if expenses
    incurred to defend any “suit” do not reduce the applicable limits of “underlying insurance”, then we will pay
    such expenses in addition to the applicable Limit of Insurance of this policy.

Section IV., LIMITS OF INSURANCE is amended by the addition of the following:

    If defense expenses are included within the “underlying insurance” or within any “other insurance”, then
    references to damages in this Section are amended to include Defense and Supplementary Payments for the
    sole purpose of determining erosion of limits of insurance.

Section VII., DEFINITIONS, Subsection M., is deleted in its entirety and replaced with the following:




XS-32994 (01/12)                            ©Chubb. 2016. All rights reserved.                               Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 391 of 438 Page ID
                                   #:860
    M. “Loss” means those sums paid in the settlement a claim or “suit” or satisfaction of a judgment which the
       “insured” is legally liable to pay because of damages as a result of “bodily injury”, “property damage”, or
       “personal and advertising injury”, after making proper deduction for all recoveries and salvages. If
       expenses incurred to defend any “suit” reduce the applicable limits of “underlying insurance”, then “loss”
       also includes Defense and Supplementary Payments, which will erode the limits of this insurance.


All other terms and conditions of this policy remain unchanged.




                                                                              Authorized Representative




XS-32994 (01/12)                         ©Chubb. 2016. All rights reserved.                               Page 2 of 2
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 392 of 438 Page ID
                                  #:861
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 393 of 438 Page ID
                                  #:862

                     DISCLOSURE PURSUANT TO TERRORISM RISK
                                 INSURANCE ACT
  Named Insured                                                                                  Endorsement Number
  McKesson Corporation                                                                           010

  Policy Symbol   Policy Number                    Policy Period                                 Effective Date of Endorsement
  XOO             G27610390 003                    07/01/2017 to 07/01/2018                      07/01/2017
  Issued By (Name of Insurance Company)
  ACE Property and Casualty Insurance Company



        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 Disclosure Of Premium
 In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice
 disclosing the portion of your premium, if any, attributable to coverage for terrorist acts certified under the
 Terrorism Risk Insurance Act. The portion of your premium attributable to such coverage is shown in this
 endorsement or in the policy Declarations.

 Disclosure Of Federal Participation In Payment Of Terrorism Losses
 The United States Government, Department of the Treasury, will pay a share of terrorism losses insured
 under the federal program. The federal share equals 85% for year 2015, 84% beginning on January
 2016; 83% beginning on January 1 2017, 82% beginning on January 1, 2018; 81% beginning on January
 1, 2019 and 80% beginning on January 1, 2020 of that portion of the amount of such insured losses that
 exceeds the applicable insurer retention. However, if aggregate insured losses attributable to terrorist
 acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a calendar year, the Treasury
 shall not make any payment for any portion of the amount of such losses that exceeds $100 billion.

 Cap On Insurer Participation In Payment Of Terrorism Losses
 If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act
 exceed $100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk
 Insurance Act, we shall not be liable for the payment of any portion of the amount of such losses that
 exceeds $100 billion, and in such case insured losses up to that amount are subject to pro rata allocation
 in accordance with procedures established by the Secretary of the Treasury.

 COVERAGE OF “ACTS OF TERRORISM” AS DEFINED BY THE REAUTHORIZATION ACT WILL BE
 PROVIDED FOR THE PERIOD FROM THE EFFECTIVE DATE OF YOUR NEW OR RENEWAL POLICY
 THROUGH THE EARLIER OF THE POLICY EXPIRATION DATE OR DECEMBER 31, 2020.
 EFFECTIVE DECEMBER 31, 2020 THE TERRORISM RISK INSURANCE PROGRAM
 REAUTHORIZATION ACT EXPIRES.

 Terrorism Risk Insurance Act premium: $ 31,819                             .




                                                                                 Authorized Representative




 TRIA11d (03/16)       Includes copyrighted material of Insurance Services office, Inc., with its permission.     Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 394 of 438 Page ID
                                        #:863

                           EMPLOYEE BENEFIT PLAN FOLLOW FORM ENDORSEMENT
                                            [OCCURRENCE]

 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          011

 Policy Symbol       Policy Number           Policy Period                                     Effective Date of Endorsement
 XOO                 G27610390 003           07/01/2017 to 07/01/2018                          07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

Except insofar as coverage is available to you in the “underlying insurance” and for the full limits of liability shown therein,
this insurance does not apply to liability arising out of any actual or alleged negligent act, error, omission, misstatement,
misleading statement, neglect or breach of duty in the “administration” of any “employee benefit program(s)”.

“Administration” includes but is not limited to performing any of the following functions for an “employee benefit program”:

1. Counseling “employees” on your “employee benefit programs”;

2. Interpreting your “employee benefit programs”;

3. Handling records for your “employee benefit programs”;

4. Effecting enrollment, termination or cancellation of employees under your “employee benefit programs”;

5. Calculation of benefits, periods of service, and compensation credits for your “employee benefit programs”;

6. Collection of contributions and application of contributions as provided in your “employee benefit programs”;

7. Preparation of reports required by government agencies, or “employee” communication materials concerning your
   “employee benefit programs”; or

8. Processing of claims for your “employee benefit programs”.

“Employee benefit program(s)” include but are not limited to group life insurance, group accident or health insurance,
pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans, social security benefits,
unemployment insurance, workers' compensation and disability benefits insurance, and any other similar benefit program.




                                                                                               Authorized Agent



XS-23632 (01/2008)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 395 of 438 Page ID
                                   #:864

                                         EMPLOYEE BENEFIT PLAN LIMITATION
                                                  [CLAIMS MADE]
 Named Insured                                                                               Endorsement Number
 McKesson Corporation                                                                        012

 Policy Symbol   Policy Number                     Policy Period                             Effective Date of Endorsement
 XOO             G27610390 003                     07/01/2017 to 07/01/2018                  07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                  COMMERCIAL UMBRELLA LIABILITY POLICY


                                                              SCHEDULE

1. Underlying Insurance

         Company:                          Illinois Union Insurance Company

         Policy Number:                   On file with Company

         Expiration Date:                 07/01/2018

         Retroactive Date:                07/01/2006

         Limits of Insurance:

         Each Employee                   $ 5,000,000

         Aggregate:                      $ 5,000,000




2. Our Retroactive Date:                  07/01/2006

3. Coverage

    Except insofar as coverage is available to you in the “underlying insurance” and for the full limits of insurance
    shown above, this insurance does not apply to liability arising out of any actual or alleged negligent act, error,
    omission, misstatement, misleading statement, neglect or breach of duty in the “Administration” of any
    “Employee benefit programs”.

    “Administration” included but is not limited to performing any of the following functions for an “employee
    benefit program”:

    a. Counseling “employees” on your “employee benefit programs”;
    b. Interpreting your “employee benefit programs”;
    c.   Handling records for your “employee benefit programs”;


XS-26426 (02/09)                                                                                              Page 1 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 396 of 438 Page ID
                                   #:865
    d. Effecting enrollment, termination or cancellation of “employees” under your “employee benefit programs”;
    e. Calculation of benefits, periods of service, and compensation credits for your “employee benefit
       programs”.
    f.   Collection of contributions and application of contributions as provided in your “employee benefit
         programs”;
    g. Preparation of reports required by government agencies, or “employee” communication materials
       concerning your “employee” benefit programs”; or
    h. Processing of claims for your “employee benefit programs”.

    “Employee benefit programs” include but are not limited to group life insurance, group accident or health
    insurance, pension plans, stock subscription plans, travel, vacation or saving plans, profit sharing plans,
    social security benefits, unemployment insurance, workers’ compensation and disability benefits insurance,
    and any other similar benefit program.

4. Claims Made Provision

    To the extent that coverage is available to you in the “underlying insurance”, it is agreed as follows:

    a. Retroactive Date

         If the “underlying insurance” above applies on the basis of claims first made against you during the period
         of that policy, then this policy shall apply to those claims on the same basis and in like manner, provided:

         i.    The date such claim is first made against you is during OUR policy period, and
         ii.   The injury, loss, or damage occurs on or after OUR Retroactive Date shown in the Schedule, and
               prior to the termination of this policy.

    b. Extended Reporting Period

         If the “underlying insurance” provides coverage under an Extended Reporting Period for a claim, then our
         policy will apply to that claim on the same basis and in like manner, subject to all of the following:
         i.    Coverage we afford will only be excess of coverage afforded under an Extended Reporting Period
               provided by the “underlying insurance”, and
         ii.   The injury or damage must occur on or after our Retroactive Date and prior to the termination of this
               policy, and
         iii. The Extended Reporting Period will not reinstate or increase the Limits of Insurance of this policy or
              extend our “policy period”.

    c.   Aggregate Limits

         If the applicable Limits of Insurance shown in the “underlying insurance” above apply on an aggregate
         limit basis, and if the aggregate limit has been reduced or exhausted by payment for claims expense,
         then our policy shall apply in excess of such reduced or exhausted aggregate limit provided that:

         i.    The claim must first be made against you during our “policy period” or during an Extended Reporting
               Period provided by this policy, and
         ii.   Claims or claims expense must be for injury or damage which occurs on or after our Retroactive Date
               and prior to the termination of this policy, and
         iii. If such applicable Limits of Insurance have been reduced or exhausted by payments for claims or
              claims expense other than those specified in c.1) and c.2) above, then our policy shall apply as if
              such payments had not been made.



XS-26426 (02/09)                                                                                              Page 2 of 3
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 397 of 438 Page ID
                                   #:866

    d. Item F. Duties in the Event of “Occurrence”, Claim or “Suit” of Section VI. CONDITIONS of this policy is
       amended to add paragraph 5. as follows:

        Notice of an “occurrence” is not notice of a claim for coverage as provided by this endorsement.


All other terms and conditions of this policy remain unchanged.




                                                                               Authorized Agent




XS-26426 (02/09)                                                                                       Page 3 of 3
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 398 of 438 Page ID
                                        #:867

                                         FELLOW EMPLOYEE EXCLUSION DELETED

 Named Insured                                                                            Endorsement Number
 McKesson Corporation                                                                     013

 Policy Symbol       Policy Number           Policy Period                                Effective Date of Endorsement
 XOO                 G27610390 003           07/01/2017 to 07/01/2018                     07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Section II, WHO IS AN INSURED, Section B.1.a.1 is deleted and amended as follows; B.1.a.2. is deleted in its entirety:

(1) To you, to your partners or members (if you are a partnership or joint venture), to your members (if you are a limited
    liability company) while in the course of his or her employment or performing duties related to the conduct of your
    business

All other terms and conditions of this policy remain unchanged.




                                                                                      Authorized Agent

XS-23634 (01/2008)
          Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 399 of 438 Page ID
                                            #:868

                                             FOREIGN LOSS INDEMNITY ENDORSEMENT
     Named Insured                                                                           Endorsement Number
     McKesson Corporation                                                                    014

     Policy Symbol       Policy Number            Policy Period                              Effective Date of Endorsement
     XOO                 G27610390 003            07/01/2017 to 07/01/2018                   07/01/2017
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company


                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                             This endorsement modifies insurance provided under the following:

                                              COMMERCIAL UMBRELLA LIABILITY POLICY

THIS ENDORSEMENT APPLIES ONLY WHEN A “FOREIGN OCCURRENCE”, ARISING OUT OF A “FOREIGN
BUSINESS OPERATION” AND CAUSING “BODILY INJURY”, “PROPERTY DAMAGE” OR “PERSONAL AND
ADVERTISING INJURY”, TAKES PLACE IN A COUNTRY WHERE WE ARE NOT “LICENSED”.


The policy is amended to add the following:


                                         FIRST NAMED INSURED INDEMNITY COVERAGE
I.      INSURING AGREEMENT

This endorsement applies only when a “foreign occurrence”, arising out of a “foreign business operation” and causing
“bodily injury”, “property damage” or “personal and advertising injury”, takes place in a country where we are not
“licensed”.

In that case, rather than directly pay on behalf of and defend your “foreign business operation”, we will indemnify the “First
Named Insured”, in excess of the “retained limit”, for “loss” and defense and supplementary payments in accordance with
this endorsement. This endorsement provides the only coverage under the policy for “bodily injury”, “property damage” or
“personal and advertising injury” arising out of a “foreign occurrence”.

The terms, conditions and limitations in sub-section A.1., A.2., B., C. and D. of Section I. INSURING AGREEMENT in the
policy will apply to our duty to indemnify the “First Named Insured”.


II. WHO IS AN INSURED

Section II. WHO IS AN INSURED, is amended to provide that a “foreign business operation” is not an “insured” on whose
behalf we have a direct duty to pay settlements or judgments or a direct duty to defend under this policy.


III. DEFENSE AND SUPPLEMENTARY PAYMENTS - ASSIGNMENT OF RIGHTS

When this endorsement applies, rather than directly defend your “foreign business operation”, we will indemnify the “First
Named Insured” for defense costs incurred in defending a “suit” brought against a “foreign business operation”, provided
that (a) the “foreign business operation” gives the “First Named Insured” the right to control the investigation, defense and
settlement of the “suit” and (b) the “First Named Insured” assigns this right to us. We will associate with the “First Named
Insured” to conduct such investigation, defense and settlement as provided in Section III. DEFENSE AND
SUPPLEMENTARY PAYMENTS, except that we will indemnify the “First Named Insured” rather than directly defend and
pay supplementary payments.


XS-28727a (01/11)                                       ©Chubb. 2016. All rights reserved.                               Page 1 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 400 of 438 Page ID
                                       #:869

IV. LIMITS OF INSURANCE

    A. The insurance provided by this endorsement is subject to the applicable aggregate and each occurrence limits of
       liability stated in the Declarations, and any “losses” for which we pay indemnity will erode and be counted against
       such limits.

    B. Subject to the applicable aggregate and each occurrence limits of liability stated in the declarations, our limit of
       liability for “loss” will be the amount which the “First Named Insured”:

        1. Has indemnified a “foreign business operation”, or

        2. Represents to us that it is obligated to indemnify the “foreign business operation”.

    However, if this policy provides for a percentage allocation of liability with respect to the insured’s or the “foreign
    business operation’s” interest in a joint venture, limited liability company or partnership, the allocation set forth in such
    provision will apply.

    The terms, conditions and limitations set forth in Section IV. LIMITS OF INSURANCE in the policy will apply to our
    duty to indemnify the “First Named Insured”.

V. CONDITIONS

When this endorsement applies, the following conditions apply in addition to the conditions and limitations provided
elsewhere in the policy.

    A. Claims Made/Reported Coverage (if applicable)

        Any requirements in the policy that a claim be first made during the policy period or any discovery or extended
        reporting period will also apply to all claims made against a “foreign business operation” for which the “First
        Named Insured” seeks indemnification.

    B. Additional Notice Duties of the “First Named Insured”

        With respect to a “foreign occurrence” which may result in a claim for damages under this endorsement, the “First
        Named Insured” assumes the duty to notify us, and must notify us in accordance with the standards described in
        Condition F. Duties in the Event of “Occurrence”, Claim or “Suit” in the policy.

    C. Proof of Insurance

        This policy may not be offered as proof of insurance unless permitted by local applicable law.

    D. Truthfulness and Accuracy of Material Information

        When this endorsement applies, the “First Named Insured”:
        1. Is responsible for the truthfulness and accuracy of any material information provided to us with respect to a
           “foreign business operation”, “foreign occurrence”, claim, “suit” or “loss”; and
        2. Will not, at any time, intentionally conceal or misrepresent a material fact concerning this policy, including the
           risk to be insured, a “foreign business operation”, a “loss”, claim or “suit” or a “foreign occurrence”.




XS-28727a (01/11)                              ©Chubb. 2016. All rights reserved.                                    Page 2 of 3
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 401 of 438 Page ID
                                       #:870


VI. DEFINITIONS

When this endorsement applies, Definition M. “Loss” in the policy is deleted and replaced with the following:

    M. “Loss” means those sums paid in the settlement of a claim or “suit” or satisfaction of a judgment which the
       “foreign business operation” is legally liable to pay as damages because of “bodily injury”, “property damage”, or
       “personal and advertising injury”, for which the “foreign business operation” makes a claim for reimbursement
       from the “First Named Insured”, after making proper deduction for all recoveries and salvages.

The following definitions are added to the policy and apply to the coverage provided by this endorsement:

    “First Named Insured” means the first Named Insured shown in the Declarations.

    “Foreign business operation” means a subsidiary of the “First Named Insured” and any other organization under its
    control or active management at the inception date of the policy or added by endorsement, and having its principal
    place of business, statutory domicile, residence, or business operation subject to liability for otherwise covered “bodily
    injury”, “property damage” or “personal and advertising injury” located in a country where we are not “licensed”.

    “Foreign occurrence” means an “occurrence” arising from the premises, operations or products of a “foreign business
    operation” taking place in or causing “bodily injury”, “property damage” or “personal and advertising injury” in a country
    where we are not “licensed”. Country includes any political jurisdiction that independently regulates the licensing of
    insurance companies.

    “Licensed” means expressly approved in accordance with law by the applicable regulatory body to conduct the
    business of insurance in a country as a regulated, authorized insurer. “Licensed” is synonymous with admitted and
    authorized. It does not include being recorded as an eligible foreign or alien non-admitted insurer.


All other terms and conditions of this policy remain unchanged.




                                                                                     Authorized Representative




XS-28727a (01/11)                             ©Chubb. 2016. All rights reserved.                                   Page 3 of 3
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 402 of 438 Page ID
                                        #:871

                               INCIDENTAL MEDICAL MALPRACTICE ENDORSEMENT
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          015

 Policy Symbol       Policy Number           Policy Period                                     Effective Date of Endorsement
 XOO                 G27610390 003           07/01/2017 to 07/01/2018                          07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section II. WHO IS AN INSURED, Section B.1.a.(4) is deleted and replaced by the following:

    (4) arising out of his or her providing or failing to provide professional health care services, except for “bodily injury”
        arising out of “Incidental Medical Malpractice Injury” by any licensed physician, dentist, nurse or other licensed
        medical practitioner employed by “you” and acting within the scope of his or her license. The insurance provided
        hereunder to such persons shall not apply to liability arising out of services performed outside the scope of their
        duties as your “employees” Any series of continuous, repeated or related acts or omissions by such “employees”
        will be treated as a single “occurrence”.

The following definition is added:

“Incidental Medical Malpractice Injury” means “bodily injury” arising out of the rendering of or failure to render the following
services:

    a. medical, surgical dental, x-ray or nursing service or treatment or the furnishing of food or beverages in connection
       therewith; or
    b. the furnishing or dispensing of drugs or medical, dental or surgical supplies or appliances.

The coverage provided by this endorsement does not apply to you or any insured if you are engaged in the business or
occupation of providing any of the services described in the definition of “Incidental Medical Malpractice Injury.”


All other terms and conditions of this policy remain unchanged.




                                                                                          Authorized Agent




XS-26428 (02/09)                                                                                                         Page 1 of 1
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 403 of 438 Page ID
                                       #:872

                                      INDUSTRIAL AID AIRCRAFT ENDORSEMENT
     Named Insured                                                                                           Endorsement Number
     McKesson Corporation                                                                                    016

     Policy Symbol   Policy Number                     Policy Period                                         Effective Date of Endorsement
     XOO             G27610390 003                     07/01/2017 to 07/01/2018                              07/01/2017
     Issued By (Name of Insurance Company)
     ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                        This endorsement modifies insurance provided under the following:


                                         COMMERCIAL UMBRELLA LIABILITY POLICY


This policy is amended as follows:

I.      LIMITS OF INSURANCE of the DECLARATIONS is amended to include the following additional Self-Insured
        Retention:

        $ 500,000,000 Industrial Aid Aircraft Self-Insured Retention/Each Occurrence. (As respects claims and
        “suits” seeking damages for “bodily injury” or “property damage” arising out of the ownership, maintenance
        use, or entrustment to others of any “industrial aid aircraft” owned by or rented or loaned to any ”insured”.
        Use includes operation and “loading and unloading”).

II. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS,
    Paragraph A. is deleted in its entirety, and replaced by the following:

        We will have no duty to defend any “suit” against the ”insured”. We will, however, have the right, but not the
        duty, to participate in the defense of any ”suit” and the investigation of any claim to which this policy may
        apply. If we exercise this right, we will do so at our own expense.

III. For the purpose of this endorsement only, Section III. DEFENSE AND SUPPLEMENTARY PAYMENTS,
     Paragraph D. is deleted in its entirety.

IV. Section IV. LIMITS OF INSURANCE is amended to include the following additional provision:

        The Industrial Aid Aircraft Self-Insured Retention applies whether or not there is any available Scheduled
        “underlying insurance” or ”other insurance”.

        The Industrial Aid Aircraft Self-Insured Retention will not be reduced by ”defense expenses”.

V. For the purpose of this endorsement only and solely with respect to any and all references to aircraft, Section
   V. EXCLUSIONS, Paragraph A. is deleted in its entirety and replaced by the following:

        A. Aircraft
           This insurance does not apply to “bodily injury” or “property damage” arising out of the ownership,
           maintenance, use or entrustment to others of any aircraft owned or operated by or rented or loaned to
           any ”insured”. Use includes operation and “loading and unloading”.
             This exclusion applies even if the claims against any ”insured” allege negligence or other wrongdoing in
             the supervision, hiring, employment, training or monitoring of others by that ”insured”, if the ”occurrence”
             which caused the “bodily injury” or “property damage” involved the ownership, maintenance, use or
             entrustment to others of any aircraft that is owned or operated by or rented or loaned to any ”insured”.

XS-26429b (02/11)              Includes copyrighted material of Insurance Services Office, Inc., with its permission.         Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 404 of 438 Page ID
                                   #:873

         This exclusion does not apply to “bodily injury” or “property damage” arising out of the ownership,
         maintenance use, or entrustment to others of any ”industrial aid aircraft” owned or operated by or rented
         or loaned to any “insured”. Use includes operation and “loading and unloading”.

         It is understood that any and all references to watercraft in Section V. EXCLUSIONS, Paragraph A.
         remains unchanged, unless amended by separate endorsement.

VI. For the purpose of this endorsement only, Section VII. DEFINITIONS is amended to include the following
    addition definitions:

    “Defense expenses” means any payment allocated to a specific ”loss”, claim or ”suit” for its investigation,
    settlement or defense, including but not limited to:

    1.   attorney’s fees and all other investigation, loss adjustment and litigation expenses;
    2.   premiums on bonds to release attachments;
    3.   premiums on appeal bonds required by law to appeal any claim or “suit”;
    4.   costs taxed against the ”insured” in any claim or ”suit”;
    5.   pre-judgment interest awarded against the ”insured”; and
    6.   interest that accrues after entry of judgment

    “Industrial aid aircraft” means aircraft with a maximum passenger capacity of twenty (20) persons (including
    crew) used predominantly for business travel of “employees” and their non fee paying passenger guests.

    All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Representative




XS-26429b (02/11)      Includes copyrighted material of Insurance Services Office, Inc., with its permission.   Page 2 of 2
        Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 405 of 438 Page ID
                                          #:874

                                          NON-CONCURRENCY ENDORSEMENT
                                            (Recognizes Non-Concurrency)
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       017

 Policy Symbol       Policy Number           Policy Period                                  Effective Date of Endorsement
 XOO                 G27610390 003           07/01/2017 to 07/01/2018                       07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Whereas, the policy (ies) listed in the schedule of “underlying insurance” are non-concurrent with the “policy period”
hereunder;
In the event of reduction or exhaustion of the aggregate limit(s) of the policy (ies) by reason of “occurrences” prior to the
inception of this policy, it is agreed that such insurance as is afforded by this policy shall:
  (1)    in the event of reduction apply in excess of the reduced underlying limit; or
  (2)    in the event of exhaustion continue in force as “underlying insurance”.
Anything in this endorsement to the contrary notwithstanding this policy applies only to “occurrences” happening during
the “policy period”.
“Policy period” means the period stated in the Declarations of this policy.
All other terms and conditions remain unchanged.




                                                                                             Authorized Agent




XS-20755 (08/06)                                                                                                      Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 406 of 438 Page ID
                                        #:875

                                                NOTICE OF OCCURRENCE
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       018

 Policy Symbol       Policy Number           Policy Period                                  Effective Date of Endorsement
 XOO                 G27610390 003           07/01/2017 to 07/01/2018                       07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:
                                         COMMERCIAL UMBRELLA LIABILITY POLICY



Your failure to provide notice of an “occurrence” or claim to us shall not invalidate coverage under this policy if the loss
was inadvertently reported to another Insurer. However, you shall report any such “occurrence” or claim to us within a
reasonable time once you become aware of such error.
All other terms and conditions of this policy remain unchanged.




                                                                                            Authorized Agent



XS-20756 (08/06)                                                                                                      Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 407 of 438 Page ID
                                        #:876

                            NOTICE TO OTHERS ENDORSEMENT - SPECIFIC PARTIES
 Named Insured                                                                              Endorsement Number
 McKesson Corporation                                                                       019

 Policy Symbol   Policy Number                  Policy Period                               Effective Date of Endorsement
 XOO             G27610390 003                  07/01/2017 to 07/01/2018                    07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


A. If we cancel the Policy prior to its expiration date by notice to you or the first Named insured for any reason other than
   nonpayment of premium, we will endeavor, as set out below, to send written notice of cancellation, via such electronic
   or other form of notification as we determine, to the persons or organizations listed in the schedule set out below (the
   “Schedule”). You or your representative must provide us with both the physical and e-mail address of such persons or
   organizations, and we will utilize such e-mail address or physical address that you or your representative provided to
   us on such Schedule.
B. We will endeavor to send or deliver such notice to the e-mail address or physical address corresponding to each
   person or organization indicated in the Schedule at least 30 days prior to the cancellation date applicable to the
   Policy.
C. The notice referenced in this endorsement is intended only to be a courtesy notification to the person(s) or
   organization(s) named in the Schedule in the event of a pending cancellation of coverage. We have no legal
   obligation of any kind to any such person(s) or organization(s). Our failure to provide advance notification of
   cancellation to the person(s) or organization(s) shown in the Schedule shall impose no obligation or liability of any
   kind upon us, our agents or representatives, will not extend any Policy cancellation date and will not negate any
   cancellation of the Policy.
D. We are not responsible for verifying any information provided to us in any Schedule, nor are we responsible for any
   incorrect information that you or your representative provide to us. If you or your representative does not provide us
   with the information necessary to complete the Schedule, we have no responsibility for taking any action under this
   endorsement. In addition, if neither you nor your representative provides us with e-mail and physical address
   information with respect to a particular person or organization, then we shall have no responsibility for taking action
   with regard to such person or entity under this endorsement.
E. We may arrange with your representative to send such notice in the event of any such cancellation.
F. You will cooperate with us in providing, or in causing your representative to provide, the e-mail address and physical
   address of the persons or organizations listed in the Schedule.
G. This endorsement does not apply in the event that you cancel the Policy.



                                                                SCHEDULE
Name of Certificate Holder               E-Mail Address                     Physical Address
Medassets                                                                  13727 Noel Road, Suite 1400 Dallas, TX 75240


Port Authority of New York &                                               P.O. Box 881639 San Diego, CA 92168-1635
New Jersey Newark Liberty
International Airport c/o EBIX
BPO

All other terms and conditions of the Policy remain unchanged.




ALL-32688 (01/11)                                                                                                       Page 1 of 2
     Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 408 of 438 Page ID
                                       #:877




                                                            Authorized Representative




ALL-32688 (01/11)                                                                       Page 2 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 409 of 438 Page ID
                                   #:878

  POLLUTION EXCLUSION - COMBINATION EXCEPTION TIME ELEMENT AND NAMED
                    PERIL (With Insured's Retained Limit)
 Named Insured                                                                               Endorsement Number
 McKesson Corporation                                                                        020

 Policy Symbol   Policy Number               Policy Period                                   Effective Date of Endorsement
 XOO             G27610390 003               07/01/2017 to 07/01/2018                        07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company



             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

Exclusion R. of Section V., EXCLUSIONS, is deleted and replaced by the following:
This insurance does not apply:
1. To any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
   pollution, however caused.
2. To any “loss”, cost or expense arising out of any:
    a. Directive, request, demand, order or statutory or regulatory requirement that any “insured” or others test
       for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
       the effects of “pollutants”; or
    b. Claim or “suit” by or on behalf of a governmental authority for damages because of testing for, monitoring,
       cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way responding to or
       assessing the effects of “pollutants”.
Pollution includes the actual, alleged, or potential presence in or introduction into the environment of any
“pollutants”, if such “pollutants” have, or are alleged to have, the effect of making the environment impure,
harmful, or dangerous. Environment includes any air, land, structure or the air therein, watercourse or water,
including underground water, and biota.
“Pollutants” means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.
This exclusion does not apply to "bodily injury" or "property damage" caused by pollution if the discharge,
dispersal, seepage, migration, release or escape of "pollutants":
1. Is both unexpected and unintended from the standpoint of the “insured”;
2. Commenced abruptly and can be clearly identified as having commenced entirely at a specific time on a
   specific date during the “policy period”; and
3. Is caused:
    a. Solely by fire, lightning, explosion, windstorm, vandalism, malicious mischief, riot or civil commotion,
       flood, earthquake, sprinkler leakage, or discharge from a heating, ventilating or air conditioning system or
       collision or upset of a motor vehicle, mobile equipment or an aircraft;
    b. Or arises out of “your product” included in the “products-completed operations hazard”; or
    c.   By any peril other than those listed in subparagraph 3.a. above, provided that the discharge, dispersal,
         seepage, migration, release or escape of "pollutants":
         (1) Is at or from any:



XS-20780a (08/09)                           ©Chubb. 2016. All rights reserved.                                Page 1 of 2
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 410 of 438 Page ID
                                   #:879
               (a) Premises, site or location which is owned by or occupied by, or rented or loaned to, any “insured”;
                   or
               (b) Premises, site or location on which any “insured” or any contractors or subcontractors working
                   directly or indirectly on any "insured's” behalf are performing operations if the “pollutants” are
                   brought on or to the premises, site or location in connection with such operations by such
                   “insured”, contractor or subcontractor;
                   And
         (2)    Is known by any “insured” within 20 days of the commencement of the discharge, dispersal,
                seepage, migration, release or escape of “pollutants”; and
         (3)    Is reported to us within 80 days of the commencement of the discharge, dispersal, seepage,
                migration, release or escape of “pollutants”.
Notwithstanding anything to the contrary in the foregoing paragraphs and regardless of the cause of the pollution,
this policy shall not apply to:
1. Loss of, damage to or loss of use of property directly or indirectly resulting from subsurface operations of the
   “insured”, and/or removal of, loss or damage to subsurface oil, gas or other substance;
2. Any injury, damage, expense, cost, “loss”, liability or legal obligation arising out of or in any way related to
   actual or alleged pollution or contamination at or from a waste site, meaning the part of any premises, site or
   location which is or was at the time used by any “insured” or by others for the storage, disposal, processing or
   treatment of waste of any kind. Waste site includes but is not limited to any landfill, pit or dumping ground,
   treatment, storage and disposal facility, lagoon or pond, drum storage or disposal area, disposal pipe outfall,
   injection well or any other repository of waste of any kind, whether permitted or not. Waste means any
   substance that:
    a. Is left over, or no longer in use, or discarded;
    b. Is to be reclaimed or recycled, or reconditioned; or
    c.   Has been removed, treated, stored or disposed of as part of any environmental remediation effort.
It is further agreed that solely with respect to any “occurrence” resulting in “bodily injury” or “property damage”
caused by pollution which is covered by this policy but not covered by the “underlying insurance” due to any
exclusion or exclusions contained therein, the “insured's” “retained limit” in the Limits of Insurance section of the
Declarations is amended to $ 5,000,000 .

All other terms and conditions of the policy remain unchanged.




                                                                                  Authorized Representative




XS-20780a (08/09)                            ©Chubb. 2016. All rights reserved.                               Page 2 of 2
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 411 of 438 Page ID
                                        #:880

        PROFESSIONAL SERVICES LIABILITY EXCLUSION - EXCEPTION FOR RESULTING
                       BODILY INJURY AND PROPERTY DAMAGE
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          021

 Policy Symbol       Policy Number           Policy Period                                     Effective Date of Endorsement
 XOO                 G27610390 003           07/01/2017 to 07/01/2018                          07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY

This insurance does not apply to any liability arising out of the providing or failing to provide any services of a professional
nature. However, this exclusion does not apply to “bodily injury” or “property damage” which occurs as a result of such
services of a professional nature.
All other terms and conditions of this policy remain unchanged.




                                                                                                Authorized Agent




XS-21580 (0107)
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 412 of 438 Page ID
                                   #:881

                                         TIE IN OF LIMITS ENDORSEMENT
 Named Insured                                                                                      Endorsement Number
 McKesson Corporation                                                                               022

 Policy Symbol   Policy Number                 Policy Period                                        Effective Date of Endorsement
 XOO             G27610390 003                 07/01/2017 to 07/01/2018                             07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY

This insurance is amended to include the following additional Condition:

If this insurance and the insurance provided by the policy(ies) listed in the schedule below apply to the same
claim, “suit” or “occurrence”, the maximum combined limits of insurance available under this policy and the
scheduled policy(ies) below for such claim, “suit” or “occurrence” will not exceed:

$ 25,000,000                     Each Occurrence
$ 25,000,000                     General Aggregate
$ 25,000,000                     Products-Completed Operations Aggregate


These limits are the most that will be paid under this policy and the policies listed in the schedule below,
combined, for all claims, damages, “losses” or “suits”, regardless of any aggregate, per “occurrence”, per incident,
or per accident limit, or any other limit of liability or limit of insurance in this policy or the scheduled policy.

                                                          SCHEDULE

             Country of Issuance                          Insurer                           Policy Number
                  Canada                             ACE INA Insurance                       On File with Company

Any “loss” paid under the scheduled policy shall reduce by such amount the applicable limit of insurance under
this policy. Any claims, damages, “losses” or “suits” seeking coverage under any policy scheduled above may not
be brought under this policy. Any claims, damages, “losses” or “suits” seeking coverage under this policy may not
be brought under any policy scheduled above.

Nothing in this provision shall serve to increase any applicable limit of insurance of this policy or the scheduled
policy.


All other terms and conditions of this policy remain unchanged.




                                                                                    Authorized Representative




XS-33307a (04/15)                                  ©Chubb. 2016. All rights reserved.                                Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 413 of 438 Page ID
                                        #:882

                    TRADE OR ECONOMIC SANCTIONS AMENDATORY ENDORSEMENT
 Named Insured                                                                                Endorsement Number
 McKesson Corporation                                                                         023

 Policy Symbol       Policy Number           Policy Period                                    Effective Date of Endorsement
 XOO                 G27610390 003           07/01/2017 to 07/01/2018                         07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Item T. of Section V. Exclusions is hereby deleted and replaced by the following:

T. Trade or Economic Sanctions
    To the extent that United States of America economic or trade sanctions, including but not limited to, sanctions
    administered and enforced by the United States Treasury Department’s Office of Foreign Assets Control (“OFAC”),
    prohibit us from providing insurance, including, but not limited to, the payment of claims.


All other terms and conditions of this policy remain unchanged.




                                                                                        Authorized Representative


XS-32667 (01/11)                                   ©Chubb. 2016. All rights reserved.                                     Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 414 of 438 Page ID
                                        #:883

                                           UNINTENTIONAL FAILURE TO DISCLOSE
 Named Insured                                                                                              Endorsement Number
 McKesson Corporation                                                                                       024

 Policy Symbol       Policy Number                 Policy Period                                            Effective Date of Endorsement
 XOO                 G27610390 003                 07/01/2017 to 07/01/2018                                 07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Your failure to disclose all hazards or prior “occurrences” existing as of the inception date of this
policy shall not prejudice the coverage afforded by this policy provided such failure to disclose all
hazards or prior “occurrences” is not intentional.

All other terms and conditions of this policy remain unchanged.




                                                                                                        Authorized Agent




XS-23501 (04/08)                     Includes copyrighted material of Insurance Services Office, Inc. with its permission             Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 415 of 438 Page ID
                                        #:884

         UNSOLICITED COMMUNICATIONS EXCLUSION AMENDMENT TO INCLUDE FACTA
 Named Insured                                                                                           Endorsement Number
 McKesson Corporation                                                                                    025

 Policy Symbol       Policy Number             Policy Period                                             Effective Date of Endorsement
 XOO                 G27610390 003             07/01/2017 to 07/01/2018                                  07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company


                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                         This endorsement modifies insurance provided under the following:

                                         COMMERCIAL UMBRELLA LIABILITY POLICY


Section V. EXCLUSIONS, Item V. Unsolicited Communications is deleted and replaced with the following:

V. Recording and Distribution of Material or Information in Violation of Law

“Bodily injury,” “property damage” or “personal and advertising injury” arising out of any form of communication, including
but not limited to facsimile, electronic mail, posted mail or telephone that violates or is alleged to violate:

    1. The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to such law;
    2. The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
    3. The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law, including the Fair and
       Accurate Credit Transaction Act (FACTA); or
    4. Any federal, state, or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act of 2003, FCRA
       and their amendments and additions, that addresses, prohibits, or limits the printing, dissemination, disposal,
       collecting, recording, sending, transmitting, communicating or distribution of material or information.

All other terms and conditions of this policy remain unchanged.




                                                                                       Authorized Representative




XS-34018 (01/12)           Includes copyrighted material of Insurance Services Office, Inc., with its permission.                    Page 1 of 1
      Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 416 of 438 Page ID
                                        #:885

                                                          WAR EXCLUSION
 Named Insured                                                                                 Endorsement Number
 McKesson Corporation                                                                          026

 Policy Symbol       Policy Number            Policy Period                                    Effective Date of Endorsement
 XOO                 G27610390 003            07/01/2017 to 07/01/2018                         07/01/2017
 Issued By (Name of Insurance Company)
 ACE Property and Casualty Insurance Company

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                  This endorsement modifies insurance provided under the following:
                                          COMMERCIAL UMBRELLA LIABILITY POLICY


Exclusion W. of SECTION V. EXCLUSIONS is deleted in its entirety and replaced by the following:


W. War
"Bodily injury", "property damage" or “personal and advertising injury”, however caused, arising, directly or indirectly, as a
result of or in connection with war, whether declared or not, or any act or condition incident to war. War includes civil war,
insurrection, rebellion or revolution.


All other terms and conditions of the policy remain unchanged.




                                                                                             Authorized Agent

XS-25254 (02/09)                                                                                                           Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 417 of 438 Page ID
                                  #:886
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 418 of 438 Page ID
                                  #:887
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 419 of 438 Page ID
                                  #:888
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 420 of 438 Page ID
                                  #:889
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 421 of 438 Page ID
                                  #:890
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 422 of 438 Page ID
                                  #:891
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 423 of 438 Page ID
                                  #:892
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 424 of 438 Page ID
                                  #:893
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 425 of 438 Page ID
                                  #:894
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 426 of 438 Page ID
                                  #:895
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 427 of 438 Page ID
                                  #:896
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 428 of 438 Page ID
                                  #:897
  Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 429 of 438 Page ID
                                    #:898
                                        OPIOIDS AND NARCOTICS EXCLUSION



Named Insured                                                                                   Endorsement Number
McKesson Corporation                                                                            039

Policy Symbol    Policy Number                 Policy Period                                    Effective Date of Endorsement
XOO              G27610390 003                 07/01/2017 to 07/01/2018                         07/01/2017
Issued By (Name of Insurance Company)
ACE Property and Casualty Insurance Company




                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                      This endorsement modifies insurance provided under the following:

                                        COMMERCIAL UMBRELLA LIABILITY POLICY
The policy is amended as follows:

Section V. EXCLUSIONS is amended to add the following:

This insurance does not apply to:

OPIOIDS AND NARCOTICS

Injury, damage, cost, “loss”, liability or legal obligation arising out of or in any way related to:

1. the actual or alleged abuse, misuse, illicit use, overuse, unlawful distribution, diversion of and/or addiction to
    any:

     a. opioid or narcotic drug, narcotic medication or narcotic substance of any type, nature, or kind, including
        but not limited to codeine, fentanyl, hydrocodone, oxycontin, hydromorphone, medperidine, methadone,
        oxycodone, or naloxone; or

     b. controlled substance under the Controlled Substance Act or under any similar federal, state, local,
        or foreign act, statute, regulation, ordinance, requirement, or law;

2. Failure or inadequacy of any control required to prevent or report suspicious behavior relating to the abuse,
   misuse, illicit use, overuse, diversion of and/or addiction to any substance referenced in 1.a. or 1.b. above,
   including but not limited to any control required by federal, state, local or foreign act, statute, regulation,
   ordinance, requirement or law; or

3. Failure to warn or inadequacy of any warning related to the addictive properties of any substance referenced
   in 1.a. or 1.b. above.


All other terms and conditions of the policy remain unchanged.




                                                                              Authorized Representative



        MS-207103 (6/17)                                       © 2014                                         Page 1 of 1
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 430 of 438 Page ID
                                  #:899
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 431 of 438 Page ID
                                  #:900
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 432 of 438 Page ID
                                  #:901
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 433 of 438 Page ID
                                  #:902
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 434 of 438 Page ID
                                   #:903
           WHO IS AN INSURED - AFFILIATED PHYSICIAN PRACTICES ENDORSEMENT

    Named Insured                                                                                      Endorsement Number
    McKesson Corporation                                                                               042

    Policy Symbol    Policy Number                    Policy Period                                    Effective Date of Endorsement
    XOO              G27610390 003                    07/01/2017 to 07/01/2018                         07/01/2017
    Issued By (Name of Insurance Company)
    ACE Property and Casualty Insurance Company




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    This endorsement modifies insurance provided under the following:

                                     COMMERCIAL UMBRELLA LIABILITY POLICY


A. Section II, WHO IS AN INSURED, is amended by the addition of the following:

         1. The entities listed in the schedule below shall be considered “insureds”, but solely to the extent that:

                    a. such entity is under your management;

                    b. such entity has entered into a written Comprehensive Strategic Agreement (hereinafter
                       “CSA”) with you, which is in effect during the policy period and executed prior to any
                       “occurrence” taking place; and

                    c.     any liability covered under this policy is not also covered under any other valid and collectible
                           insurance available to such entity.

Such entity’s status as an “insured” ends when its CSA with you is cancelled, terminated or expires.

         2. Any entity, other than those entities listed in the schedule below, that has entered into a written CSA
             with you shall be considered an “insured”, but solely to the extent that:

                         a. such entity is under your management;

                         b. such entity’s CSA with you is in effect during the policy period and executed prior to an
                            “occurrence” taking place; and

                         c. any liability covered under this policy is not also covered under any other valid and collectible
                            insurance available to such entity.

Such entity’s status as an “insured” ends when its CSA with you is canceled, terminated or expires.

B. All such entities and written CSAs must be reported in writing to us within fifteen (15) days after the expiration
   of this policy. However, any inadvertent or unintentional failure to report such entities or CSAs within fifteen
   days shall not, in and of itself, preclude coverage for such entities as “insured” under this policy.

C. Section VII, DEFINITIONS, Subsection I, “Insured”, is deleted and replace with the following:

    I.        “Insured” means the Named Insured shown in the Declarations or added by endorsement and any
              individual or organization qualifying as such under Section II – Who is an Insured.



MS-10103 (05/12)                                   © 2012                                        Page 1 of 3
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 435 of 438 Page ID
                                  #:904
 Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 436 of 438 Page ID
                                   #:905




                   Regional Cancer Care, PA
                   Rocky Mountain Cancer Center, LLP
                   Shenandoah Oncology PC
                   South Florida Oncology & Hematology Consultants
                   Southern Cancer Center
                   St. Louis Urological Surgeons, Inc. (ARCH Cancer Care)
                   Texas Oncology, P.A.
                   Vantage Radiation Oncology Associates, LLC
                   Venango Oncology Hematology Associates, PC
                   Virginia Cancer Specialists, PC (Fairfax-Northern Virginia Hematology-
                   Oncology, PC)
                   Virginia Oncology Associates, PC
                   Woodlands Medical Specialists, PA

All other terms and conditions of this policy remain unchanged.




                                                                            Authorized Representative




MS-10103 (05/12)                            © 2012                                      Page 3 of 3
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 437 of 438 Page ID
                                  #:906
Case 8:20-cv-02268-DOC-DFM Document 1-4 Filed 12/02/20 Page 438 of 438 Page ID
                                  #:907
